Contrato No. CNH-R03-L01-G-CS-02/2018

CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS
BAJO LA MODALIDAD DE PRODUCCIÓN
COMPARTIDA EN AGUAS SOMERAS
ENTRE
COMISIÓN NACIONAL DE HIDROCARBUROS
Y
PEMEX EXPLORACIÓN Y PRODUCCIÓN
Y

TOTAL E«P MÉXICO, S.A. DE C.V.
27 DE JUNIO DE 2018
ÁREA CONTRACTUAL G-CS-02

CUENCAS DEL SURESTE

Ñ ÁREA CONTRACTUAL G-CS-02

y

Y
Contrato No. CNH-R03-L01-G-CS-02/2018

ÍNDICE

Definiciones.
-Singular y Plural
LB... Encabezados y Referencias. ...

CLÁUSULA 2. OBJETO DEL CONTRATO

..» Modalidad Producción Compartida
.No Otorgamiento de Derechos de Propiedad.
«Intereses de Participación.
«Responsabilidad Solidari
Operador, 0...
.Cambio de Operador.
.Reporte Contable de Beneficios.

CLÁUSULA 3. PLAZO DEL CONTRATO eocccocociccmamanesess

«Vigencia...
«Prórroga. .

Plan de Exploración
«Período Inicial de Exploración.
.Primer Período Adicional de Exploraci
egundo Período Adicional de Exploración.
.Actualización del Plan de Exploración.....
«Retraso en la Presentación del Plan de Exploración
incumplimiento de los Compromisos de Trabajo
ruebas de Formación. ...........
«Notificación de Descubrimiento.

CLÁUSULA 5. EVALUACIÓN cocccccccacoroonnmnerorororoocosoncoscorcesrorrrceses 26

«Evaluación. coccion
«Programa de Evaluació:
«Hidrocarburos Extraídos Durante Pruebas
«Informe de Evaluación.

CLÁUSULA 6. DESARROLLO ocunnneccorooconerrsmermeecmesrees 27 d
6.1 -Descubrimiento Comercial
6.2 «Plan de Desarrollo. ..........
6.3 -Observaciones al Plan de Desarrollo por Parte de CNH.

-Actualización del Plan de Desarrollo.
OS cncicionnrs Actividades de Exploración Adicionales..

Ñ E i ÁREA CONTRACTUAL G-CS-02 L W
Contrato No. CNH-R03-L01-G-CS-02/2018

CLÁUSULA 7. REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA cosoccacccciicciccoós 29

Reglas de Reducción y Devolución...
No Disminución de Otras Obligaciones.

... Perfil de Producción. .

Instalaciones. .. 31
CLÁUSULA 9. UNIFICACIÓ: 31
9. ..ic.o nos... Procedimiento de Unificación
AR boniinninannos Unificación sin Contratista o Asignatario Contiguo.
CLÁUSULA 10. PROGRAMAS DE TRABAJO ..

LN AAA Programas de Trabajo..........cmoo0.o...
0.2.. Programas de Trabajo del Período de Exploración.
Programas de Trabajo del Período de Desarrollo.
Observaciones de la CNH..ooonccniccnnao
Actualizaciones a los Planes de Trabaj

CLÁUSULA 11. AVANCES DE LAS ACTIVIDADES PETROLERAS

LL.
12.

Perforación de POZOS. saco.
Reportes de Perforación y Geo:
1.3. Informes de Avance.

1.4. Actividades Exentas de Aprobación

CLÁUSULA 12. PRESUPUESTOS Y COSTOS RECUPERABLES c.ccccccccoooo. 36

Presupuestos. mmemcocenoncnscnnnos
Presupuestos de Exploración.
Presupuestos de Desarrollo.
Actualizaciones...
Contabilidad de Costos de!
Costos Recuperables.........
Procura de Bienes y Servicio:
Obligación de Mantener Registros. ..
De las Operaciones del Contratista con Terceros.

CLÁUSULA 13. MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS

NETOS onncncriccicnonnoneniancnrincisneomnsasisenversoreosor errors rrorarccosrarosensracoso 38
Procedimientos de Medición. ....occconnrrnnnrionorrns aun. 38 7)
Instalación, Operación, Mantenimiento y Calibración de los Sistemas

de Medición. cocccccccconnonconennooncnccnrnn cnc rorancoron concer aaron renos rro ron narran rar
RegiSITOS. oocooccccnnconinnoconconcaccnronar ano conrroncarioonosor
Mal Funcionamiento de los Sistemas de Medició
Punto de Medición Fuera del Area Contractual. ..

[05190] P

Ñ ii ÁREA CONTRACTUAL G-CS-02 L /
Contrato No. CNH-R03-L01-G-CS-02/2018

CLÁUSULA 14. MATERIALES enccccnccccnniccnnnnnoosscosaninrnsrorsensrrsrraoronscranosss
41. «Propiedad y Uso de Materiales...
14. .Materiales Exentos de Transferenci.
43. .Arrendamiento
4.4. -Opción de Compra...
14.5. «Disposición de Activos.

CLÁUSULA 15. OBLIGACIONES ADICIONALES DE LAS PARTES

«Obligaciones Adicionales del Contratista.
-Aprobaciones de la CNH... e.
«Responsabilidad en Seguridad Industrial, Seguridad Operativa,

Protección al Ambiente y Salud en el Trabajo. cocino coiccncconeenoness 43
«Daños Preexistentes
.Derecho de Acceso de Terceros al Área Contractua

«Hidrocarburos de Autoconsumo. .. m0.
.Comercialización de la Producción del Contratista.
-Comercialización de la Producción del Estado.
«Disposición de los Subproductos.
Instalaciones de Comercialización.

CLÁUSULA 17. CONTRAPRESTACIONES.

Pagos Mensuales. ..............

. Contraprestación del Estado.
«Contraprestación del Contratista.
«Límite de Costos Recuperables. ..
«Valor Contractual de los Hidrocarburos
«Verificación de las Contraprestaciones.

CLÁUSULA 18. GARANTÍAS

18.1. «Garantía de Cumplimiento
18.2. Garantía Corporativa. ..

CLÁUSULA 19. ABANDONO Y ENTREGA DEL ÁREA CONTRACTUALS51

.Requerimientos del Programa.
Notificación de Abandono...
Fideicomiso de Abandono...
.Fondeo del Fideicomiso de Abandon
«Fondos Insuficientes
«Sustitución Solicitada por la CNH.
.Etapa de Transición Final

CLÁUSULA 20. RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y
CONTENIDO NACIONAL

«Responsabilidad Laboral
-SubcontratistaS. ..........o.

Hi ÁREA CONTRACTUAL G-CS-02 Y y

Contrato No. CNH-R03-L01-G-CS-02/2018

MO Biiccicicinns Contenido Nacional. conocimien reaccion

20.4. Preferencia de Bienes y Servicios de Origen Nacional

20.5... Capacitación y Transferencia Tecnológica. 2.
CLÁUSULA 21. SEGUROS cocccccccccccoccccnoncnomansarransansarranrarcrrarorrrarrrrrororrrrscconsanersa 59

21.1... Disposición General. ..

21.2 Cobertura de Seguros.

21. Destino de los Beneficio: ...59
CLÁUSULA 22. OBLIGACIONES DE CARÁCTER FISCAL .cconnnanioocióosses 60

22.1. Obligaciones de Carácter Fiscal. .

22.2. Derechos y Aprovechamientos.... 2.
CLÁUSULA 23. CASO FORTUITO O FUERZA MAY OR 60
23.1. Caso Fortuito o Fuerza Mayo:

Carga de la Prueba
Notificación de Caso Fortuito o Fuerza Mayor.
Derecho de Terminación. .....ommoo.oo
Situaciones de Emergencia o Siniestro.

CLÁUSULA 24. RESCISIÓN ADMINISTRATIVA Y RESCISIÓN
CONTRACTUAL

Rescisión Administrativ
Investigación Previa. ..
Procedimiento de Rescisión Administrativa,
Rescisión Contractual
Efectos de la Rescisión Administrativa o Rescisión Contractual
FIMÚQUILO. concccncnniononcnnroncnnnn concen nonenrorco rencor rene renos

Prohibición de Gravámenes.
Invalidez. ....oconicnacicoorioncnnna

.1............. Normatividad Aplicable. .............
Conciliación......mcrmommmrmo.
Requisitos del Conciliador y del Experto Independiente.
Tribunales Federale

Renuncia Vía Diplomática
Tratados Internacionales.

y

Ñ iv ÁREA CONTRACTUAL G-CS-02 sá
El Y
Contrato No. CNH-R03-L01-G-CS-02/2018

CLÁUSULA 28. MODIFICACIONES Y RENUNCIAS eocrccnonoccconassrcirrecciaoss 73
CLÁUSULA 29. CAPACIDAD Y DECLARACIONES DE LAS PARTES..... 73
29.1. «Declaraciones y Garantías.
29.2. «Relación de las Partes........
CLÁUSULA 30, DATOS Y CONFIDENCIALIDAD ooccacaononoroonornoninecconansassccenss 74
30.1. .Propiedad de la Información. ..
30.2. -Posesión y Uso de la Informació
30.3 . Aprovechamiento de la Información Técnica resultado de las
Actividades de Reconocimiento y Exploración Superficial... 75
30.4. «Información Pública.
30.5. «Confidencialidad...
30.6. .Excepción a la Confidencialidad.

CLÁUSULA 31. NOTIFICACIONES

33.1. «Acceso a la Información. .........

33. -Conducta del Contratista y Filiales. 78
33. «Notificación de la Investigación. 79
33,4, Conflicto de Interés. 79

CLÁUSULA 34. COOPERACIÓN EN MATERIA DE SEGURIDAD
NACIONAL

CLÁUSULA 35. IDIOMA ...
CLÁUSULA 36. EJEMPLARES

H y ÁREA CONTRACTUAL G-CS-02 L

b
W
Contrato No. CNH-R03-L01-G-CS-02/2018

Contrato No. CNH-R03-L01-G-CS-02/2018

CONTRATO PARA LA EXPLORACIÓN Y EXTRACCIÓN DE
HIDROCARBUROS BAJO LA MODALIDAD DE PRODUCCIÓN COMPARTIDA
EN AGUAS SOMERAS

Este Contrato para la Exploración y Extracción de Hidrocarburos bajo la Modalidad de
Producción Compartida en Aguas Someras (el “Contrato”) se celebra el 27 de junio de 2018,
entre, por una parte, los ESTADOS UNIDOS MEXICANOS (“México”, el “Estado” o la
“Nación”), a través del Ejecutivo Federal por conducto de la COMISIÓN NACIONAL DE
HIDROCARBUROS (la “CNH”), representada por el C. Juan Carlos Zepeda Molina, en su
carácter de Comisionado Presidente; por el C. Martín Álvarez Magaña, Titular de la Unidad
Jurídica, y por el C. Fausto Álvarez Hernández, Titular de la Unidad de Administración
Técnica de Asignaciones y Contratos, y por la otra parte, PEMEX EXPLORACIÓN Y
PRODUCCIÓN, Empresa Productiva del Estado, subsidiaria de Petróleos Mexicanos,
constituida de acuerdo con las leyes de los Estados Unidos Mexicanos (en lo sucesivo
“PEP”), representada por el C. José Antonio Escalera Alcocer, y TOTAL ESP MÉXICO,
S.A. DE C.V.. una sociedad mercantil constituida de acuerdo con las leyes de los Estados
Unidos Mexicanos (en lo sucesivo “TOTAL”, representada por el Sr. Juan Marcos Braga,
en su carácter de apoderado legal, al tenor de las siguientes Declaraciones y Cláusulas:

DECLARACIONES
La CNH declara que:

L Es un Órgano Regulador Coordinado en Materia Energética de la
Administración Pública Federal Centralizada del Estado, con personalidad jurídica propia,
autonomía técnica y de gestión, de conformidad con los artículos 28, octavo párrafo, de la
Constitución Política de los Estados Unidos Mexicanos (la “Constitución”), 2, fracción l, y
3 de la Ley de los Órganos Reguladores Coordinados en Materia Energética;

L Conforme a los artículos 27, séptimo párrafo, de la Constitución; 15 y
23 de la Ley de Hidrocarburos y 38, fracción II, de la Ley de los Órganos Reguladores
Coordinados en Materia Energética, tiene capacidad legal para celebrar, en nombre y
representación del Estado, contratos con particulares o con Empresas Productivas del Estado
a través de los cuales la Nación lleva a cabo las actividades estratégicas de Exploración y
Extracción del Petróleo y demás Hidrocarburos sólidos, líquidos o gaseosos en el territorio
mexicano;

mi. De conformidad con las disposiciones aplicables de la Constitución, la
Ley de Hidrocarburos, la Ley de los Órganos Reguladores Coordinados en Materia
Energética y los lineamientos establecidos por la Secretaría de Energía y la Secretaría de
Hacienda y Crédito Público en el ámbito de sus respectivas competencias, el 29 de septiembre
de 2017 publicó en el Diario Oficial de la Federación la Convocatoria No. CNH-R03-
C01/2017 para la Licitación Pública Internacional CNH-R03-L01/2017 de un Contrato para
la Exploración y Extracción bajo la Modalidad de Producción Compartida en Aguas Someras
para el Área Contractual descrita en el Anexo l, y que de acuerdo con el procedimiento
(04t 940] 1
ÁREA CONTRACTUAL G-CS-02

d

Y

ty
Contrato No. CNH-R03-L01-G-CS-02/2018

establecido en las Bases de Licitación emitidas para dicho procedimiento de licitación, emitió
el fallo el 2 de abril de 2018 mediante el cual se adjudicó el Conirato a TOTAL ESP
MÉXICO, S.A. DE C.V. en Consorcio con PEMEX EXPLORACIÓN Y PRODUCCION,
mismo que fue publicado el 6 de abril de 2018 en el Diario Oficial de la Federación, y

IV. — Sus representantes están facultados para celebrar este Contrato
conforme al artículo 23, fracción I1L, de la Ley de los Órganos Reguladores Coordinados en
Materia Energética; 10, fracciones II, IV y VII, 14, fracción XVI, 20 y Segundo Transitorio
del Reglamento Interno de la CNH.

PEP declara que:

L Es una Empresa Productiva del Estado Subsidiaria de Petróleos
Mexicanos con personalidad jurídica propia de conformidad con las leyes de México, cuyo
objeto exclusivo es la Exploración y Extracción de petróleo y de los carburos de hidrógeno
sólidos, líquidos o gaseosos, en el territorio nacional, en la zona económica exclusiva del país
y en el extranjero, y que cuenta con capacidad legal para celebrar y cumplir el presente
Contrato de conformidad con los artículos 59 y 63 de la Ley de Petróleos Mexicanos y el
Estatuto Orgánico de PEP;

IL Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capítulo VI del Título Segundo de la Ley del Impuesto sobre la Renta;

TIL. Conoce las leyes de México, así como sus reglamentos y cualesquiera
otras disposiciones aplicables;

IV. Tiene la organización, la experiencia y la capacidad técnica, financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

NA Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato, y ni ella ni algún tercero asociado con la misma se
encuentra en ninguno de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

VI La capacidad jurídica de su Director de Exploración para celebrar el
presente Contrato se acredita mediante la protocolización del acuerdo número CA-100/2015,
que contiene el nombramiento del señor José Antonio Escalera Alcocer, contenido en el
instrumento No. 123,338, Libro 2,063, de fecha 5 de julio de 2016, otorgado ante la fe del
Notario Público No. 15 de la Ciudad de México, Lic. Eduardo García Villegas; de
conformidad con el artículo 40, fracciones | y XXIX del Estatuto Orgánico de PEP.

TOTAL declara que:
L Es una sociedad mercantil constituida bajo las leyes de México

mediante Escritura Pública No. 72,253, Libro 1,735, de fecha 3 de marzo de 2015, otorgada
ante la fe del Notario Público No. 109 de la Ciudad de México, Lic. Luis de Angoitia Becerra,

[Oe 0] 2
ls]

ÁREA CONTRACTUAL G-CS-02 Y

'
14
Contrato No. CNH-R03-L01-G-CS-02/2018

y cuyo único objeto social es la Exploración y Extracción de Hidrocarburos, de conformidad
con la Escritura Pública No. 75,508, Libro 1,867, de fecha 30 de enero de 2017, otorgada
ante la fe del Notario Público antes referido, y que cuenta con capacidad legal para celebrar
y cumplir el presente Contrato;

IL Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capítulo VI del Título Segundo de la Ley del Impuesto sobre la Renta;

IL. Conoce las leyes de México, así como sus reglamentos y cualesquiera
otras disposiciones aplicables;

IV. Tiene la organización, la experiencia y la capacidad técnica, financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

v. Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato, y ni ella ni algún tercero asociado con la misma se
encuentra en ninguno de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

VI. La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante el poder protocolizado en la Escritura Pública No. 75,153,
Libro 1,852, de fecha 9 de noviembre de 2016, otorgada ante la fe del Notario Público No.
109 de la Ciudad de México, Lic. Luis de Angoitia Becerra.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:

CLÁUSULAS

CLÁUSULA 1.
DEFINICIONES E INTERPRETACIÓN

1.1 Definiciones.

Para los efectos de este Contrato, los siguientes términos tendrán los
significados mencionados a continuación:

“Abandono” significa todas las actividades de retiro y desmantelamiento de
los Materiales, incluyendo sin limitación, el taponamiento definitivo y cierre técnico de
Pozos, el desmontaje y retiro de todas las plantas, plataformas, instalaciones, maquinaria y
equipo suministrado o utilizado por el Contratista en la realización de las Actividades
Petroleras, así como la restauración de los Daños Ambientales en el Área Contractual
afectada por el Contratista en la realización de las Actividades Petroleras, de conformidad
con los términos de este Contrato, las Mejores Prácticas de la Industria, la Normatividad
Aplicable y el Sistema de Administración.

ESE] 3 ]
AREA CONTRACTUAL G-CS-02

d

É

Py
Contrato No. CNH-R03-L01-G-CS-02/2018

“Actividades Petroleras” significa el Reconocimiento y Exploración
Superficial, así como las actividades de Exploración, Evaluación, Extracción y Abandono
que realice el Contratista en el Area Contractual conforme a este Contrato.

“Agencia” significa la Agencia Nacional de Seguridad Industrial y de
Protección al Medio Ambiente del Sector Hidrocarburos.

“Almacenamiento” significa el depósito y resguardo de Hidrocarburos en
depósitos e instalaciones confinadas que puedan ubicarse en la superficie, el mar o el
subsuelo.

“Año” significa un año calendario.

“Aportación Anual” significa el monto total del cálculo anual de las
aportaciones para las operaciones de Abandono en el Área Contractual.

“Área Contractual” significa la superficie descrita en el Anexo 1, incluyendo
las formaciones geológicas contenidas en la proyección vertical de dicha superficie, en la
cual el Contratista está autorizado y obligado en virtud del presente Contrato a llevar a cabo
las Actividades Petroleras, en el entendido que: (i) este Contrato no le concede al Contratista
ningún derecho real sobre el Área Contractual ni sobre los recursos naturales en el subsuelo,
y (ii) el Área Contractual será reducida de conformidad con los términos de este Contrato.

“Área de Desarrollo” significa, en relación con cualquier Descubrimiento
Comercial, el área dentro del Área Contractual que cubre la totalidad de las estructuras del
subsuelo o cierres estratigráficos que definen el yacimiento o el intervalo de interés del
Campo donde se llevó a cabo el Descubrimiento.

“Área de Evaluación” significa la extensión completa de la estructura en la
que se realizó el Descubrimiento.

“Autoridad Gubernamental” significa cualquier órgano gubernamental a
nivel federal, estatal o municipal, del poder ejecutivo, legislativo o judicial, incluyendo los
órganos constitucionales autónomos del Estado.

“Barril” significa una unidad de medida equivalente a un volumen igual a
158.99 litros a una temperatura de 15.56 grados Celsius en condiciones de una atmósfera de
presión.

“Bases de Licitación” significa las bases de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones o aclaraciones a las mismas, expedidas
por la CNH.

“BTU” significa la unidad térmica británica que representa la cantidad de
energía necesaria para elevar la temperatura de una libra de agua (0.4535 kilogramos) un
grado Fahrenheit (0.5556 grados centígrados), en condiciones atmosféricas normales.

[OO] 4 .
H ÁREA CONTRACTUAL G-CS-02
al
Contrato No. CNH-R03-L01-G-CS-02/2018

“Campo” significa el área dentro del Área Contractual consistente en uno o
múltiples yacimientos, agrupados o relacionados de acuerdo a los mismos aspectos
ecológicos estructurales y condiciones estratigráficas, pudiendo existir dos o más
yacimientos en un campo delimitados verticalmente por un estrato de roca impermeable o
lateralmente por barreras geológicas, o por ambas.

“Caso Fortuito o Fuerza Mayor” significa cualquier acto o hecho que
impida a la Parte afectada cumplir con sus obligaciones de conformidad con el presente
Contrato si dicho acto o hecho va más allá de su control y no es resultado del dolo o culpa de
la Parte afectada, siempre que dicha Parte no pudiera evitar dicho acto o hecho tomando
acciones diligentes. Sujeto al cumplimiento de las condiciones antes estipuladas, Caso
Fortuito o Fuerza Mayor incluirá en forma enunciativa, mas no limitativa, los siguientes
hechos o actos que impidan el cumplimiento de la Parte afectada de sus obligaciones
derivadas del presente Contrato: fenómenos de la naturaleza tales como tormentas,
huracanes, inundaciones, deslaves, relámpagos y terremotos; incendios; actos de guerra
(declarada o no); disturbios civiles, motines, insurrecciones, sabotajes y terrorismo; desastres
por traslado de Materiales; restricciones por cuarentenas, epidemias, huelgas u otras disputas
laborales que no sean con motivo de incumplimiento de algún contrato laboral por parte de
la Parte afectada. Queda expresamente entendido que Caso Fortuito o Fuerza Mayor no
incluirá dificultad económica o cambio en las condiciones de mercado (incluyendo
dificultades en la obtención de fondos de capital o financiamiento).

“Comercializador” significa la Persona contratada por la CNH, de
conformidad con la Ley de Hidrocarburos, para prestar a la Nación el servicio de
comercialización de Hidrocarburos correspondientes al Estado como resultado del presente
Contrato.

“Condensados” significa líquidos de Gas Natural constituidos principalmente
por pentanos y componentes de Hidrocarburos más pesados.

“Contraprestación” significa, conjunta o separadamente, la Contraprestación
del Estado o la Contraprestación del Contratista, según sea el caso.

“Contraprestación del Contratista” significa, en relación con cualquier Mes
en el que exista producción de Hidrocarburos en el Área Contractual, la porción de la
producción de Hidrocarburos Netos proveniente del Área Contractual que el Contratista tiene
derecho a recibir en dicho Mes de acuerdo con lo previsto en la Cláusula 17.3 y en el Anexo
3.

“Contraprestación del Estado” significa, en relación con cualquier Mes la
porción de la producción de Hidrocarburos Netos proveniente del Área Contractual que el
Estado tiene derecho a recibir en dicho Mes, así como aquellas otras contraprestaciones que
le corresponden a la Nación, de acuerdo con lo previsto en la Cláusula 17.2 y en el Anexo 3.

“Contratista” significa en forma conjunta las Empresas Participantes.

Ñ ÁREA CONTRACTUAL G-CS-02

4

ty
Contrato No. CNH-R03-L01-G-CS-02/2018

“Contrato” significa el presente Contrato para la Exploración y Extracción
de Hidrocarburos en Aguas Someras bajo la Modalidad de Producción Compartida,
incluyendo los anexos que se adjuntan al mismo (que constituirán parte integral del presente
Contrato), así como todas las modificaciones que se hagan al mismo de conformidad con sus
términos y condiciones.

“Control” significa la capacidad de una Persona o grupo de Personas, de
llevar a cabo cualquiera de los actos siguientes: (i) imponer, directa o indirectamente,
decisiones en las asambleas generales de accionistas, de socios u órganos equivalentes, o
nombrar o destituir a la mayoría de los consejeros, administradores o sus equivalentes, del
Contratista; (ii) mantener la titularidad de derechos que permitan, directa o indirectamente,
ejercer el voto respecto de más del cincuenta por ciento del capital social de la Empresa
Participante, y (iii) dirigir, directa o indirectamente, la administración, la estrategia o las
principales políticas del Contratista, ya sea a través de la propiedad de valores, por contrato
o de cualquier otra forma.

“Convocatoria” significa la convocatoria pública internacional número
CNH-R03-C01/2017 publicada en el Diario Oficial de la Federación por la CNH el 29 de
septiembre de 2017.

“Costos” significa todas las erogaciones, gastos, inversiones u obligaciones
relacionados con las Actividades Petroleras.

“Costos Elegibles” significa aquellos Costos que sean estrictamente
indispensables para la realización de las Actividades Petroleras, incurridos a partir de la
Fecha Efectiva y hasta la terminación del Contrato, siempre y cuando cumplan con los
requisitos señalados en los Anexos 4, 7 y 8 y con los lineamientos que a su efecto emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

“Costos Recuperables” significa aquellos Costos Elegibles incluidos en los
Presupuestos y Programas de Trabajo aprobados por la CNH, siempre que hayan sido
efectivamente pagados y que para su determinación y registro se cumpla con los Anexos 4,
7 y 8, y con los lineamientos que a su efecto emita la Secretaría de Hacienda vigentes a la
fecha de adjudicación del Contrato.

“Cuenta Operativa” significa los libros de cuentas y otros registros contables
mantenidos por separado por el Contratista para las Actividades Petroleras.

“Cuota Contractual para la Fase Exploratoria” significa el pago mensual
en favor del Estado Mexicano por la parte del Area Contractual que no cuente con un Plan
de Desarrollo aprobado por la CNH, conforme a lo establecido en el presente Contrato y
demás Normatividad Aplicable.

“Daño Ambiental” significa el daño que ocurre sobre los elementos bióticos
o abióticos a consecuencia de un impacto ambiental producto de actividades humanas.

[0201 6
Ñ AREA CONTRACTUAL G-CS-02
id
Contrato No. CNH-R03-L01-G-CS-02/2018

“Daños Preexistentes” significa los Daños Ambientales y pasivos
ambientales presentes en el Área Contractual ocasionados por la actividad del sector
hidrocarburos identificados y documentados: (1) mediante la presentación de resoluciones en
firme de autoridad competente; o (ii) en la Línea Base Ambiental por el Contratista de
conformidad con lo establecido en la Cláusula 3.3 y que hayan sido determinados como tales
por la CNH y la Agencia de conformidad a la Cláusula 15.4.

“Descubrimiento” significa cualquier acumulación o conjunto de
acumulaciones de Hidrocarburos en el subsuelo, que mediante las actividades de perforación
exploratoria, se haya demostrado que contienen volúmenes de Hidrocarburos.

“Descubrimiento Comercial” significa un Descubrimiento declarado por el
Contratista con tal carácter a la CNH, de conformidad con la Cláusula 6.1.

“Descubrimiento Sub-salino” significa un Descubrimiento por métodos
directos de una acumulación o acumulaciones de Hidrocarburos en el Subsuelo, en el que
existan áreas prospectivas en formaciones sedimentarias por debajo de domos salinos.

“Día” significa un día natural.

“Día Hábil” significa cualquier Día con excepción de sábados, domingos y
cualquier Día de descanso obligatorio de conformidad con la Normatividad Aplicable.

“Documentos Técnicos” significa, de manera enunciativa más no limitativa,
todos los estudios, reportes, hojas de cálculo y bases de datos, reportes de avance y
cualesquiera otros documentos relacionados con la terminación, producción, mantenimiento
o conducción de las Actividades Petroleras en el Área Contractual, en cualquier forma.

“Dólares” o “EUAS” significa la moneda de curso legal de los Estados Unidos
de América.

“Empresas Participantes” significa cada uno de PEP y TOTAL incluyendo
al Operador y sus respectivos sucesores o cesionarios permitidos conforme al presente
Contrato. Si en cualquier momento solo una entidad constituye al Contratista, cualquier
referencia en este Contrato a “cada una de las Empresas Participantes”, “las Empresas
Participantes”, o referencias similares, se entenderá que significan “el Contratista”.

“Etapa de Transición de Arranque” significa la etapa que se llevará a cabo
de conformidad con lo establecido en la Cláusula 3.3 y la Normatividad Aplicable.

“Etapa de Transición Final” significa la etapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 19.7 y la Normatividad Aplicable.

“Evaluación” significa todas las actividades y operaciones llevadas a cabo
por el Contratista después de un Descubrimiento para determinar los límites, caracterización
y capacidad de producción de algún Descubrimiento, así como para determinar si el
Descubrimiento en cuestión es un Descubrimiento Comercial, incluyendo, sin limitación: (i)
Otro! 7

ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

actividades adicionales de Reconocimiento y Exploración Superficial y de Exploración; (ii)
estudios geológicos y geofísicos; (iii) perforación de Pozos de prueba; (iv) estudios de
Reservas y similares, y (v) todas las operaciones auxiliares y actividades requeridas para
optimizar las actividades anteriormente indicadas o las que sean resultado de éstas.

“Evaluación de Impacto Social” significa el documento que el Contratista
deberá entregar a la Secretaría de Energía, en términos de lo dispuesto por la Normatividad
Aplicabie, el cual contiene la identificación de las comunidades y pueblos ubicados en el área
de influencia de un proyecto en materia de Hidrocarburos, la identificación, caracterización,
predicción y valoración de las consecuencias a la población que pudieran derivarse del mismo
y las medidas de mitigación y los planes de gestión social correspondientes.

“Exploración” significa la actividad o conjunto de actividades que se valen
de métodos directos, incluyendo la perforación de Pozos, encaminadas a la identificación,
descubrimiento y evaluación de Hidrocarburos en el Subsuelo en el Área Contractual.

“Extracción” significa la actividad o conjunto de actividades destinadas a la
producción de Hidrocarburos incluyendo la perforación de Pozos de producción, la inyección
y la estimulación de yacimientos, la Recuperación Avanzada, la Recolección, el
acondicionamiento y separación de Hidrocarburos, la eliminación de agua y sedimentos,
dentro del Área Contractual, así como la construcción, localización, operación, uso,
Abandono y desmantelamiento de instalaciones para la producción.

“Fecha Efectiva” significa la fecha de firma del presente Contrato.

“Fideicomiso de Abandono” significa el fideicomiso de inversión que tiene
que abrir el Contratista y que tiene como fin el crear una reserva para fondear las operaciones
de Abandono en el Área Contractual, de conformidad con lo previsto en la Cláusula 19.3.

“Filial” significa, en relación con cualquier Persona, cualquier otra Persona
que la Controle directa o indirectamente, que esté Controlada por dicha Persona, o que se
encuentre bajo el Control común de dicha Persona.

“Fondo” significa el Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo.

“Garante” significa la empresa matriz en última instancia de cada una de las
Empresas Participantes, o la empresa que ejerza Control sobre cada Empresa Participante o
que se encuentre bajo el Control común de la Persona que ejerza el Control sobre la Empresa
Participante, quien otorgará la Garantía Corporativa efectiva a la suscripción del presente
Contrato, previa aprobación de la CNH.

“Garantía Corporativa” significa la garantía que será otorgada por el
Garante de cada una de las Empresas Participantes de conformidad con lo establecido en la
Cláusula 18.2 y el modelo del Anexo 2. Esta garantía se ejercerá en última instancia para
exigir el cumplimiento puntual y oportuno de todas y cada una de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su

10401 8
ÁREA CONTRACTUAL G-CS-02

(0)
Contrato No. CNH-R03-L01-G-CS-02/2018

totalidad por el Contratista, según corresponda, previa ejecución de la Garantía de
Cumplimiento y en su caso, posterior a la ejecución de las pólizas de seguros a las que hace
referencia la Cláusula 21.

“Garantía de Cumplimiento” significa, conjunta o separadamente, según el
contexto del Contrato, la Garantía de Cumplimiento Inicial, la Garantía del Primer Período
Adicional y la Garantía del Segundo Período Adicional.

“Garantía de Cumplimiento Inicial” significa la carta de crédito
incondicional e irrevocable, emitida en favor de la CNH por una institución bancaria
mexicana autorizada o emitida por un banco extranjero y confirmada por una institución
bancaria mexicana autorizada utilizando el formato de carta de crédito que se adjunta como
Anexo 6, que asegura el debido, adecuado y pleno cumplimiento de los compromisos
adquiridos para cubrir el Programa Mínimo de Trabajo y el Incremento en el Programa
Mínimo de Trabajo durante el Período Inicial de Exploración.

“Garantía del Primer Período Adicional” significa la carta de crédito
incondicional e irrevocable, emitida en favor de la CNH por una institución bancaria
mexicana autorizada o emitida por un banco extranjero y confirmada por una institución
bancaria mexicana autorizada utilizando el formato de carta de crédito que se adjunta como
Anexo 6, que asegura el debido, adecuado y pleno cumplimiento del Incremento en el
Programa Mínimo no realizado durante el Período Inicial de Exploración, así como el
compromiso adicional de trabajo para el Primer Período Adicional de Exploración.

“Garantía del Segundo Período Adicional” significa la carta de crédito
incondicional e irrevocable, emitida en favor de la CNH por una institución bancaria
mexicana autorizada o emitida por un banco extranjero y confirmada por una institución
bancaria mexicana autorizada utilizando el formato de carta de crédito que se adjunta como
Anexo 6, que asegura el debido, adecuado y pleno cumplimiento del compromiso adicional
de trabajo para el Segundo Período Adicional de Exploración.

“Gas Natural” significa la mezcla de gases que se obtiene de la Extracción o
del procesamiento industrial y que es constituida principalmente por metano y que
usualmente contiene etano, propano y butanos, así como dióxido de carbono, nitrógeno y
ácido sulfhídrico, entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociado.

“Gas Natural Asociado” significa el Gas Natural disuelto en el Petróleo de
un yacimiento, bajo las condiciones de presión y de temperatura originales.

“Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales.

“Hidrocarburos” significa Petróleo, Gas Natural, Condensados e hidratos de
metano.

Ñ ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

“Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados
como combustible en las Actividades Petroleras, o reinyectados al yacimiento, pero sólo en
la manera y en las cantidades aprobadas de conformidad con la Normatividad Aplicable.

“Hidrocarburos en el Subsuelo” significa los recursos totales o cantidades
totales de Hidrocarburos con potencial de ser extraídos que se estima existen originalmente
en acumulaciones de ocurrencia natural, antes de iniciar su producción, así como aquellas
cantidades estimadas en acumulaciones aún por descubrir.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autoconsumo, quemados y venteados, medidos en los Puntos de Medición
en condiciones comercialmente aceptables en cuanto a contenido de azufre, agua y otros
elementos de conformidad con la Normatividad Aplicable y las Mejores Prácticas de la
Industria, los cuales serán auditados y supervisados por la CNH.

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraídos por el Contratista del Area Contractual.

“Incremento en el Programa Mínimo” significa las Unidades de Trabajo
adicionales a las que hace referencia el Anexo 5, que el Contratista se comprometió a realizar
a través del incremento en el Programa Mínimo de Trabajo como parte de la propuesta
económica por la que se adjudicó el presente Contrato.

“Información Técnica” significa todos los datos e información obtenidos
como resultado de las Actividades Petroleras, lo cual incluirá, de forma enunciativa mas no
limitativa: información geológica, geofísica, petrofísica, petroquímica y geoquímica,
incluyendo la adquisición, procesamiento, reprocesamiento, interpretación y control
geológico de la sísmica 2D, 3D y multicomponente 3C; el pre-proceso, interpretación de
datos sísmicos, modelo de velocidades y migración, en tiempo y en profundidades;
adquisición magnética, gravimétrica, geoeléctrica y magnetotelúrica, y cualquier otra que se
obtenga por medios diferentes a los previamente listados, de ingeniería, registros de bitácora
de Pozos, reportes de avance, Documentos Técnicos, y cualquier información relacionada
con la terminación, producción, mantenimiento o conducción de las Actividades Petroleras,
así como cualquier otra considerada de conformidad con la Normatividad Aplicable.

“Instalaciones de Comercialización” significa la infraestructura y equipos
necesarios para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de
los Puntos de Medición, incluyendo todos los ductos para Petróleo, Condensados y Gas
Natural, bombas, compresores, medidores e instalaciones adicionales de Almacenamiento
necesarias para transportar los Hidrocarburos del Punto de Medición al punto de venta o a la
entrada de un sistema de entrega.

“Instalaciones de Recolección” significa todas las instalaciones y equipos
necesarios para pruebas y separación de producción, tanques de Almacenamiento,
compresores, ductos, bombas y cualquier otro equipo necesario para la Recolección de
Hidrocarburos.

(07? 1A0| 10 )
ÁREA CONTRACTUAL G-CS-02
[0]
Contrato No. CNH-R03-L01-G-CS-02/2018

“Interés de Participación” significa la porción indivisa de cada una de las
Empresas Participantes en los derechos del Contratista en virtud de este Contrato, en el
entendido que cada Empresa Participante será solidariamente responsable de todas las
obligaciones del Contratista en virtud de este Contrato independientemente de su Interés de
Participación.

“Inventario de Activos” significa la lista de Pozos y líneas de descarga,
descrita en el Anexo 9 que estarán disponibles a la Fecha Efectiva para que el Contratista
lleve a cabo las Actividades Petroleras dentro del Área Contractual, misma que podrá
modificarse una vez que se determine su utilidad conforme a la Cláusula 3.3.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos publicada en el
Diario Oficial de la Federación el 11 de agosto de 2014, incluyendo sus reformas y adiciones.

“Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de agosto de 2014,
incluyendo sus reformas y adiciones.

“Licitación” significa la licitación pública internacional CNH-R03-L01/2017.

“Límite de Recuperación de Costos” significa el resultado de multiplicar el
Porcentaje de Recuperación de Costos por el Valor Contractual de los Hidrocarburos en
cualquier Período, y que determina la proporción máxima del Valor Contractual de los
Hidrocarburos, que podrá destinarse a la Recuperación de Costos Recuperables durante dicho
Período, conforme a lo previsto en el Anexo 3 del presente Contrato.

“Línea Base Ambiental” significa las condiciones ambientales en las que se
encuentran los hábitats, ecosistemas, elementos y recursos naturales, así como las relaciones
de interacción y los servicios ambientales, existentes en el Área Contractual previo a la
ejecución de las actividades previstas en el Contrato.

“Materiales” significa todas las maquinarias, herramientas, equipos,
artículos, suministros, tuberías, plataformas de perforación o producción, artefactos navales,
plantas, infraestructura y otras instalaciones adquiridas, suministradas, arrendadas o poseídas
de cualquier otra forma para su utilización en las Actividades Petroleras, incluyendo las
Instalaciones de Recolección.

“Materiales Muebles” significa aquellos Materiales que pueden trasladarse
de un lugar a otro por sí mismos o como producto de una fuerza exterior.

“Mecanismo de Ajuste” significa el mecanismo establecido en el Anexo 3
que modifica los parámetros que determinan la Contraprestación del Estado y la
Contraprestación del Contratista.

“Mejores Prácticas de la Industria” significan los métodos, estándares y
procedimientos generalmente aceptados, publicados y acatados por operadores expertos,
prudentes y diligentes, con experiencia en materia de Exploración, Evaluación, desarrollo,
[O r240 1 ]

AREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-LO!-G-CS-02/2018

Extracción de Hidrocarburos y Abandono, los cuales, en el ejercicio de un criterio razonable
y a la luz de los hechos conocidos al momento de tomar una decisión, se consideraría que
obtendrían los resultados planeados e incrementarían los beneficios económicos de la
Extracción de los Hidrocarburos dentro del Área Contractual.

“Mes” significa un mes calendario.

“Metodología” significa la metodología establecida por la Secretaría de
Economía para medir el contenido nacional en Asignaciones y Contratos para la Exploración
y Extracción conforme al artículo 46 de la Ley de Hidrocarburos.

“Normatividad Aplicable” significa todas las leyes, reglamentos,
disposiciones administrativas de carácter general, decretos, órdenes administrativas y demás
normas o decisiones de cualquier tipo expedidas por cualquier Autoridad Gubernamental y
que se encuentren en vigor en el momento que se trate.

“Obligaciones de Carácter Fiscal” significa todos y cada uno de los
impuestos, contribuciones, derechos, aprovechamientos, aranceles y retenciones de cualquier
naturaleza, federales, estatales o municipales, así como todos y cada uno de los accesorios,
recargos, actualizaciones y multas, cobrados o determinados en cualquier momento por
cualquier Autoridad Gubernamental.

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los
que antes de alcanzar la profundidad objetivo para cualquier Pozo, o bien, antes de concluir
con los trabajos de perforación programados, ocurren, entre otros, un accidente, un incidente,
un Caso Fortuito o Fuerza Mayor, o bien, alguno de los siguientes eventos: (i) se encuentre
una formación geológica más antigua que la formación más profunda que se haya planteado
como objetivo; (ii) se determine que continuar perforando presenta un peligro, incluyendo
peligros asociados a una presión anormalmente alta o derive en pérdidas excesivas de fluidos
de perforación; (iii) se encuentre una formación impenetrable que impida alcanzar la
profundidad planeada, o (iv) se encuentre con una formación geológica con presencia de
Hidrocarburos que deba ser protegida de acuerdo a las Mejores Prácticas de la Industria.

“Operador” significa PEP.

“Partes” significa el Estado (por conducto de la CNH) y cada una de las
Empresas Participantes.

“Pasivo Social” significa el conjunto de obligaciones derivadas de
afectaciones relacionadas con las actividades de Exploración y Extracción de Hidrocarburos
que el asignatario o contratista que estuviera a cargo del Área Contractual con anterioridad a
la Fecha Efectiva o a la terminación del Contrato, respectivamente, tenga documentadas
como procedentes o se encuentren en proceso de atención en su sistema, programa o
mecanismo de atención a reclamaciones y/o de gestión social.

H ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

“Período” significa un Mes, en el entendido que cuando las Actividades
Petroleras se realicen en un período que no comprenda un Mes completo, el Período será el
número de Días que efectivamente operó el Contrato.

“Periodo de Desarrollo” significa, en relación con cualquier Descubrimiento
Comercial, el período que inicia con la aprobación del Plan de Desarrollo relativo a dicho
Descubrimiento Comercial y que concluye con la terminación del presente Contrato por
cualquier motivo o por la rescisión administrativa o contractual.

“Período de Evaluación” significa la duración del Programa de Evaluación
de hasta veinticuatro (24) meses contados a partir de la aprobación de dicho programa.

“Período de Exploración” significa el período concedido al Contratista para
realizar actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
y que se compone del Período Inicial de Exploración, del Primer Período Adicional de
Exploración (de haberlo), del Segundo Período Adicional de Exploración (de haberlo) y del
Período de Evaluación (de haberlo).

“Período Inicial de Exploración” significa el período concedido al
Contratista para realizar las actividades de Reconocimiento y Exploración Superficial,
Exploración y Evaluación en términos de lo previsto en la Cláusula 4.2.

“Persona” significa cualquier persona física o moral de cualquier tipo,
incluyendo cualquier sociedad, asociación, fideicomiso, co-inversión, gobierno o cualquier
organismo o agencia perteneciente a éste.

“Petróleo” significa la mezcla de carburos de hidrógeno que existe en fase
líquida en los yacimientos y permanece así en condiciones originales de presión y
temperatura, y que puede incluir pequeñas cantidades de sustancias que no son carburos de
hidrógeno.

“Plan de Desarrollo” significa un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados a éstas, a desarrollar durante el Período de Desarrollo de conformidad
con la Normatividad Aplicable.

“Plan de Exploración” significa un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados a éstas a desarrollar durante el Período de Exploración de conformidad
a la Normatividad Aplicable,

“Plazo Adicional” significa cada una de las prórrogas otorgadas al plazo del
presente Contrato de conformidad con lo establecido en ta Cláusula 3.2.

“Porcentaje de Recuperación de Costos” significa el porcentaje indicado en
el Anexo 3.

Otro] 13 :
ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

“Pozo” significa la perforación efectuada en el subsuelo para comunicar la
superficie con el yacimiento con barrenas de diferentes diámetros a diversas profundidades,
llamadas etapas de perforación, para la prospección o extracción de Hidrocarburos del
yacimiento, se pueden clasificar dependiendo de su objetivo, ubicación, trayectoria o
función.

“Precio Contractual” significa el valor monetario en Dólares que se asigne
por unidad de medida a cada Hidrocarburo conforme lo dispuesto en el Anexo 3.

“Presupuesto” significa una estimación de los Costos de todas las partidas
incluidas en un Programa de Trabajo, y que incluye como mínimo el desglose de las partidas
presupuestales correspondientes a cada una de las categorías de las Actividades Petroleras.

“Primer Período Adicional de Exploración” significa la ampliación del
Período de Exploración por hasta dos (2) Años adicionales siguientes a la terminación del
Período Inicial de Exploración.

“Procedimientos de Contabilidad” significa los procedimientos de
contabilidad, registro y Recuperación de Costos Recuperables que se adjuntan al presente
Contrato como Anexo 4.

“Producción Comercial Regular” significa la producción regular sostenida
en el Area Contractual con el objeto de hacer uso comercial de dicha producción.

“Programa de Evaluación” significa el programa de actividades de
Evaluación respecto de un Descubrimiento dentro del Período de Evaluación.

“Programa de Trabajo” significa un programa pormenorizado que
especifique las Actividades Petroleras que serán realizadas por el Contratista durante el
periodo aplicable, incluyendo el tiempo requerido para la realización de cada actividad
descrita en dicho programa.

“Programa Mínimo de Trabajo” significa las Unidades de Trabajo a que se
hace referencia en el Anexo 5, las cuales el Contratista deberá llevar a cabo durante el Período
Inicial de Exploración, en el entendido que el Programa Mínimo de Trabajo es solamente un
programa de trabajo mínimo y que el Contratista puede llevar a cabo actividades de
Reconocimiento y Exploración Superficial, Exploración y Evaluación adicionales durante el
Período de Exploración.

“Puntos de Medición” significa los lugares propuestos por el Contratista y
aprobados por la CNH, o en su caso determinados por la CNH, ya sea dentro o fuera del Área d
Contractual, en los que se medirán, verificarán y entregarán los Hidrocarburos Netos según

lo establece el presente Contrato y la Normatividad Aplicable.

“Recolección” significa el acopio de los Hidrocarburos de cada Pozo del
yacimiento una vez que han sido extraídos del subsuelo, mediante un sistema de líneas de

10/7401 14 . Pe
ÁREA CONTRACTUAL G-CS-02
[a]
Contrato No. CNH-R03-L01-G-CS-02/2018

descarga que van desde el cabezal de los Pozos hasta las primeras baterías de separación o,
en su caso, hasta los sistemas de transporte,

“Reconocimiento y Exploración Superficial” significa todos aquellos
estudios de evaluación que se valen únicamente de actividades sobre la superficie del terreno
o del mar para considerar la posible existencia de Hidrocarburos en el Área Contractual,
incluyendo los trabajos para la adquisición, así como el procesamiento, reprocesamiento o
interpretación de información.

“Recuperación Avanzada” significa los procesos de recuperación secundaria
o terciaria consistentes con las Mejores Prácticas de la Industria para permitir una mayor
recuperación de Hidrocarburos en el Área de Desarrollo, incluyendo, sin limitar, el
incremento en la presión del yacimiento y/o reducción de la viscosidad de los Hidrocarburos.

“Recuperación de Costos Recuperables” significa el reembolso del monto
agregado de los Costos Recuperables, que está sujeto al Límite de Recuperación de Costos,
de acuerdo con lo previsto en la Cláusula 17.4 y en el Anexo 4.

“Regalía” significa la parte de la Contraprestación del Estado determinada en
función del Valor Contractual de los Hidrocarburos, según lo establecido en el Anexo 3.

“Reglas de Mercado” significa el principio de competencia bajo el cual las
partes involucradas en una transacción son independientes y participan en igualdad de
condiciones por interés propio.

“Reservas” significa el volumen de Hidrocarburos en el Subsuelo calculado
a una fecha dada a condiciones atmosféricas que se estima será producido técnica y
económicamente bajo el régimen fiscal aplicable con cualquiera de los métodos y sistemas
de Extracción aplicables a la fecha de Evaluación.

“Secretaría de Hacienda” significa la Secretaría de Hacienda y Crédito
Público. .

“Segundo Período Adicional de Exploración” significa la ampliación del
Período de Exploración por hasta dos (2) Años adicionales siguientes a la terminación del
Primer Período Adicional de Exploración.

“Sistema de Administración” significa el conjunto integral de elementos
interrelacionados y documentados cuyo propósito es la prevención, control y mejora del
desempeño de una instalación o conjunto de ellas en materia de seguridad industrial,
seguridad operativa y de protección al medio ambiente en el sector hidrocarburos,

“Subcontratistas” significa aquellas Personas que lleven a cabo las
Actividades Petroleras a solicitud del Contratista, conforme a la Cláusula 20.2.

di ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

“Subproductos” significa aquellos elementos o componentes distintos a los
Hidrocarburos, tal como el azufre o cualquier otro mineral o sustancia contenidos en el
Petróleo o Gas Natural que a su vez puedan ser separados de los Hidrocarburos.

“Trimestre” significa el conjunto de tres (3) Meses consecutivos en los que
se divide el Año, siendo el final de cada Trimestre en los Meses de marzo, junio, septiembre
y diciembre respectivamente. Cuando las Actividades Petroleras se realicen en un período
que no comprenda un Trimestre completo, el Trimestre será el número de Días o Meses que
efectivamente operó el Contrato.

“Unidad de Trabajo” se refiere a la magnitud unitaria utilizada como
referencia para establecer y evaluar el cumplimiento de las actividades del Programa Mínimo
de Trabajo, el Incremento en el Programa Minimo y los compromisos adicionales adquiridos
para el Período de Exploración conforme a lo previsto en la Cláusula 4 y el Anexo $.

“Utilidad Operativa” se determinará para cada Año de conformidad con lo
establecido en el Anexo 3.

“Valor Contractual de los Condensados” significa el resultado de
multiplicar, en el Período que se trate: (i) el Precio Contractual de los Condensados, por (ii)
el volumen de los Condensados medido en Barriles en los Puntos de Medición, determinado
conforme a lo previsto en el Anexo 3.

“Valor Contractual de los Hidrocarburos” significa la suma del Valor
Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados, determinado conforme a lo previsto en el Anexo 3.

“Valor Contractual del Gas Natural” significa el resultado de multiplicar,
en el Período que se trate: (i) el Precio Contractual del Gas Natural, por (ii) el volumen
medido en millones de BTU de Gas Natural en los Puntos de Medición, determinado
conforme a lo previsto en el Anexo 3.

“Valor Contractual del Petróleo” significa el resultado de multiplicar, en el
Período que se trate: (i) el Precio Contractual del Petróleo, por (ii) el volumen de Petróleo

medido en Barriles en los Puntos de Medición, determinado conforme a lo previsto en el
Anexo 3.

12 — Singular y Plural.

Los términos definidos en la Cláusula 1.1 podrán ser utilizados en el presente
Contrato tanto en singular como en plural.

13 Encabezados y Referencias.

Los encabezados de las Cláusulas del presente Contrato han sido insertados
únicamente por conveniencia y no afectarán en forma alguna la interpretación del mismo.

¡ONO 16

ÁREA CONTRACTUAL G-CS-02 S

b
Contrato No. CNH-R03-L01-G-CS-02/2018

Toda referencia en el presente Contrato a “Cláusulas” o “Anexos” se entenderá como
referencia a las Cláusulas y Anexos del presente Contrato, salvo que se indique lo contrario.

CLÁUSULA 2.
OBJETO DEL CONTRATO

2.1 Modalidad Producción Compartida.

El objeto del presente Contrato es la realización de las Actividades Petroleras
bajo la modalidad de contratación de producción compartida en aguas someras, por parte del
Contratista dentro del Área Contractual, a su exclusivo costo y riesgo, de conformidad con
la Normatividad Aplicable, las Mejores Prácticas de la Industria y los términos y condiciones
del presente Contrato, a cambio de recibir las Contraprestaciones en favor del Contratista
señaladas en la Cláusula 17.3.

El Contratista será el único responsable y cubrirá todos los Costos y proveerá
todo el personal, tecnología, Materiales y financiamiento necesarios para la realización de
las Actividades Petroleras. El Contratista tendrá el derecho exclusivo de conducir las
Actividades Petroleras en el Área Contractual sujeto a lo establecido en el presente Contrato
y en la Normatividad Aplicable. La CNH no hace declaración ni garantía alguna de ningún
tipo respecto al Área Contractual y cada una de las Empresas Participantes en lo individual
y el Contratista reconoce que no ha recibido garantía alguna por parte de ninguna Autoridad
Gubernamental respecto a que: (i) en el Área Contractual habrá Descubrimientos; (ii) de
darse algún Descubrimiento, éste será considerado un Descubrimiento Comercial, ni que (iii)
recibirá Hidrocarburos en volúmenes suficientes para cubrir los Costos en que incurra
durante la realización de las Actividades Petroleras.

2.2 No Otorgamiento de Derechos de Propiedad.

Este Contrato no confiere a las Empresas Participantes en lo individual o al
Contratista derecho de propiedad alguno sobre los Hidrocarburos en el Subsuelo, los cuales
son y permanecerán en todo momento propiedad de la Nación. Asimismo, en ningún caso
los recursos minerales distintos a Hidrocarburos existentes en el Área Contractual (sean o no
descubiertos por el Contratista) serán propiedad del Contratista y éste no tendrá derecho en
virtud del Contrato a explotar o utilizar dichos recursos. En caso que durante la conducción
de Actividades Petroleras el Contratista descubra en el Área Contractual recursos minerales
distintos a Hidrocarburos, deberá notificarlo a la CNH dentro de los quince (15) Días
siguientes de dicho descubrimiento. Nada de lo establecido en este Contrato limita el derecho
de la Nación de conceder a un tercero cualquier tipo de concesión, licencia, contrato o
cualquier otro instrumento jurídico para la explotación de los recursos minerales distintos a
Hidrocarburos de conformidad con la Normatividad Aplicable. El Contratista deberá dar
acceso al Área Contractual a cualquier Persona que reciba cualquier concesión, licencia o
contrato para explotar o utilizar recursos distintos a Hidrocarburos en el Área Contractual,
en los términos previstos por la Normatividad Aplicable.

[Or?7401 17 .
di ÁREA CONTRACTUAL G-CS-02

E +
Contrato No. CNH-R03-L01-G-CS-02/2018

2,3 — Intereses de Participación.

Los Intereses de Participación de las Empresas Participantes son los
siguientes:

Empresa Participante Interés de Participación
PEP 50.00%
TOTAL 50.00%

Ningún intento de dar en garantía, ceder o transferir parte o la totalidad del
Interés de Participación tendrá validez o se considerará efectivo salvo por lo dispuesto en la
Cláusula 25.

2.4 — Responsabilidad Solidaria.

Cada una de las Empresas Participantes será solidariamente responsable del
cumplimiento de todas y cada una de las obligaciones del Contratista conforme a este
Contrato independientemente de su Interés de Participación.

2.5 Operador.

El Operador de este Contrato deberá cumplir con las obligaciones del
Contratista derivadas de este Contrato en nombre y representación de cada una de las
Empresas Participantes. Sin perjuicio de lo anterior, se entiende que todos los aspectos
operacionales de las Actividades Petroleras serán llevados a cabo únicamente por el Operador
por cuenta de todas las Empresas Participantes. El incumplimiento del Operador de sus
obligaciones frente a las Empresas Participantes no relevará ni liberará a ninguna de las
Empresas Participantes de su responsabilidad solidaria prevista en este Contrato.

Cada una de las Empresas Participantes nombra en este acto al Operador como
su representante con poderes tan amplios como sean necesarios para representarlas frente a
la CNH para cualquier asunto relacionado con el presente Contrato. Se entenderá que
cualquier asunto acordado por la CNH con el Operador obligará igualmente a cada una de
las Empresas Participantes.

2.6 Cambio de Operador.

Las Empresas participantes podrán cambiar al Operador, y el Operador podrá
renunciar a su condición, previa autorización de la CNH de conformidad con lo establecido
en la Cláusula 25 del presente Contrato y la Normatividad Aplicable, En caso que la CNH
no emita una resolución dentro del plazo establecido en este Contrato, ésta se entenderá en
sentido favorable.

Ñ ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

2.7 Reporte Contable de Beneficios.

Sin perjuicio de lo establecido en la Cláusula 2.2, las Empresas Participantes
podrán reportar para efectos contables y financieros el presente Contrato y los beneficios
esperados del mismo en términos de la Normatividad Aplicable.

CLÁUSULA 3.
PLAZO DEL CONTRATO

3.1 Vigencia.

Este Contrato entrará en vigor en la Fecha Efectiva. Sujeto a los demás
términos y condiciones del presente Contrato, la duración será de treinta (30) Años a partir
de la Fecha Efectiva, en el entendido que continuarán vigentes las disposiciones que por su
naturaleza tengan que ser cumplidas después de la terminación del mismo, incluyendo, sin
limitar, las relativas al Abandono y a la indemnización.

3.2 Prórroga.

A partir del quinto Año previo a la terminación del plazo del Contrato y
siempre que el Contratista esté al corriente de sus obligaciones conforme al mismo, éste podrá
solicitar a la CNH hasta dos (2) Plazos Adicionales para una parte o la totalidad de las Áreas
de Desarrollo de conformidad con lo siguiente:

(a) Los Plazos Adicionales tendrán una duración de hasta cinco (5) Años
o hasta el límite económico de las Áreas de Desarrollo en caso que este último sea menor.

(b) El Contratista deberá presentar la solicitud cuando menos dieciocho
(18) Meses antes de la fecha de terminación del plazo original del presente Contrato o del
Plazo Adicional.

(c) Con las solicitudes de prórroga, el Contratista deberá entregar a la
CNH una propuesta de modificación a los Planes de Desarrollo de conformidad con la
Normatividad Aplicable.

(d) El Contratista deberá comprometerse a mantener la Producción
Comercial Regular durante cada Plazo Adicional.

La CNH resolverá sobre las solicitudes de prórroga del Contratista, revisando,
en su caso, las condiciones técnicas y de operación del Área Contractual. En caso que la CNH
autorice la prórroga, el Plan de Desarrollo deberá modificarse para reflejar tales condiciones
de conformidad con lo establecido en este Contrato.

Y ÁREA CONTRACTUAL G-CS-02

E %
Contrato No. CNH-R03-L01-G-CS-02/2018

3.3 Etapa de Transición de Arranque.

A partir de la Fecha Efectiva, iniciará una etapa con duración de hasta ciento
veinte (120) Días en la cual se llevará a cabo la entrega del Área Contractual al Contratista
por parte de la CNH o de un tercero designado para tal efecto. Dicho plazo podrá modificarse
en una sola ocasión a solicitud del Contratista y previa autorización de la CNH hasta por
sesenta (60) Días adicionales.

Lo anterior se conducirá conforme a la Normatividad Aplicable y a lo
siguiente:

(a) Entrega de Información del Área Contractual. La CNH proporcionará
al Contratista la información que tenga disponible como referencia del Área Contractual a la
Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos; las
autorizaciones ambientales, de seguridad industrial y seguridad operativa; el estudio de
impacto social que hubiere elaborado la Secretaría de Energía, y la información relativa a
Pasivos Sociales.

(b) Pozos y líneas de descarga. El Contratista determinará y documentará
la utilidad de los Pozos y líneas de descarga en el Área Contractual.

En caso de existir Pozos y líneas de descarga distintos a aquellos descritos en
el Anexo 9 Inventario de Activos, el Contratista deberá documentar su existencia y
determinar si son útiles para las Actividades Petroleras.

En tanto se determina la no utilidad de conformidad con este inciso (b), todos
los Pozos y líneas de descarga serán considerados útiles para las Actividades Petroleras
dentro del Área Contractual incluyendo aquellos que, en su caso, se documenten después de
esta Etapa de Transición de Arranque.

Los Pozos y líneas de descarga determinados como no útiles por el Contratista
no podrán ser operados por el mismo durante el período previo a su Abandono.

(co) Abandono. La CNH en coordinación con la Secretaría de Energía y
con asistencia técnica de la Agencia vigilará, en términos de la Normatividad Aplicable, que
el contratista o asignatario que estuviera a cargo del Área Contractual con anterioridad a la
Fecha Efectiva lleve a cabo las actividades de Abandono de Pozos y líneas de descarga que
ho sean útiles para las Actividades Petroleras.

(d) Evaluación de impacto Social. El Contratista deberá presentar la
Evaluación de Impacto Social que deberá elaborarse conforme a lo previsto en la
Normatividad Aplicable.

El resarcimiento del Pasivo Social será obligación del contratista o asignatario
que estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva, lo cual
deberá establecerse en un acta de entrega recepción, la cual formará parte de la información
que sea proporcionada al Contratista, de conformidad con el inciso (a) de la presente Cláusula
3.3.

Oro 20
ÁREA CONTRACTUAL G-CS-02
¡al

d
Contrato No. CNH-R03-L01-G-CS-02/2018

(e) Línea Base Ambiental. El Contratista deberá iniciar los estudios que
permitan establecer la Línea Base Ambiental de acuerdo con los requerimientos que defina
la Agencia al Contratista previo al inicio de las Actividades Petroleras, con la finalidad de
identificar los Daños Preexistentes.

(5 Daños Preexistentes. Se reconocerán como Daños Preexistentes
aquéllos que hayan sido identificados por el Contratista en la Línea Base Ambiental de
conformidad con el inciso (e) de esta Cláusula 3.3 y que hayan sido determinados como tales
por la CNH y la Agencia de conformidad a la Cláusula 15.4. La CNH con asistencia técnica
de la Agencia vigilará, en términos de la Normatividad Aplicable, que el contratista o
asignatario que estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva
asuma la responsabilidad y los gastos relacionados con los Daños Preexistentes.

(8) Responsabilidad del Contratista. El Contratista asumirá total
responsabilidad sobre el Área Contractual, sobre todos los Pozos y líneas de descarga útiles
para las Actividades Petroleras, excluyendo: (i) los Pasivos Sociales reportados conforme al
inciso (a) de la presente Cláusula, y (ii) Daños Preexistentes determinados de conformidad
con lo previsto en la Cláusula 15.4 de este Contrato y en la Normatividad Aplicable. Sin
perjuicio de lo anterior, el Contratista será responsable de cualquier daño que cause a los
Pozos y Materiales, así como a los materiales que se encuentren dentro del Área Contractual,
y a los Pozos y líneas de descarga declarados no útiles hasta su Abandono conforme al inciso
(c) de la presente Cláusula, y Daños Ambientales ocasionados durante la realización de las
Actividades Petroleras.

La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición de Arranque directamente o a través del tercero designado a efecto de revisar y
validar que las actividades llevadas a cabo durante la misma scan realizadas de acuerdo con
las Mejores Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

3.4 Renuncia del Contratista.

Sin perjuicio de lo previsto por la Cláusula 19, el Contratista podrá en
cualquier momento renunciar a la totalidad o alguna parte del Área Contractual, y con ello
dar por terminado este Contrato en relación con la parte del Área Contractual en cuestión,
mediante la entrega a la CNH de una notificación irrevocable por escrito con por lo menos
tres (3) Meses de anticipación a la fecha efectiva de dicha renuncia. Dicha renuncia no
afectará las obligaciones del Contratista relacionadas con: (i) la terminación del Programa
Mínimo de Trabajo, el Incremento en el Programa Mínimo y los compromisos mínimos para
el Primer Período Adicional de Exploración (de haberlo) y el Segundo Período Adicional de
Exploración (de haberlo) o en su caso, el pago de las penas convencionales correspondientes
de conformidad con la Cláusula 4; (ii) el Abandono y la entrega del área de acuerdo con lo
establecido en la Cláusula 19 y (111) la renuncia y devolución del Área Contractual de acuerdo
con lo establecido en la Cláusula 7. En caso de la terminación anticipada del presente
Contrato por parte del Contratista conforme a esta Cláusula 3.4, éste no tendrá derecho a
recibir indemnización alguna.

[eo 21 ,
di ÁREA CONTRACTUAL G-CS-02

= e
Contrato No. CNH-R03-L01-G-CS-02/2018

CLÁUSULA 4.
EXPLORACIÓN

4.1 Plan de Exploración.

Dentro de los ciento ochenta (180) Días siguientes a la Fecha Efectiva, el
Contratista deberá presentar a la CNH para su aprobación el Plan de Exploración. El Plan de
Exploración deberá contemplar, por lo menos, la realización de todas las actividades
previstas para el Periodo de Exploración e incluirá la solicitud de autorización del Sistema
de Administración a implementar ingresada a la Agencia.

La CNH resolverá sobre la propuesta de Plan de Exploración en un plazo que
no excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en
los términos de la Normatividad Aplicable. En caso que la CNH no emita una resolución
dentro del plazo establecido, ésta se entenderá en sentido favorable.

Sin menoscabo de la facultad de aprobar el Plan de Exploración dentro del
plazo previsto en esta Cláusula 4.1, la CNH podrá emitir observaciones relativas a dicho Plan
de Exploración, cuando éste: (i) no se elabore de conformidad con las Mejores Prácticas de
la Industria para la evaluación del potencial de Hidrocarburos, incluyendo estándares en
seguridad industrial, seguridad operativa, protección ambiental y de salud en el trabajo, o (ii)
no prevea la incorporación de Reservas ni la delimitación del área correspondiente a la
Exploración dentro del Área Contractual. El Contratista será quien proponga las soluciones
operativas y los ajustes correspondientes al Plan de Exploración para atender las
observaciones de la CNH. La CNH y el Contratista podrán celebrar audiencias O
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Exploración, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable.

42 Período Inicial de Exploración.

El Periodo Inicial de Exploración tendrá una duración de hasta cuatro (4) Años
a partir de la aprobación del Plan de Exploración. El Contratista estará obligado a concluir,
al menos el Programa Mínimo de Trabajo durante el Periodo Inicial de Exploración. El
Contratista podrá llevar a cabo en el Período Inicial de Exploración la totalidad o una parte
de las Actividades Petroleras contempladas en el Incremento en el Programa Mínimo, o en
su caso, realizarlas en el Primer Período Adicional de Exploración. Asimismo, podrá llevar
a cabo Unidades de Trabajo adicionales en términos de los Programas de Trabajo y
Presupuestos aprobados por la CNH, mismas que serán acreditadas en caso que la CNH
otorgue el Primer Período Adicional de Exploración o el Segundo Período Adicional de
Exploración de conformidad con lo previsto en las Cláusulas 4.3 y 4.4.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Período Inicial de

Exploración, la prórroga de este periodo a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean

AE 22
[0]

ÁREA CONTRACTUAL G-CS-02 Ss

Y

7)
Contrato No. CNH-R03-LO [-G-CS-02/2018

de imposible conclusión dentro del período a que se refiere esta Cláusula 4.2. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable.

Al finalizar el Período Inicial de Exploración el Contratista tendrá derecho a
dar por terminado el presente Contrato mediante notificación por escrito a la CNH en
términos de lo previsto en la Cláusula 3,4.

4.3 Primer Período Adicional de Exploración.

Sujeto a lo establecido en esta Cláusula 4.3, el Contratista podrá solicitar a la
CNH, mediante notificación por escrito realizada con cuando menos sesenta (60) Días
previos a la terminación del Período Inicial de Exploración, el Primer Período Adicional de
Exploración. El Contratista solamente podrá solicitar dicha ampliación en caso que: (i) haya
cumplido con el Programa Mínimo de Trabajo durante el Período Inicial de Exploración; (ii)
se comprometa a cumplir con el Incremento en el Programa Mínimo no realizado durante el
Período Inicial de Exploración, y (iii) se comprometa a ejecutar adicionalmente al menos las
Unidades de Trabajo equivalentes a un (1) Pozo exploratorio durante el Primer Período
Adicional de Exploración de conformidad con el Anexo 5. La CNH aprobará dicha
ampliación en caso que se cumplan las tres (3) condiciones antes mencionadas, siempre que
el Contratista se encuentre al corriente con todas las demás obligaciones conforme al presente
Contrato y condicionado a que la CNH reciba la Garantía del Primer Período Adicional
dentro de los siguientes diez (10) Días Hábiles a que la CNH apruebe la ampliación.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Primer Período
Adicional de Exploración, la prórroga de este período a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del período a que se refiere esta Cláusula 4.3. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable.

En caso que durante el Período Inicial de Exploración, el Contratista realice
Unidades de Trabajo adicionales a las que se comprometió de conformidad con la Cláusula
4.2, el Contratista podrá solicitar la acreditación de dichas Unidades de Trabajo para el
Primer Período Adicional de Exploración. Dicha solicitud deberá incluirse en la solicitud de
ampliación del Período de Exploración, conforme a lo previsto en esta Cláusula 4.3.

4,4 — Segundo Período Adicional de Exploración.

Sujeto a lo establecido en esta Cláusula 4.4, el Contratista podrá solicitar a la
CNH, mediante notificación por escrito realizada con cuando menos sesenta (60) Días
previos a la terminación del Primer Período Adicional de Exploración, el Segundo Período
Adicional de Exploración. El Contratista solamente podrá solicitar dicha ampliación en caso
que: (i) haya concluido las Unidades de Trabajo comprometidas en el Primer Período
Adicional de Exploración, y (ii) se comprometa a ejecutar las Unidades de Trabajo
equivalentes a un (1) Pozo exploratorio durante el Segundo Período Adicional de
Exploración de conformidad con la Cláusula 7.1 y el Anexo 5. La CNH aprobará dicha
ampliación en caso que se cumplan las dos (2) condiciones antes mencionadas, siempre que
ERASE 2
ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

el Contratista se encuentre al corriente con todas las demás obligaciones conforme al presente
Contrato y condicionado a que la CNH reciba la Garantía del Segundo Período Adicional
dentro de los siguientes diez (10) Días Hábiles a que la CNH apruebe la ampliación.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Segundo Período
Adicional de Exploración, la prórroga de este periodo a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del período a que se refiere esta Cláusula 4.4. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable.

En caso que durante el Primer Período Adicional de Exploración, el
Contratista realice Unidades de Trabajo adicionales a las que se comprometió de
conformidad con la Cláusula 4.3, el Contratista podrá solicitar la acreditación de dichas
Unidades de Trabajo para el Segundo Período Adicional de Exploración. Dicha solicitud
deberá incluirse en la solicitud de ampliación del Período de Exploración, conforme a lo
previsto en esta Cláusula 4.4.

45 Actualización del Plan de Exploración.

El Contratista deberá desarrollar las actividades de Exploración de
conformidad con el Plan de Exploración aprobado. De considerarlo necesario, el Contratista
podrá someter a aprobación de la CNH modificaciones al Plan de Exploración. La CNH
podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito de sus atribuciones
sobre la propuesta de modificación y resolverá en un plazo que no excederá los ciento veinte
(120) Días a partir de que reciba la información necesaria en términos de la Normatividad
Aplicable.

4.6 Retraso en la Presentación del Plan de Exploración.

En caso que el Contratista presente para la aprobación de la CNH el Plan de
Exploración una vez transcurrido el plazo establecido para su presentación, el Contratista
deberá pagar al Fondo una pena convencional equivalente a diez mil (10,000) Dólares por
Día de retraso,

4.7 — Incumplimiento de los Compromisos de Trabajo.

En caso de incumplimiento de los compromisos de trabajo establecidos de
conformidad con las Cláusulas 4.2, 4.3 y 4.4, el Contratista deberá pagar al Fondo como pena
convencional: ¿l

(a) El monto necesario para llevar a cabo las Unidades de Trabajo no
ejecutadas del Programa Mínimo de Trabajo al término del Período Inicial de Exploración,
así como las Unidades de Trabajo no ejecutadas del Incremento en el Programa Mínimo en
caso que al Contratista no se le haya otorgado el Primer Período Adicional de Exploración al
término de dicho período, de conformidad con lo establecido en esta Cláusula 4, calculado

[Op 240] 24 .
AREA CONTRACTUAL G-CS-02
¡al
Contrato No. CNH-R03-L01-G-CS-02/2018

de conformidad con lo establecido en la Cláusula 18.1 y en el Anexo 5, hasta por el monto
de la Garantía de Cumplimiento Inicial.

(b) El monto necesario para llevar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Primer Periodo Adicional de Exploración
conforme a la Cláusula 4.3 y que no haya llevado a cabo al término de dicho período
calculado de conformidad con lo establecido en la Cláusula 18.1 (a) y en el Anexo 5, hasta
por el monto de la Garantía del Primer Período Adicional,

(c) El monto necesario para llevar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Segundo Período Adicional de Exploración
conforme a la Cláusula 4.4 y que no haya llevado a cabo al término de dicho período
calculado de conformidad con lo establecido en la Cláusula 18.1 (b) y en el Anexo S, hasta
por el monto de la Garantía del Segundo Período Adicional.

(d) En caso que el Contratista renuncie a la totalidad del Área Contractual
conforme a la Cláusula 3.4, se considerará que la fecha de la renuncia corresponderá al
término del Período Inicial de Exploración, Primer Período Adicional de Exploración o
Segundo Período Adicional de Exploración, según sea el caso, y se aplicarán las penas
convencionales que correspondan conforme a los incisos (a), (b) y (c) de esta Cláusula 4.7.

(e) La CNH podrá hacer efectiva la Garantía de Cumplimiento en los
montos de las penas convencionales que correspondan en caso que el Contratista no pague al
Fondo dichos valores dentro de los quince (15) Días siguientes a la terminación del Período
Inicial de Exploración, Primer Período Adicional de Exploración o Segundo Período
Adicional de Exploración, según sea el caso.

Sin perjuicio de lo establecido en el presente Contrato, una vez que el
Contratista realice el pago de los montos descritos en los incisos (a), (b) y (c), o en el caso
que se haga efectiva la Garantía de Cumplimiento de conformidad con el inciso (e) de esta
Cláusula 4.7, se considerará que el Contratista ha subsanado el incumplimiento del Programa
Mínimo de Trabajo, del Incremento en el Programa Mínimo o de los compromisos
adicionales que se adquirieron para el Primer Período Adicional de Exploración o el Segundo
Período Adicional de Exploración.

4.8 Pruebas de Formación.

El Contratista remitirá a la CNH toda la información relevante y los estudios
técnicos relativos a cualquier prueba de formación, incluyendo aquetlos datos que surjan
directamente de la misma en los plazos establecidos en la Normatividad Aplicable.

4.9 Notificación de Descubrimiento.

El Contratista tendrá la obligación de dar aviso a la CNH sobre cualquier
Descubrimiento que se confirme, previo a la notificación a cualquier tercero. Dentro de los
treinta (30) Días siguientes a que se confirme cualquier Descubrimiento, el Contratista deberá
notificar a la CNH y remitir: (i) toda la Información Técnica disponible relacionada con el
(Or 25

ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

Descubrimiento incluyendo los detalles de la calidad, flujo y formaciones geológicas; (ii) un
reporte analizando dicha información y estableciendo los detalles acerca de un posible
programa de prueba de Pozos, y (iii) sus criterios preliminares sobre la conveniencia de
realizar actividades de Evaluación de dicho Descubrimiento, de conformidad con la
Normatividad Aplicable.

El plazo para la presentación del Programa de Evaluación iniciará a partir de
la notificación del Descubrimiento de conformidad con lo establecido en la Cláusula 5.1.

CLÁUSULA 5.
EVALUACIÓN

5.1 Evaluación.

En caso de un Descubrimiento dentro del Período de Exploración, el
Contratista presentará para la aprobación de la CNH el Programa de Evaluación, en un plazo
de hasta noventa (90) Días contados a partir de la notificación del Descubrimiento, en cuyo
caso aplicarán las disposiciones de la Cláusula 5.2.

5.2 Programa de Evaluación.

El Programa de Evaluación presentado conforme a lo previsto en la Cláusula
5.1 y la Normatividad Aplicable deberá establecer el contenido de las actividades de
Evaluación que llevará a cabo durante el Período de Evaluación. El Programa de Evaluación
del Descubrimiento deberá cubrir el Área de Evaluación, y elaborarse conforme a la
Normatividad Aplicable, con un alcance suficiente para determinar si el Descubrimiento
puede ser considerado un Descubrimiento Comercial.

Cualquier Programa de Evaluación podrá contemplar la reevaluación de
cualquier Descubrimiento dentro del Área Contractual que no haya sido declarado como
Descubrimiento Comercial.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Período de
Evaluación, la prórroga de este período a fin de concluir actividades en proceso contempladas
en el Programa de Evaluación que por razones no imputables al Contratista sean de imposible
conclusión dentro del período a que se refiere esta Cláusula 5.2. La CNH aprobará la prórroga
en términos de la Normatividad Aplicable.

La CNH resolverá sobre la propuesta del Programa de Evaluación en un plazo
que no excederá los sesenta (60) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable.

En caso que la CNH niegue la aprobación del Programa de Evaluación
propuesto, la CNH fundará y motivará su resolución.

[Or rA0l 2 ]
AREA CONTRACTUAL G-CS-02
id]
Contrato No. CNH-R03-L0!-G-CS-02/2018

53 Hidrocarburos Extraídos Durante Pruebas.

El Contratista deberá hacer uso comercial o aprovechar, de conformidad con
la Normatividad Aplicable, los Hidrocarburos obtenidos durante cualquier prueba realizada
para determinar las características del yacimiento y los caudales de producción. Lo anterior
sin perjuicio del pago de Contraprestaciones correspondientes a dichos Hidrocarburos de
conformidad con lo establecido en el Anexo 3.

5.4 — Informe de Evaluación.

A más tardar treinta (30) Días contados a partir de la terminación del Período
de Evaluación para cualquier Descubrimiento, el Contratista deberá entregar a la CNH un
informe de todas las actividades de Evaluación llevadas a cabo durante dicho Período de
Evaluación, de conformidad con la Normatividad Aplicable.

CLÁUSULA 6.
DESARROLLO

6.1 Descubrimiento Comercial.

Durante el Período de Evaluación y hasta sesenta (60) Días después de la
terminación de dicho Período, el Contratista deberá informar a la CNH si considera que el
Descubrimiento es un Descubrimiento Comercial, en cuyo caso el Contratista deberá
presentar el Plan de Desarrollo para dicho Descubrimiento Comercial, de conformidad con
lo previsto en la Cláusula 6.2, sin perjuicio de que el Contratista deberá continuar realizando
actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
conforme al Plan de Exploración en el resto del Área Contractual hasta la terminación del
Período de Exploración o la conclusión del Programa Mínimo de Trabajo, el Incremento en
el Programa Mínimo o los compromisos de trabajo adquiridos para el Primer Período
Adicional de Exploración o el Segundo Período Adicional de Exploración. La declaración de
un Descubrimiento Comercial deberá incluir la delimitación y características del Área de
Desarrollo, la cual deberá contar con la aprobación de la CNH.

El plazo para la presentación del Plan de Desarrollo iniciará a partir de la
declaración de cualquier Descubrimiento Comercial.

6.2 Plan de Desarrollo.

Dentro de los dieciocho (18) Meses siguientes a la declaración de un
Descubrimiento Comercial, el Contratista deberá presentar a la CNH para su aprobación el
Plan de Desarrollo correspondiente. El Plan de Desarrollo deberá: (i) contemplar la totalidad
del Área de Desarrollo; (ii) prever la utilización de métodos y procesos adecuados para
obtener el máximo factor de recuperación final de las Reservas de conformidad con las
Mejores Prácticas de la Industria; (iii) contar con el programa de aprovechamiento de Gas
Natural correspondiente y los mecanismos de medición de la producción de Hidrocarburos,
y (iv) elaborarse de conformidad con la Normatividad Aplicable. La CNH otorgará o negará
aso 27
di ÁREA CONTRACTUAL G-CS-02

dl
Contrato No. CNH-R03-L01-G-CS-02/2018

su aprobación a la propuesta de Plan de Desarrollo en un plazo que no excederá los ciento
veinte (120) Días a partir de que reciba la información necesaria en los términos de la
Normatividad Aplicable. En caso que la CNH no emita una resolución dentro del plazo
establecido, ésta se entenderá en sentido favorable.

6.3 Observaciones al Plan de Desarrollo por Parte de CNH,

Sin menoscabo de la facultad de aprobar el Plan de Desarrollo por parte de la
CNH en el plazo establecido en la Cláusula 6.2, la CNH podrá emitir observaciones a
cualquier Plan de Desarrollo presentado por el Contratista, cuando determine que: (i) se
modifican los sistemas de medición y/o los Puntos de Medición; (ii) se modifican los
programas de aprovechamiento de Gas Natural; (iii) las Reservas de Hidrocarburos en el
Área de Desarrollo se explotarían a tasas excesivas o insuficientes; (iv) ocurriría una pérdida
excesiva de presión en el yacimiento o no se alcanzaría la distancia óptima de separación
entre los Pozos; (v) el proyecto del Plan de Desarrollo no sea consistente con las Mejores
Prácticas de la Industria, incluyendo estándares en seguridad industrial, seguridad operativa,
protección ambiental y de salud en el trabajo; (vi) el proyecto del Plan de Desarrollo no
incluya un programa de cumplimiento del porcentaje de contenido nacional, así como un
programa de transferencia de tecnología; (vii) el proyecto del Plan de Desarrollo incumpla
con cualquier disposición de este Contrato; (viii) se incumpliría con la Normatividad
Aplicable, incluyendo estándares en seguridad industrial, seguridad operativa, protección
ambiental y de salud en el trabajo; (ix) se asumiría un nivel de riesgo operativo y ambiental
que no sea aceptable conforme a la Normatividad Aplicable; (x) el Sistema de
Administración no es efectivo para administrar los riesgos dentro de niveles aceptables o no
se aplica, o (xi) se incumpliría con el Sistema de Administración o se causaría un impacto
adverso sobre el medio ambiente.

El Contratista será quien proponga las soluciones operativas y los ajustes
correspondientes al Plan de Desarrollo para atender las observaciones de la CNH, en el plazo
que para tal efecto indique. La CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Desarrollo, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable. La CNH podrá consultar a la Agencia y a la Secretaría
de Economía, en el ámbito de sus respectivas atribuciones.

6.4 — Actualización del Plan de Desarrollo.

El Contratista deberá desarrollar el Descubrimiento Comercial de acuerdo con
el Plan de Desarrollo aprobado. El Contratista podrá proponer modificaciones al Plan de
Desarrollo, en términos de lo previsto en la Normatividad Aplicable y sujeto a la aprobación
de la CNH. La CNH podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito
de sus atribuciones y resolverá sobre la propuesta de modificación en un plazo que no
excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable.

El 28 .
Ñ ÁREA CONTRACTUAL G-CS-02
ll
Contrato No. CNH-R03-L01-G-CS-02/2018

6.5 Actividades de Exploración Adicionales.

Finalizados los Períodos de Evaluación, una vez que se lleve a cabo la
reducción y la devolución del área a la que se refiere el inciso (i) de la Cláusula 7.1 y en el
supuesto de que el Contratista determine la posibilidad de que existen Hidrocarburos en una
estructura del subsuelo o cierre estratigráfico en el Área Contractual remanente, el Contratista
deberá dar aviso a la CNH y presentar para su aprobación un nuevo Plan de Exploración con
el propósito de llevar a cabo las Actividades Petroleras que considere convenientes en dicha
estructura del subsuelo o cierre estratigráfico, con el Programa de Trabajo y Presupuesto
correspondiente. Lo anterior de conformidad con lo establecido en este Contrato y en la
Normatividad Aplicable.

CLÁUSULA 7. .
REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA

7.1 Reglas de Reducción y Devolución.

El Contratista deberá renunciar y devolver el Área Contractual conforme a lo
establecido a continuación:

(a) Si el Contratista ejerció el derecho de terminación previsto en la
Cláusula 4.2 al finalizar el Período Inicial de Exploración, el Coniratista deberá devolver el
cien por ciento (100%) del Area Contractual.

(b) Si al Contratista no se le concedió el Primer Período Adicional de
Exploración, al finalizar el Período Inicia! de Exploración el Contratista deberá devolver el
cien por ciento (100%) del Área Contractual que no esté contemplada en un Programa de
Evaluación o en un Plan de Desarrollo aprobado por la CNH.

(c) Si al Contratista se le concedió el Primer Período Adicional de
Exploración mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un
(1) Pozo exploratorio de conformidad con el Anexo 5, deberá renunciar y devolver el
cincuenta por ciento (50%) del Área Contractual que no esté contemplada en un Programa
de Evaluación o en un Plan de Desarrollo aprobado por la CNH al finalizar el Período Inicial
de Exploración.

(d) Si al Contratista se le concedió el Primer Período Adicional de
Exploración mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un
(1) Pozo exploratorio de conformidad con el Anexo 5, y realizó al menos las Unidades de
Trabajo equivalentes a un (1) Pozo exploratorio durante el Período Inicial de Exploración,
no deberá devolver porcentaje alguno del Área Contractual al finalizar dicho Período Inicial
de Exploración.

(e) Si al Contratista no se le concedió el Segundo Período Adicional de
Exploración, al finalizar el Primer Período Adicional de Exploración el Contratista deberá

EE 29 )
ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

devolver el cien por ciento (100%) del Área Contractual que no esté contemplada en un
Programa de Evaluación o en un Plan de Desarrollo aprobado por la CNH.

(63) Si al Contratista se le concedió el Segundo Período Adicional de
Exploración mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un
(D) Pozo exploratorio de conformidad con el Anexo 5, deberá renunciar y devolver el
cincuenta por ciento (50%) del Área Contractual que no esté contemplada en un Programa
de Evaluación o en un Plan de Desarrollo aprobado por la CNH al finalizar el Primer Período
Adicional de Exploración.

(g) Si al Contratista se le concedió el Segundo Período Adicional de
Exploración mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un
(1) Pozo exploratorio de conformidad con el Anexo 5, y realizó al menos las Unidades de
Trabajo equivalentes a dos (2) Pozos exploratorios durante el Primer Período Adicional de
Exploración, no deberá devolver porcentaje alguno del Área Contractual al finalizar dicho
Primer Período Adicional de Exploración.

(h) Al finalizar el Segundo Período Adicional de Exploración, el
Contratista deberá renunciar y devolver el cien por ciento (100%) del Área Contractual que
no esté contemplada en un Programa de Evaluación o en un Plan de Desarrollo aprobado por
la CNH.

(1) Al finalizar el o los Períodos de Evaluación correspondientes, el
Contratista deberá renunciar y devolver el cien por ciento (100%) de las Áreas de Evaluación
de que se trate si: (i) conforme a los plazos previstos en el presente Contrato, no declara un
Descubrimiento Comercial; o si: (ii) habiendo declarado el Descubrimiento Comercial no
presentara un Plan de Desarrollo para aprobación de la CNH, o (iii) habiéndolo presentado
no sea aprobado por la CNH conforme a la Normatividad Aplicable;

0) En caso que se otorgue una prórroga a la vigencia del presente Contrato
el Contratista, a solicitud de la CNH, deberá renunciar y devolver el cien por ciento (100%)
de las estructuras del subsuelo o cierres estratigráficos que no sean parte del Plan de
Desarrollo que se modifique de conformidad con lo establecido en la Cláusula 3.2, y

(k) Al darse por terminado el presente Contrato por cualquier motivo, o en
caso que la CNH rescinda el presente Contrato, el Contratista deberá devolver el cien por
ciento (100%) del Área Contractual, incluyendo cualquier Área de Evaluación y Área de
Desarrollo.

7.2 No Disminución de Otras Obligaciones.

Lo previsto en esta Cláusula 7 no se entenderá como una disminución de las
obligaciones del Contratista de cumplir con los compromisos de trabajo para el Período de
Exploración o con sus obligaciones respecto a las actividades de Abandono y demás previstas
en este Contrato.

02740 30 :
H ÁREA CONTRACTUAL G-CS-02
El
Contrato No. CNH-R03-L01-G-CS-02/2018

7.3 Disminución del Porcentaje de Reducción y Devolución.

En el caso excepcional de la notificación de un Descubrimiento Sub-salino, el
Contratista podrá someter a la aprobación de la CNH, hasta con sesenta (60) Días previos a
la terminación del Período Inicial de Exploración, del Primer Período Adicional de
Exploración o del Segundo Período Adicional de Exploración, según corresponda, una
disminución del porcentaje mencionado en la Cláusula 7.1 (b) o (e). Dicha solicitud deberá
estar acompañada de un programa de trabajo y compromiso de inversión adicional
debidamente garantizado que justifique la retención del área donde se localizó dicho
Descubrimiento Sub-salino.

CLÁUSULA 8. .
ACTIVIDADES DE PRODUCCIÓN

8.1 Perfil de Producción.

A partir del Año en que se prevea el inicio de la Producción Comercial
Regular, el Contratista incluirá en sus Programas de Trabajo un pronóstico de producción de
conformidad con la Normatividad Aplicable. Los Programas de Trabajo deberán contemplar
la producción de Hidrocarburos a la tasa óptima de conformidad con las Mejores Prácticas
de la Industria.

8.2 Instalaciones.

El Contratista estará obligado a realizar todas las actividades de construcción,
instalación, reparación y reacondicionamiento de los Pozos, Instalaciones de Recolección y
cualesquiera otras instalaciones necesarias para las actividades de producción de
conformidad con el Sistema de Administración. El Contratista mantendrá todos los
Materiales utilizados en las Actividades Petroleras en buen estado de funcionamiento de
acuerdo con el Sistema de Administración, las Mejores Prácticas de la Industria y las
recomendaciones de los fabricantes de los Materiales.

CLÁUSULA 9.
UNIFICACIÓN

9.1 Procedimiento de Unificación.

El Contratista deberá dar aviso a la Secretaría de Energía y a la CNH en un
plazo que no excederá los sesenta (60) Días Hábiles posteriores a haber reunido los elementos
suficientes que permitan inferir la existencia de un yacimiento compartido. Dicho aviso
deberá contener por lo menos: (i) el análisis técnico sustentado que determine la posible
existencia del yacimiento compartido; (ii) las características generales de dicho yacimiento
compartido; (iii) los estudios geológicos, geofísicos y demás utilizados para determinar la
posible existencia de dicho yacimiento compartido, incluyendo, en su caso, la información
obtenida de la perforación de Pozos mediante los cuales se determinó que el yacimiento de
El 31

ÁREA CONTRACTUAL G-CS-02
Contrato No, CNH-R03-L01-G-CS-02/2018

que se trate excede los límites del Área Contractual; (iv) una propuesta de Programa de
Trabajo para las Actividades Petroleras previas al acuerdo de unificación entre el Contratista
y el o los terceros involucrados, y (v) la información adicional que el Contratista considere
necesaria.

Una vez recibido el aviso se llevará a cabo lo siguiente:

(a) La CNH remitirá a la Secretaría de Energía en un plazo no mayor a
cuarenta y cinco (45) Días Hábiles contados a partir de la recepción de la información
correspondiente, el dictamen técnico sobre la posible existencia del yacimiento compartido.

(b) Una vez recibida la información referida en el inciso (a) anterior, la
Secretaría de Energía contará con hasta diez (10) Días Hábiles para enviar a la Secretaría de
Hacienda el dictamen que al efecto elabore la CNH, y demás información que considere
necesaria a efecto que esta última emita su opinión respecto de la unificación en un plazo que
no exceda los treinta (30) Días Hábiles.

(0) Una vez recibida la opinión de la Secretaria de Hacienda, la Secretaría
de Energía contará con hasta treinta (30) Días Hábiles para instruir al Contratista la
unificación del yacimiento compartido y solicitará al Contratista la información referida en
la Normatividad Aplicable relativa al acuerdo de unificación. El Contratista contará con hasta
ciento veinte (120) Días Hábiles para remitir dicha información.

(d) En caso que el Contratista no remita a la Secretaría de Energía la
información referida en el inciso (c) anterior y demás que se prevea en la Normatividad
Aplicable, la Secretaría de Energía determinará los términos y condiciones bajo los cuales se
llevará a cabo la unificación. Lo anterior, durante el siguiente Año, contado a partir de que
concluya el plazo referido en el inciso (c) anterior.

Con base en el acuerdo de unificación y en la propuesta de participación en
las Actividades Petroleras previas al acuerdo de unificación, según corresponda, la CNH
podrá aprobar al operador designado para la realización de actividades de Exploración y
Extracción en el área del yacimiento compartido, de forma tal que las Unidades de Trabajo
correspondientes al yacimiento unificado puedan distribuirse entre las partes conforme a la
participación establecida en el acuerdo de unificación. Asimismo, las actividades
desarrolladas para la determinación de la existencia de un yacimiento compartido serán
consideradas para acreditar el cumplimiento del Programa Mínimo de Trabajo, el Incremento
en el Programa Mínimo o los compromisos de trabajo adquiridos para el Primer Período
Adicional de Exploración o el Segundo Período Adicional de Exploración.

9.2 Unificación sin Contratista o Asignatario Contiguo.

De conformidad con lo previsto en la Cláusula 9.1 y en el supuesto que el
yacimiento se localice parcialmente en un área en la que no se encuentre vigente una
asignación o un contrato para la Exploración y Extracción, el Contratista deberá notificar a
la CNH los estudios geológicos, geofísicos y demás utilizados para determinar la existencia
de dicho yacimiento compartido, incluyendo, en su caso, la información obtenida de la

¡Opel 32

Hi ÁREA CONTRACTUAL G-CS-02 A

h

We
Contrato No. CNH-R03-L01-G-CS-02/2018

perforación de Pozos mediante los cuales se determinó que el yacimiento de que se trate
excede los límites del Area Contractual. El Contratista podrá continuar con los trabajos
dentro del Arca Contractual mismos que deberán estar considerados en los Planes de
Exploración y los Planes de Desarrollo aprobados por la CNH. Por su parte, la Secretaría de
Energía determinará el instrumento jurídico que servirá de base para llevar a cabo las
Actividades Petroleras en el área en la que no se encuentre vigente una asignación o contrato
para la Exploración y Extracción. Sin perjuicio de lo anterior, el Contratista podrá someter a
consideración de la Secretaría de Energía las áreas en las que se extiendan los yacimientos
compartidos, de conformidad con lo establecido en el artículo 29, fracción 1 de la Ley de
Hidrocarburos. Dicha propuesta no será vinculante, ni otorgará derechos preferenciales en
relación con la adjudicación de los contratos para la Exploración y Extracción que resulten.

CLÁUSULA 10.
PROGRAMAS DE TRABAJO

10.1 Programas de Trabajo.

El Contratista deberá presentar a la CNH para su aprobación Programas de
Trabajo anuales para cada una de las Actividades Petroleras, incluyendo el Abandono. La
CNH resolverá sobre la propuesta de los Programas de Trabajo en un plazo que no excederá
los treinta (30) Días a partir de que reciba la información necesaria. Los Programas de
Trabajo deben contener una lista detallada de las actividades individuales que planea realizar
y el tiempo estimado para cada una de esas actividades. Durante el Período de Exploración,
los Programas de Trabajo deberán cumplir con el Programa Mínimo de Trabajo, el
Incremento en el Programa Mínimo y el Plan de Exploración, mientras que durante cualquier
Período de Desarrollo, los Programas de Trabajo deberán cumplir con el Plan de Desarrollo
respectivo. Todos los Programas de Trabajo deberán cumplir con las Mejores Prácticas de la
Industria, la Normatividad Aplicable, el Sistema de Administración y los demás términos y
condiciones previstos en el presente Contrato.

En el caso del primer Programa de Trabajo del Período de Exploración o
Período de Desarrollo, su aprobación se otorgará de manera simultánea con la aprobación del
Plan de Exploración o Plan de Desarrollo, según corresponda, de conformidad con lo
establecido en las Cláusulas 4.1 y 6.2.

La CNH podrá negar la aprobación del Programa de Trabajo en el caso que el
Contratista: (1) no cumpla con el Programa Mínimo de Trabajo, el Incremento en el Programa
Mínimo, o los compromisos adicionales que se adquirieron para el Primer Período Adicional
de Exploración o el Segundo Período Adicional de Exploración, según sea el caso; (ii) los
Programas de Trabajo presentados en el Período de Desarrollo modifiquen el Plan de
Desarrollo o el Plan de Exploración aprobados, o (iii) el Programa de Trabajo no se ajuste a
las Mejores Prácticas de la Industria.

H ÁREA CONTRACTUAL G-CS-02

P

'
y
Contrato No. CNH-R03-L01-G-CS-02/2018

10,2 Programas de Trabajo del Período de Exploración.

El primer Programa de Trabajo del Período de Exploración será presentado
simultáneamente con el Plan de Exploración para la aprobación de la CNH. Dicho primer
Programa de Trabajo del Período de Exploración deberá cubrir las Actividades Petroleras a
realizarse durante el primer año contractual y durante el resto del Año en el que termine el
primer año contractual. A partir de ahí, el Contratista deberá presentar el Programa de
Trabajo de cada Año, a más tardar el 30 de septiembre del Año inmediato anterior.

10.3 Programas de Trabajo del Período de Desarrollo.

El primer Programa de Trabajo de cada Período de Desarrollo será presentado
simultáncamente con el Plan de Desarrollo y deberá incluir las Actividades Petroleras a
realizarse durante el resto del Año en el que se declare el Descubrimiento Comercial y las
Actividades Petroleras a realizarse durante el Año siguiente. El Contratista deberá presentar
el Programa de Trabajo de cada Año subsiguiente, o su actualización, a más tardar el 30 de
septiembre del Año inmediato anterior. Todos los Programas de Trabajo presentados en el
Período de Desarrollo deberán contener la producción estimada mensual para el Año
aplicable y la proyección de producción total del Descubrimiento Comercial durante la
vigencia del Contrato.

10.4 Observaciones de la CNH.

La CNH comunicará al Contratista cualquier observación que tuviera sobre
cualquier Programa de Trabajo. La CNH deberá aprobar los Programas de Trabajo si éstos
cumplen con: (i) el Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo, el
Plan de Exploración y el Plan de Desarrollo, según corresponda; (ii) las estipulaciones
previstas en los Procedimientos de Contabilidad y los demás términos y condiciones del
presente Contrato; (iii) las Mejores Prácticas de la Industria; (iv) el Sistema de
Administración, y (v) la Normatividad Aplicable. El Contratista deberá modificar cualquier
Programa de Trabajo que hubiera sido observado o que hubiera recibido comentarios por
parte de la CNH, para someterlo nuevamente a su aprobación por escrito. El Contratista no
podrá llevar a cabo operaciones no incluidas en un Programa de Trabajo aprobado, excepto
en caso de emergencia conforme a la Cláusula 23.5. Sin menoscabo de la facultad de aprobar
los Programas de Trabajo por parte de la CNH, el Contratista será quien proponga las
soluciones operativas y los ajustes correspondientes al Programa de Trabajo para atender las
observaciones de la CNH. La CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de los Programas de Trabajo, de conformidad con las Mejores Prácticas de la Industria y la
Normatividad Aplicable.

10.5 Actualizaciones a los Planes de Trabajo. d

De ser útil para las Actividades Petroleras, el Contratista podrá solicitar a la
CNH su aprobación para modificar un Programa de Trabajo aprobado, de conformidad con
la Normatividad Aplicable. Dicha solicitud deberá describir la racionalidad y los beneficios
de la modificación propuesta y contener una comparación entre el nuevo Programa de

[Or 740] 34
ÁREA CONTRACTUAL G-CS-02 L y
Contrato No. CNH-R03-L01-G-CS-02/2018

Trabajo y el aprobado por la CNH, así como cualquier otra información requerida conforme
a la Normatividad Aplicable. La CNH formulará y comunicará al Contratista cualquier
objeción u observación que pudiera tener respecto a las modificaciones propuestas, en el
entendido que la CNH deberá aprobarlas si el Contratista demuestra que las modificaciones
son conformes con los términos y condiciones del presente Contrato (incluyendo el Programa
Mínimo de Trabajo, el Incremento en el Programa Mínimo, el Plan de Exploración, y en su
caso, el Plan de Desarrollo), las Mejores Prácticas de la Industria, el Sistema de
Administración y la Normatividad Aplicable.

En caso que el Contratista identifique la posible existencia de un
Descubrimiento Sub-salino, el Programa de Trabajo presentado por el Contratista para
aprobación de la CNH o aquel Programa de Trabajo que se modifique de conformidad con
esta Cláusula 10,5, deberá prever la adquisición y procesamiento de tecnologías adecuadas
para la confirmación de dicho Descubrimiento Sub-salino, de acuerdo con las Mejores
Prácticas de la Industria.

CLÁUSULA 11.
AVANCES DE LAS ACTIVIDADES PETROLERAS

11.1 Perforación de Pozos.

Antes de iniciar la perforación de cualquier Pozo, el Contratista deberá obtener
los permisos y autorizaciones que correspondan conforme a la Normatividad Aplicable. Una
vez recibida la autorización para la perforación de cualquier Pozo, el Contratista estará
obligado a cumplir con los términos y condiciones de la autorización y dentro de las
especificaciones técnicas requeridas en el Programa de Trabajo aprobado, excepto si existen
Obstáculos a la Continuación de la Perforación.

11.2 Reportes de Perforación y Geofísicos.

Durante la perforación de cualquier Pozo y hasta la terminación de las
actividades de perforación, el Contratista enviará a la CNH los reportes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registro digital, en
original y reproducible con buena calidad, de toda la información geológica y geofísica
relacionada con el Área Contractual y deberá entregar a la CNH una copia de dicha
información, incluyendo los registros de bitácora de los Pozos,

A la terminación de cualquier Pozo, el Contratista deberá presentar un informe
final de terminación de Pozo que contenga cuando menos la información requerida por la
Normatividad Aplicable.

11.3 Informes de Avance.

El Contratista proporcionará a las Autoridades Gubernamentales los informes
de avance relativos a las Actividades Petroleras de conformidad con la Normatividad

Aplicable.

[0740] 35 :

E AREA CONTRACTUAL G-CS-02 L
[a]

t
Mm
Contrato No. CNH-R03-L01-G-CS-02/2018

11.4 Actividades Exentas de Aprobación.

Salvo por lo previsto en la Normatividad Aplicable, una vez aprobadas por la
CNH las Actividades Petroleras a ser realizadas por el Contratista en cada Programa de
Trabajo, el Contratista no tendrá que obtener la aprobación particular de la CNH de los
detalles del diseño, ingeniería y construcción de las instalaciones contemplados por el
Programa de Trabajo aprobado, ni el detalle de la manera en que serán operadas.

CLÁUSULA 12.
PRESUPUESTOS Y COSTOS RECUPERABLES

12.1 Presupuestos.

El Contratista deberá presentar para la aprobación de la CNH, conforme a los
Procedimientos de Contabilidad, un Presupuesto de los Costos a incurrirse con la
implementación de cada Programa de Trabajo, de manera simultánea a la presentación de
dichos Programas de Trabajo. La CNH resolverá sobre la propuesta de los Presupuestos de
manera simultánea a la aprobación del Programa de Trabajo correspondiente. Todos los
proyectos de Presupuestos deberán ser comercialmente viables, razonables y consistentes con
los requisitos de este Contrato, sus Anexos y las Mejores Prácticas de la Industria. Los
proyectos de Presupuestos deberán: (i) denominarse en Dólares; (ii) incluir un estimado
pormenorizado de los Costos necesarios para implementar las Actividades Petroleras
descritas en el Programa de Trabajo al que corresponda el Presupuesto; (iii) incluir el
calendario de erogaciones estimadas de los Costos; (iv) indicar cualquier supuesto o premisa
utilizada en la elaboración del mismo, y (v) contener el alcance suficiente para permitir a la
CNH la evaluación adecuada de los mismos con base en los Procedimientos de Contabilidad
y el catálogo de Costos, incluido en el Anexo 4. Además, el Contratista deberá proveer los
documentos de soporte de sus estimaciones de Costos. Los proyectos de Presupuestos
deberán ser congruentes con el Plan de Exploración o el Plan de Desarrollo, según sea el
caso, y el Programa de Trabajo de que se trate.

12.2 Presupuestos de Exploración.

El primer Presupuesto del Período de Exploración será presentado
simultáneamente con el Plan de Exploración. Dicho primer Presupuesto deberá incluir los
Costos a incurrirse durante el primer año contractual y los Costos a incurrirse durante el resto
del Año en el que termine el primer año contractual. El Contratista deberá presentar el
Presupuesto de cada Año subsiguiente, a más tardar el 30 de septiembre del Año inmediato
anterior.

12.3 Presupuestos de Desarrollo.

El primer Presupuesto de cualquier Período de Desarrollo será presentado
simultáneamente con el Plan de Desarrollo correspondiente. Dicho primer Presupuesto
deberá incluir los Costos a incurrirse durante el resto del Año en que se declare un
Descubrimiento Comercial y durante el Año siguiente. El Contratista deberá presentar el

¡0 pt*40] 36

dl

Ñ ÁREA CONTRACTUAL G-CS-02 Y
Contrato No. CNH-R03-L01-G-CS-02/2018

Presupuesto de cada Año subsiguiente a más tardar el 30 de septiembre del Año inmediato
anterior.

12.4 Actualizaciones.

El Contratista no podrá realizar ninguna modificación al Presupuesto
aprobado sin el consentimiento de la CNH. Cualquier solicitud de modificación al
Presupuesto deberá ser congruente con la Cláusula 10.5, y en su caso, deberá contener la

justificación de las desviaciones en los Costos respecto del Presupuesto original.

12.5 Contabilidad de Costos del Contratista.

Toda operación contable del Contratista relacionada con el cumplimiento de
sus obligaciones derivadas del presente Contrato, cualquiera que sea la moneda empleada y
lugar de pago, deberá ser consignada en la Cuenta Operativa, conforme a lo establecido en
el Anexo 4 y la Normatividad Aplicable.

12.6 Costos Recuperables.

Los Costos incurridos en relación con las Actividades Petroleras serán
considerados Costos Recuperables en virtud de este Contrato únicamente si cumplen con lo
establecido en los lineamientos emitidos por la Secretaría de Hacienda, vigentes a la fecha
de adjudicación del Contrato, y los Procedimientos de Contabilidad. La aprobación de los
Programas de Trabajo y Presupuestos por parte de la CNH solo significa que el Contratista
tiene autorización técnica para realizar las actividades contempladas por los Programas de
Trabajo aprobados y a incurrir en Costos y gastos en relación con dichas actividades, Una
vez incurridos los Costos asociados a los Programas de Trabajo, cualquier Costo
efectivamente incurrido podrá ser considerado Costo Recuperable, solo si éste cumple con
todos los requisitos previstos en los lineamientos emitidos por la Secretaría de Hacienda,
vigentes a la fecha de adjudicación del Contrato, y los Procedimientos de Contabilidad.

12.7 Procura de Bienes y Servicios.

Toda la procura de los bienes y servicios relacionados con las Actividades
Petroleras se sujetará a los principios de transparencia, economía y eficiencia, y deberá
cumplir con lo establecido en el Anexo 7.

12.8 Obligación de Mantener Registros.

El Contratista deberá mantener en sus oficinas en México todos los libros de
contabilidad, documentos de soporte y otros registros relacionados con las Actividades
Petroleras de conformidad con los Procedimientos de Contabilidad. Todos estos registros
estarán disponibles en físico y en electrónico para ser inspeccionados, revisados y auditados
por cualquier Persona designada por la Secretaría de Hacienda o por cualquier otra Autoridad
Gubernamental competente. Los registros en los cuales se aprecian las operaciones en la
Cuenta Operativa, deberán mantenerse desde la Fecha Efectiva y hasta cinco (5) Años
posteriores a la terminación del presente Contrato.

E 37
ÁREA CONTRACTUAL G-CS-02

el

Y,

Y
Contrato No. CNH-R03-L01-G-CS-02/2018

12.9 De las Operaciones del Contratista con Terceros.

El Contratista se compromete a pactar con los terceros que realice operaciones
vinculadas con este Contrato, la obligación de dichos terceros de entregar directamente al
Fondo, la Secretaría de Hacienda o la CNH, cuando lo soliciten, la información sobre sus
operaciones con el Contratista por virtud del Contrato.

La obligación a que se refiere el párrafo anterior será aplicable a cualquier
contrato de procura de bienes y servicios que el Contratista suscriba a partir de la
adjudicación de este Contrato. En caso de que el Contratista demuestre que los contratos de
procura de bienes y servicios hayan sido suscritos con anterioridad a la adjudicación del
Contrato y cumplan con lo dispuesto en el Anexo 7, se tomará por desahogado el compromiso
mencionado en la presente Cláusula.

. CLÁUSULA 13.
MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS NETOS

13.1 Procedimientos de Medición.

El Contratista deberá proponer a la CNH en el Plan de Desarrollo para
aprobación los procedimientos que deberán regular la programación, Almacenamiento, y la
medición y monitoreo de calidad y volumen de los Hidrocarburos Netos en los Puntos de
Medición, de conformidad a la Normatividad Aplicable.

132 Instalación, Operación, Mantenimiento y Calibración de los Sistemas de
Medición.

La instalación, operación, mantenimiento y calibración de los sistemas de
medición estará a cargo del Contratista, bajo la supervisión de la CNH y de conformidad con
lo dispuesto en la Normatividad Aplicable,

13.3 Registros.

El Contratista deberá llevar registros completos y exactos de todas las
mediciones de los Hidrocarburos, debiendo poner a disposición de la CNH copia fiel de los
mismos. Adicionalmente, el Contratista deberá entregar los informes que establezca la
Normatividad Aplicable.

13.4 Mal Funcionamiento de los Sistemas de Medición.

Si derivado de una prueba o supervisión se muestra que cualquiera de los
componentes de los sistemas de medición está fuera de las especificaciones, descompuesto o
calibrado incorrectamente, el Contratista deberá repararlo y/o realizar los ajustes para
corregir la inexactitud de las mediciones conforme a lo establecido por la Normatividad
Aplicable,

[O 401 38 .
ÁREA CONTRACTUAL G-CS-02
ll
Contrato No. CNH-R03-L01-G-CS-02/2018

En la medida en que el período de ajuste incluya un período durante el cual se
hubiera pagado la Contraprestación del Estado o la Contraprestación del Contratista, las
mediciones ya corregidas de conformidad con esta Cláusula 13.4 serán utilizadas para
recalcular la cantidad debida por el período de inexactitud conforme a lo establecido en el
Anexo 3. En caso que como resultado de la aplicación de las mediciones corregidas, se
requiera ajustar el balance pagado de Contraprestaciones en favor del Estado y del
Contratista, dichos ajustes se realizarán de conformidad con lo establecido en el Anexo 3.

El Contratista deberá sujetarse a lo previsto en la Normatividad Aplicable con
respecto al reemplazo del Sistema de Medición, así como, el acceso que deberá permitir a la
CNH para llevar a cabo la supervisión en el marco de sus facultades a dicho sistema.

13.5 Punto de Medición Fuera del Área Contractual.

El Punto de Medición podrá ubicarse fuera del Área Contractual de
conformidad con lo dispuesto en la Normatividad Aplicable. En caso que se prevea que el
Punto de Medición se compartirá con áreas bajo la operación de algún tercero, distintas al
Área Contractual correspondiente, el Contratista deberá presentar para aprobación de la CNH
un proyecto de acuerdo para el uso compartido de las instalaciones de conformidad con el
Anexo 10. La CNH aprobará el acuerdo correspondiente en términos de la Normatividad
Aplicable.

CLÁUSULA 14.
MATERIALES

14.1 Propiedad y Uso de Materiales.

Durante la vigencia del presente Contrato, el Contratista mantendrá la
propiedad de todos los Materiales generados o adquiridos para ser utilizados en las
Actividades Petroleras. El Contratista no podrá usar los Materiales para un objeto distinto a
las Actividades Petroleras de acuerdo con este Contrato.

La propiedad de dichos Materiales pasará de forma automática a la Nación
libre de gravamen, sin cargo, pago o indemnización alguna, a la terminación por cualquier
motivo del presente Contrato, o en caso que la CNH rescinda el presente Contrato y sin
perjuicio del finiquito que en cada caso corresponda, en el entendido que el Contratista deberá
realizar la transferencia de los Materiales en buen estado de conservación y funcionamiento,
teniendo en cuenta el desgaste normal producido por el uso de los mismos en las Actividades
Petroleras, en términos de los artículos 28, fracción VII y 33 de la Ley de Ingresos Sobre
Hidrocarburos. El Contratista deberá formalizar la transferencia de los Materiales a la CNH
o al tercero designado por la CNH durante la Etapa de Transición Final. El Contratista deberá
llevar a cabo cualquier acto necesario o apropiado para formalizar dicha transferencia.

HE ÁREA CONTRACTUAL G-CS-02

A

Py
Contrato No. CNH-R03-L01-G-CS-02/2018

14.2 Materiales Exentos de Transferencia.

Se excluyen de la transferencia de Materiales prevista en la Cláusula 14.1: los
Materiales Muebles; los Materiales arrendados por el Contratista, los Materiales que presten
servicio a más de un área contractual o de asignación, hasta en tanto finalice la prestación del
servicio correspondiente, sin perjuicio de lo establecido en el Anexo 10 y siempre que se
cuente con las autorizaciones o permisos de conformidad con la Normatividad Aplicable, así
como los Materiales que sean propiedad de los Subcontratistas, siempre que los arrendadores
y Subcontratistas no sean Filiales de las Empresas Participantes.

14,3 Arrendamiento.

El Contratista podrá arrendar activos para la realización de las Actividades
Petroleras siempre que se indique expresamente en los contratos de arrendamiento que en
caso de terminación anticipada del presente Contrato por cualquier motivo, la CNH tendrá la
opción de solicitar la cesión de los contratos de arrendamiento en favor del tercero designado
por la CNH, bajo los mismos términos y condiciones que el contrato de arrendamiento
original. Asimismo, en aquellos contratos para el uso de equipos de perforación, el
Contratista deberá hacer su mejor esfuerzo para negociar una opción de renovar o extender
el período de contratación, así como el derecho de ceder dicha opción, bajo los mismos
términos y condiciones, a un tercero designado por la CNH. El Contratista no podrá arrendar
las Instalaciones de Recolección, lo anteridr sin perjuicio de que pueda obtener o prestar
servicios relativos al uso compartido de este tipo de infraestructura de conformidad con lo
previsto en el Anexo 10.

14.4 Opción de Compra.

El Contratista deberá asegurarse que todos los contratos de arrendamiento de
Materiales que contengan opción de compra, establezcan que la misma podrá ser ejecutada
ya sea por el Contratista o por la CNH en las mismas condiciones. En su caso, la CNH podrá
solicitar al Contratista la ejecución de dicha opción de compra.

14.5 Disposición de Activos.

El. Contratista no podrá vender, arrendar, gravar, dar en garantía, ni de
cualquier otra forma disponer de los Materiales, sin el consentimiento de la CNH y de
acuerdo a los lineamientos que emita la Secretaría de Hacienda. El producto de la disposición
de Materiales tendrá el tratamiento especificado en el Anexo 4.

CLÁUSULA 15.
OBLIGACIONES ADICIONALES DE LAS PARTES

15.1 Obligaciones Adicionales del Contratista. dl
Además de las otras obligaciones establecidas en el Contrato, el Contratista

deberá:

Oe 0] 40 . b

di AREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L0O1-G-CS-02/2018

(a) Conducir las Actividades Petroleras de forma continua y eficiente de
acuerdo con el Plan de Exploración, Programa de Evaluación, Plan de Desarrollo, los
Programas de Trabajo aprobados por la CNH y las Mejores Prácticas de la Industria, así como
todos los demás términos y condiciones del presente Contrato, el Sistema de Administración
y la Normatividad Aplicable;

(b) Llevar a cabo, bajo su responsabilidad, la Extracción, Recolección y
desplazamiento de los Hidrocarburos hasta el Punto de Medición;

(c) Suministrar todo el personal y todos los recursos técnicos, financieros
y otros recursos de cualquier otra naturaleza que sean necesarios para la ejecución de las
Actividades Petroleras;

(d) Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras:

(e) Obtener oportunamente todos los Materiales requeridos para la
realización de las Actividades Petroleras y asegurarse que sean adecuados para su objeto;

(0 Cada una de las Empresas Participantes deberá estar al corriente
respecto de sus Obligaciones de Carácter Fiscal, de acuerdo con la Normatividad Aplicable,
así como ser residente para efectos fiscales en México, tener por objeto exclusivamente la
Exploración y Extracción de Hidrocarburos y las demás que sean necesarias para la adecuada
consecución del mismo, y no tributar en el régimen fiscal opcional para grupos de sociedades
a que se refiere el Capítulo VI del Título Segundo de la Ley del Impuesto sobre la Renta;

(8) Suministrar a la CNH toda la información, datos e interpretaciones
relacionadas con las Actividades Petroleras, tales como datos científicos y técnicos obtenidos
en razón de sus trabajos, perfiles eléctricos, sónicos, radiactivos entre otros; cintas y líneas
sísmicas; muestras de Pozos, núcleos y formaciones; mapas e informes topográficos,
geológicos, geofísicos, geoquímicos y de perforación; así como cualquier otra información
similar e informes de evaluación geológica, geofísica y del yacimiento;

(h) Mantener dentro del territorio nacional, preferentemente en su
domicilio fiscal, registros completos en físico y en electrónico de todas las Actividades
Petroleras realizadas conforme a este Contrato;

(1) Contar con la certificación de la cuantificación de las Reservas
correspondientes al Área Contractual de conformidad con la Normatividad Aplicable;

0) Suministrar a la CNH toda la información sobre la existencia de
recursos mineros, hídricos y de otros tipos que se descubran como resultado de las
Actividades Petroleras;

(k) Abstenerse de perforar, desde el Área Contractual, Pozo alguno que
pueda ir más allá de la proyección vertical del Área Contractual, salvo que se trate de
yacimientos unificados de conformidad con lo instruido por la Secretaría de Energía;
Ego 41 .

: AREA CONTRACTUAL G-CS-02

h

OS
Contrato No. CNH-R03-L01-G-CS-02/2018

0) Identificar cada Pozo de conformidad con la Normatividad Aplicable
e incluir esa referencia en todos los mapas, planos y otros registros similares mantenidos por
el Contratista;

(m)  Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación, daño al medio ambiente o posibles daños a los depósitos de Hidrocarburos
de conformidad con el Sistema de Administración y la Normatividad Aplicable;

(n) — Facilitar que los representantes de la Agencia, de la CNH, de la
Secretaría de Hacienda y de cualquier otra Autoridad Gubernamental, puedan realizar
inspecciones de las Actividades Petroleras y de todas las instalaciones, oficinas, registros y
libros contables, así como de toda la información relacionada con las Actividades Petroleras
y proveer a dichos representantes, sin costo alguno, las facilidades necesarias para el ejercicio
de sus facultades en virtud de este Contrato, incluyendo (tratándose de operaciones de
Campo) transporte, alojamiento, alimentación y demás servicios, en igualdad de condiciones
a aquellas que suministre el Contratista a su personal;

(o) Cumplir con los requerimientos de información que le hagan las
Autoridades Gubernamentales competentes, incluyendo la CNH, la Agencia, la Secretaría de
Energía, la Secretaría de Hacienda y el Fondo;

(5) Emplear personal calificado, así como Materiales y tecnología de
punta, de acuerdo con las Mejores Prácticas de la Industria;

(q) Adoptar y asegurarse que los Subcontratistas apliquen medidas
apropiadas para proteger la vida, descubrimientos arqueológicos y medio ambiente, de
conformidad con el Sistema de Administración y la Normatividad Aplicable;

(1) Ejecutar los planes de respuesta a emergencias previstos en el Sistema
de Administración en las situaciones de emergencia y de Caso Fortuito o Fuerza Mayor
(incluyendo explosiones, rupturas, fugas u otros incidentes que causen o pudieran causar
daño al ambiente o presenten o puedan presentar una amenaza a la seguridad y salud de las
Personas) con el fin de mitigar sus efectos, así como reportar a la Agencia y la CNH con el
detalle apropiado la situación de emergencia y las medidas tomadas al respecto;

(s) Comunicar semestralmente a la CNH de cualesquiera procedimientos
judiciales o administrativos en que esté involucrado, en relación con el presente Contrato o
con las Actividades Petroleras, con excepción de aquellos procedimientos iniciados ante
juzgados Federales, los cuales deberán ser notificados inmediatamente por el Contratista;

(0 Presentar su Evaluación de Impacto Social, conforme a la
Normatividad Aplicable, y mantener actualizado un sistema, programa o mecanismo de
atención a reclamaciones y/o de gestión social;

(u) Tomar las medidas pertinentes para prevenir o reducir pérdidas,
mitigar y remediar cualquier daño causado por las Actividades Petroleras, y
Eo 42 .
AREA CONTRACTUAL G-CS-02
[]

d

Sy
mi
Contrato No. CNH-R03-L01-G-CS-02/2018

(v) PEP y TOTAL deberán mantener al menos las mismas condiciones
financieras, de experiencia, técnicas y de ejecución que fueron establecidas en las Bases de
Licitación para fines de precalificación, hasta la terminación de este Contrato, con excepción
del requisito relativo al capital contable mínimo que en su oportunidad acreditó en su calidad
de interesado en términos de las Bases de Licitación, para el cual se deberá mantener de
manera anual un capital contable mínimo promedio equivalente al solicitado durante la etapa
de precalificación de la Licitación.

15.2 Aprobaciones de la CNH.

El Contratista deberá entregar a la CNH la información aplicable de forma
completa, en todos los supuestos en los que conforme al presente Contrato esta última deba
revisar, proporcionar comentarios y aprobar planes, Programas de Trabajo o Presupuestos,
lo cual deberá hacer dentro del plazo previsto en la Normatividad Aplicable, en el entendido
que la afirmativa ficta operará solamente en los supuestos expresamente previstos en la
Normatividad Aplicable.

La CNH podrá negar la aprobación de planes, Programas de Trabajo o
Presupuestos en caso que los mismos: (i) no cumplan con el Programa Mínimo de Trabajo,
el Incremento en el Programa Mínimo o los compromisos de trabajo adquiridos para el
Primer Período Adicional de Exploración o el Segundo Período Adicional de Exploración, o
(ii) no se ajusten a las Mejores Prácticas de la Industria y a la Normatividad Aplicable. Lo
anterior, sin perjuicio de lo previsto en la Normatividad Aplicable.

15.3 Responsabilidad en Seguridad Industrial, Seguridad Operativa, Protección al
Ambiente y Salud en el Trabajo.

El Contratista será responsable del cumplimiento de todas las obligaciones,
compromisos y condiciones de seguridad industrial, seguridad operativa y protección
ambiental y salud en el trabajo previstas en la Normatividad Aplicable y en las Mejores
Prácticas de la Industria, además de obtener y cumplir con las autorizaciones, permisos,
concesiones, licencias y registros ambientales obligatorios, así como responder por los Daños
Ambientales que cause con la realización de las Actividades Petroleras.

El Contratista deberá cumplir con los controles y las medidas de prevención
en materia de seguridad industrial, seguridad operativa, protección al ambiente y salud en el
trabajo requeridos por la Agencia en el Sistema de Administración o por la Normatividad
Aplicable.

Sin limitar la responsabilidad en seguridad industrial, seguridad operativa y
de protección ambiental del Contratista y sus Subcontratistas prevista en esta Cláusula 15.3
y en la Normatividad Aplicable, el Contratista y Subcontratistas deberán:

(a) Realizar las Actividades Petroleras de conformidad con las Mejores
Prácticas de la Industria en materia de seguridad industrial y seguridad operativa, respetando
la sustentabilidad ambiental para preservar y/o conservar el medio ambiente, sin causar daño
a la propiedad pública o privada y con apego al Sistema de Administración;
[Op ol 43
ÁREA CONTRACTUAL G-CS-02

A
Contrato No. CNH-R03-L01-G-CS-02/2018

(b) Realizar todos los estudios ambientales y solicitar, obtener, mantener
vigentes y renovar todos los permisos, autorizaciones, licencias, concesiones y registros
ambientales de las Autoridades Gubernamentales competentes para la realización de las
Actividades Petroleras, de conformidad con el Sistema de Administración y la Normatividad
Aplicable;

(c) Cumplir con todos los términos, condicionantes y recomendaciones
establecidos en los permisos, autorizaciones, licencias, concesiones y registros ambientales
emitidos por las Autoridades Gubernamentales competentes y mantener el Área Contractual
en las mejores condiciones que permitan un desarrollo sustentable;

(d) Emplear personal calificado, Materiales, procedimientos
operacionales y en general las tecnologías más actualizadas que cumplan con las Mejores
Prácticas de la Industria para la preservación de los recursos naturales, aplicando los
principios de prevención, precaución y preservación de los recursos naturales, considerando
la seguridad industrial, seguridad operativa, la salud de la población y de su personal;

(e) Ser responsables de cualquier afectación o Daño Ambiental durante la
realización de las Actividades Petroleras de conformidad con lo establecido en el Contrato;

16) Efectuar las labores de remediación, restauración, compensación y
resarcimiento que correspondan;

En caso de derrames al suelo, subsuelo y cuerpos de agua causados por las
Actividades Petroleras, el Contratista y Subcontratistas deberán llevar a cabo de inmediato
las acciones e implementar medidas de seguridad y los trabajos para controlar los efectos
contaminantes, incluyendo la limpieza, neutralización, remediación, recuperación,
caracterización y restauración de las áreas afectadas en términos de lo dispuesto por la
Normatividad Aplicable;

(8) Colaborar con la Agencia, Autoridades Gubernamentales y los
organismos estatales encargados de la protección al medio ambiente y el desarrollo
sustentable del Área Contractual, en el entendido que el Contratista: (i) dará acceso al
personal de la Agencia y Autoridades Gubernamentales competentes a todas las instalaciones
utilizadas en las Actividades Petroleras para su inspección; (ii) entregará a la Agencia
oportunamente toda la información y documentación que le requiera en la materia de su
competencia, de acuerdo a lo establecido en el Sistema de Administración, y (iii)
comparecerá ante la Agencia cuando sea requerido conforme a la Normatividad Aplicable;

(th) Mantener actualizado el Sistema de Administración y apegarse a lo
establecido en el mismo para la realización de las Actividades Petroleras, en el entendido que
esta obligación también le será aplicable a todos los Subcontratistas, y

(1) Como parte de las actividades de Abandona, realizar la actualización
del estudio de Línea Base Ambiental responsabilizándose de los Daños Ambientales en el
Area Contractual y cumplir con todas las obligaciones ambientales que pudieran existir como
resultado de las Actividades Petroleras de conformidad con la Normatividad Aplicable.

Or? 740] 44
ÁREA CONTRACTUAL G-CS-02
aj

4)

PY
Contrato No. CNH-R03-L01-G-CS-02/2018

El Contratista será responsable del Daño Ambiental en el Área Contractual
que no haya sido reportado en el estudio de Línea Base Ambiental conforme a lo establecido
en la Cláusula 15.4 y la Normatividad Aplicable.

15.4 Daños Preexistentes.

El Contratista deberá iniciar los estudios que permitan establecer la Línea
Base Ambiental durante la Etapa de Transición de Arranque de conformidad con lo previsto
en la Cláusula 3.3, inciso (e) y la Normatividad Aplicable. A más tardar ciento ochenta (180)
Días siguientes a la Fecha Efectiva, el Contratista deberá presentar a la CNH y a la Agencia
un informe detallado de la Línea Base Ambiental, incluyendo la identificación de cualquier
Daño Preexistente. Dicho plazo podrá ampliarse por una sola ocasión previa autorización de
la CNH a solicitud del Contratista hasta por noventa (90) Días adicionales. La CNH y la
Agencia podrán objetar los Daños Preexistentes identificados por el Contratista dentro de los
noventa (90) Días siguientes a la recepción del informe. Durante dicho período, la CNH y el
Contratista podrán celebrar audiencias o comparecencias para aclarar de buena fe cualquier
diferencia técnica que exista respecto a los Daños Preexistentes identificados, de
conformidad con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

Concluido el período de noventa (90) Días siguientes a la recepción del
informe, en un plazo no mayor a treinta (30) Días, la CNH y la Agencia determinarán la
existencia de los Daños Preexistentes de conformidad a la Normatividad Aplicable y
deslindarán de toda responsabilidad ambiental al Contratista respecto de los Daños
Preexistentes, lo cual será notificado al Contratista dentro de los cinco (5) Días Hábiles
siguientes a la determinación de los mismos.

Asimismo, se determinarán como Daños  Preexistentes aquellos
documentados mediante resoluciones en firme de autoridad competente y en consecuencia,
desde el momento de su presentación, se deslindará de toda responsabilidad ambiental al
Contratista respecto de dichos Daños Preexistentes. No obstante que se reconozca la
existencia de dichos daños, los Daños Preexistentes documentados mediante resoluciones en
firme de autoridad competente, deberán estar incluidos en la Línea Base Ambiental.

En caso que las Partes no lleguen a un acuerdo respecto a los Daños
Preexistentes, las diferencias se resolverán conforme a los procesos establecidos en la
Cláusula 27.2.

El Contratista solamente podrá excusarse de su responsabilidad ambiental
respecto a los Daños Preexistentes oportunamente notificados conforme a lo establecido en
esta Cláusula 15.4 y la Normatividad Aplicable.

15.5 Derecho de Acceso de Terceros al Área Contractual.

De ser necesario, el Contratista permitirá a la CNH, a cualquier otro contratista
de actividades de Exploración y Extracción, asignatario, autorizado, o permisionario, el uso
o paso sobre cualquier parte del Área Contractual, sin costo alguno, siempre que ello no
interfiera con las Actividades Petroleras realizadas por el Contratista, sea técnicamente
(Oka ol 45

ÁREA CONTRACTUAL G-CS-02

l
Contrato No. CNH-R03-L01-G-CS-02/2018

posible y no genere un inconveniente al Contratista, de conformidad con la Normatividad
Aplicable,

CLÁUSULA 16. .
DISPOSICIÓN DE LA PRODUCCIÓN

16.1 Hidrocarburos de Autoconsumo.

El Contratista podrá utilizar Hidrocarburos Producidos para las Actividades
Petroleras (incluyendo su uso como parte de cualquier proyecto de Recuperación Avanzada),
como combustible o para inyección o levantamiento neumático, sin costo alguno, hasta por
los niveles autorizados por la CNH en el Plan de Desarrollo aprobado. El Contratista no podrá
quemar ni ventear el Gas Natural, excepto dentro de los límites autorizados por las
Autoridades Gubernamentales competentes o en la medida en que sea necesario para prevenir
o mitigar una emergencia, sujeto a los requerimientos ambientales previstos en la
Normatividad Aplicable.

16.2 Comercialización de la Producción del Contratista.

Cada una de las Empresas Participantes podrá comercializar los
Hidrocarburos Netos por sí misma o a través de cualquier otro comercializador, debiendo
contar con permiso vigente expedido por la Comisión Reguladora de Energía, de
conformidad con la Normatividad Aplicable.

16.3 Comercialización de la Producción del Estado.

El Contratista deberá entregar al Comercializador, en los Puntos de Medición,
la porción de los Hidrocarburos Netos que constituya la correspondiente Contraprestación
del Estado. La CNH podrá, en cualquier momento, cambiar al Comercializador mediante

notificación por escrito enviada al Contratista.

16.4 Disposición de los Subproductos.

En caso que durante la realización de las Actividades Petroleras en el Área
Contractual y como parte del proceso de separación de los Hidrocarburos se obtengan
Subproductos éstos permanecerán bajo la propiedad del Estado. El Contratista deberá indicar
en el Programa de Trabajo correspondiente el volumen estimado de dichos Subproductos y
la forma en que éstos serán recolectados, transportados, almacenados, desechados,
procesados y/o comercializados.

Los ingresos y costos derivados de la disposición o comercialización de los
Subproductos por parte del Contratista se sujetarán a lo establecido en los Anexos 3 y 4.

16.5 Instalaciones de Comercialización.
(0201 46

E ÁREA CONTRACTUAL G-CS-02
[0]
Contrato No. CNH-R03-LO1-G-CS-02/2018

En caso que el Contratista construya Instalaciones de Comercialización, el
Contratista deberá ofrecer al Comercializador, a un Costo razonable, igual acceso a las
Instalaciones de Comercialización para la porción de la producción de Hidrocarburos
correspondiente a la Contraprestación del Estado, en el entendido de que el Costo de las
Instalaciones de Comercialización no será considerado un Costo Recuperable. El diseño de
las Instalaciones de Comercialización deberá tomar en cuenta el volumen total de los
Hidrocarburos Netos, salvo pacto en contrario entre las Partes.

CLÁUSULA 17.
CONTRAPRESTACIONES

17.1 Pagos Mensuales.

Para cada Período, el cálculo, la determinación y el pago de las
Contraprestaciones señaladas en las cláusulas 17.2 y 17.3 se llevarán a cabo de conformidad
con lo establecido en los Anexos 3, 4 y 8,

17.2 Contraprestación del Estado. :

De conformidad con el Anexo 3 y los ajustes que conforme a dicho Anexo 3
correspondan, las Contraprestaciones del Estado para cualquier Mes estarán integradas por:

(a) Las Regalías;
(b) La Cuota Contractual para la Fase Exploratoria, y

(0) El cuarenta punto cuarenta y nueve por ciento (40,49%) de la Utilidad
Operativa para el Mes de que se trate, mismo que será ajustado de conformidad con el
Mecanismo de Ajuste.

17.3 Contraprestación del Contratista.

La Contraprestación del Contratista, para el Mes de que se trate, está
compuesta de:

(a) La Recuperación de Costos (sujeto al Límite de Recuperación de
Costos), y

(b) El porcentaje remanente de la Utilidad Operativa en dicho Mes,
después del pago del porcentaje de la Utilidad Operativa que le corresponde al Estado,
conforme el inciso (c) de la Cláusula 17.2. e

17.4 Límite de Costos Recuperables.

En ningún Mes durante la vigencia del presente Contrato, la porción de la
Contraprestación del Contratista relativa a la Recuperación de los Costos Recuperables podrá

ASE 47
AREA CONTRACTUAL G-CS-02

L

'
y
Contrato No. CNH-R03-L01-G-CS-02/2018

ser superior al Límite de Recuperación de Costos, determinado conforme a lo establecido en
el Anexo 3.

17.5 Valor Contractual de los Hidrocarburos.

Para efectos del cálculo de las Contraprestaciones, el Valor Contractual de los
Hidrocarburos para cada Mes se determinará de conformidad con lo establecido en el Anexo
3.

17.6 Verificación de las Contraprestaciones.

Corresponderá a la Secretaría de Hacienda verificar el cálculo y el pago de la
Contraprestación del Estado y la Contraprestación del Contratista que corresponda para cada
Mes conforme al presente Contrato respecto de los Hidrocarburos obtenidos en la producción
de cualquier prueba para determinar las características del yacimiento y los caudales de
producción, así como aquellos Hidrocarburos obtenidos a partir del inicio de la Producción
Comercial Regular, de conformidad con lo estipulado al efecto en los Anexos 3, 4 y 8.

CLÁUSULA 18.
GARANTÍAS

18.1 Garantía de Cumplimiento.

El Contratista deberá contar con una Garantía de Cumplimiento Inicial, la cual
deberá cubrir el total de Unidades de Trabajo correspondientes al Programa Mínimo de
Trabajo y el Incremento en el Programa Mínimo, cuyo monto se determinará de conformidad
con el numeral 6 del Anexo $.

En caso de que le sean aprobados el Primer Período Adicional y/o el Segundo
Período Adicional, deberá presentar:

(a) Garantía del Primer Período Adicional. Para garantizar el debido,
adecuado y pleno cumplimiento por parte del Contratista del Incremento en el Programa
Mínimo no realizado durante el Período Inicial de Exploración y su compromiso adicional
de trabajo para el Primer Período Adicional de Exploración (de haberlo). el Contratista
deberá entregar a la CNH, a más tardar diez (10) Días después de que la CNH apruebe el
otorgamiento al Contratista del Primer Período Adicional de Exploración pero en todo caso
antes de que inicie el mismo, la Garantía del Primer Período Adicional.

(b) Garantía del Segundo Período Adicional. Para garantizar el debido,
adecuado y pleno cumplimiento por parte del Contratista del compromiso adicional de
trabajo para el Segundo Período Adicional de Exploración (de haberlo), el Contratista deberá
entregar a la CNH, a más tardar diez (10) Días después de que la CNH apruebe el
otorgamiento al Contratista del Segundo Período Adicional de Exploración pero en todo caso
antes de que inicie el mismo, la Garantía del Segundo Período Adicional.

EAco 48

hi ÁREA CONTRACTUAL G-CS-02 4

d)

Y

1
Contrato No. CNH-R03-L01-G-CS-02/2018

La Garantía de Cumplimiento deberá mantenerse vigente hasta sesenta (60)
Días después de la fecha de terminación de cada uno de los Períodos de Exploración previa
verificación de la CNH del cumplimiento total de las obligaciones relativas al Período de
Exploración que corresponde. La CNH tendrá derecho de hacer efectiva la Garantía de
Cumplimiento a fin de cobrar cualquier pena convencional indicada en la Cláusula 4 y
aplicable con motivo del incumplimiento de los compromisos adquiridos en cada Período de
Exploración.

Al concluir cada Período de Exploración, el Contratista podrá solicitar la
devolución de la Garantía de Cumplimiento que corresponda una vez que la CNH emita la
constancia de cumplimiento total de las obligaciones del Período de Exploración respectivo,
La CNH emitirá la constancia de cumplimiento total en un plazo no mayor a sesenta (60)
Días posteriores a que haya concluido cada Período de Exploración. Dicha devolución
únicamente podrá hacerse efectiva una vez que el Contratista presente la Garantía de
Cumplimiento que corresponda al siguiente Período de Exploración que corresponda, en su
caso.

A solicitud del Contratista los montos de las Garantías de Cumplimiento se
podrán reducir de manera anual en proporción al cumplimiento de las obligaciones
garantizadas, previa verificación y autorización de la CNH.

En caso que la Garantía de Cumplimiento que corresponda se haga efectiva,
los recursos avalados por ésta se transferirán al Fondo.

18.2 Garantía Corporativa.

Cada Empresa Participante deberá contar con una Garantía Corporativa
debidamente suscrita por su Garante, utilizando el formato incluido en el Anexo 2 y de
conformidad con lo siguiente:

(a) Cada una de las Empresas Participantes podrá presentar una Garantía
Corporativa debidamente suscrita por su empresa matriz en última instancia.

(b) En caso que el Garante no se trate de la empresa matriz en última
instancia de la Empresa Participante, dicho Garante deberá exhibir a la CNH sus estados
financieros consolidados debidamente auditados que demuestren un capital contable mínimo
equivalente al porcentaje de Interés de Participación de la Empresa Participante de que se
trate multiplicado por un monto de dos mil quinientos (2,500) millones de Dólares.

(c) En los casos en que la suma del capital contable de la totalidad de
Garantes de las Empresas Participantes que integran al Contratista sea igual o superior a dos
mil quinientos (2,500) millones de Dólares se podrá optar por que cada Garante ofrezca su
respectiva Garantía Corporativa hasta por el monto que aporte para sumar dichos dos mil
quinientos (2,500) millones de Dólares. Para ello, el Contratista presentará el esquema de
montos a cubrir por cada Garante, siempre y cuando la suma total garantizada por el
Contratista nunca disminuya de dos mil quinientos (2,500) millones de Dólares. En cualquier
caso, el Garante del Operador deberá garantizar al menos el treinta por ciento (30%) de los
Eo 49
ÁREA CONTRACTUAL G-CS-02

e
Contrato No. CNH-R03-L01-G-CS-02/2018

dos mil quinientos (2,500) millones de Dólares requeridos. Los Garantes que opten por esta
opción suscribirán su garantía en términos del Anexo 2, Formato A.

(d) — Durante la vigencia de la Garantía Corporativa, los Garantes deberán
mantener un promedio anual mínimo de capital contable igual o superior a los montos
señalados en el inciso (b) y, en su caso, el monto de capital contenido en el esquema previsto
en el inciso (c). Las Empresas Participantes exhibirán a la CNH, de forma anual durante el
tercer Trimestre de cada año, los estados financieros consolidados debidamente auditados de
su Garante que muestren que el capital contable de dicho Garante es igual o superior al monto
exhibido y aceptado en términos de esta Cláusula.

En cualquier momento y en caso que algún Garante no mantenga el requisito
de capital contable descrito en el inciso (b) anterior, la Empresa Participante de que se trate
deberá notificar a la CNH dentro de los cinco (5) Días posteriores a que tenga conocimiento
de dicho incumplimiento y deberá presentar una nueva Garantía Corporativa suscrita por un
Garante que cumpla con dicho nivel de capitalización, o en su caso, ofrecer como Garante a
su matriz en última instancia.

En el supuesto en el que cualquier Garante presente un capital contable
inferior al monto ofrecido como garantía en el esquema de montos a cubrir presentado
conforme al inciso (c), la Empresa Participante respaldada por dicho Garante deberá notificar
dicha disminución a la CNH dentro de los quince (15) Días posteriores a que tenga
conocimiento de la misma. Se podrá continuar optando por lo establecido en dicho inciso
siempre y cuando: (i) la Empresa Participante en cuestión presente a la CNH, dentro de los
cuarenta y cinco (45) Días posteriores a dicha notificación, una nueva Garantía Corporativa
suscrita por un Garante que cumpla con el monto de capital contable asignado a la misma
empresa en el esquema de montos a cubrir presentado conforme a los términos del inciso (c);
o (ii) el Contratista presente, en el mismo plazo, un nuevo esquema de montos a cubrir por
cada Garante en apego a los términos establecidos en el mismo inciso. De no cumplirse con
alguno de los dos supuestos anteriores, los Garantes del Contratista, en su conjunto, no
podrán optar por dicha determinación del monto garantizado y cada uno suscribirá su
Garantía Corporativa conforme al Anexo 2, Formato B.

(e) La Garantía Corporativa se ejercerá de manera subsidiaria y
exclusivamente para exigir el cumplimiento puntual y oportuno de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su
totalidad por el Contratista, según corresponda, previa ejecución de las Garantías de
Cumplimiento y, en su caso, de las pólizas de seguros a las que hace referencia la Cláusula
21.

La Garantía Corporativa estará vigente hasta el término señalado en la
Cláusula 19,7.

7 ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

CLÁUSULA 19.
ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL

19.1 Requerimientos del Programa.

El Contratista estará obligado a llevar a cabo todas las operaciones
relacionadas con el Abandono del Área Contractual. El Plan de Desarrollo, así como cada
Programa de Trabajo y Presupuesto presentado para la aprobación de la CNH deberán
contener una sección relacionada con el Abandono, de conformidad con la Normatividad
Aplicable. Dichas actividades deberán realizarse conforme al Plan de Exploración o Plan de
Desarrollo aprobados por la CNH, al Sistema de Administración y demás actividades
aprobadas por la Agencia, a las Mejores Prácticas de la Industria y a la Normatividad
Aplicable.

19.2 Notificación de Abandono.

Antes de taponar algún Pozo o desinstalar cualquier Material, el Contratista
deberá notificarlo a la Agencia y a la CNH, con cuando menos sesenta (60) Días de
anticipación.

19.3 Fideicomiso de Abandono,

Una vez aprobado el Plan de Desarrollo por la CNH, el Contratista deberá
abrir un fideicomiso de inversión (el “Fideicomiso de Abandono”), en una institución
bancaria mexicana de reconocida reputación y solvencia, elegida por el Contratista con la
opinión favorable de la CNH. El fiduciario del Fideicomiso de Abandono deberá invertir los
recursos recibidos disponibles en instrumentos financieros emitidos por instituciones
financieras, corporaciones o gobiernos con calificaciones crediticias de grado de inversión
cuya vigencia no exceda el momento en que dichos recursos sean requeridos para fondear las
actividades de Abandono de conformidad con las políticas de inversión establecidas por el
fideicomitentc. Las Partes acuerdan que el fin del Fideicomiso de Abandono es crear una
reserva para fondear las operaciones de Abandono en el Area Contractual. El Contratista no
podrá hacer uso de los fondos depositados en el Fideicomiso de Abandono para cualquier
otro propósito que no sea llevar a cabo las operaciones de Abandono en el Área Contractual,
ni tendrá derecho a dar en garantía, ceder o disponer de cualquier otra forma los recursos que
integren el Fideicomiso de Abandono. Lo anterior sin perjuicio de cualquier otro
requerimiento impuesto por la Agencia de conformidad con la Normatividad Aplicable.

19.4  Fondeo del Fideicomiso de Abandono.
Una vez aprobado el Plan de Desarrollo por la CNH, el Contratista deberá
depositar al Fideicomiso de Abandono un cuarto (1/4) de la Aportación Anual al término de

cada Trimestre. La Aportación Anual para las operaciones de Abandono en el Área
Contractual será determinada con base en la siguiente fórmula:

H ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

AA=Máximo [0(PAE/RR)*CAE-1Aj]

AA. = Aportación Anual.

PAE = Producción estimada en el Campo para el Año
dei cálculo.

RR = Reservas remanentes probadas (1P) al inicio
del Año del cálculo, según lo determine el
Contratista, cuantificadas con base en la
metodología que establezca la CNH en la
Normatividad Aplicable. Estas reservas
remanentes deberán ser consistentes con el
volumen de Hidrocarburos a recuperar desde el
inicio del Año del cálculo y hasta lo que ocurra
primero entre: (i) la terminación natural del
Contrato, o (ii) el Año en que se estima se
terminarán las actividades de Abandono en el
Campo.

CAE = Monto remanente de los Costos de Abandono
al inicio del Año del cálculo, estimado
conforme al Plan de Desarrollo aprobado,
según sea modificado. Dicho monto remanente
se calculará como la diferencia entre el monto
global de los Costos de Abandono que sea
estimado sobre la base de los Costos de
Abandono futuros para el Campo desde el Año
del cálculo hasta lo que ocurra primero entre:
(1) la terminación natural del Contrato, o (ii) el
Año en que se estima se terminarán tas
actividades de Abandono en el Campo, según
estudios técnicos realizados por el Contratista y
aprobados por la CNH, menos el saldo
acumulado en el Fideicomiso de Abandono al
iniciar el Año de Calculo (AAA4.1).

IA: - Es el interés generado en el Fideicomiso en el
Año de cálculo, siguiendo la siguiente fórmula:

lA, =n * AAA11

rr = Es la tasa de interés aplicable al saldo del

Fideicomiso de Abandono.

Es el saldo acumulado en el Fideicomiso de

Abandono al terminar el Año de cálculo,

definido de la siguiente forma: A
AAA(= AAA ¡FAAHIASS::.

>

>

>
l

Donde:
52 .
AREA CONTRACTUAL G-CS-02 L

l
”
Contrato No. CNH-R03-LO!-G-CS-02/2018

Str = Es el monto total retirado del Fideicomiso de
Abandono durante el Año de cálculo para
financiar actividades de Abandono realizadas
en el mismo Año.

19.5 Fondos Insuficientes.

La responsabilidad del Contratista de cumplir con los trabajos de Abandono
es independiente a que existan o no fondos suficientes en el Fideicomiso de Abandono. En
caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los Costos
de Abandono, el Contratista será responsable de cubrir el monto faltante. En el contrato del
Fideicomiso de Abandono se deberá establecer que, en el caso de existir un remanente en el
fondo y una vez que se hayan cubierto los Costos de Abandono, los recursos se deberán
enterar al Fondo, previa autorización de la CNH que certifique el total cumplimiento de las
obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

19.6 Sustitución Solicitada por la CNH.

Previo a la terminación del presente Contrato por cualquier motivo,
incluyendo la rescisión, la CNH podrá solicitar al Contratista que se abstenga de llevar a cabo
operaciones de Abandono especificas con respecto a determinadas instalaciones, incluyendo
Pozos. En dicho caso, el Contratista deberá entregar al tercero que la CNH determine, las
instalaciones en buen estado de funcionamiento, salvo el uso y desgaste normal de las
mismas, así como entregar al Fondo cualquier saldo remanente en el Fideicomiso de
Abandono y a partir de ese momento el Contratista será considerado relevado de cualquier
futura obligación en relación con el uso y Abandono de dichas instalaciones.

19.7 Etapa de Transición Final.

Un (1) Año previo a la terminación del presente Contrato por motivo de la
conclusión de su vigencia, el Contratista y la CNH iniciarán la Etapa de Transición Final para
la totalidad o la parte correspondiente del Área Contractual, durante la cual se llevará a cabo
la entrega del Área Contractual del Contratista a la CNH o a un tercero designado para tal
efecto, conforme a la Normatividad Aplicable y de acuerdo con lo siguiente:

(a) El Contratista deberá actualizar el Inventario de Activos para incluir la
totalidad de los Pozos y Materiales existentes en la totalidad o la parte correspondiente del
Área Contractual;

(b) El Contratista deberá presentar a la CNH un informe que señale al
menos la identificación de los Pozos y Materiales en la totalidad o la parte correspondiente
del Área Contractual, así como la descripción de las condiciones de operación a la fecha de
inicio de la Etapa de Transición Final;

HE ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

(c) El Contratista deberá presentar a la CNH un informe que contenga toda
la información técnica referente al estado que guardan el, o los yacimientos presentes en el
subsuelo del área (presión, características de los fluidos, volúmenes en él, o los yacimientos);

(d) El Contratista deberá presentar a la CNH un informe que contenga toda
la información obtenida dentro de los noventa (90) Días previos a la terminación del
Contrato, relativa a la producción de Hidrocarburos en el Área Contractual y de la
infraestructura asociada a la producción;

(e) La CNH solicitará al Contratista el Abandono de los Pozos y
Materiales que no le sean transferidos a la CNH de conformidad con lo establecido en el
presente Contrato;

(0 El Contratista deberá presentar un reporte actualizado de su sistema,
programa o mecanismo de atención a reclamaciones y/o de gestión social para identificar los
Pasivos Sociales existentes derivados de la conducción de las Actividades Petroleras en la
totalidad o la parte correspondiente del Área Contractual;

(g) El Contratista deberá realizar la Línea Base Ambiental para identificar
los Daños Ambientales y pasivos ambientales derivados de la conducción de las Actividades
Petroleras en la totalidad o la parte correspondiente del Área Contractual, y

(h) La CNH tendrá la facultad de acompañar al Contratista durante la
Etapa de Transición Final directamente o a través del tercero designado y revisará y validará
que las actividades correspondientes hayan sido realizadas de acuerdo con las Mejores
Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

En caso que: (i) el Contratista renuncie o devuelva la totalidad o una parte del
Área Contractual de conformidad con las Cláusulas 3.4 y 7.1; (ii) ocurra la terminación
anticipada del Contrato, o (iii) la CNH rescinda el Contrato, la Etapa de Transición Final
iniciará de manera simultánea a la notificación de renuncia, devolución, terminación o
rescisión, según corresponda, emitida de conformidad con lo previsto en el presente Contrato.

En caso de renuncia, devolución, terminación anticipada o rescisión, el
Contratista y la CNH deberán ejecutar las actividades necesarias de tal forma que, dentro de
los seis (6) Meses siguientes a la notificación correspondiente, se concluya con lo previsto
en el inciso (e) de esta Cláusula 19.7. El pago de las Contraprestaciones generadas durante
dichos seis (6) Meses se llevará a cabo de conformidad con lo establecido en el Anexo 3 del
presente Contrato.

Sin perjuicio de lo establecido en el párrafo anterior, la Etapa de Transición
Final tendrá una duración de hasta ciento ochenta (180) Días, prorrogables hasta por noventa
(90) Días adicionales de oficio o a petición del Contratista. La CNH podrá objetar dentro de
los noventa (90) Días siguientes el contenido de los incisos (a), (b), (c), (d), (£) y (g). Durante
dicho período de noventa (90) Días, las Partes podrán celebrar audiencias o comparecencias
para aclarar de buena fe cualquier diferencia existente, de conformidad con las Mejores
Prácticas de la Industria, las disposiciones establecidas por la Agencia y la Normatividad

[OD] 54
ÁREA CONTRACTUAL G-CS-02

[El

¿l

=_*
Contrato No. CNH-R03-LO !-G-CS-02/2018

Aplicable. Una vez transcurridos los plazos previstos y concluidas las actividades a
satisfacción de la CNH, ésta emitirá una constancia de conclusión de la Etapa de Transición
Final donde se indicarán, en su caso, las acciones a realizar en temas de remediación y
Abandono. En caso que las Partes no lleguen a un acuerdo respecto a la conclusión de la
Etapa de Transición Final, las diferencias se resolverán conforme a los procesos establecidos
en la Cláusula 27.

Una vez entregada la constancia de conclusión de la Etapa de Transición Final
a la que se refiere la presente Cláusula 19.7 y, en su caso, concluido el Abandono de
conformidad con la Cláusula 19.1, las Partes contarán con un plazo de hasta noventa (90)
Días para firmar el acta de entrega y recepción de los trabajos de Abandono. Con la firma de
dicha acta, la CNH notificará al Contratista la liberación de las Garantías Corporativas
correspondientes y de la responsabilidad por el uso de los Materiales transferidos al Estado
en términos de la Cláusula 14.1 del presente Contrato.

En caso de que las actividades de Abandono se hubieran concluido con
anterioridad a la Etapa de Transición Final, la CNH notificará al Contratista la liberación de
las Garantías Corporativas hasta noventa (90) Días posteriores a la suscripción del finiquito
de conformidad con lo previsto en la Cláusula 24.6.

CLÁUSULA 20.
RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y CONTENIDO
NACIONAL

20.1 Responsabilidad Laboral.

El Contratista y cada uno de sus Subcontratistas tendrán la responsabilidad
exclusiva e independiente de todo el personal y trabajadores empleados en las Actividades
Petroleras, siendo los únicos responsábles por el cumplimiento de las obligaciones laborales
o patronales que provengan o emanen de la Normatividad Aplicable o de los contratos
individuales o colectivos que hayan celebrado con su personal y trabajadores, sin perjuicio
de su contratación directa o indirecta.

20.2 Subcontratistas,

El Contratista tiene el derecho a utilizar Subcontratistas para el suministro de
equipos y servicios especializados, siempre que dichas subcontrataciones no impliquen la
sustitución de facto del Contratista como operador. Se entenderá que hay una sustitución de
facto cuando, entre otros supuestos, el Contratista deje de tener el contro] de las Actividades
Petroleras.

En todos los casos, los Subcontratistas deberán cumplir con las disposiciones
aplicables del presente Contrato, el Sistema de Administración y la Normatividad Aplicable,
El Contratista no podrá utilizar los servicios de empresas que estén inhabilitadas por las
Autoridades Gubernamentales de conformidad con la Normatividad Aplicable. No obstante

Eco 55 .
H ÁREA CONTRACTUAL G-CS-02

+=
Contrato No. CNH-R03-L01-G-CS-02/2018

cualquier subcontratación del Contratista, éste continuará siendo responsable de todas las
obligaciones derivadas del presente Contrato.

20.3 Contenido Nacional.

El Contratista tendrá las siguientes obligaciones:

(a)
0)

Q)

(b)
0)

Q)

En el Período de Exploración:

Cumplir con un porcentaje mínimo de contenido nacional de trece
por ciento (13%) del valor de los conceptos señalados en la
Metodología que se hayan adquirido o contratado para las
Actividades Petroleras durante el Período de Exploración.

El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secretaría de Economía al término del Período
Inicial de Exploración, del Primer Período Adicional de
Exploración y del Segundo Período Adicional de Exploración,
según corresponda, de conformidad con la Metodología y la
Normatividad Aplicable.

Incluir en sus propuestas de Plan de Exploración un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
así como un programa de transferencia de tecnología, incluyendo
los plazos y las etapas aplicables a ambos programas, los cuales
deberán ser aprobados por la CNH, con opinión de la Secretaría de
Economía, de conformidad con la Cláusula 4 de este Contrato. Una
vez aprobados, los programas se considerarán parte integrante del
presente Contrato. Las obligaciones en materia de contenido
nacional, iniciarán al momento en que el Plan de Exploración sea
aprobado.

En el Período de Evaluación:

Cumplir con un porcentaje mínimo de contenido nacional de trece
por ciento (13%) del valor de todos los conceptos señalados en la
Metodología que se hayan adquirido o contratado para las
Actividades Petroleras durante el Período de Evaluación.

El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secretaría de Economía al término del Período
de Evaluación, de conformidad con la Metodología y la
Normatividad Aplicable,

Incluir en sus propuestas de Programa de Evaluación un programa
de cumplimiento del porcentaje de contenido nacional antes
indicado, así como un programa de transferencia de tecnología,

56

ÁREA CONTRACTUAL G-CS-02 p

e
m
Contrato No. CNH-R03-L01-G-CS-02/2018

incluyendo los plazos y las etapas aplicables a ambos programas los
cuales deberán ser aprobados por la CNH, con opinión de la
Secretaría de Economía, de conformidad con la Cláusula 5, de este
Contrato. Una vez aprobados, los programas se considerarán parte
integrante del presente Contrato. Las obligaciones en materia de
contenido nacional, iniciarán en el momento en que el Programa de
Evaluación sea aprobado.

(c) Enel Período de Desarrollo:

(1) Cumplir con un porcentaje mínimo de contenido nacional del doce
por ciento (12%) del valor de todos los conceptos señalados en la
Metodología que se hayan adquirido o contratado durante el
Periodo de Desarrollo para las Actividades Petroleras, el cual se
incrementará anualmente a una tasa constante hasta alcanzar el
diecisiete por ciento (17%) en 2025.

El porcentaje mínimo requerido de contenido nacional será
verificado por la Secretaría de Economía cada tres (3) Años y
comprenderá aquellos conceptos que se hayan adquirido o
contratado durante el Período de Desarrollo de conformidad con la
Metodología y a la Normatividad Aplicable.

10) Incluir en su propuesta de Plan de Desarrollo un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
así como un programa de transferencia de tecnología, incluyendo
los plazos y las etapas aplicables a los programas los cuales deberán
ser aprobados por la CNH, con opinión de la Secretaría de
Economía, de conformidad con la Cláusula 6, de este Contrato. Una
vez aprobados, los programas se considerarán parte integrante del
presente Contrato. Las obligaciones en materia de contenido
nacional, iniciarán en el momento en que el Plan de Desarrollo sea
aprobado, y

(d) El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secretaría de Economía, de conformidad con la Metodología y la
Normatividad Aplicable.

(e) El Contratista deberá entregar a la Secretaría de Economía durante el
mes de abril de cada año, un reporte que incluya la información sobre el contenido nacional
correspondiente al periodo comprendido del 1 de enero al 31 de diciembre del año inmediato
anterior en la forma y de conformidad con la Metodología y la Normatividad Aplicable. En
caso de incumplimiento del porcentaje mínimo de contenido nacional señalado en los
programas de cumplimiento referidos en esta cláusula 20.3, el Contratista deberá pagar por
concepto de pena convencional a la Nación, por conducto del Fondo, un porcentaje del valor
de los conceptos señalados en la metodología establecida por la Secretaría de Economía para
la medición de contenido nacional que hayan sido adquiridos en incumplimiento de los
Eo 57

ÁREA CONTRACTUAL G-CS-02

Y

t
Contrato No. CNH-R03-L01-G-CS-02/2018

porcentajes mínimos de contenido nacional requeridos, según haya sido verificado por la
Secretaría de Economía, de acuerdo a lo siguiente:

(0 El equivalente al quince por ciento (15%) para el Período de
Exploración;

(Q) El equivalente al quince por ciento (15%) para el Período de
Evaluación;

(G) El equivalente al veinte por ciento (20%) para el primer Año del
Período de Desarrollo;

(4) El equivalente al cuarenta por ciento (40%) para el segundo Año
del Período de Desarrollo;

(5) El equivalente al sesenta por ciento (60%) para el tercer Año del
Período de Desarrollo;

(6) El equivalente al ochenta por ciento (80%) para el cuarto Año del
Período de Desarrollo, y

10) El equivalente al cien por ciento (100%) a partir del quinto Año del
Período de Desarrollo.

En caso que en el Área Contractual convivan de manera simultánea Períodos
de Exploración, Períodos de Evaluación y Períodos de Desarrollo cuyos requerimientos de
contenido nacional sean diferentes y en alguno de dichos períodos el porcentaje de contenido
nacional exceda el mínimo requerido, el Contratista podrá solicitar la acreditación de dicho
excedente para aquellos períodos en los que no se haya alcanzado el porcentaje mínimo
requerido.

Respecto al incumplimiento de las demás disposiciones de contenido nacional
previstas en esta Cláusula 20.3 y en la Normatividad Aplicable, el Contratista deberá pagar
al Fondo, por concepto de pena convencional, la sanción máxima prevista en el artículo 85,
fracción IL, inciso 0) de la Ley de Hidrocarburos.

La CNH podrá exigir el cobro de las penas convencionales correspondientes
en caso que el Contratista no pague al Fondo dichos valores dentro de los quince (15) Días
siguientes a la instrucción de pago al Contratista por parte de la CNH.

(5 No obstante cualquier subcontratación, el Contratista será responsable
de todas las obligaciones en materia de contenido nacional derivadas del presente Contrato.

20.4 Preferencia de Bienes y Servicios de Origen Nacional.

El Contratista deberá dar preferencia a la contratación de servicios ofrecidos
por compañías locales, así como a la adquisición de bienes de producción nacional, cuando
ol 58 .
AREA CONTRACTUAL G-CS-02
[e]
Contrato No. CNH-R03-L01-G-CS-02/2018

éstos sean ofrecidos en el mercado internacional bajo condiciones equivalentes, incluyendo
cantidad, calidad, disponibilidad y precio, siempre que éste último sea determinado con base
en Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con base en las
Guías sobre Precios de Transferencia para Empresas Multinacionales y las Administraciones
Fiscales aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico.

20.5 Capacitación y Transferencia Tecnológica.

El Contratista deberá cumplir con los programas de capacitación y
transferencia de tecnología aprobados por la CNH en el Plan de Exploración, el Programa de
Evaluación y en el Plan de Desarrollo. Las actividades y los programas referidos incluirán,
entre otros, la adopción, innovación, asimilación, investigación y desarrollo tecnológicos, y
formación de recursos humanos nacionales en la investigación científica y tecnológica
aplicada a la Exploración y Extracción de Hidrocarburos en coordinación con instituciones
de educación superior.

CLÁUSULA 21.
SEGUROS

21.1 Disposición General.

Las obligaciones, responsabilidades y riesgos del Contratista conforme al
presente Contrato son independientes de los seguros, garantías o cualquier otro instrumento
financiero a los que hace referencia en esta Cláusula 21 y, en consecuencia, el alcance de las
obligaciones y responsabilidades derivadas de la asunción de tales riesgos no podrán
reducirse en perjuicio de la Nación o de terceros por la contratación de seguros, garantías o
cualquier otro instrumento financiero o por la falta de contratación o cobertura suficiente de
ellos.

21.2 Cobertura de Seguros.

Con el objeto de cubrir los riesgos inherentes a las Actividades Petroleras,
previo al inicio de las mismas, el Contratista deberá obtener y mantener en pleno vigor y
efecto las coberturas financieras contingentes requeridas, conforme a la Normatividad
Aplicable, frente a daños o perjuicios que se pudieran generar como resultado de dichas
actividades; así como la cobertura de daños a los Materiales para ser utilizados en las
Actividades Petroleras conforme a las Mejores Prácticas de la Industria.

21.3 Destino de los Beneficios.

El Contratista destinará inmediatamente cualquier pago que reciba por
concepto de cobertura de seguros, garantías o cualquier otro instrumento financiero para
remediar el daño civil o ambiental, reparar o reemplazar cualquiera de los Materiales dañados
o destruidos. Si una compañía aseguradora o la emisora de cualquier otro instrumento
financiero retiene el pago correspondiente, por cualquier causa, el Contratista deberá asumir
[Oo | 59
ú ÁREA CONTRACTUAL G-CS-02

E
Contrato No. CNH-R03-L01-G-CS-02/2018

los Costos de reparación o de reposición. Una vez que se hayan cubierto la totalidad de los
Costos de reparación o de reposición, el Contratista podrá emplear el excedente de los montos
recibidos por concepto de cobertura de seguros, garantías o cualquier otro instrumento
financiero, para recuperar los Costos en los que haya incurrido con anterioridad a dicha
recepción.

CLÁUSULA 22.
OBLIGACIONES DE CARÁCTER FISCAL

22.1 Obligaciones de Carácter Fiscal.

Cada Empresa Participante será responsable de cubrir las Obligaciones de
Carácter Fiscal que de forma individual le correspondan de conformidad con la Normatividad
Aplicable. Lo anterior, sin perjuicio de aquellas Obligaciones de Carácter Fiscal que
correspondan al Contratista y que por su naturaleza, de acuerdo con la Normatividad
Aplicable sean responsabilidad del Operador en nombre del Contratista.

22.2 Derechos y Aprovechamientos.

El Contratista estará obligado a pagar oportunamente los derechos y
aprovechamientos que establezca la Normatividad Aplicable por la administración y
supervisión que del presente Contrato realicen la CNH y la Agencia.

CLÁUSULA 23.
CASO FORTUITO O FUERZA MAYOR

23.1 Caso Fortuito o Fuerza Mayor,
Ninguna de las Partes responderá por el incumplimiento, suspensión o retraso

en la ejecución de las obligaciones del presente Contrato si dicho incumplimiento, suspensión
o retraso ha sido causado por Caso Fortuito o Fuerza Mayor.

23.2 Carga de la Prueba.

La prueba de Caso Fortuito o Fuerza Mayor corresponderá a cualquiera de las
Partes que la alegue.

23.3 Notificación de Caso Fortuito o Fuerza Mayor.

Si el Contratista no puede cumplir con cualquier obligación prevista en el
presente Contrato como resultado de Caso Fortuito o Fuerza Mayor, deberá notificar por
escrito a la CNH las causas que originaron el incumplimiento incluyendo, hasta donde sea
posible, una explicación y, en su caso, la documentación de la eventualidad que le impide
cumplir con dichas obligaciones a más tardar quince (15) Días después que tenga o debiera
de tener conocimiento de la ocurrencia del Caso Fortuito o Fuerza Mayor de que se trate,
0640] 60
HE ÁREA CONTRACTUAL G-CS-02

ll
Contrato No. CNH-R03-L01-G-CS-02/2018

salvo lo previsto en el Anexo 10. La CNH deberá informarle al Contratista, al Fondo y a la
Secretaría de Hacienda si se reconoce o no el Caso Fortuito o la Fuerza Mayor en un plazo
no mayor a treinta (30) Días contados a partir de que haya recibido la notificación de Caso
Fortuito o Fuerza Mayor con información completa. Salvo por lo previsto en el presente
Contrato, el Contratista deberá asumir de nuevo el cumplimiento de sus obligaciones tan
pronto como el Caso Fortuito o Fuerza Mayor cese.

Una vez que la CNH reconozca el Caso Fortuito o Fuerza Mayor los Períodos
de Exploración y los Períodos de Evaluación serán prorrogados conforme a esta Cláusula
23.3 solamente cuando el Caso Fortuito o Fuerza Mayor de que se trate tenga un impacto en
las actividades de Exploración y Evaluación, según sea el caso, de más de treinta (30) Días
sobre dichos períodos. Los períodos de Exploración, Evaluación o Desarrollo, según
corresponda, se prorrogarán por el mismo tiempo que dure el Caso Fortuito o Fuerza Mayor.
En ningún caso la prórroga a que se refiere esta Cláusula 23.3 tendrá como consecuencia que
la vigencia del Contrato supere los cuarenta (40) años.

El Contratista deberá presentar la solicitud de prórroga correspondiente a más
tardar el último Día Hábil del Trimestre siguiente a partir de que se cumpla un (1) Año de la
fecha de notificación de Caso Fortuito o Fuerza Mayor a la que se refiere esta Cláusula 23.3
o de los tres (3) Trimestres sucesivos, únicamente en caso que el Caso Fortuito o Fuerza
Mayor no haya cesado, con la documentación que soporte su solicitud. La CNH resolverá
sobre la solicitud de prórroga en un plazo que no excederá los quince (15) Dias Hábiles
siguientes a partir de la recepción de dicha solicitud en términos de lo establecido en el
presente Contrato y, en su caso, podrá solicitar información o documentación soporte
adicional, suspendiendo el plazo para emitir la resolución hasta en tanto la CNH reciba la
información o documentación soporte adicional por parte del Contratista. En caso que la
CNH no emita una resolución dentro del plazo establecido, ésta se entenderá en sentido
favorable.

El Contratista podrá someter a la aprobación de la CNH modificaciones a los
planes de conformidad con lo previsto en el Contrato, siempre que el Caso Fortuito o Fuerza
Mayor tenga un impacto en las Actividades Petroleras realizadas en una porción del Área
Contractual.

23.4 Derecho de Terminación.

Si dado un Caso Fortuito o Fuerza Mayor, la realización de las Actividades
Petroleras se interrumpieran por un período continuo de dos (2) Años o más, la CNH y el
Contratista podrán de mutuo acuerdo formalizado por escrito, dar por terminado el presente
Contrato. Este derecho estará vigente hasta tres (3) Meses posteriores a la finalización del
Caso Fortuito o Fuerza Mayor. Si la otra Parte rechazare la solicitud de dar por terminado el
presente Contrato, las Partes se sujetarán a lo previsto en las Cláusulas 27.2 y/o 27.5.

23.5 Situaciones de Emergencia o Siniestro.

En casos de emergencia o siniestros que requieran acción inmediata, el
Contratista deberá informar inmediatamente a la CNH, a la Agencia y a la Secretaría de

1040] 61 :
ÁREA CONTRACTUAL G-CS-02

==
Contrato No. CNH-R03-L01-G-CS-02/2018

Energía, y tomar todas las acciones adecuadas conforme al plan de atención a emergencias
del Sistema de Administración para controlar la situación lo más pronto posible, a fin de
preservar la integridad física de las Personas y proteger el medio ambiente, los Hidrocarburos
y los Materiales. El Contratista notificará a la Agencia y a la CNH las acciones tomadas y
setenta y dos (72) horas después remitirá el reporte correspondiente por escrito, en el
entendido que en caso que la Agencia o la CNH no estén satisfechas con las acciones tomadas
por el Contratista, éstas podrán requerirle al Contratista que emprenda acciones adicionales
para mitigar o controlar la emergencia o para reparar los daños. Lo anterior sin perjuicio de
cualquier otra atribución o facultad de la Agencia o cualquier Autoridad Gubernamental
conforme a la Normatividad Aplicable.

. CLÁUSULA 24.
RESCISIÓN ADMINISTRATIVA Y RESCISIÓN CONTRACTUAL

24.1  Rescisión Administrativa.

En caso de ocurrir cualquiera de las causas graves de rescisión administrativa
previstas en el artículo 20 de la Ley de Hidrocarburos y que se enlistan a continuación, y una
vez que concluya el período de investigación previa referido en la Cláusula 24.2, la CNH
podrá rescindir administrativamente este Contrato previa instauración del procedimiento de
rescisión administrativa previsto en la Cláusula 24.3 y la Normatividad Aplicable:

(a)  Transcurran más de ciento ochenta (180) Días continuos sin que el
Contratista inicie las actividades previstas en el Plan de Exploración, Programa de
Evaluación o en el Plan de Desarrollo aprobados, o que el Contratista suspenda por más de
ciento ochenta (180) Días continuos dichas actividades, en ambos casos Sin Causa Justificada
ni autorización de la CNH;

(b) El Contratista no cumpla el Programa Minimo de Trabajo, Sin Causa
Justificada, siempre que la Garantía de Cumplimiento correspondiente no sea suficiente para
cubrir dicho incumplimiento;

(c) El Contratista ceda parcial o totalmente la operación o los derechos
conferidos conforme al presente Contrato, sin contar con autorización previa en los términos
y condiciones previstos en la Cláusula 25.1;

(d) Se presente un Accidente Grave causado por Dolo o Culpa del
Operador o una Empresa Participante, que ocasione daño a instalaciones, fatalidad y pérdida
de producción:

(e) El Contratista, por más de una ocasión, remita de Forma Dolosa o Sin
Causa Justificada Información o Reportes Falsos o Incompletos, o los oculte a la Secretaría
de Energía, a la Secretaria de Hacienda, a la Secretaría de Economía, a la CNH, al Fondo o
a la Agencia, respecto de la producción, Costos o cualquier otro aspecto relevante del
Contrato;

Ie A0! 62 ]
AREA CONTRACTUAL G-CS-02
al

y

¿l

Y

0
Contrato No. CNH-R03-L01-G-CS-02/2018

(5 El Contratista incumpla una resolución definitiva de órganos
jurisdiccionales federales relacionada con el Contrato o con las Actividades Petroleras, que
constituya cosa juzgada, o

(g) El Contratista omita, Sin Causa Justificada, algún pago al Estado o
entrega de Hidrocarburos a éste, conforme a los plazos y términos previstos en el presente
Contrato,

Para efectos de esta Cláusula 24,1 se entenderá por:

(1 Accidente Grave: cualquier accidente en el cual concurran las
siguientes circunstancias:

(D) Daño a las Instalaciones que implique la pérdida total o parcial
de las mismas de forma que, impida al Contratista llevar a cabo
las Actividades Petroleras en el Área Contractual durante un
período mayor a noventa (90) Días continuos contados a partir
de que ocurra el accidente. Para efectos de esta definición
Instalación(es) se entenderá como el conjunto de Materiales
que conforman unidades productivas cuyo propósito es el
descubrimiento, producción, almacenamiento, procesamiento
o desplazamiento de Hidrocarburos;

(Q)  Fatalidad, y

(3) Cuando la pérdida de la producción en el evento implique
cualquier destrucción o derrame de Hidrocarburos sin control,
igual o mayor a diez mil (10,000) barriles de petróleo crudo
equivalente, distinto del venteado, quemado y vertido, en su
caso, que se lleva a cabo en condiciones normales de operación
durante el desarrollo de las Actividades Petroleras realizadas
conforme las Mejores Prácticas de la Industria y la
Normatividad Aplicable. Para efectos de esta definición
cuando el accidente ocurra durante el Período de Exploración,
Pérdida de Producción se entenderá como un derrame de
Petróleo o Condensados o fuga de Gas Natural.

(ii) Sin Causa Justificada: cualquier causa imputable de manera
indubitable al Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables
a su alcance para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas
en el Contrato que implique la posible actualización de alguna de las causales de rescisión
administrativa previstas en esta Cláusula 24.1;

(iii) Culpa: cualquier acción u omisión del Contratista que produzca un
resultado que no previó siendo previsible o previó confiando en que no se produciría y que
derive en la violación a la Normatividad Aplicable o a un deber que objetivamente era
necesario observar en materia de seguridad industrial;

ERASE 63
ÁREA CONTRACTUAL G-CS-02

e
Contrato No. CNH-R03-L01-G-CS-02/2018

(iv) Dolo o de Forma Dolosa: cualquier acción u omisión del Contratista o
Empresa Participante con la intención de perseguir directamente un resultado, e

(v Información o Reportes Falsos o Incompletos: aquella información o
reportes relativos a registros de precios, Costos, producción de Hidrocarburos y demás
información necesaria para calcular y revisar las Contraprestaciones en favor del Estado; que
sean contrarios a la verdad o que deliberadamente resulten insuficientes en grado tal que de
los mismos no se puedan desprender los elementos minimos necesarios que debieran
contener, según su naturaleza y propósito, y que sean presentados con la intención deliberada
de engañar a la CNH o a cualquier otra Autoridad Gubernamental con el objeto de obtener
un beneficio que no le correspondiere de haber presentado la información verdadera y/o
completa.

24.2 Investigación Previa.

En caso que la CNH conozca algún indicio de incumplimiento de cualquiera
de las obligaciones derivadas del presente Contrato que pudieran implicar una posible causal
de rescisión administrativa en términos de lo previsto en la Cláusula 24.1, la CNH dará aviso
al Contratista y se allegará de todos los elementos y pruebas necesarias para determinar si la
razón por la cual se originó la investigación previa constituye una causal para iniciar el
procedimiento de rescisión, en términos de lo previsto en la Cláusula 24,3. En el caso de lo
previsto en la Cláusula 24.J, inciso d), la investigación previa se llevará a cabo para
determinar la posible existencia de Dolo o Culpa por parte del Contratista.

Este período de análisis no podrá ser menor a treinta (30) Días y no tendrá una
duración mayor a dos (2) Años. Durante este período el Contratista deberá garantizar la
continuidad de las Actividades Petroleras, siempre y cuando sea seguro y técnicamente
posible.

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNH
indicios de incumplimiento de alguna de las obligaciones derivadas del presente Contrato
que pudieran implicar una posible causal de rescisión administrativa en términos de lo
previsto en la Cláusula 24.1 a excepción de su inciso (d), así como presentar una propuesta
de remediación del potencial incumplimiento para la aprobación de la CNH.

Para efectos de lo previsto en esta Cláusula 24.2, el Contratista y la CNH
deberán nombrar de mutuo acuerdo, o en su caso, recurrir a la asistencia de una institución
para el nombramiento de un experto independiente que deberá cumplir con los requisitos
previstos en la Cláusula 27.3. Las opiniones de dicho experto independiente no serán
vinculantes para las Partes ni para alguna otra Autoridad Gubernamental.

Durante la etapa de investigación previa el Contratista y el experto
independiente podrán preparar y presentar reportes relacionados con la posible causal de
rescisión administrativa. Las Partes deberán acordar el plazo en el que el experto
independiente deberá emitir sus reportes. Atendiendo a las complejidades del caso, las Partes
podrán de mutuo acuerdo y por escrito prorrogar dicho plazo respetando el máximo previsto
en esta Cláusula 24.2.

Orta] 64
ÁREA CONTRACTUAL G-CS-02
JO]

sl

E
Contrato No. CNH-R03-L01-G-CS-02/2018

La CNH comunicará la intención de finalizar la etapa de investigación con
una anticipación no menor a treinta (30) Días a efecto de que el Contratista manifieste lo que
a su derecho convenga.

24.3 Procedimiento de Rescisión Administrativa.

Una vez que se determine la existencia de una causal de rescisión
administrativa de conformidad con la Cláusula 24.1, la CNH deberá notificar al Contratista
por escrito la causal o causales que se invoquen para dar inicio al procedimiento de rescisión
administrativa; de manera que el Contratista manifieste lo que a su derecho convenga dentro
de los treinta (30) Días posteriores a la notificación del inicio del procedimiento de rescisión
administrativa. Transcurrido dicho plazo, la CNH contará con un plazo de hasta noventa (90)
Días para valorar los argumentos y pruebas que, en su caso, haga valer el Contratista. La
resolución de rescindir el Contrato deberá estar aprobada por el pleno del órgano de gobierno
de la CNH, fundada, motivada y notificada oficialmente al Contratista.

Si el Contratista o cualquier Empresa Participante solventa la causal de
rescisión en que haya incurrido antes de que la CNH emita la resolución respectiva, el
procedimiento de rescisión administrativa quedará sin efecto, previa aceptación y
verificación de la CNH y aplicando, en su caso, las sanciones correspondientes conforme a
lo dispuesto en el presente Contrato y la Normatividad Aplicable.

La resolución que rescinda el presente Contrato tendrá efectos inmediatos y
no requerirá declaración judicial. Declarada la rescisión administrativa, las Partes celebrarán
el finiquito correspondiente para efectuar lo previsto en las Cláusulas 24.5 y 24.6.

La CNH deberá notificar a la Secretaría de Energía, a la Secretaría de
Hacienda, a la Agencia y al Fondo sobre la declaración de rescisión administrativa el Día
Hábil siguiente a que se haya emitido la resolución correspondiente.

Las controversias relativas a la rescisión administrativa se solventarán en
términos de la Cláusula 27.4.

24.4 Rescisión Contractual.

Además de las causales de rescisión administrativa previstas en la Cláusula
24.1, y de terminación anticipada previstas en la Cláusula 3.4, la CNH tendrá derecho a
rescindir este Contrato en los siguientes supuestos, siempre que el Contratista omita sanear
o llevar a cabo una acción directa y continua para remediar el incumplimiento
correspondiente dentro de los treinta (30) Días de haber recibido la notificación de dicho
incumplimiento por parte de la CNH:

(a) El Contratista no presente las Garantías de Cumplimiento o no las
mantenga en vigor de conformidad con lo previsto en la Cláusula 18.1, o no mantenga en
vigor las Garantías Corporativas de conformidad con lo previsto en la Cláusula 18.2 y sus
propios términos Sin Causa Justificada;

EAo 65 .
ÁREA CONTRACTUAL G-CS-02

==
Contrato No. CNH-R03-L01-G-CS-02/2018

(b) Cualquier Empresa Participante o Garante: (i) se liquide o de cualquier
otra forma cese su existencia legal o corporativa, u (ii) ocurra cualquier acontecimiento que
conforme a las leyes aplicables a cualquier Empresa Participante o Garante tenga un efecto
análogo a los mencionados Sin Causa Justificada;

(c) Cualquier Empresa Participante o Garante: (i) caiga en insolvencia; (ii)
sea incapaz de pagar sus deudas al vencimiento de las mismas; (iii) solicite o acepte la
imposición de un administrador, liquidador o síndico respecto a sus propiedades o sus
ingresos; (iv) inicie cualquier procedimiento conforme a cualquier legislación para el reajuste
o diferimiento de sus obligaciones o de cualquier parte de las mismas; (v) solicite la quiebra,
reorganización, suspensión de pagos, disolución o liquidación, o (vi) realice o permita una
cesión general o un arreglo con o para el beneficio de sus acreedores;

(d) Cualquiera de las Empresas Participantes infrinja cualquier
disposición contenida en la Cláusula 33.2 Sin Causa Justificada, o

(e) Cualquier otro incumplimiento sustancial Sin Causa Justificada de las
obligaciones del Contratista conforme al presente Contrato.

Declarada la rescisión contractual, las Partes podrán sujetarse a lo previsto en
la Cláusula 27, con excepción de lo previsto en la Cláusula 27.4.

La CNH no ejercerá su derecho a rescindir el Contrato bajo los supuestos
previstos en los incisos (b) al (e) de esta Cláusula 24.4, en el caso que alguna o el resto de las
Empresas Participantes que conforman al Contratista:

160) Manifiesten por escrito a la CNH su interés irrevocable de adquirir los
Intereses de Participación bajo el presente Contrato de la(s) Empresa(s) Participante(s) en
incumplimiento, dentro de los treinta (30) Días siguientes a haber recibido la notificación del
mismo por parte de la CNH. Dicha manifestación deberá tener la confirmación de la salida
de la(s) Empresa(s) Participante(s) de que se trate;

(ii) Adquieran posteriormente los Intereses de Participación de la(s)
Empresa(s) Participante(s) en incumplimiento, de conformidad con lo establecido en la
Cláusula 25 y en la Normatividad Aplicable, y

Gi) Presenten y mantengan en vigor las Garantías de Cumplimiento de
conformidad con la Cláusula 18.1 y las Garantías Corporativas de acuerdo a los nuevos
Intereses de Participación y de conformidad con lo previsto en la Cláusula 18.2 y sus propios
términos.

Para efectos de esta Cláusula 24.4 se entenderá por:

Sin Causa Justificada: cualquier causa imputable de manera indubitable al
Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables a su alcance
para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas en el

Orto! 66
AREA CONTRACTUAL G-CS-02
al

AN

e
Contrato No. CNH-R03-L01-G-CS-02/2018

Contrato que implique la posible actualización de alguna de las causales de rescisión
contractual previstas en esta Cláusula 24.4.

24.5 Efectos de la Rescisión Administrativa o Rescisión Contractual.

En caso que la CNH rescinda este Contrato conforme a lo establecido en las
Cláusulas 24.1 o 24.4, se estará a lo siguiente:

(a) El Contratista deberá pagar a la Nación, a través del Fondo, cuando
corresponda las penas convencionales a que se refieren las Cláusulas 4.6 y 4.7 o, en su caso,
los daños y perjuicios que la Nación sufra como resultado directo e inmediato del
incumplimiento que dé lugar a la rescisión en términos de la Normatividad Aplicable,
computados a partir de que se notifique la misma, según sea el caso;

(b) El Contratista cesará todas las Actividades Petroleras en el Área
Contractual, excepto aquellas que sean necesarias para preservar y proteger los Materiales en
proceso de fabricación o terminados, y devolverá al Estado, a través de la CNH, el Área
Contractual en términos de lo establecido en este Contrato. Con la terminación de este
Contrato la propiedad de los Materiales construidos o adquiridos para ser utilizados en las
Actividades Petroleras pasará de forma automática a la Nación libre de gravamen sin cargo,
pago ni indemnización alguna conforme a lo establecido en las Cláusulas 14.1 y 14.2;

(c) Las Partes suscribirán el finiquito al que se refiere la Cláusula 24.6. El
Contratista únicamente tendrá derecho a recibir como pago por parte de la Nación el finiquito
establecido en dicha Cláusula 24.6, en caso que éste genere un saldo en favor del Contratista,
y

(d) El Contratista deberá cumplir con todas las obligaciones relativas a la
devolución del Area Contractual, incluyendo, sin limitar, las relacionadas con el Abandono
y entrega del Área Contractual conforme a lo previsto en la Cláusula 19.

24.6 Finiquito.

Sin perjuicio de lo establecido en la Cláusula 24.5, a más tardar seis (6) Meses
después de la terminación del presente Contrato por cualquier motivo, o en caso que la CNH
rescinda el Contrato, las Partes deberán suscribir un finiquito en el cual se harán constar:

(a) Los saldos a favor y en contra respecto de las Contraprestaciones
devengadas hasta la fecha de terminación o rescisión del Contrato, y

(b) En los casos en los que el valor de los Materiales Muebles cuya
propiedad no se transfiera a la Nación de conformidad con la Cláusula 14.2 sea mayor que el
saldo remanente no pagado de los Costos Recuperables que resulte una vez determinados los
saldos a que se refiere el inciso (a) anterior, se incluirá como saldo a favor del Estado el valor
que resulte de restar al monto de los Materiales Muebles a que se refiere este inciso, el saldo
remanente no pagado de los Costos Recuperables que resulte una vez determinados los saldos

EA El 67 o
di ÁREA CONTRACTUAL G-CS-02

=>
Contrato No. CNH-R03-L01-G-CS-02/2018

a que se refiere el inciso (a). Los valores a los que se refiere el inciso (b) deberán corresponder
con los montos registrados de acuerdo con lo establecido en el Anexo 4.

Cuando las Partes no lleguen a un acuerdo sobre lo anterior, podrán dirimir
sus diferencias en términos de la Cláusula 27.5. En caso de ser necesario, el finiquito
considerará los ajustes o transacciones que se pacten para finalizar las controversias que se
hayan presentado durante la vigencia del Contrato.

CLÁUSULA 25.
CESIÓN Y CAMBIO DE CONTROL

25.1 Cesión,

Para poder vender, ceder, transferir, trasmitir o de cualquier otra forma
disponer de todo o cualquier parte de sus derechos (incluyendo la totalidad o parte de su
Interés de Participación) u obligaciones de conformidad con este Contrato, que implique la
Cesión del Control corporativo o de gestión o del control de las operaciones del Contratista
deberá contar con la autorización previa de CNH en términos de la Normatividad Aplicable.

Cualquier otra cesión, enajenación, traspaso o gravamen de los derechos u
obligaciones del Contrato, que no implique la cesión del Control corporativo y de gestión o
del control de las operaciones de las Empresas Participantes, deberá ser notificada a la CNH
dentro de los treinta días siguientes a su realización.

La o las Empresas Participantes correspondientes deberán notificar a la CNH
de cualquier cambio en la estructura de capital de dichas Empresas Participantes que no
resulte en un cambio de Control del Contratista de conformidad con esta Cláusula 25.1 y la
Normatividad Aplicable.

25.2 Efectos de la Cesión o el Cambio de Control.
En caso que ocurra una cesión de conformidad con la Cláusula 25.1:

(a) Si la cesión es por la totalidad del Interés de Participación del
Contratista cedente en virtud del presente Contrato:

0) La o las Empresas Participantes cedentes continuarán siendo
solidariamente responsables del cumplimiento de las obligaciones del Contratista conforme
al presente Contrato que sean incurridas o que se generen hasta la fecha de la cesión (pero
quedarán relevadas de cualquier responsabilidad de las obligaciones del Contratista que sean
incurridas o que se generen después de dicha fecha), y

(ii) El o los cesionarios serán solidariamente responsables del
cumplimiento de todas las obligaciones del Contratista conforme a este Contrato, de manera
independiente a que dichas obligaciones hayan sido incurridas o generadas con anterioridad
a la fecha de la cesión o posteriormente.

[027401] 68
AREA CONTRACTUAL G-CS-02
(0l

R
Contrato No. CNH-R03-L01-G-CS-02/2018

(b) Si la cesión es por solo una parte del Interés de Participación del
Contratista cedente en virtud del presente Contrato, tanto la o las Empresas Participantes
cedentes como el o los cesionarios serán solidariamente responsables del cumplimiento de
las obligaciones del Contratista en virtud del presente Contrato, de manera independiente a
que dichas obligaciones hayan sido incurridas o se generen con anterioridad a la fecha de la
cesión o posteriormente.

En ningún momento deberán dejar de ser garantizadas las obligaciones del
presente Contrato.

25.3 Prohibición de Gravámenes.

Ninguna Empresa Participante impondrá o permitirá que se imponga ningún
gravamen o restricción de dominio sobre los derechos derivados de este Contrato o sobre los
Materiales sin el consentimiento previo y por escrito de la CNH.

25.4 Invalidez.

Cualquier cesión o cambio de Control de cualquier Empresa Participante que
se lleve a cabo en contravención de las disposiciones de esta Cláusula 25 no tendrá validez
y. por lo tanto, no surtirá efectos entre las Partes.

CLÁUSULA 26.
INDEMNIZACIÓN

El Contratista indemnizará y mantendrá libre de toda responsabilidad a la
CNH y cualquier otra Autoridad Gubernamental, incluido el Fondo, así como a sus
empleados, representantes, asesores, directores, sucesores o cesionarios (y dicha obligación
sobrevivirá a la terminación por cualquier motivo del presente Contrato o en caso que la CNH
rescinda el Contrato) con motivo de cualquier acción, reclamo, juicio, demanda, pérdida,
Costos, daños, perjuicios, procedimientos, impuestos y gastos, incluyendo honorarios de
abogados y costas de juicio, que surjan de o se relacionen con cualquiera de los siguientes:

(a) El incumplimiento de sus obligaciones conforme al presente Contrato,
en el entendido que en aquellos casos que exista una pena convencional, el monto de los
daños y perjuicios estará limitado al monto de la pena convencional de que se trate;

(b) Cualquier daño o lesión (incluyendo muerte) causada por el Operador,
una Empresa Participante o cualquier Subcontratista (incluyendo el daño o la lesión causada
por sus representantes, oficiales, directores, empleados, sucesores o cesionarios) a cualquier
Persona (incluyendo, sin limitación, a la CNH) o a la propiedad de cualquiera de dichas
Personas que surja como consecuencia de la realización de las Actividades Petroleras;

(c) Cualquier lesión o daño causado por cualquier Persona, que sufran los
empleados, representantes o invitados del Operador, de una Empresa Participante o de
cualquier Subcontratista, o a la propiedad de dichas Personas;

¡Oe ol 69 ¿
AREA CONTRACTUAL G-CS-02

== +
Contrato No. CNH-R03-L01-G-CS-02/2018

(d)  Cuatquier daño o perjuicio sufrido por pérdidas o contaminación
causada por el Operador, una Empresa Participante o cualquier Subcontratista a los
Hidrocarburos o cualquier daño causado a los recursos naturales y medio ambiente,
incluyendo pero no limitado a: daño o destrucción de los recursos hídricos, vida silvestre,
océanos o a la atmósfera y cualesquiera daños que puedan ser reconocibles y pagaderos
conforme a la Normatividad Aplicable;

(e) Cualquier daño o perjuicio causado con motivo de alguna violación del
Operador, de una Empresa Participante o cualquier Subcontratista a cualquier derecho de
propiedad intelectual, marca o patente;

(5 Cualquier incumplimiento a la Normatividad Aplicable por parte del
Operador, de una Empresa Participante o cualquier Subcontratista, y

(g) Cualquier reclamo de cualquier empleado del Operador, de una
Empresa Participante o de cualquier Subcontratista con base en leyes en materia laboral o de
seguridad social.

Sin perjuicio de lo anterior, en ningún caso las Partes serán responsables del
lucro cesante a partir de que la CNH notifique la resolución de la rescisión del Contrato.

CLÁUSULA 27.
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

27.1 Normatividad Aplicable.

El presente Contrato se regirá e interpretará de conformidad con las leyes de
México.

27.2 Conciliación.

En cualquier momento las Partes podrán optar por alcanzar un acuerdo
respecto a las controversias relacionadas con el presente Contrato mediante un procedimiento
de concitiación ante un conciliador. El inicio de este procedimiento será pre-requisito para
que las Partes puedan acudir ante arbitraje de conformidad con la Cláusula 27.5 e iniciará
cuando una de las Partes invite a la otra y ésta acepte o rechace la invitación a la conciliación
dentro de los quince (15) Días siguientes al envío de la invitación. En caso que la Parte que
pretenda iniciar la conciliación no reciba respuesta, se considerará que ésta fue rechazada.
Las Partes acordarán el nombramiento del conciliador, o en su caso, podrán recurrir a la
asistencia de una institución para su nombramiento. El procedimiento de conciliación se
seguirá conforme al Reglamento de Conciliación de la Comisión de las Naciones Unidas para
el Derecho Mercantil Internacional, debiendo el conciliador ayudar a las Partes en sus
esfuerzos por lograr un arreglo de buena fe respecto a la controversia. En caso que
transcurridos tres (3) Meses de haber iniciado el procedimiento de conciliación no se haya
alcanzado un acuerdo, se considerará que las Partes acuerdan resolver las diferencias o
controversias en apego a la Cláusula 27.5 del presente Contrato. Lo anterior, sin perjuicio de
[0/24 0] 70

ÁREA CONTRACTUAL G-CS-02
[0]
Contrato No. CNH-R03-L01-G-CS-02/2018

que cualquiera de las Partes pueda dar por terminada la conciliación y acudir al arbitraje en
cualquier momento.

El procedimiento establecido en esta Cláusula 27.2 no aplicará para la
rescisión administrativa de conformidad con lo establecido en el presente Contrato y en la
Normatividad Aplicable.

27.3 Requisitos del Conciliador y del Experto Independiente.

La persona física que sea nombrada como conciliador de conformidad con lo
establecido en la Cláusula 27.2 o que sea nombrada como experto independiente de
conformidad con lo establecido en la Cláusula 24.2 deberá cumplir con los siguientes
requisitos:

El conciliador deberá tener por lo menos diez (10) Años de experiencia en
conciliación con los conocimientos, experiencia y pericia para facilitar la comunicación entre
las Partes con respecto de la controversia. En tanto que el experto independiente deberá tener
por lo menos cinco (5) Años de experiencia en la materia objeto de la posible causal de
rescisión administrativa que corresponda.

En ambos casos, el conciliador o el experto independiente deberán: (i) ser
independientes, imparciales y neutrales; (ii) divulgar cualquier interés u obligación que esté
sustancialmente en conflicto con su designación y/o pueda perjudicar su actuación con
respecto a la controversia, y (iii) firmar un acuerdo de confidencialidad sobre cualquier
información provista por las Partes con relación a la controversia entre las mismas, de manera
previa a su nombramiento.

Ninguna persona fisica podrá ser nombrada como conciliador o experto
independiente si ésta: (i) es o ha sido en cualquier momento dentro de los cinco (5) Años
previos a su designación, un empleado de cualquiera de las Partes o de sus Filiales; (ii) es o
ha sido en cualquier momento dentro de los tres (3) Años previos a su nombramiento, un
consultor o contratista de cualesquiera de las Partes o de sus Filiales, o bien (iii) mantenga
cualquier interés financiero significativo con cualquiera de las Partes.

Los honorarios del conciliador o del experto independiente deberán ser
cubiertos por igual entre las Partes.

Lo anterior sin perjuicio que cualquier persona física que cumpla todos los
requisitos previstos en esta Cláusula 27.3 pueda ser nombrada como conciliador o experto
independiente en más de una ocasión.

27.4 Tribunales Federales.

Todas las controversias entre las Partes que de cualquier forma surjan o se
relacionen con las causales de rescisión administrativa previstas en la Cláusula 24.1, sin
perjuicio de lo previsto en la Cláusula 24.6 primer párrafo, deberán ser resueltas
exclusivamente ante los Tribunales Federales de México.

(0-20 71
ÁREA CONTRACTUAL G-CS-02

<= _=
Contrato No. CNH-R03-L01-G-CS-02/2018

El Contratista podrá iniciar un procedimiento ante un tribunal arbitral, en
términos de la Cláusula 27.5, únicamente para que se determine la existencia de daños y
perjuicios y, en su caso, su cuantificación, que resulten de una causal o causales de rescisión
administrativa consideradas infundadas por los Tribunales Federales de forma definitiva.

27.5 Arbitraje,

Sin perjuicio de lo previsto en la Cláusula 27.4, cualquier otra controversia
que surja del presente Contrato o que se relacione con el mismo y que no haya podido ser
superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación o que
éste hubiera sido rechazado por cualquiera de las Partes conforme a la Cláusula 27.2 deberá
ser resuelta mediante arbitraje conforme al Reglamento de Arbitraje de las Naciones Unidas
para el Derecho Mercantil Internacional. La ley sustantiva aplicable será la estipulada en la
Cláusula 27.1 y las controversias deberán resolverse conforme a estricto derecho. El tribunal
arbitral se integrará por tres miembros, uno nombrado por la CNH, otro nombrado
conjuntamente por el Operador y todas las Empresas Participantes, y el tercero (quien será el
presidente) nombrado de conformidad con el Reglamento de Arbitraje de las Naciones
Unidas para el Derecho Mercantil Internacional, en el entendido que: (i) la Parte demandante
deberá nombrar a su árbitro en la notificación de arbitraje y la Parte demandada tendrá hasta
treinta (30) Días contados a partir de que reciba personalmente la notificación de arbitraje
para nombrar a su árbitro, y (ii) los dos árbitros nombrados por las Partes tendrán no menos
de treinta (30) Días contados a partir de la aceptación del nombramiento del árbitro designado
por el demandado, para designar, en consultas con las Partes, al árbitro que actuará como
Presidente del tribunal. Las Partes acuerdan que en caso de que (i) la Parte demandada no
designe árbitro dentro del plazo señalado; (ii) alguna de las Partes omita designar árbitro en
los casos en los que resulte necesario sustituir al árbitro designado en términos del
Reglamento de Arbitraje de las Naciones Unidas para el Derecho Mercantil Internacional, o
(iii) en caso de haber desacuerdo en la designación del Presidente del tribunal, el Secretario
General de la Corte Permanente de Arbitraje de La Haya será la autoridad que los determine
y resuelva lo conducente. El procedimiento arbitral se conducirá en español, tendrá como
sede la Ciudad de La Haya en el Reino de los Países Bajos y será administrado por la Corte
Permanente de Arbitraje de La Haya. Cada una de las Partes asumirá sus propios gastos y
costos que deriven del arbitraje,

La ejecución del laudo o sentencia en materia de arbitraje deberá llevarse a
cabo en cumplimiento a lo dispuesto en la Convención sobre el Reconocimiento y Ejecución
de las Sentencias Arbitrales Extranjeras y será obligatoria y firme para las Partes.

Salvo pacto en contrario, las Partes acuerdan que el carácter del arbitraje será
confidencial, con excepción de aquellos aspectos que de conformidad con la Normatividad
Aplicable deban mantenerse públicos.

27.6 Consolidación.

En caso que un arbitraje iniciado conforme a la Cláusula 27.5 y un arbitraje
iniciado conforme a lo previsto en el Anexo 2 involucren hechos o aspectos legales en común,
dichos arbitrajes serán, a solicitud de las Partes, consolidados y tratados como un solo
[0240] 7
HE ÁREA CONTRACTUAL G-CS-02

[0]
Contrato No. CNH-R03-L01-G-CS-02/2018

arbitraje. Dicha consolidación deberá ser solicitada al panel arbitral que se hubiera
constituido primero de conformidad con la Cláusula 27.5. En dicho caso se considerará que
el árbitro designado por el Contratista y las Empresas Participantes fue también designado
por los Garantes, o viceversa, y el árbitro seleccionado por la CNH para cualquiera de los
paneles que hubiera sido constituido primero, será considerado por la CNH para el arbitraje
consolidado.

27.7 No Suspensión de Actividades Petroleras.

Salvo que la CNH rescinda el Contrato o por acuerdo entre las Partes, el
Contratista no podrá suspender las Actividades Petroleras mientras se resuelve cualquier
controversia derivada del presente Contrato.

27.8 Renuncia Vía Diplomática.

Cada una de las Empresas Participantes renuncia expresamente, en nombre
propio y de todas sus Filiales, a formular cualquier reclamo por la vía diplomática respecto a
cualquier asunto relacionado con el presente Contrato.

27.9 Tratados Internacionales.

El Contratista gozará de los derechos reconocidos en los tratados
internacionales de los que el Estado sea parte.

CLÁUSULA 28.
MODIFICACIONES Y RENUNCIAS

Cualquier modificación a este Contrato deberá hacerse mediante el acuerdo
por escrito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato
hecha por la CNH o el Contratista deberá ser expresa y constar por escrito.

CLÁUSULA 29.
CAPACIDAD Y DECLARACIONES DE LAS PARTES

29.1 Declaraciones y Garantías.

Cada Parte celebra este Contrato en nombre propio y en su capacidad de
entidad legal facultada para contratar por sí misma, y reconoce que ninguna Persona tendrá
responsabilidad u obligación del cumplimiento de sus obligaciones derivadas del presente
Contrato, excepto por la responsabilidad solidaria de las Empresas Participantes, la
obligación solidaria prevista en el numeral 22.3 de la Sección II! de las Bases de Licitación
y la responsabilidad de cada uno de los Garantes en virtud de su Garantía Corporativa.
Igualmente, cada Parte declara y garantiza a la otra Parte que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento del presente Contrato; (ii) ha cumplido con todos
los requerimientos y obtenido todas las autorizaciones gubernamentales, corporativas y de
(rc 73

ÁREA CONTRACTUAL G-CS-02

dl

= <=
Contrato No. CNH-R03-L01-G-CS-02/2018

cualquier otra naturaleza necesarias para la celebración y cumplimiento del presente
Contrato; (11) este Contrato constituye una obligación legal, válida y vinculante la cual puede
hacerse valer en su contra de acuerdo con los términos del mismo, y (iv) sus declaraciones
en el preámbulo de este Contrato son verdaderas.

29,2 Relación de las Partes.

Ninguna de las Partes tendrá la autoridad o el derecho para asumir, crear o
comprometer alguna obligación de cualquier clase expresa o implícita en representación o en
nombre de la otra Parte, salvo el Operador, que actuará en nombre de todas las Empresas
Participantes. Ninguna disposición en este Contrato implicará que una Empresa Participante,
sus empleados, agentes, representantes o Subcontratistas son representantes de la CNH.
Salvo por lo previsto en la Cláusula 2.4, las Empresas Participantes serán consideradas en
todo momento como contratistas independientes y serán responsables de sus propias
acciones, las cuales estarán sujetas en todo momento a lo previsto en el presente Contrato y
la Normatividad Aplicable.

CLÁUSULA 30.
DATOS Y CONFIDENCIALIDAD

30.1 Propiedad de la Información.

El Contratista deberá proporcionar a la CNH, sin costo alguno, la Información
Técnica que es propiedad de la Nación. La Nación también será propietaria de cualquier
muestra geológica, mineral o de cualquier otra naturaleza, obtenida por el Contratista en las
Actividades Petroleras, las cuales deberán ser entregadas por el Contratista a la CNH con la
Información Técnica, inmediatamente después de que el Contratista haya concluido los
estudios y evaluaciones que haga al respecto. El original de dicha información deberá ser
entregado a la CNH de conformidad con la Normatividad Aplicable. El Contratista podrá
mantener copia únicamente para efectos del cumplimiento de sus obligaciones conforme al
presente Contrato.

No serán propiedad de la Nación los procesos por medio de los cuales el
Contratista hubiese generado ta Información Técnica.

El Contratista podrá usar la Información Técnica, sin costo alguno y sin
restricción, para el procesamiento, evaluación, análisis y cualquier otro propósito relacionado
con las Actividades Petroleras (pero no para otro uso ni para su venta), en el entendido que
el Contratista deberá también entregar cualquier reporte de los resultados de dicho
procesamiento, evaluación o análisis.

Nada de lo previsto en el presente Contrato limitará el derecho de la CNH de
usar, vender o de cualquier otra forma disponer de la Información Técnica, en el entendido
que la CNH no podrá vender ni hacer del conocimiento de terceras Personas ninguna
información que implique secreto industrial; una marca registrada, o cualquier otro derecho
de propiedad intelectual del Contratista regulado por la Ley Federal del Derecho de Autor,
[0/40] 74
HE ÁREA CONTRACTUAL G-CS-02

[0]
Contrato No. CNH-R03-L01-G-CS-02/2018

la Ley de la Propiedad Industrial y los Tratados Internacionales de los cuales México sea
parte.

30.2 Posesión y Uso de la Información Técnica.

El Contratista tendrá el derecho de poseer y utilizar la Información Técnica y
sus derivados por el término de la vigencia del presente Contrato con base en la licencia de
uso otorgada por la CNH de conformidad con la Normatividad Aplicable.

30.3 Aprovechamiento de la Información Técnica resultado de las Actividades de
Reconocimiento y Exploración Superficial,

Previo cumplimiento de los requisitos y términos y condiciones previstos en
la Normatividad Aplicable, el Contratista tendrá derecho al aprovechamiento comercial de la
información adquirida o interpretaciones derivadas de las actividades de Reconocimiento y
Exploración Superficial, así como cualquier producto intermedio o final generado o creado a
partir del uso, análisis o transformación de la Información Técnica de la cual no sea posible
inferir o recuperar directa o indirectamente la misma, la cual podrá incluir, de manera
enunciativa y no limitativa, procesados, reprocesados, interpretaciones y mapas.

De conformidad con la Normatividad Aplicable, el derecho al
aprovechamiento comercial exclusivo subsistirá por un plazo máximo de doce (12) Años.

Concluido el plazo anterior, el Contratista podrá continuar comercializando
los datos obtenidos por las actividades de Reconocimiento y Exploración Superficial, sin
exclusividad alguna e informando de ello a la CNH de conformidad con la Normatividad
Aplicable.

30.4 Información Pública.

Sin perjuicio de lo previsto en la Normatividad Aplicable, salvo por la
Información Técnica y la propiedad intelectual, toda la demás información y documentación
derivada del presente Contrato, incluyendo sus términos y condiciones, así como toda la
información relativa a los volúmenes de Hidrocarburos Producidos, pagos y
Contraprestaciones realizadas conforme al mismo, serán considerados información pública.
Asimismo, la información que sea registrada por el Contratista en el sistema informático que
ponga a disposición el Fondo para la determinación de Contraprestaciones, podrá ser
utilizada para cumplir con las obligaciones de transparencia existentes en la Normatividad
Aplicable siempre que no vulnere la confidencialidad de la Información Técnica ni la
propiedad intelectual,

30.5 Confidencialidad.

El Contratista no podrá divulgar Información Técnica a algún tercero sin el

previo consentimiento de la CNH. El Contratista tomará todas las acciones necesarias o

apropiadas para asegurar que sus trabajadores, agentes, asesores, representantes, abogados,

Filiales y Subcontratistas, así como los trabajadores, agentes, representantes, asesores y
(O 10 75

ÁREA CONTRACTUAL G-CS-02

d
Contrato No. CNH-R03-L01-G-CS-02/2018

abogados de dichos Subcontratistas y de las Filiales del Contratista cumplan con la misma
obligación de confidencialidad prevista en el Contrato y la Normatividad Aplicable. Las
disposiciones de esta Cláusula 30.5 continuarán vigentes aún después de ta terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el Contrato conforme
a la Normatividad Aplicable.

La CNH guardará la confidencialidad de la Información Técnica generada por
el Contratista, así como de aquélla proporcionada con carácter de confidencial, en los plazos
y términos previstos en la Normatividad Aplicable.

30.6 Excepción a la Confidencialidad.

Sin perjuicio de lo previsto en la Cláusula 30.3, la obligación de
confidencialidad no será aplicable a la información que:

(a) Sea de dominio público y no haya sido hecha pública a través del
incumplimiento del presente Contrato;

(b) Haya sido obtenida con anterioridad a su divulgación sin violar alguna
obligación de confidencialidad;

(c) Sea obtenida de terceros que tengan derecho a divulgarla sin violar
una obligación de confidencialidad;

(d) Deba ser divulgada por requerimiento de leyes o requerimiento de
Autoridades Gubernamentales;

(e) Tenga que ser presentada para alegar lo que convenga a los intereses
de las partes durante un procedimiento arbitral de conformidad con lo dispuesto por la
Cláusula 27.5, siempre que la divulgación quede sujeta a las reglas de confidencialidad de
dicho procedimiento, y

(5 El Contratista suministre a sus Filiales, subsidiarias, auditores,
asesores legales, empleados o a las instituciones financieras involucradas en el presente
Contrato en la medida que sea necesaria para las Actividades Petroleras en el Área
Contractual o posibles inversionistas para una eventual cesión corporativa, de gestión o de
control de las operaciones, en el entendido que el Contratista será responsable de mantener
la confidencialidad de tal información y asegurarse que dichas Personas mantengan la misma
de conformidad con lo dispuesto en este Contrato y en la Normatividad Aplicable.

Siempre que: (i) el hecho de no divulgarla sujetaría al Contratista a sanciones
civiles, penales o administrativas, y (ii) el Contratista notifique a la CNH con toda prontitud
la solicitud de dicha divulgación. En el caso a que se refiere el inciso (d) anterior, la CNH
podrá solicitar al Contratista que impugne ante los tribunales competentes la orden de
divulgación, en cuyo caso la CNH deberá cubrir cualquier Costo generado por la
impugnación.

EE 76 ]
d ÁREA CONTRACTUAL G-CS-02
[0]

=
Contrato No. CNH-R03-L01-G-CS-02/2018

Los subincisos (i) y (ii) de la presente Cláusula no serán aplicables a lo
dispuesto en el inciso (e) anterior.

CLÁUSULA 31.
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones hechas en virtud de este
Contrato deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las
reciba:

A la CNH:

Avenida Patriotismo No. 580, piso 2,
Colonia Nonoalco,

Delegación Benito Juárez,

C.P. 03700, Ciudad de México.

Al Operador:

Avenida Marina Nacional No. 329, C3,
Colonia Verónica Anzures,
Delegación Miguel Hidalgo,

C.P. 11300, Ciudad de México.

A TOTAL:

Avenida Campos Elíseos No. 345, Edificio Torre Omega, piso 18,
Colonia Polanco Chapultepec,

Delegación Miguel Hidalgo,

C.P. 11560, Ciudad de México.

o en cualesquiera otras direcciones, según cada Parte notifique a la otra en la manera que se
indica anteriormente. Queda entendido que cualquier notificación realizada por la CNH al
Operador se considerará realizada a cada una de las Empresas Participantes para todos los
efectos de este Contrato.

CLÁUSULA 32.
TOTALIDAD DEL CONTRATO

Este Contrato es una compilación completa y exclusiva de todos los términos
y condiciones que rigen el acuerdo entre las Partes con respecto al objeto del mismo y
reemplaza cualquier negociación, discusión, convenio o entendimiento sobre dicho objeto.
Sin perjuicio de lo establecido en el numeral 8.6 de la Sección 111 de las Bases de Licitación,
ninguna declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del presente Contrato tendrá validez en cuanto a la
ASE 7
ÁREA CONTRACTUAL G-CS-02

1
Py
Contrato No. CNH-R03-L01-G-CS-02/2018

interpretación de sus propios términos. Quedan incorporados formando parte indivisible e
integrante del presente Contrato, los siguientes Anexos:

Anexo 1: Coordenadas y Especificaciones del Área Contractual

Anexo 2: Modelo de Garantía Corporativa

Anexo 3: Procedimientos para Determinar las Contraprestaciones del
Estado y del Contratista

Anexo 4: Procedimientos Contables, Registro de Costos, Gastos e
Inversiones

Anexo 5: Programa Mínimo de Trabajo

Anexo 6: Modelo de Garantía de Cumplimiento

Anexo 7: Procedimientos de Procura de Bienes y Servicios

Anexo 8: Procedimientos de Entrega de Información y Pago de

Contraprestaciones al Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo

Anexo 9: Inventario de Activos

Anexo 10: Uso Compartido de Infraestructura

Anexo 11: Convenio Privado de Propuesta Conjunta

CLÁUSULA 33.
DISPOSICIONES DE TRANSPARENCIA

33.1 Acceso a la Información.

El Contratista estará obligado a entregar la información que la CNH requiera
con el fin de que ésta cumpla con lo previsto en el artículo 89 de la Ley de Hidrocarburos,
incluyendo aquella información a la que se refiere la Cláusula 30.2, a través de los medios
que para tal efecto establezca la CNH. El Contratista deberá cooperar con las Autoridades
Gubernamentales competentes en caso que se requiera divulgar dicha información en
términos de la Normatividad Aplicable.

33,2 Conducta del Contratista y Filiales.

Cada una de las Empresas Participantes, en lo individual, y de manera
independiente a cada integrante del Contratista, así como sus Filiales, declaran y garantizan
que los directores, funcionarios, asesores, empleados y su personal y el de sus Filiales se
sujetarán a las disposiciones aplicables en materia de combate a la corrupción.

Cada una de las Empresas Participantes, declara y garantiza que no han
ofrecido o entregado dinero o cualquier otro beneficio a un servidor público o a un tercero
que de cualquier forma intervenga en alguno o algunos de los actos dentro de este
procedimiento de contratación, a cambio de que dicho servidor público realice o se abstenga
de realizar un acto relacionado con sus funciones o con las de otro servidor público, con el
propósito de obtener o mantener una ventaja, con independencia de la recepción de dinero o
un beneficio obtenido.

Oe 0| 78 :
ÁREA CONTRACTUAL G-CS-02
ll

==
Contrato No. CNH-R03-L01-G-CS-02/2018

Asimismo cada una de las Empresas Participantes se abstendrá de realizar las
siguientes conductas, de manera general, ya sea directamente o a través de un tercero:

(a) Realizar cualquier acción u omisión que tenga por objeto o efecto
evadir los requisitos o reglas establecidos para obtener cualquier tipo de contratación o simule
el cumplimiento de éstos;

(b) Intervenir en nombre propio pero en interés de otra u otras personas
que se encuentren impedidas para participar en contrataciones públicas, con la finalidad de
obtener, total o parcialmente, los beneficios derivados de la contratación, o

(c) Ostentar influencia o poder político sobre cualquier servidor público,
con el propósito de obtener para sí o para un tercero un beneficio o ventaja, con
independencia de la aceptación del servidor o de los servidores públicos o del resultado
obtenido,

Asimismo, cada una de las Empresas Participantes, en lo individual y de
manera independiente a cada integrante del Contratista, se asegurará que tanto ella como sus
Filiales: (i) se apegarán y cumplirán en todo momento con cualesquiera leyes y regulaciones
anticorrupción que sean aplicables, y (ii) crearán y mantendrán controles internos adecuados
para el cumplimiento de lo previsto en esta Cláusula.

33.3 Notificación de la Investigación.

Cada una de las Empresas Participantes deberá notificar a la CNH y a
cualquier otra Autoridad Gubernamental competente: (i) Ye manera inmediata a que tenga
conocimiento, o que tenga motivos suficientes para presumir, que ha ocurrido cualquier acto
contrario a lo previsto en la Cláusula 33.2, y (ii) dentro de los cinco (5) Días siguientes a que
tenga conocimiento de cualquier investigación o proceso iniciado-por cualquier autoridad,
mexicana o extranjera, relacionado con cualquier supuesta infracción'a lo dispuésto en esta
Cláusula 33. Asimismo, cada una de las Empresas Participantes deberá mantener informada
a la CNH sobre el avance de la investigación y proceso hasta su conclysión.

33.4 Conflicto de Interés.

Cada una de las Empresas Participantes se compromete a no incurrir en ningún
conflicto de interés entre sus propios intereses (incluyendo los de sus accionistas, Filiales y
accionistas de sus Filiales) y los intereses del Estado en el trato con los Subcontratistas,
clientes y cualquier otra organización o individuo que realice negocios con cualquiera de las
Empresas Participantes (sus accionistas, Filiales y accionistas de sus Filiales) con respecto a d
las obligaciones del Contratista conforme al presente Contrato.

Ecol 79 . y
Hi ÁREA CONTRACTUAL G-CS-02 SY
Contrato No. CNH-R03-L01-G-CS-02/2018

) CLÁUSULA 34.
COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL

Con el objeto de administrar los riesgos relacionados con la seguridad
nacional o derivados de emergencias, siniestros o alteración del orden público, el Contratista
deberá brindar las facilidades que le sean requeridas por las autoridades federales
competentes.

CLÁUSULA 35.
IDIOMA

El idioma del presente Contrato es el español. Todas las notificaciones,
renuncias y otras comunicaciones hechas por escrito o de otra forma entre las Partes en
relación con este Contrato deberán hacerse en español. Cualquier traducción del presente
Contrato no será considerada oficial.

CLÁUSULA 36.
EJEMPLARES

Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo
significado y efecto, y cada uno será considerado como un original.

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada
al principio del mismo.

POR LA “COMISIÓN NA:
HIDROCARBU!

NAL DE POR “EL CONTRATISTA”

ya JUAN CARLOS FEPEDA MOLINA — C. JOSÉ ANTONIO ESCALERA ALCOCER
COMISIONAD[) PRESIDENTE REPRESENTANTE LEGA!

PEMEX EXPLORACIÓN Y PRODUECIÓN *
a Lo
C. MARTÍN Á SEALARMARCOS BRAGA
TITULAR DE LA D JURÍDICA SENTANTE LEGAL
£P MÉXICO, S.A. DE C.V.
LADA/ 4
C. FAUSTO ATV ARf NÁNDEZ
TITULAR DE DAD DE
ADMINISTRACIÓN VÉCNICA DE
ASIGNACIONES YCONTRATOS
(0H 7H0] 80 .
HE ÁREA CONTRACTUAL G-CS-02 0
[0]

Y
Contrato No. CNH-R03-L01-G-CS-02/2018

ANEXO 1

COORDENADAS Y ESPECIFICACIONES DEL ÁREA
CONTRACTUAL f

Ñ ÁREA CONTRACTUAL G-CS-02 1%
Contrato No. CNH-R03-L01-G-CS-02/2018

COORDENADAS Y ESPECIFICACIONES DEL ÁREA CONTRACTUAL

l Coordenadas:
1 92% 52:00" 192 21'00"
2 92 36' 00" 192 2100"
3 927 36 00" 199 1500"
4 93 00' 00" 19% 1500"
5 937 00:00” 199 06' 30"
6 93 08:30" 199 06 30"
7 93% 08' 30" 199 0330"
3 93% 13:00" 192 0330"
9 937 13'00" 19? 05' 00"
Área 32 Cuencas del Sureste 10 93 16' 30" 19 05' 00"
G-CS-02 11 939 16' 30" 197 03' 00"
12 93% 15' 30" 19? 08' 00
13 93% 1530" 199 12:00"
14 93% 10'00" 19 12:00"
15 939 10' 00" 199 19'00"
16 93- 00' 00" 199 1900"
17 93-00 00” 19 19'30"
13 92" 56' 00" 19 19:30"
19 92% S6' 00" 19 22'30"
20 92* 52 00" 199 22 30"
2. Mapa:
”
A

Golfa de
Martes

d

3. Profundidad: Sin restricciones de profundidad.

4. Superficie aproximada en km?; 1,027,398 km?
(0/0
2

¡Él ÁREA CONTRACTUAL G-CS-02 L

A
Contrato No. CNH-R03-L01-G-CS-02/2018

ANEXO 2

MODELO DE GARANTÍA CORPORATIVA f

ÁREA CONTRACTUAL G-CS-02 0
Contrato No. CNH-R03-L01-G-CS-02/2018

GARANTÍA CORPORATIVA
SUSCRITA POR

(A |

EN FAVOR DE

COMISIÓN NACIONAL DE HIDROCARBUROS

dl

(Dj 790| 2 y
E ÁREA CONTRACTUAL G-CS-02 Y

al
Contrato No. CNH-R03-L01-G-CS-02/2018

CONTRATO DE GARANTÍA
Formato A

El presente Contrato de Garantía (la “Garantía”) se suscribe el [*] de [*] de
[*] por [*], una empresa organizada y existente conforme a las leyes de [*] en calidad de
garante (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto de la
Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en adelante, el
“Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Producción Compartida en Aguas Someras, de fecha [*]
de [*] de [*] suscrito entre el Beneficiario por una parte, y [*] (la “Empresa Participante”)
por la otra, (según el mismo vaya a ser modificado de acuerdo con sus términos, el
“Contrato”). Todos los términos escritos con mayúscula inicial pero no definidos de otra
forma en esta Garantía tendrán el significado que se les da a los mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e irrevocable, garantiza al
Beneficiario, el pago puntual de cualesquiera cantidades que la Empresa Participante deba
pagar al Beneficiario en virtud del Contrato, así como el cumplimiento puntual y oportuno de
todas y cada una de las obligaciones de la Empresa Participante, de conformidad con el
Contrato, hasta por el monto de [*] ([*]) millones de dólares, de conformidad con el esquema
de montos a cubrir presentado en términos del inciso (c), de la Cláusula 18.2 del Contrato.
Esta Garantía constituye una garantía de pago y de cumplimiento y no meramente de cobranza,
la cual deberá permanecer en pleno vigor y efecto hasta que todas las obligaciones de la
Empresa Participante garantizadas por la misma, scan pagadas o cumplidas en su totalidad,
sujeto a lo dispuesto en la Cláusula 19.7 del Contrato y la cláusula 2 de esta Garantía.

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en virtud
del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la garantía del
Garante no será liberada, extinguida o de otra forma afectada por: (i) cualesquiera cambios en
el nombre, actividades autorizadas, existencia legal, estructura, personal o propiedad directa o
indirecta de la Empresa Participante; (ii) insolvencia, quiebra, reorganización o cualquier otro
procedimiento similar que afecte a la Empresa Participante o a sus respectivos activos, o (iii)
cualquier otro acto u omisión o retraso de cualquier tipo de la Empresa Participante, el
Beneficiario o cualquier otra Persona. La garantía cubrirá específicamente obligaciones d
contenidas dentro del Contrato y por ningún motivo será ejecutada por aquellas que deriven de
responsabilidad extracontractual de cualquier índole a las que le será aplicable la Normatividad
Aplicable independientemente del contenido del Contrato y de la Garantía.

(c) En la medida permitida por la Normatividad Aplicable, el Garante
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento o
garantía adicional de su parte, las obligaciones de la Empresa Participante aquí garantizadas
podrán ser en ocasiones, de conformidad con el Contrato, renovadas, ampliadas, incrementadas,

eS 3 y

(=] ÁREA CONTRACTUAL G-CS-02 L tl
Contrato No. CNH-R03-L01-G-CS-02/2018

aceleradas, modificadas, reformadas, transigidas, renunciadas, liberadas o rescindidas, todo lo
anterior sin impedir o afectar la obligación del Garante conforme a esta Garantía.

(d) La Garantía aquí celebrada responde, como elemento determinante de la
voluntad del Beneficiario, al hecho de que la Empresa Participante respaldada aquí por el
Garante, estuvo incluida dentro del esquema de montos a cubrir entregado por el Contratista
y éste cumplió con los requisitos contenidos en el inciso (c) de la Cláusula 18.2 del Contrato a
entera satisfacción del Beneficiario y optó por determinar el monto garantizado en términos del
inciso (a) de la presente Cláusula.

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de la Empresa Participante en relación con las
obligaciones aquí garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier
otra parte como resultado de cualquier procedimiento de quiebra, insolvencia, reorganización
o cualquier otro.

CLÁUSULA 3 .
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento de esta Garantía; (ii) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía; (iji) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (iv) esta
Garantía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a
cualquier circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta
Garantía y la aplicación de dicha disposición a otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 27 le será aplicable a cualquier controversia derivada o relacionada con esta

17405 4
AREA CONTRACTUAL G-CS-02
El

ek

= +
Contrato No. CNH-R03-L01-G-CS-02/2018

Garantía. El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral
en virtud de esta Garantía podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato. Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

(c) El Garante conviene en pagar todos los Costos, gastos y honorarios
razonables y documentados, incluyendo honorarios de abogados, en que el
Beneficiario pueda incurrir en la ejecución de esta Garantía.

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía deberá de
hacerse por escrito y entregarse personalmente, por mensajería, por correo certificado o
registrado (o en una forma sustancialmente similar al correo) en la forma siguiente:

Si a la CNH:

Si a la Empresa Participante:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por escrito
a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las notificaciones.
Cualquier notificación u otra comunicación, deberá de considerarse que ha sido realizada al
momento de recepción por el destinatario. Todas las comunicaciones en relación con esta
Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta Garantía
será únicamente para efectos de conveniencia y no será considerada para la interpretación de
la misma.

El 5 .
ÁREA CONTRACTUAL G-CS-02
ll

=_ «e
Contrato No. CNH-R03-L01-G-CS-02/2018

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares separados,
cada uno de las cuales cuando sea firmado y entregado se considerará un original, pero todos
los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la fecha
mencionada al principio de la misma.

L »

como Garante

Por:
Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
como Beneficiario

Por:
Nombre:
Título:

Ñ ÁREA CONTRACTUAL G-CS-02 P Y y
Contrato No. CNH-R03-L01-G-CS-02/2018

CONTRATO DE GARANTÍA
Formato B

El presente Contrato de Garantía (la “Garantía”) se suscribe el [*] de [*] de
[*] por [*], una empresa organizada y existente conforme a las leyes de [*] en calidad de
garante (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto de la
Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en adelante, el
“Beneficiario”), en relación con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Producción Compartida, de fecha [*] de [*] de [*]
suscrito entre el Beneficiario por una parte, y [*] (la “Empresa Participante”) por la otra,
(según el mismo vaya a ser modificado de acuerdo con sus términos, el “Contrato”). Todos
los términos escritos con mayúscula inicial pero no definidos de otra forma en esta Garantía
tendrán el significado que se les da a los mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e irrevocable, garantiza
al Beneficiario, el pago total, puntual y completo de cualesquiera cantidades que la Empresa
Participante deba pagar al Beneficiario en virtud del Contrato, así como el cumplimiento
puntual y oportuno de todas y cada una de las obligaciones de la Empresa Participante, de
conformidad con el Contrato. Esta Garantía constituye una garantía de pago y de
cumplimiento y no meramente de cobranza, la cual deberá permanecer en pleno vigor y
efecto hasta que todas las obligaciones de la Empresa Participante garantizadas por la misma,
sean pagadas o cumplidas en su totalidad, sujeto a lo dispuesto en la Cláusula 19.7 del
Contrato y la cláusula 2 de esta Garantía.

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en
virtud del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la
garantía del Garante no será liberada, extinguida o de otra forma afectada por: (i)
cualesquiera cambios en el nombre, actividades autorizadas, existencia legal, estructura,
personal o propiedad directa o indirecta de la Empresa Participante; (ii) insolvencia, quiebra,
reorganización o cualquier otro procedimiento similar que afecte a la Empresa Participante
o a sus respectivos activos, o (iii) cualquier otro acto u omisión o retraso de cualquier tipo de
la Empresa Participante, el Beneficiario o cualquier otra Persona, La garantía cubrirá
específicamente obligaciones contenidas dentro del Contrato y por ningún motivo será
ejecutada por aquellas que deriven de responsabilidad extracontractual de cualquier índole a
las que le será aplicable el marco normativo correspondiente independientemente de lo
contenido en el Contrato y en la Garantía.

(c) En la medida permitida por la Normatividad Aplicable, el Garante
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento o
garantía adicional de su parte, las obligaciones de la Empresa Participante aquí garantizadas
podrán ser en ocasiones, de conformidad con el Contrato, renovadas, ampliadas,
incrementadas, aceleradas, modificadas, reformadas, transigidas, renunciadas, liberadas o
Oe c 7
E ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L0O!-G-CS-02/2018

rescindidas, todo lo anterior sin impedir o afectar la obligación del Garante conforme a esta
Garantía.

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de la Empresa Participante en relación con las
obligaciones aquí garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier
otra parte como resultado de cualquier procedimiento de quiebra, insolvencia, reorganización
o cualquier otro,

CLÁUSULA 3 .
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento de esta Garantía; (ii) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía; (iii) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (iv) esta
Garantía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a
cualquier circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta
Garantía y la aplicación de dicha disposición a otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 27 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantía. El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral
en virtud de esta Garantía podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato. Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

[Remo] $
El ÁREA CONTRACTUAL G-CS-02
al

=
Contrato No. CNH-R03-L01-G-CS-02/2018

(c) El Garante conviene en pagar todos los Costos, gastos y honorarios
razonables y documentados, incluyendo honorarios de abogados, en que el Beneficiario
pueda incurrir en la ejecución de esta Garantía.

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía
deberá de hacerse por escrito y entregarse personalmente, por mensajería, por correo
certificado o registrado (o en una forma sustancialmente similar al correo) en la forma
siguiente:

Sia la CNH:

Si a la Empresa Participante:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por
escrito a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las
notificaciones. Cualquier notificación u otra comunicación, deberá de considerarse que ha
sido realizada al momento de recepción por el destinatario. Todas las comunicaciones en
relación con esta Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta

Garantía será únicamente para efectos de conveniencia y no será considerada para la
interpretación de la misma.

Ñ ÁREA CONTRACTUAL G-CS-02
Contrato No, CNH-R03-L01-G-CS-02/2018

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares
separados, cada uno de las cuales cuando sea firmado y entregado se considerará un original,
pero todos los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la
fecha mencionada al principio de la misma.

[

como Garante

Por:
Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
como Beneficiario

Por:
Nombre:
Título:

úl ÁREA CONTRACTUAL G-CS-02

'
Y)
op

Contrato No. CNH-R03-L01-G-CS-02/2018

ANEXO 3
PROCEDIMIENTOS PARA DETERMINAR LAS

CONTRAPRESTACIONES DEL ESTADO Y DEL
CONTRATISTA

El ÁREA CONTRACTUAL G-CS-02 L 7
Contrato No. CNH-R03-L01-G-C5-02/2018

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES DEL

ESTADO Y DEL CONTRATISTA

El presente Anexo 3 establece los términos y condiciones bajo los cuales deberá realizarse el
cálculo y pago de las Contraprestaciones aplicables a este Contrato para cualquier Mes
durante la vigencia del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre
Hidrocarburos vigente al momento del fallo por el que se adjudicó el Contrato.

1. Precio Contractual

Ll

(a)

(b)

El Precio Contractual para cada tipo de Hidrocarburo será determinado con base
en lo previsto en la Ley de Ingresos sobre Hidrocarburos, conforme al
procedimiento establecido en este Anexo 3.

Para cada Período se calcularán las Contraprestaciones considerando el Precio
Contractual de cada tipo de Hidrocarburo, que se determinará de acuerdo con los
criterios establecidos en este Anexo 3.

Para los efectos de este Anexo 3 se entenderá por £ el subíndice correspondiente
al Período. En el caso que las Actividades Petroleras se realicen en un Período
que no comprenda el Mes completo, el Período será el número de Días que
efectivamente operó este Contrato.

El Precio Contractual del Petróleo se determinará por Barril conforme a lo
siguiente:

En caso que, durante el Período, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Petróleo que le sea entregado en
el Período, con base en Reglas de Mercado o exista el compromiso de dicha
comercialización (incluyendo contratos de venta de largo plazo en los que el
precio se determine por Reglas de Mercado), el Precio Contractual del
Petróleo en el Período en el que se registre la comercialización será igual al
precio de venta promedio observado, ponderado por el volumen que en cada
caso corresponda, al que el Contratista haya realizado o comprometido la
comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una
Filial o parte relacionada, que sea a su vez comercializado a un tercero sin
algún tratamiento o procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual del Petróleo en
el Período.

En caso que, durante el Período, el Contratista no comercialice con base en
Reglas de Mercado al menos el cincuenta por ciento (50%) del volumen de
Petróleo que le sea entregado en el Períado, pero sí exista comercialización
del Petróleo correspondiente al Área Contractual por parte del

2
ÁREA CONTRACTUAL G-CS-02
(c)

Clasificación por grados API

Contrato No. CNH-R03-L01-G-CS-02/2018

Comercializador con base en Reglas de Mercado, el Precio Contractual del

Petróleo en el Período será el precio promedio, ponderado por el volumen.

correspondiente, que reporte el Comercializador.

Si al finalizar el Período correspondiente no se ha registrado comercialización
bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta
por ciento (50%) del volumen de Petróleo que le sea entregado en el Período,
o por parte del Comercializador, el Precio Contractual del Petróleo se
calculará a través del uso de la fórmula correspondiente, en función del grado
API y contenido de azufre correspondiente al Petróleo extraído en el Área
Contractual en el Período. Lo anterior considerando los precios para el crudo
marcador Brent, publicados en el Período por una compañía internacional
especializada en la publicación de información de referencia sobre precios, de
acuerdo a lo siguiente:

i. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo que le fue entregado en el Periodo, el Precio
Contractual del Petróleo será el promedio de los precios calculados a
través del uso de la fórmula correspondiente a la fecha de cada operación
de comercialización, utilizando los precios de los marcadores de dicha
fecha o, en caso de no existir, el último valor publicado anterior a la fecha
de la transacción, ponderado de acuerdo con el volumen involucrado en
cada transacción realizada en el Período.

li. Si no se realizó comercialización, debido a que el volumen de Petróleo
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad o custodia del Contratista o del
Comercializador, el Precio Contractual del Petróleo se calculará a través
del uso de la fórmula correspondiente, considerando el promedio simple
de los precios de los marcadores durante el Período.

Las fórmulas para calcular el Precio Contractual del Petróleo referidas son:

Fórmula aplicable para la determinación del
precio del petróleo

PCp, = -12.662 + 0.984 : Brent; + 0.609 : API

o
39.0 < API — 0.007 - API? —1:149-5

PCp.: = — 12.662 + 0.984 : Brent; + 0.609 - API

o < 39.99
31,41% < APIS 39.0 — 0.007» APP —1.149-5

PCp¿ = —-12.662 + 0.984 - Brent; + 0.609 - API
— 0.007 - API? — 1.1495

22.32 < API < 31.1"

ÁREA CONTRACTUAL G-CS-02 S

Y
Contrato No. CNH-R03-L01-G-CS-02/2018

Clasificación por grados API

Fórmula aplicable para la determinación del
precio del petróleo

Pesado

PCp¿ = —12.662 + 0.984 - Brent, + 0.609 - API

o < 2730
10.02 < APIS 223 — 0.007 : API? — 1.149 -S

Extra
Pesado

API< 10,09 PC»: = 2.493 + 0.781 - Brent,

Donde:
PC»: = Precio Contractual del Petróleo en el Período t.

API = Parámetro de ajuste por calidad, utilizando el promedio ponderado de
Grados API del Petróleo producido en el Área Contractual en el Período t.

API? = Parámetro de ajuste por calidad, utilizando el cuadrado del promedio
ponderado de Grados API del Petróleo producido en el Área Contractual en el
Período t.

Brent¿= Precio promedio de mercado del Crudo Brent en el Período t.

$ = Parámetro de ajuste por calidad, utilizando el porcentaje promedio
ponderado de contenido de azufre en el Petróleo producido en el Área
Contractual considerando dos decimales (por ejemplo, si es 3% se utiliza
3.00).

Las fórmulas para determinar el Precio Contractual contenidas en este
Contrato deberán ser actualizadas para reflejar los ajustes estructurales en el
mercado de los Hidrocarburos, con base en la información que la Secretaría
de Hacienda publique en el reporte anual al que se refiere el artículo 5 de la
Ley de Ingresos sobre Hidrocarburos. En dicho reporte se establecerá la clave
de identificación del precio del crudo marcador Brent,

En caso que el precio del crudo marcador Brent deje de ser publicado, la
Secretaría de Hacienda establecerá una nueva fórmula considerando otros
crudos marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta del Petróleo se determine con base en un precio regulado, se
podrá utilizar el precio de dicha transacción para la determinación del Precio
Contractual sujeto a las reglas aplicables a los precios de transferencia
establecidas en el Anexo 4.

ÁREA CONTRACTUAL G-CS-02

¿
(d)

Contrato No. CNH-R03-L01-G-CS-02/2018

En caso que en el mercado exista un tipo de Petróleo que presente las mismas
características de calidad (mismos grados API y mismo contenido de azufre)
que el Petróleo producido en el Área Contractual durante el Período
correspondiente, el Precio Contractual del Petróleo a emplear conforme este
inciso (c), podrá ser calculado considerando el precio de mercado del Petróleo
referido que sea libre a bordo (Free on board/*FOB”), en sustitución del valor
estimado a través de la fórmula correspondiente.

Para efectos del párrafo anterior, el Contratista deberá presentar la
documentación con información verificable, publicada en el Período por una
compañía internacional especializada en la publicación de información de
referencia sobre precios, que demuestre que el tipo de Petróleo propuesto
posee los mismos grados API y mismo contenido de azufre que el Petróleo
producido en el Área Contractual, conforme las mediciones que realice la
CNH en el Período.

En caso que el Precio Contractual del Petróleo en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de las fórmulas establecidas en el inciso (c) de este numeral, y que
durante el Período de que se trate exista comercialización de Petróleo con base
en Reglas de Mercado por parte del Contratista o del Comercializador
conforme los incisos (a) y (b) de este numeral, el Precio Contractual del
Petróleo en el Período se determinará conforme a la siguiente fórmula,
siempre que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Petróleo con base en Reglas de Mercado
en el Período t sea menor o igual al cincuenta por ciento (50%) del precio
observado:

i 162 162
PreciOcomerciatización, X Dizo VPrg-i — Ajo V Cr
VPb;

PCp:=

Donde:
PCp ; = Precio Contractual del Petróleo en el Período t.

PreciOcomerciatización, = Precio observado en la comercialización de
Petróleo con base en Reglas de Mercado en el Período £.

152 V Pp ¿-¿ =Sumatoria del volumen de producción del Petróleo registrado

en el Punto de Medición en los Períodos t, t — 1 y en su caso, t— 2.

q VC».,-¡=Sumatoria del Valor Contractual del Petróleo en el Período t —

1, y en su caso, t — 2.
VPp,= Volumen de producción de Petróleo registrado en el Punto de
Medición en el Período £.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Petróleo con base en Reglas de Mercado

5
ÁREA CONTRACTUAL G-CS-02

/

Y
(e)

1.5,

(a)

Contrato No. CNH-R03-L0!1-G-CS-02/2018

en el Período t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Petróleo en el Período se determinará de
la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PCpp = PreciOcomercialización, X 1.5

ii. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será:

PCp¿ = PreciOcomerciatización, X 0.5

Cualquier variación en el Valor Contractual del Petróleo producido en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (d) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 8.4 de este
Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Petróleo, el Contratista deberá haber comunicado previamente al cierre del
Período, las características relevantes de la comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Petróleo y el precio promedio ponderado
que obtenga, derivados de la comercialización del Petróleo que le corresponda
como Contraprestaciones.

El Precio Contractual de los Condensados se determinará por Barril conforme a
lo siguiente:

En caso que, durante el Período, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Condensados que le sea entregado
en el Período, con base en Reglas de Mercado o exista el compromiso de dicha
comercialización, incluyendo contratos de venta de largo plazo en los que el
precio se determine por Reglas de Mercado, el Precio Contractual de los
Condensados en el Período en el que se registre la comercialización será igual
al precio de venta promedio observado, ponderado por el volumen que en cada
caso corresponda, al que el Contratista haya realizado o comprometido la
comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una

ÁREA CONTRACTUAL G-CS-02
(b)

(c)

Contrato No. CNH-R03-L01-G-CS-02/2018

Filial o parte relacionada, que sea a su vez comercializado a un tercero sin
algún tratamiento o procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual de. los
Condensados en el Período.

En caso que, durante el Período, el Contratista no comercialice con base en
Reglas de Mercado al menos el cincuenta por ciento (50%) del volumen de
Condensados que le sea entregado en el Período, pero sí exista
comercialización de los Condensados correspondientes al Área Contractual
por parte del Comercializador con base en Reglas de Mercado, el Precio
Contractual de los Condensados en el Periodo será el precio promedio,
ponderado por el volumen correspondiente, que reporte el Comercializador.

Si al finalizar el Período correspondiente, no se ha registrado comercialización
bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta
por ciento (50%) del volumen de Condensados que le sea entregado en el
Período, o por parte del Comercializador, el Precio Contractual de los
Condensados se calculará considerando el precio promedio para el crudo
marcador Brent publicado en el Período £ por una compañía internacional
especializada en la publicación de información de referencia sobre precios, de
acuerdo a lo siguiente:

i. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Condensados que le sea entregado en el Período y el
Comercializador no realizó transacción alguna, el Precio Contractual de
los Condensados será el promedio de los precios calculados mediante
fórmula a la fecha de cada operación de comercialización o, en caso de no
existir, el último valor publicado anterior a la fecha de la transacción,
utilizando los precios del crudo marcador de dicha fecha, ponderado de
acuerdo al volumen involucrado en cada transacción realizada en el
Período.

ii. Si no se realizó comercialización debido a que el volumen de
Condensados producido en el Período y registrado en el Punto de
Medición se mantuvo almacenado bajo la propiedad o custodia del
Contratista o del Comercializador, el Precio Contractual de los
Condensados se calculará a través del uso de la fórmula correspondiente,
considerando el promedio simple del precio del marcador durante el
Período.

La fórmula para calcular el Precio Contractual de los Condensados es:

PCc: = 7.164 + 0.612 - Brentp ;
Donde:

PC¿; = Precio Contractual de los Condensados en el Período +.

7

dl

ÁREA CONTRACTUAL G-CS-02 4
(d)

Contrato No. CNH-R03-L01-G-CS-02/2018

Brentp ¿= Precio del Crudo Brent en el Período t.

La fórmula para determinar el Precio Contractual contenida en este Contrato
deberá ser actualizada para reflejar los ajustes estructurales en el mercado de
los Hidrocarburos, con base en la información que la Secretaría de Hacienda
publique en el reporte anual al que se refiere el artículo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerá la clave de identificación
del precio del crudo marcador Brent.

En caso que el precio del crudo marcador Brent deje de ser publicado, la
Secretaría de Hacienda establecerá una nueva fórmula considerando otro u
otros marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta de los Condensados se determine con base en un precio
regulado, se podrá utilizar el precio de dicha transacción para la determinación
del Precio Contractual sujeto a las reglas aplicables a los precios de
transferencia establecidas en el Anexo 4.

En caso que el Precio Contractual de los Condensados en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de la fórmula establecida en el inciso (c) de este numeral, y que durante
el Período de que se trate exista comercialización de Condensados con base
en Reglas de Mercado por parte del Contratista o del Comercializador
conforme los incisos (a) y (b) de este numeral, el Precio Contractual de los
Condensados en el Período se determinará conforme a la siguiente fórmula,
siempre que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de los Condensados con base en Reglas de
Mercado en el Período t sea menor o igual al cincuenta por ciento (50%) del
precio observado:

. 162 162
PreciOcomerciatización, X Dizo VPc == jos V Cc r-j
VPe:

PCos=

Donde:
PC¿¿ = Precio Contractual de los Condensados en el Período t.

PreciOcomerciatización, = Precio observado en la comercialización de
Condensados con base en Reglas de Mercado en el Período t.

EN VPe:-¡= Sumatoria del Volumen de Producción de Condensados
registrado en el Punto de Medición en los Períodos £, t — 1 y en su caso, t —
2.

NS VCc:-¿ = Sumatoria del Valor Contractual de los Condensados en el

Período t — 1, y en su caso, t — 2.

8
ÁREA CONTRACTUAL G-CS-02
(e)

(0

Contrato No. CNH-R03-L01-G-CS-02/2018

VP¿¿= Volumen de Producción de Condensados registrado en el Punto de
Medición en el Periodo t.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Condensados con base en Reglas de
Mercado en el Período t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual de los Condensados en el Período se
determinará de la siguiente forma:

i Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PCc = PreciOcomerciatización, X 1.5

li. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será

PC¿: = Preciocomerciatización: X 0.5

Cualquier variación en el Valor Contractual de los Condensados producidos
en el Período inmediato anterior o en los dos Períodos inmediatos anteriores,
que persista considerando la determinación del Precio Contractual conforme
lo establecido en este inciso (d) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 8.4 de este
Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual de los
Condensados, el Contratista deberá haber comunicado previamente al cierre
del Período las características relevantes de la comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Condensados y el precio promedio
ponderado que obtenga, derivados de la comercialización de los Condensados
que le correspondan como Contraprestaciones.

En caso que los Condensados, o una fracción de los mismos, se comercialicen
en conjunto con la corriente de Gas Natural, y los comprobantes asociados
con dicha comercialización no incluyan la diferenciación del precio unitario
de los Condensados respecto de los otros componentes del Gas Natural, el
Contratista deberá determinará el Precio Contractual de los Condensados, para
la fracción que corresponda, a partir del ingreso de cada uno de los
componentes del Gas Natural, estimado con base en su poder calorífico, de
conformidad con la metodología que la Secretaría de Hacienda publique en el
reporte anual al que se refiere el artículo 5 de la Ley de Ingresos sobre
Hidrocarburos.

ÁREA CONTRACTUAL G-CS-02
1.6.

(a)

(b)

(c)

(d)

Contrato No. CNH-R03-L01-G-CS-02/2018

El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado, por unidad calórica (millón de BTU) conforme a lo siguiente:

El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda, el valor unitario y el volumen que corresponda a la
comercialización del Gas Natural (metano) y de cada uno de sus otros
componentes (etano, propano y butano).

En caso que, durante el Período, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Gas Natural que le sea entregado
en el Período, con base en Reglas de Mercado o exista el compromiso de dicha
comercialización (incluyendo contratos de venta de largo plazo en los que el
precio se determine por Reglas de Mercado), el Precio Contractual del Gas
Natural en el Período en el que se registre la comercialización será igual al
precio de venta promedio observado, ponderado por la equivalencia calórica
en millones de BTU del volumen que en cada caso corresponda, al que el
Contratista haya realizado o comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda a una Filial o parte
relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento
o procesamiento intermedio, el precio de venta y el volumen correspondientes
a ta transacción de la Filial o parte relacionada con el tercero podrán ser
considerados en el cálculo del Precio Contractual del Gas Natural en el
Período.

En caso que, durante el Período, el Contratista no comercialice al menos el
cincuenta por ciento (50%) del volumen de Gas Natural que le sea entregado
en el Período con base en Reglas de Mercado, pero sí exista comercialización
del Gas Natural por parte del Comercializador con base en Reglas de Mercado,
el Precio Contractual del Gas Natural en el Período será el precio promedio,
ponderado por la equivalencia calórica en millones de BTU del volumen
correspondiente, que reporte el Comerciatizador.

Si al finalizar el Período correspondiente el Contratista comercializó menos
del cincuenta por ciento (50%) del volumen de Gas Natural que le sea
entregado en el Período con base en Reglas de Mercado y el Comercializador
no realizó transacción alguna, el Precio Contractual del Gas Natural será el
Índice de Referencia Nacional de Precios del Gas Natural al Mayoreo que fije
la Comisión Reguladora de Energía a la fecha de cada operación de
comercialización o, en caso de no existir, el último valor publicado anterior a
la fecha de la transacción, ponderado por la equivalencia calórica en millones
de BTU del volumen involucrado en cada transacción realizada en el Período.

En caso que no hubiera una determinación de la Comisión Reguladora de
Energía, el Precio Contractual del Gas Natural se determinará de conformidad
con los mecanismos establecidos por la Secretaría de Hacienda en el reporte
anual al que se refiere el artículo 5 de la Ley de Ingresos sobre Hidrocarburos.

10
ÁREA CONTRACTUAL G-CS-02

%

=
(e)

Contrato No. CNH-R03-L01-G-CS-02/2018

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta del Gas Natural o de alguno de sus componentes se determine
con base en un precio regulado, se podrá utilizar el precio de dicha transacción
para la determinación del Precio Contractual sujeto a las reglas aplicables a
los precios de transferencia establecidas en el Anexo 4.

En caso que el Precio Contractual del Gas Natural en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores hayan sido determinados
a través de la fórmula establecida en el inciso (d) de este numeral, y que
durante el Período de que se trate exista comercialización del Gas Natural con
base en Reglas de Mercado por parte del Contratista o del Comercializador
conforme los incisos (b) y (c) de este numeral, el Precio Contractual del Gas
Natural en el Período se determinará conforme a la siguiente fórmula, siempre
que la diferencia entre el precio estimado por la fórmula y el precio observado
en la comercialización de Gas Natural con base en Reglas de Mercado en el
Período t sea menor o igual al cincuenta por ciento (50%) del precio
observado:

y 162 162
PreciOcomerciatización, X Disp V Por GV Cat

PCor= VP6:

Donde:
PCc: = Precio Contractual del Gas Natural en el Período t.

PrecCiOcomerciatización, = Precio observado en la comercialización de Gas
Natural con base en Reglas de Mercado en el Período £.

ELE VPG;-¡ =Sumatoria del Volumen de Producción de Gas Natural
registrado en el Punto de Medición en los Períodos t, t — 1 y en su caso, t —
2.

q VCg:-¡=Sumatoria del Valor Contractual de Gas Natural en el Periodo

t— 1, y en su caso, t — 2.

VP¿,= Volumen de Producción de Gas Natural registrado en el Punto de
Medición en el Período t y expresado en su equivalencia calórica en millones
de BTU, según se trate de Gas Natural (metano) o de cada uno de los
componentes que lo constituyen (etano, propano y butano) en la proporción
que corresponda.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Gas Natural con base en Reglas de
Mercado en el Período t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Gas Natural en el Período se determinará
de la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el

11
ÁREA CONTRACTUAL G-CS-02
Y)

(2)

Contrato No. CNH-R03-L01-G-CS-02/2018

Precio Contractual será:
PC¿: = PreciOcomercialización; X 1.5

ii. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será

PC«: = PreciOcomerciatización; X 0.5

Cualquier variación en el Valor Contractual del Gas Natural producido en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (e) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 8.4 de esto
Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Gas Natural, el Contratista deberá haber comunicado previamente ai cierre del
Período tas características relevantes de la comercialización realizada
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Gas Natural y el precio promedio
ponderado que obtenga, derivados de la comercialización del Gas Natural que
le correspondan como Contraprestaciones.

En caso que los comprobantes asociados con la comercialización no incluyan
el desglose de los precios unitarios de los componentes del Gas Natural, el
Contratista deberá determinar su Precio Contractual partir del ingreso
correspondiente a cada uno de dichos componentes, estimado con base en la
aportación relativa del poder calorífico de los componentes respecto del poder
calorífico total de la corriente de Gas Natural, de conformidad con la
metodología que la Secretaría de Hacienda publique en el reporte anual al que
se refiere el artículo 5 de la Ley de Ingresos sobre Hidrocarburos.

En cada Período, en el caso de ventas de Hidrocarburos por parte del Contratista
o del Comercializador, que no sean libres a bordo (Free on board/*FOB”, en el
Punto de Medición, el Precio Contractual en el Punto de Medición será el
equivalente, en Dólares por unidad de medida respectiva, de los ingresos netos
observados recibidos por la comercialización de cada tipo de Hidrocarburo,
considerando los costos necesarios observados de transporte, Almacenamiento,
logística y todos los demás costos incurridos para el traslado y comercialización
de Hidrocarburos entre el Punto de Medición y el punto de venta, dividido entre
el volumen de Petróleo crudo, Condensados y Gas Natural, según sea el caso,
medido en el Punto de Medición.

y
ÁREA CONTRACTUAL G-CS-02

d
1.8.

(b)
(c)

Contrato No. CNH-R03-L01-G-CS-02/2018

En estos casos, el Precio Contractual del Período se ajustará considerando una
reducción al valor establecido conforme los numerales 1.4 a 1.6 de este Anexo 3.
Dicha reducción será igual al resultado de dividir el costo total de transporte,
Almacenamiento y logística incurrido para cada tipo de Hidrocarburo y reportado
durante el Período entre el volumen de Hidrocarburos medido y el registrado en
el Período.

Para lo establecido en el numeral 1,7 anterior se considerarán únicamente los
costos que sean justificadamente necesarios, incluyendo la contratación de
servicios e infraestructura de transporte, Almacenamiento, tratamiento,
acondicionamiento, procesamiento, licuefacción (en el caso del Gas Natural),
comercialización y seguros.

En caso que el precio observado en la comercialización corresponda a un
producto que resulte de acondicionar los Hidrocarburos Netos producidos en el
Área Contractual con otros Hidrocarburos mediante la mezcla de ambas
corrientes de Hidrocarburos, el Precio Contractual deberá reflejar el valor que
corresponda al volumen de Hidrocarburos Netos producidos en el Área
Contractual, considerando el costo de los otros Hidrocarburos que se adquieran
para dicho acondicionamiento. El registro de información relativa al Precio
Contractual deberá acompañarse de la documentación soporte relacionada con la
comercialización y con la adquisición de dichos otros Hidrocarburos, así como
la documentación correspondiente a la metodología para distribuir el valor entre
los Hidrocarburos utilizados para componer el producto comercializado.

En cualquier caso, los costos a que se refiere este numeral deberán ajustarse a las
Reglas de Mercado. En caso que los costos mencionados resulten de acuerdos
con partes relacionadas, se deberán seguir las reglas relativas a los precios de
transferencia establecidas en el Anexo 4. Los costos a que hace referencia este
numeral serán sujetos de las actividades de verificación que corresponden a la
Secretaría de Hacienda.

No se incluirán entre los costos necesarios de transporte, Almacenamiento y
logística a que hace referencia el numeral 1.7 de este Anexo, los siguientes:

Los costos por el servicio de comercialización o costos financieros asociados
a la cobertura de dichos Hidrocarburos;

Intereses u otros costos asociados al financiamiento de las actividades;

Los costos que resulten de negligencias o conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transgredan la
Normatividad Aplicable;

Los costos asociados a la atención de derrames o emergencias ambientales que
sean resultado de acciones negligentes o dolosas del Contratista;

Las Obligaciones de Carácter Fiscal que resulten aplicables, y

13
ÁREA CONTRACTUAL G-CS-02
(0

1.10

Contrato No. CNH-R03-L01-G-CS-02/2018

Las sanciones o penalizaciones.

La información y documentación relativa a la determinación de los Precios
Contractuales deberá ser presentada y registrada, mediante el sistema informático
que el Fondo ponga a disposición del Contratista.

2. Valor Contractual de los Hidrocarburos en el Período t:

2.1.

2,2,

(a)

El Valor Contractual de los Hidrocarburos será determinado con base en el
volumen de Hidrocarburos Netos por tipo de Hidrocarburo usando la siguiente
fórmula:

VCH; = VCp: + VCg: + VCo;

Donde:

VCH,= Valor Contractual de los Hidrocarburos en el Periodo t.
VC» += Valor Contractual del Petróleo en el Período t.

VC¿ > Valor Contractual del Gas Natural en el Período t.

VC¿¿= Valor Contractual de los Condensados en e! Período £.

En caso que, derivado de situaciones de emergencia o siniestro ocurran derrames
de Hidrocarburos, para el cálculo del Valor Contractual de cada uno de los
Hidrocarburos se considerarán los volúmenes de Hidrocarburos que sean
recuperados en las actividades de respuesta a dichas situaciones de emergencia o
siniestro.

Para calcular el valor contractual de cada tipo de Hidrocarburo se usarán las
siguientes fórmulas:

Valor Contractual del Petróleo en el Período t:
VCp; = PCp¿ * VPp
Donde:
VCp¿= Valor Contractual del Petróleo en el Período t.

PCp,= El Precio Contractual del Petróleo en el Periodo t: El precio del
Petróleo producido en el Área Contractual, en Dólares por Barril, que se
determina cada Período en el Punto de Medición, conforme al numeral 1.4 de
este Anexo 3.

VPp¿= Volumen neto de producción de Petróleo registrado en el Punto de
Medición en el Período t.

Valor Contractual de los Condensados en el Período £:

14
ÁREA CONTRACTUAL G-CS-02

d

E
(o)

Contrato No. CNH-R03-L01-G-CS-02/2018

VCc: = PCc:*VPer
Donde:

VCc ¿= Valor Contractual de los Condensados en el Período t.

PC£¿= El Precio Contractual de los Condensados en el Período t: El precio de
los Condensados producidos en el Área Contractual, en Dólares por Barril,
que se determina cada Período en el Punto de Medición, conforme al numeral
1.5 de este Anexo 3.

VP¿¿= Volumen neto de Producción de Condensados registrado en el Punto
de Medición en el Período t.

Valor Contractual de Gas Natural en el Período t:
VCo:= Dress Ve

Donde:
VC¿ := Valor Contractual del Gas Natural en el Período £.

i = Cada uno de los productos que constituyen el Gas Natural y sus líquidos,
según se trate de metano, etano, propano e butano.

PCg: ¿7 El Precio Contractual de cada componente que constituye el Gas
Natural y sus líquidos en el Período t, en Dólares por millón de BTU, que se
determina cada Periodo en el Punto de Medición, conforme al numeral 1.6 de
este Anexo 3.

VPg:¿:- Volumen neto de Producción registrado en el Punto de Medición en
el Período t y expresado en su equivalencia calórica en millones de BTU,
según se trate de Gas Natural (metano) o de cada uno de sus líquidos (etano,
propano y butano).

3. Recuperación de Costos

3.1.

3.2.

El Porcentaje de Recuperación de Costos aplicable en cada Período a este
Contrato durante su vigencia será de sesenta por ciento (60%).

En caso que en el Área Contractual únicamente se realicen Descubrimientos de
Gas Natural No Asociado el Porcentaje de Recuperación de Costos será de
ochenta por ciento (80%).

El Límite de Recuperación de Costos será el resultado de multiplicar el
Porcentaje de Recuperación de Costos por la suma del Valor Contractual de los
Hidrocarburos y los otros ingresos a que se refiere el numeral 8.5 de este Anexo
3, en el Mes de que se trate.

La Contraprestación referente a la Recuperación de Costos será el monto que

15
ÁREA CONTRACTUAL G-CS-02
3.4,

3.5.

3.6.

Contrato No. CNH-R03-L01-G-CS-02/2018

resulte menor entre el Límite de Recuperación de Costos aplicable en el Período
y el monto equivalente a los Costos reconocidos que sean Costos Recuperables
en el Período conforme al Anexo 4 de este Contrato y a los lineamientos emitidos
a este respecto por la Secretaría de Hacienda vigentes a la fecha de adjudicación
del Contrato, El monto resultante serán los Costos Recuperables reconocidos
recuperados por el Contratista en el Período.

En caso que en cualquier Mes, el monto acumulado de todos los Costos
Recuperables insolutos sea superior al Límite de Recuperación de Costos, el
Contratista sólo tendrá derecho a recibir en dicho Mes el valor equivalente al
Límite de Recuperación de Costos para ese Mes. La porción de los Costos
Recuperables reconocidos no recuperados en un Período específico se acreditará
como Costo Recuperable en Períodos subsecuentes, sin devengar ningún tipo de
interés,

Cualquier saldo remanente no pagado de los Costos Recuperables al término de
la vigencia del presente Contrato se entenderá extinguido, por lo que el
Contratista no tendrá derecho a recibir, reclamar o solicitar el pago de cualquier
saldo insoluto,

El Fondo determinará los Costos reconocidos que sean Costos Recuperables en
el Período con base en la información referente a los Costos que el Contratista,
registre en el sistema que el Fondo establezca para tal fin, así como en la
información de los Presupuestos y Programas de Trabajo aprobados por la CNH.
El Fondo podrá determinar los Costos Recuperables con base en la información
que reciba conforme lo establecido en los Anexos 3, 4 y 8, una vez aprobado el
Programa de Trabajo y el Presupuesto respectivo por parte de la CNH.

4. Utilidad Operativa

4.1.

La Utilidad Operativa se determinará para cada Período, siendo el resultado de
restar al valor que resulte de la suma del Valor Contractual de los Hidrocarburos
y los otros ingresos a que se refiere el numeral 8.5 de este Anexo 3, la
Recuperación de Costos y las Regalías efectivamente pagadas al Estado, de
conformidad con la siguiente fórmula:

U0; = VCH, + 14¿—CR,— Ry

Donde:
UO;¿= Utilidad Operativa en el Período £.
TA¿= Los ingresos adicionales a que se refiere el numeral 8.5 de este Anexo 3.

VCH:= Valor Contractual de los Hidrocarburos en el Período t.
CR¿= Recuperación de Costos en el Período t.
R;= Regalías efectivamente pagadas al Estado en el Período £.

16
ÁREA CONTRACTUAL G-CS-02

d

W
Contrato No. CNH-R03-L01-G-CS-02/2018

5. Contraprestación como porcentaje de la Utilidad Operativa

5.1.

52,

5.3.

El Estado recibirá el cuarenta punto cuarenta y nueve por ciento (40.49%) de la
Utilidad Operativa para el Mes de que se trate.

El Contratista recibirá el porcentaje remanente de la Utilidad Operativa en dicho
Mes, después del pago del porcentaje de la Utilidad Operativa en especie que le
corresponde al Estado y que se entrega al Comercializador.

Los porcentajes establecidos en los numerales 5.1 y 5,2 serán ajustados de
conformidad con el Mecanismo de Ajuste establecido en el numeral 8.3 de este
Anexo 3.

6. Resultado Operativo del Contratista

6.1.

6.2.

6.3.

El resultado operativo del Contratista para cada Período consistirá en la suma de
las Contraprestaciones que le correspondan al Contratista conforme a este
Contrato en el Período, incluyendo aquellas que se deriven de los ingresos a que
se refiere el numeral 8.5 de este Anexo 3, menos el monto equivalente de los
Costos Elegibles registrados en el mismo Período conforme al Anexo 4.

Para calcular el resultado operativo del Contratista, los Costos contemplados en
el Programa Mínimo de Trabajo y en el Incremento en el Programa Mínimo se
multiplicarán por un factor igual a 4 de conformidad con la fórmula indicada en
el numeral 6.3 de este Anexo 3.

El cálculo del resultado operativo del Contratista se hará de acuerdo a la siguiente
fórmula:

ROC; = UO, x SCA; + CR; — C¿ — 4 x PM;,

Donde:
ROC,= Resultado operativo del Contratista en el Período £.
UO,= Utilidad Operativa en el Período t.

SCA¿= Participación del Contratista en el Período + determinada con base en el
Mecanismo de Ajuste.

CR¿= Costos Reconocidos como recuperados en el Período t.
C,= Costos Elegibles registrados en el mismo Período conforme al Anexo 4.

PM¿= Costos Elegibles registrados en el mismo Período conforme al Anexo 4, y
que son contemplados en el Programa Mínimo de Trabajo y en el Incremento en
el Programa Mínimo.

ÁREA CONTRACTUAL G-CS-02

dl

0
Contrato No. CNH-R03-L0!-G-CS-02/2018

7. Métrica del Resultado Operativo antes de Impuestos del Contratista (MRO)

7.1.

7.2.

73,

El índice mensual del resultado operativo antes de impuestos para el Período t
(r;¿) será calculado de acuerdo a la Siguiente expresión:

ROC;
o= us (1 + 7141
Donde:

Tr, = Índice mensual del resultado operativo antes de impuestos del Contratista
para el Período t.

i= Índice de la sumatoria que indica el Período que va del Mes inicial de la Fecha
Efectiva hasta el último Período en el que haya referencia.

ROC;= Resultado operativo del Contratista para el Periodo ¿.

E = Indica la suma de los elementos indizados ¿.

La métrica del resultado operativo del Contratista antes de impuestos para el
Período t (MRO,) se calculará como la tasa anualizada del índice mensual del
resultado operativo antes de impuestos para el Período t, de acuerdo con la
siguiente expresión:

MRO,= (1+r,)2

Donde:

MRO), = Métrica del resultado operativo antes de impuestos del Contratista para
el Período £.

1, = Índice mensual del resultado operativo antes de impuestos del Contratista
para el Período £.

En caso que en uno o más Períodos existan múltiples resultados para la MRO, se
tomará el valor que represente la menor variación con respecto al valor asignado
a la MRO durante el Período inmediato anterior. En caso que en uno o más
Períodos no sea posible definir un valor para la MRO, se tomará cero como el
valor aplicable.

8. Procedimientos para calcular las Contraprestaciones

8.1.

Regalías

El monto de las Regalías se determinará para cada tipo de Hidrocarburo mediante
la aplicación de la tasa correspondiente al Valor Contractual del Petróleo, al
Valor Contractual del Gas Natural y al Valor Contractual de los Condensados
producidos en el Período. En el caso del Gas Natural, el monto de Regalías se

18
ÁREA CONTRACTUAL G-CS-02

A

=
Contrato No. CNH-R03-L01-G-CS-02/2018

determinará por separado según se trate de Gas Natural (metano) o de cada uno
de sus líquidos (etano, propano y butano) considerando la tasa y el Valor
Contractual que a cada uno corresponda, determinados con base en el Precio
Contractual y el volumen de cada uno de los productos mencionados.

El mecanismo para la determinación de las Regalías será ajustado cada Año en
el Mes de enero considerando la primera publicación de variación anual
observada en el Mes de diciembre del Año previo (en adelante 7r,,_,) del Índice
de Precios al Productor de los Estados Unidos de América o el que lo sustituya,
tomando el año 2017 como Año base.

El proceso para determinar los montos a pagar será el siguiente:

(a)

i

(b)

lot

Al Valor Contractual del Petróleo, se le aplicará la siguiente tasa:

Cuando el Precio Contractual del Petróleo sea inferior a A,, se aplicará la
siguiente:

Tasa = 7.5%

Para ajustar por inflación, la actualización del parámetro A, se realizará
anualmente de acuerdo con la siguiente fórmula:

An = An-1 * (+71)

Donde A, toma valores desde el Año base hasta el último Año en el que haya
referencia, Az = 47.95 = en el Año base y n indica el Año correspondiente.

Cuando el Precio Contractual del Petróleo sea mayor o igual a Ap:

Tasa = [(B,, * Precio Contractual del Petróleo) + 1.51%

Para ajustar por inflación, la actualización del parámetro B, se realizará

anualmente de acuerdo a la siguiente fórmula:
Bn-:

Br = n-1

(1 + Ttp-1)

Donde B,, toma valores desde el Año base hasta el último Año en el que haya
referencia, Bz = 0.126 en el Año base y n indica el Año correspondiente.

Al valor Contractual del Gas Natural Asociado, se le aplicará la siguiente tasa:

_ Precio Contractual del Gas Natural

Tasa E

Para ajustar por inflación, la actualización del parámetro C, se realizará

19
ÁREA CONTRACTUAL G-CS-02

4

4
(o)

iii

Contrato No. CNH-R03-L01-G-CS-02/2018
anualmente de acuerdo a la siguiente fórmula:

Cn = Ena * (14 Mp1)

Donde C,, toma valores desde el Año base hasta el último Año en el que haya
referencia, Cg = 99.90 en el Año base y n indica el Año correspondiente.

Al Valor Contractual del Gas Natural No Asociado, se le aplicará la siguiente
tasa:

Cuando el Precio Contractual del Gas Natural No Asociado sea menor o igual a
D,,, la Tasa será de 0%.

Para ajustar por inflación, la actualización del parámetro D, se realizará
anualmente de acuerdo a la siguiente fórmula:

Da = Dr * 04 Tn1)

Donde D,, toma valores desde el Año base hasta el último Año en el que haya

referencia, Dz = 5.00 mw en el Año base y n indica el Año correspondiente.

. Cuando el Precio Contractual del Gas Natural sea mayor a D,, y menor a E,,, la

tasa se calculará de acuerdo a la siguiente fórmula:

(Precio Contractual del Gas Natural — D,) x 60.5

Tasa= Precio Contractual del Gas Natural

Para ajustar por inflación, la actualización del parámetro E, se realizará
anualmente de acuerdo a la siguiente fórmula:

En = En-1 * (14 Tp-1)

Donde E,, toma valores desde el Año base hasta el último Año en el que haya

: USD % oy 5 :
referencia, Ez = 5.49 amBra A el Año base y n indica el Año correspondiente.

Cuando el Precio Contractual del Gas Natural sea mayor o igual a Ey:

_ Precio Contractual del Gas Natural

Ti
asa 3

Para ajustar por inflación, la actualización del parámetro F, se realizará
anualmente de acuerdo con la siguiente fórmula:

20
ÁREA CONTRACTUAL G-CS-02

A

=
(d)

Contrato No. CNH-R03-L01-G-CS-02/2018

En = Fnz1 * (14 7Ttn-1)

Donde F;, toma valores desde el Año base hasta el último Año en el que haya
referencia, F¿ = 99,90 en el Año base y n indica el Año correspondiente.

Al Valor Contractual de los Condensados se le aplicará la siguiente tasa:

Cuando el Precio Contractual de los Condensados sea inferior a G,,, se aplicará
la siguiente:

Tasa = 5%

Para ajustar por inflación, la actualización del parámetro G, se realizará
anualmente de acuerdo con la siguiente fórmula:

Gp = En-1* (1 + Ta-1)

Donde G,, toma valores desde el Año base hasta el último Año en el que haya
referencia, Gz = 59.94 = en el Año base y n indica el Año correspondiente.

Cuando el Precio Contractual de los Condensados sea mayor o igual a G,:

Tasa = [(H,, * Precio Contractual de los Condensados) — 2.51%

Para ajustar por inflación, la actualización del parámetro H, se realizará
anualmente de acuerdo con la siguiente fórmula:

Hn-1
H,= _—=2—
"(+
Donde H,, toma valores desde el Año base hasta el último Año en el que haya
referencia, con Hz = 0.126 en el Año base y n indica el Año correspondiente.

El índice de precios al productor de los Estados Unidos de América a que se
refiere esta sección corresponderá al primer índice publicado para el Mes de
diciembre del Año inmediato anterior por el Bureau of Labor Statistics de los
Estados Unidos de América, con identificación WPU00000000 sin ajuste
estacional, que corresponde al índice de todas las mercancías, o en su caso, el que
lo sustituya por decisión de la institución emisora. En caso de ajustes o revisiones
a dicho índice de precios, prevalecerá la primera versión publicada. En caso de
modificación a la referencia de índice, la Secretaría de Hacienda deberá dar a
conocer la nueva referencia.

21
ÁREA CONTRACTUAL G-CS-02

4

'
(y
8.2,

(a)

(b)

3.3.

(a)

Contrato No, CNH-R03-L01-G-CS-02/2018

Cuota Contractual para la Fase Exploratoria

El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del
Estado Mexicano por la parte del Área Contractual que no cuente con un Plan de
Desarrollo aprobado por la CNH, se realizará en efectivo de conformidad con las
siguientes cuotas:

Durante los primeros 60 Meses de vigencia del Contrato:
1,294.71 pesos mexicanos por kilómetro cuadrado.

A partir del Mes 61 de vigencia del Contrato y hasta la terminación de su
vigencia:

3,096.04 pesos mexicanos por kilómetro cuadrado.

Los valores para las cuotas mensuales se actualizarán cada Año, de conformidad
con la Normatividad Aplicable, el primero de enero de cada Año, considerando
el Período comprendido desde el décimo tercer Mes inmediato anterior y hasta el
último Mes anterior a aquel en que se efectúa la actualización, aplicándoles el
factor de actualización que resulte de dividir el Índice Nacional de Precios al
Consumidor del Mes inmediato anterior al más reciente del Período, entre el
Índice Nacional de Precios al Consumidor correspondiente al Mes anterior al más
antiguo del Período, publicado por el Instituto Nacional de Estadística y
Geografía o en su caso el que lo sustituya.

Mecanismo de Ajuste

La Contraprestación como porcentaje de la Utilidad Operativa que reciba el
Estado se ajustará conforme a la siguiente fórmula:

SG; = 100% — SCA;

Donde:
SG,= Porcentaje de Utilidad Operativa que reciba del Estado para el Período t.

SCA¿= Porcentaje ajustado de Utilidad Operativa que reciba el Contratista para
el Período £.

El porcentaje ajustado de Utilidad Operativa que reciba el Contratista para el
Período t (SCA;¿) se calculará de la siguiente forma:

Cuando la métrica del resultado operativo antes de impuestos del Contratista
para el Período inmediato anterior al que se trate (MRO,_.,) sea menor al valor
U,, el porcentaje de Utilidad Operativa que reciba será SC, .

Cuando el valor de la métrica del resultado operativo antes de impuestos del
Contratista para el Período inmediato anterior al que se trate (MRO;_,) se
encuentre entre U, y U,, el porcentaje de Utilidad Operativa que reciba el

22
ÁREA CONTRACTUAL G-CS-02

dl
(e)

8.4.

8,5

Contrato No. CNH-R03-L01-G-CS-02/2018
Contratista, SCA;, se determinará conforme a la siguiente fórmula:

MRO;_, — U,
SCA, = SC, — (SC, — SC») ( o)

U¿— Ur
Donde:

SCA¿= Porcentaje ajustado de Utilidad Operativa que recibe el Contratista en
el Período £.

SC,= Porcentaje de Utitidad Operativa que recibe el Contratista al inicio de la
vigencia del Contrato = cincuenta y nueve punto cincuenta y uno por ciento
(59.51%).

SC¿= Porcentaje minimo de Utilidad Operativa que recibe el Contratista
equivalente a multiplicar SC, por un factor de 0.25.

MRO+-1= Métrica del resultado operativo antes de impuestos del Contratista
en el Período t — 1.

U,=25%
U¿=40%

Cuando la métrica del resultado operativo antes de impuestos del Contratista
para el Período inmediato anterior al que se trate (MRO;._,) sea mayor al valor
UY», el porcentaje de Utilidad Operativa que reciba el Contratista será SC,.

Otros ajustes a las Contraprestaciones

De conformidad con el Capítulo 111 del Título Segundo de la Ley de Ingresos
sobre Hidrocarburos, la Secretaría de Hacienda cuenta con atribuciones de
verificación de las cuales se podrán derivar ajustes a las Contraprestaciones del
Período de que se trate en caso de variaciones, durante el Período o Períodos
anteriores, en la determinación de Precios Contractuales o la medición del
volumen neto producido, o como resultado de los procedimientos de registro y
reconocimiento de costos y de auditoría estipulados en este Contrato.

Otros Ingresos

(a) Los ingresos adicionales que el Contratista reciba por la prestación de
servicios a terceros conforme lo dispuesto en el Anexo 10 o por la venta
o disposición de Subproductos, se considerarán como ingresos del
Contrato.

(b) El Contratista será responsable de registrar la información y
documentación relativa a los ingresos adicionales a que se refiere este
numeral.

23
ÁREA CONTRACTUAL G-CS-02

dl

=
Contrato No. CNH-R03-L01-G-CS-02/2018

9, Procedimientos para el pago de Contraprestaciones

9.1.

9.2,

9.3.

94

Las Contraprestaciones establecidas en este Contrato se pagarán en especie al
Estado y al Contratista en el Punto de Medición o se pagarán en efectivo al Estado
según corresponda, a más tardar el décimo quinto (15) Día Hábil del Período
subsecuente.

Los Hidrocarburos dentro del Área Contractual y hasta el Punto de Medición son
propiedad del Estado, respecto de aquellos Hidrocarburos que, conforme al
presente Contrato, corresponda entregarse al Contratista como pago de la
Contraprestación del Contratista. El Estado mantendrá dicha propiedad hasta su
entrega al Contratista como pago de las Contraprestaciones que realice el Fondo
por conducto de la CNH, en el Punto de Medición. Para estos efectos, la entrega
de los Hidrocarburos registrados en el Punto de Medición dará lugar a la entrega
jurídica inmediata al Fondo para que se entreguen al Contratista, por conducto de
la CNH, en ese mismo momento, sin que el Fondo deba realizar alguna
verificación adicional. Por su parte, los Hidrocarburos que la CNH entregue al
Comercializador serán propiedad del Estado hasta su enajenación, sin que el
Fondo deba de realizar verificación alguna.

Para que el Fondo pueda realizar el cálculo de las Contraprestaciones, el
Contratista deberá, haber registrado, dentro de los primeros diez (10) Días
Hábiles del Mes, la información y documentación relativa a los Precios
Contractuales, al volumen de producción correspondiente, el Valor Contractual
de los Hidrocarburos, los Costos y demás elementos necesarios para la
determinación de las Contraprestaciones en el sistema que el Fondo establezca
para tal fin.

El Contratista podrá registrar la información contenida en el párrafo anterior sin
acompañar dicho registro de la documentación soporte correspondiente. En tales
casos contará con un plazo para presentar dicha documentación de hasta sesenta
(60) Días Hábiles después de haber hecho el registro correspondiente.

El volumen de cada Hidrocarburo producido en el Período se determinará al
finalizar el mismo, conforme a la medición que se realice en el Punto de Medición
y que el Contratista reporte dentro de los primeros diez (10) Días Hábiles del
Mes. Asimismo, la CNH deberá presentar al Fondo, dentro de los primeros diez
(10) Días Hábiles de cada Mes, la información relativa a la producción del
Contrato del Mes inmediato anterior, incluyendo la información sobre los
volúmenes entregados al Contratista y al Comercializador siguiendo la
distribución provisional establecida en el numeral 9.7, así como la información
sobre los Hidrocarburos entregados durante el Período, en términos del
certificado de pago emitido por el Fondo conforme al numeral 9.8 de este Anexo
3.

En caso que el Contratista no reporte la medición correspondiente en el plazo
señalado en el párrafo anterior o que existan discrepancias entre la información

24
ÁREA CONTRACTUAL G-CS-02
9.5.

Contrato No. CNH-R03-L01-G-CS-02/2018

presentada por el Contratista y por CNH, el Fondo calculará las
Contraprestaciones con base en la medición registrada por la CNH.

El volumen neto de cada Hidrocarburo producido en el Área Contractual se
distribuirá entre las Partes como pago de las Contraprestaciones que a cada uno
de ellos corresponda en términos del presente Contrato, como resultado de la
medición realizada y los Precios Contractuales determinados conforme el
numeral 1 de este Anexo 3 y en las condiciones de calidad requeridas para su
comercialización en el mercado, contemplando lo siguiente:

(a) El Estado recibirá:

i. El volumen de cada tipo de Hidrocarburo equivalente al monto total de
Regalías del Período.

ii. El volumen de cada tipo de Hidrocarburo que corresponda al porcentaje
de la Utilidad Operativa para el Estado, que se determine considerando
los ajustes establecidos en los numerales 8.3 y 8.4 de este Anexo 3 que
resulten aplicables.

iii. — El pago en efectivo de la Cuota Contractual para la Fase Exploratoria
que se deberá realizar a más tardar el Día 17 del Período subsecuente.
En caso que fuera un Día inhábil, el pago se efectuará el Día Hábil
siguiente.

Como caso excepcional, si el primer Período no comprende un Mes
completo, el pago de la Cuota Contractual para la Fase Exploratoria que
corresponda a dicho Período se podrá realizar junto con el pago que
corresponda al segundo Período.

En caso de que el Contratista no realice el pago de la Cuota Contractual
para la Fase Exploratoria en los plazos descritos anteriormente, el
Contratista será acreedor a una penalización por mora determinada a
través de una tasa diaria, equivalente en términos anuales a la Tasa de
interés Interbancaria de Equilibrio a 28 días vigente al vencimiento del
plazo referido en el numeral 9.5, inciso (a), fracción iii, de este Anexo
3, más veinte puntos porcentuales (TIIE + 20%), capitalizable
diariamente sobre el monto total en efectivo pendiente por pagar en
favor del Estado.

iv. La proporción del volumen neto de cada Hidrocarburo que reciba el
Estado será igual al porcentaje que resulte de dividir la suma del valor
monetario de las Regalías y del porcentaje de la Utilidad Operativa que
correspondan al Estado entre el Valor Contractual de los Hidrocarburos
en el Período (VCH¿). El volumen de cada Hidrocarburo que
corresponda al Estado será entregado al Comercializador.

25
ÁREA CONTRACTUAL G-CS-02

él

Y
Py
9.6.

9.7.

9.8.

Contrato No. CNH-R03-L01-G-CS-02/2018

(b) El Contratista recibirá:

i. El volumen de cada tipo de Hidrocarburo que sca destinado a la
Recuperación de Costos del Periodo, así como aquellos cuya
recuperación estuviere pendiente de Períodos previos.

ii. El volumen de cada tipo de Hidrocarburo que corresponda al porcentaje
de la Utilidad Operativa para el Contratista que se determine
considerando los ajustes establecidos en los numerales 8.3 y 8.4 que
resulten aplicables.

Como pago de Contraprestaciones, al Contratista le corresponderá el
volumen neto remanente de cada Hidrocarburo producido en el Período una
vez cubiertas las Contraprestaciones que correspondan al Estado.

Cuando existan otros ingresos a los que se refiere el numeral 8.5 de este
Anexo 3, el volumen que corresponda al Contratista deberá considerar como
descuento, el volumen equivalente al monto de ingresos adicionales
percibidos en el Período tomando en cuenta la proporción y el Precio
Contractual de cada tipo de Hidrocarburo registrado en el Período.

En caso que el volumen que corresponda al Estado sea mayor al volumen
producido en el Período, el Contratista deberá transferir al Fondo, dentro de
los cinco (5) Días Hábiles posteriores a la determinación de las
Contraprestaciones, el monto en efectivo equivalente a la diferencia
observada.

Los volúmenes de Hidrocarburos que correspondan al Contratista como pago de
Contraprestaciones a que tenga derecho conforme al presente Contrato se le
entregarán en el Punto de Medición, lugar en el que se trasferirá al Contratista la
propiedad de los Hidrocarburos que le correspondan, sin perjuicio de los ajustes
y liquidación del pago que realice el Fondo en términos del numeral 9.8 del
presente Anexo 3.

La distribución de los Hidrocarburos Netos entre las Partes será continua
considerando las necesidades de acondicionamiento y tratamiento respectivas, y
se realizarán registros diarios en el Punto de Medición, de acuerdo a los
procedimientos establecidos en este Contrato. Para lo anterior, durante el plazo
que exista entre la determinación final de las Contraprestaciones para cada Mes
y la correspondiente al Mes anterior, el volumen neto de cada Hidrocarburo se
distribuirá como pago provisional entre las Partes considerando la distribución
que resulte del más reciente cálculo de Contraprestaciones que haya realizado el
Fondo.

Al finalizar el Período, una vez realizada la determinación de las
Contraprestaciones correspondientes al Mes en cuestión y con base en los
registros en los Puntos de Medición de los volúmenes de Hidrocarburos
distribuidos entre las Partes:

26
ÁREA CONTRACTUAL G-CS-02

d

==
(a)

(b)

(c)

9.9.

9.10.

9.11.

9.12.

Contrato No. CNH-R03-L01-G-CS-02/2018

Se establecerán las compensaciones volumétricas que apliquen en caso de
existir diferencias con la distribución provisional del volumen de
Hidrocarburos Netos del Período y la distribución que corresponda a las
Contraprestaciones del Periodo.

Con base en los cálculos que realice el Fondo, la CNH y el Contratista
firmarán un acta de distribución final de la producción que deberá establecer
el volumen de los Hidrocarburos Netos del Período por tipo de Hidrocarburo,
la titularidad bajo la cual se ha distribuido el volumen de los Hidrocarburos
Netos del Período entre las Partes conforme al registro establecido en el
numeral 9.7 de este Anexo 3 y las compensaciones volumétricas que resulten
aplicables. Una copia del acta deberá ser entregada al Fondo para sus registros.

El Fondo emitirá el certificado de pago correspondiente y lo enviará a la CNH,
con copia al Contratista. La CNH entregará el certificado de pago al
Contratista dentro de los treinta (30) Días Hábiles posteriores a que haya
recibido el mismo.

Las compensaciones volumétricas que apliquen conforme lo señalado en el
numeral 9.8 de este Anexo 3 se realizarán a partir del Período siguiente a aquel
para el que se haya determinado el ajuste. En dicho Período, la distribución
provisional del volumen de Hidrocarburos Netos de la parte deudora se destinará
en primer lugar a cubrir la compensación respectiva hasta que ésta sea
completada.

Las Contraprestaciones en favor del Contratista se pagarán una vez que el
Contratista inicie la producción de Hidrocarburos al amparo de este Contrato, por
lo que en tanto no exista producción, bajo ninguna circunstancia serán exigibles
las Contraprestaciones en favor del Contratista, ni se le otorgará anticipo alguno.

En cualquier caso, los procedimientos a los que hace mención la Cláusula 13.1
del presente Contrato deberá contener los mecanismos para garantizar que cada
una de las Partes reciba en el Punto de Medición los Hidrocarburos que conforme
a este Contrato les corresponden.

Sin perjuicio del derecho de las Partes a recibir las Contraprestaciones
establecidas en el Contrato, la salida de la producción de Hidrocarburos más allá
del Punto de Medición, y en su caso, el uso de infraestructura de transporte y
Almacenamiento, podrán ser objeto de acuerdos con el Comercializador, con la
finalidad de establecer los criterios a seguir para establecer la logística de salida
de la producción de Hidrocarburos del Área Contractual de manera que cada una
de las Partes reciba los Hidrocarburos que conforme a este Contrato les
corresponden, siguiendo los usos y costumbres de la industria para este tipo de
Operaciones.

En cualquier Período el Contratista podrá presentar al Estado su interés por
adquirir el porcentaje de los Hidrocarburos que al amparo del presente Contrato

27
ÁREA CONTRACTUAL G-CS-02

dl

= +
Contrato No. CNH-R03-L01-G-CS-02/2018

correspondan al Estado en el Período correspondiente, en cuyo caso la CNH la
remitirá al Comercializador para que, respecto de los Hidrocarburos que
correspondan al Estado, reciba por parte del Contratista la oferta formal de
compra del Hidrocarburo. Si la propuesta del Contratista ofrece mejores
condiciones de precio neto de venta respecto de aquellas que el Comercializador
pudiera obtener de otro probable comprador, el Comercializador llevará a cabo
la compraventa correspondiente con el Contratista y entregará al Estado, por
conducto del Fondo, el monto total pagado por el Contratista.

10, Procedimientos para la verificación de Contraprestaciones

10.1.
(a)

(b)

(0)

(d)

(e)

(0

(8)

El Fondo:

Tendrá a su cargo la administración de los aspectos financieros del Contrato
y el cálculo de las Contraprestaciones y demás elementos previstos en la Ley
del Fondo Mexicano del Petróleo, sin perjuicio de las atribuciones que
correspondan a la CNH.

Recibirá las Regalías, la Cuota Contractual para la Fase Exploratoria y demás
Contraprestaciones en favor del Estado establecidas en los Contratos. Para el
caso de las Contraprestaciones que se reciban en especie, el Fondo recibirá el
producto de la venta que realice el Comercializador.

Llevará los registros de información que se requieran para calcular y
determinar las Contraprestaciones establecidas en este Contrato y para realizar
las demás funciones a su cargo.

Realizará el cálculo, con base en la información que haya sido registrada en
el sistema, y el pago de las Contraprestaciones que, en su caso y conforme a
este Contrato, corresponda al Contratista.

En caso de identificar posibles discrepancias o errores en el cálculo o captura
de Contraprestaciones correspondientes a Períodos previos al inmediato
anterior, el Fondo deberá notificar al Contratista y a la Secretaría de Hacienda
para que ésta pueda ejercer sus facultades en materia de verificación y
determine, en su caso, los ajustes aplicables.

Lo anterior, sin perjuicio de que el Fondo, en el ámbito de sus atribuciones,
rectifique errores que detecte en el cálculo de Contraprestaciones, conforme a
los mecanismos que para tal efecto determine.

Avisará a la Secretaría de Hacienda y a la CNH sobre irregularidades que
detecte en el ejercicio de sus funciones a efecto de hacer valer los derechos
que correspondan al Estado conforme al Contrato, o se apliquen las penas o
sanciones correspondientes, sin perjuicio de otras acciones legales, judiciales
o penales que resulten aplicables.

Recibirá del Contratista ta información y documentación relacionada con los

28
ÁREA CONTRACTUAL G-CS-02

Í
10.2.

mz

(a)

(b)

(e)

(d)

(e)

Contrato No. CNH-R03-L01-G-CS-02/2018

Costos, así como con la deducción de dichas inversiones, requeridos para la
ejecución del presente Contrato, y llevará un registro de dichos conceptos y,
en su caso, de su reconocimiento.

La Secretaría de Hacienda:

Realizará la verificación de los aspectos financieros del Contrato relacionados
con las Contraprestaciones y demás elementos previstos en la Ley de Ingresos
sobre Hidrocarburos.

Verificará el correcto pago de las Regalías, la Cuota Contractual para la Fase
Exploratoria y demás Contraprestaciones que le correspondan al Estado y al
Contratista.

Deberá notificar al Fondo respecto de cualquier ajuste a las
Contraprestaciones que determine conforme lo dispuesto en este Anexo 3.

Podrá solicitar al Contratista y a los terceros la información que requiera para
el correcto ejercicio de sus funciones, conforme a lo establecido en este
Contrato.

Verificará las operaciones y registros contables derivados de este Contrato,
incluso mediante la realización de auditorías o visitas al Contratista por sí
misma, o a través del Servicio de Administración Tributaria, conforme al
Anexo 4 del presente Contrato.

ÁREA CONTRACTUAL G-CS-02 Y

4)

v

(y
Contrato No. CNH-R03-L01-G-CS-02/2018

ANEXO 4

PROCEDIMIENTOS CONTABLES, REGISTRO DE
COSTOS, GASTOS E INVERSIONES

Ñ ÁREA CONTRACTUAL G-CS-02

A

b
0
Contrato No. CNH-R03-L01-G-CS-02/2018

PROCEDIMIENTOS CONTABLES, REGISTRO Y RECUPERACIÓN DE
COSTOS

1. Procedimientos de Contabilidad, de Registro y Recuperación de Costos.

Sección 1. De la contabilidad.

1.1

12

1,3

1.4

Estos procedimientos de contabilidad, de registro y Recuperación de Costos tienen
por objeto definir la manera en la que el Operador registrará e informará las
operaciones que se deriven del objeto del Contrato.

Para efectos de este Anexo 4, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los Lineamientos aplicables que emita
la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

El Operador deberá llevar su contabilidad conforme a lo establecido en el Código
Fiscal de la Federación, su Reglamento y las Normas de Información Financiera
vigentes en México; misma que deberá plasmarse en idioma español y consignar los
valores en la Moneda de Registro, en pesos mexicanos, independientemente de la
Moneda Funcional y Moneda de Informe utilizada por el Operador que será en
Dólares.

Independientemente de lo establecido en el Código Fiscal de la Federación, el
Operador deberá mantener la contabilidad, información y documentación relacionada
con los Costos en su domicilio fiscal por un plazo de cinco (5) Años después de que
haya concluido el Contrato.

El Contratista deberá registrar los ingresos por la venta de los Hidrocarburos y los
que reciba por la prestación de servicios a terceros a que se refiere el Anexo 10 o por
la venta o disposición de Subproductos en el sistema informático que el Fondo ponga
a su disposición.

Sección II. De la Cuenta Operativa.

1.5

1.6

Los Costos relacionados con el objeto del Contrato, serán registrados dentro de la
Cuenta Operativa en el Período que se realicen de acuerdo al catálogo de cuentas
contables publicado por el Fondo y conforme a lo señalado en el numeral 1.8 del
presente Anexo 4.

Para el propósito del pago de las Contraprestaciones, los montos de los conceptos a
los que hace referencia el numeral anterior no sufrirán ajuste inflacionario para
efectos de la recuperación de los mismos.

El Operador no podrá duplicar Costos que ya hubieren sido registrados en la Cuenta
Operativa. En el caso en que el Contratista participe en más de un Contrato, El
Operador solo podrá registrar las cantidades amparadas y/o desglosadas por los

El 2
ÁREA CONTRACTUAL G-CS-02
1.8

Contrato No. CNH-R03-L01-G-CS-02/2018

Comprobantes Fiscales Digitales por Internet y/o comprobantes de residente en el
extranjero correspondientes a los Costos, efectivamente pagados para la ejecución de
las actividades incurridas al amparo de este Contrato,

El Operador deberá registrar los Costos por rubro de Actividad Petrolera, Sub-
actividad Petrolera y Tarea; Centro de Costos, categoría de Costo y cuenta contable
que para tal efecto se establezca en el sistema informático del Fondo, conforme al
Programa de Trabajo y Presupuesto autorizados por la CNH. Los Costos en los que
el Operador incurra entre la Fecha Efectiva y la aprobación del primer Programa de
Trabajo podrán registrarse en el sistema informático del Fondo de acuerdo a lo
establecido en este numeral posterior a la aprobación del primer Programa de Trabajo.

Respecto a las Actividades Petroleras, Sub-actividades y Tareas se deberá incluir, en
su caso los siguientes rubros:

d

ÁREA CONTRACTUAL G-CS-02 $

'
lo
Actividad
Petrolera

Exploración

Contrato No. CNH-R03-L01-G-CS-02/2018

Sub-
actividad Tarea
Petrolera

Evaluaciones técnico económicas,
Recopilación de información.
Administración, gestión de actividades y gastos del proyecto.

General

LAdquisición sísmica, 2D, 3D, 4D, multicomponente.
Pre-procesado, procesado, interpretación y re-procesado de datos
sísmicos.

Levantamientos magnetométricos, adquisición, procesado e
interpretación,

Levantamientos gravimétricos, adquisición, procesado e interpretación.

Geofísica

Análisis geoquímicos de muestras.

Estudios estratigráficos.

Análisis de Hidrocarburos.

Estudios geológicos regionales,

Estudios geológicos de detalle.

Estudios petrofísicos.

Preparación de áreas y/o vías de acceso a la localización.
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte,

Servicios de perforación de Pozos,

Realización de pruebas de formación,

Suministros y Materiales.

Terminación de Pozos.

Estimación de recursos prospectivos y estimaciones de producción.
Delimitación de yacimientos,

Caracterización de yacimientos.

Ingeniería conceptual,

Diseño de instalaciones de superficie,

Estudios del fondo marino.

Diseño de ductos,

Estudios de impacto ambiental,

Prevención y detección de incendio y fugas de gas.
Auditorias de seguridad,

Tratamiento y eliminación de residuos.

Restauración ambiental,

Auditoría ambiental.

Geología

Perforación de
Pozos

Ingeniería de
Yacimientos

Otras Ingenierías

Seguridad, Salud
y Medio
Ambiente

A

ÁREA CONTRACTUAL G-CS-02 Y

'
0
Actividad

Petrolera

Evaluación

[Oro]

Sub-actividad
Petrolera

General

Contrato No. CNH-R03-L01-G-CS-02/2018

Tarea

Evaluaciones técnico económicas.

Plan de desarrollo con ingeniería básica,

Administración, gestión de actividades y gastos generales del
proyecto.

Geofísica

Adquisición sísmica, 2D, 3D, 4D, multicomponente.
Pre-procesado, procesado, interpretación y re-procesado de datos
sísmicos.

Levantamientos magnetométricos, adquisición, procesado e
interpretación.

Levantamientos gravimétricos, adquisición, procesado e

interpretación.

Geología

Pruebas de
Producción

Análisis geoquímicos de muestras.
Estudios estratigráficos

Estudios geológicos de detalle.

Estudios petrofisicos.

Equipamiento de Pozos,
Realización de pruebas de producción,

Ingeniería de
Yacimientos

Otras Ingenierías

Perforación de
Pozos

Cálculo de Reservas y estimaciones de producción.
Modelado y simulación de Yacimientos.
Estudios presión, volumen y temperatura (PV
Caracterización de Yacimientos.
Diseño de terminaciones de Pozos.
Ingeniería conceptual,
Diseño de instalaciones de superficie.
Estudios del fondo marino.
Diseño de ductos,
Preparación de áreas y/o vías de acceso a la localización,
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte.

Servicios de perforación de Pozos.
Realización de pruebas de formación.

Suministros y Materiales.

Terminación de Pozos.

Seguridad, Salud y
Medio Ambiente

Estudios de impacto ambiental.

Prevención y detección de incendio y fugas de gas.
Auditorias de seguridad,

Tratamiento y eliminación de residuos.

Restauración ambiental,

Auditoría ambiental.

ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-LO!-G-CS-02/2018

Actividad
Petrolera

Sub-actividad
Petrolera

Tarea

Evaluaciones técnico económicas.
Administración de contratos.

Plan de Desarrollo con ingeniería de detalle.

Administración, gestión de actividades y gastos generales del proyecto,
Reinterpretación sísmica de detalle,

Procesamiento y reprocesamiento de datos sísmicos.

Caracterización geológica — petrofísica de Yacimientos
Análisis geoquímicos de muestras.

Geología Estudios estratigráficos
Análisis de Hidrocarburos.
Estudios petrofísicos,

Preparación de áreas y/o vías de acceso a la localización.
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte,
Servicios de perforación de Pozos,
Suministros y Materiales,
Terminación de Pozos,
Equipamiento de Pozos.

Producción Realización de pruebas de producción.

Cálculo de Reservas y estimaciones de producción.
Modelado y simulación de yacimientos.

Estudios de presión volumen temperatura (PVT),
Caracterización de Yacimientos.

Otras intervenciones específicas en Pozos,
Ingeniería de detalle,
Ingeniería conceptual.

Diseño de instalaciones de superficie,
Estudios de fondo marino.
Diseño de ductos.

Construcción de | Construcción de instalaciones terrestres y marinas,
stalaciones Construcción y tendido de ductos.

General

Geofísica

Perforación de
Pozos

Desarrollo
Ingeniería de
Yacimientos

Intervención de

amone
Ambiente Tratamiento y eliminación de residuos.
Auditorías de seguridad.

Y

E ÁREA CONTRACTUAL G-CS-02 A
Contrato No. CNH-R03-L01-G-CS-02/2018

Actividad Sub-actividad

Petrolera Petrolera

Administración de contratos.
ión, gestión de actividades y gastos generales del proyecto.
Trans] porte marítimo y/o aéreo de personal, Materiales y/o equip

General

Geología

petrofísica de Yacimientos,

Análisis geoquímicos de Muestras.

Estudios petrofísicos,
quipamiento de Pozos.

ió, a —
Pruebas de Producción Realización de pruebas de producción.

Cálculo de Reservas y estimaciones de producción.
Simulación y caracterización de Yacimientos.
Estudios de presión volumen temperatura (PVT),
Diseño de terminaciones de Pozos,
Ingeniería de detalle para reacondicionamiento de instalaciones.

Ingeniería de
Yacimientos

Otras Ingenierías

Producción onesrucción Construcción y/o adaptación de infraestructura u otras facilidades.

Intervención de Pozos Intervención de Pozos para mantenimiento y rehabilitación.

Otras intervenciones específicas en Pozos.
Operación de Mantenimiento de las instalaciones de producción.
Instalaciones de Ingeniería de producción.
Producción peración de las instalaciones de producción.

Mantenimiento de ductos.

peración de ductos

Actualización del plan de seguridad y medio ambiente.

Prevención y detección de incendio y fugas de gas.
Seguridad, Salud y Im lementación seguimiento,
Medio Ambiente Auditoría ambiental. — -

Tratamiento y eliminación de residuos,

Restauración ambiental.

[ Auditoría de seguridad.
ek
(OO

y Y
E ÁREA CONTRACTUAL G-CS-02 S
Contrato No. CNH-R03-L01-G-CS-02/2018

Actividad Sub-actividad
Petrolera Petrolera

Evaluaciones técnico económicas,
General Administración de contratos.

Administración, gestión de actividades y gastos generales del proyecto.
Otras
Planes de Abandono.

Ejecución del Abandono instalaciones de superficie.

Desmantelamie | Ejecución de planes de restauración.
nto de Ejecución de planes de Abandono de instalaciones de fondo.

Instalaciones — | Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.

Estudios de impacto ambiental.
Seguridad, Prevención y detección de incendio y fugas de

Salud y Medio | Tratamiento y eliminación de residuos,
Ambiente Auditoría ambiental.

Auditoría de seguridad.

Los Costos se identificarán de acuerdo a las Normas de Información Financiera
vigentes en México y se asignarán en primer término por el Centro de Costos de cada
Pozo que le dio origen; en segundo término por el Centro de Costos de cada
Yacimiento; en tercer término por el Centro de Costos de cada Campo, y finalmente,
se asignarán por los Centros de Costos de infraestructura común o de administración
general del Área Contractual conforme a la siguiente estructura:

Estructura de Centro de Costos

[_Área_ | Campo | Yacimiento |
Pozo(1,1,1

Pozo
Yacimientol
Pozo(1,2,1

Yacimiento(
Árca

Contractual

Yacimiento(1,... ezo
Pozo(1,b,1

A

Yacimiento(

t

dl ÁREA CONTRACTUAL G-CS-02 4
Contrato No. CNH-R03-L01-G-CS-02/2018

Campo

Yacimiento Pozo

Área
Contractual

Campo(2)

Campo(...)

Yacimiento(2,1)

Yacimiento(2,2)

Yacimiento(2,...)

Yacimiento(2,c)

Yacimiento(....1)

Yacimiento(...,2)

Yacimiento(...

Yacimiento(....d)

ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

[_ Área | Campo | Yacimiento | Pozo ]
Pozo(a1..
Pozo(a. 7
Pozo(a2,1)

Y acimiento(a,1)

Yacimiento(.2)

Área
Contractual

Yacimiento(,..,

Pozo(ae.1)

e Pozo(a
Yacimiento(ae) re
'OZO(a

Infraestructura común del Área
Contractual

Administración general

La delimitación del Campo deberá considerar los Planes de Desarrollo aprobados por
la CNH para el Área Contractual.

Las cuentas contables se agruparán por categoría de Costos conforme al catálogo de
Cuentas contables que para tal efecto publique el Fondo.

Sección II. Del sistema de registro de información.

1.9

El Operador deberá contar con un sistema electrónico que permita la elaboración de
registros y generación de reportes de las operaciones financieras y contables para la
transferencia electrónica de la contabilidad, información y documentación
relacionada con las operaciones de la Cuenta Operativa al sistema informático que
para tal efecto publique el Fondo. La información deberá contar con las
especificaciones establecidas por el Fondo, mismas que tendrán que actualizarse de
acuerdo a las modificaciones que se emitan para tal efecto.

El sistema informático del Operador estará diseñado para contar con información
financiera de Costos y créditos, así como de producción y su valuación;
adicionalmente, deberá contar con la capacidad de registrar otra información
cuantitativa no financiera que se requiera para la adecuada administración del
Contrato.

ÁREA CONTRACTUAL G-CS-02 Y

y
Contrato No, CNH-R03-L01-G-CS-02/2018

Sección TV. Requisitos de la información y documentación relacionada con los Costos.

1.10

La información y documentación relacionada con los Costos deberán contener, según
sea el caso:

(a) El Comprobante Fiscal Digital por Internet (CFDD);

(b) Pedimentos aduanales;

(c) Contratos;

(d) Comprobante de pago (transferencias y/o cheques). Los pagos cuyo monto
excedan de $2,000.00 M.N. (dos mil pesos), se efectuarán mediante transferencia
electrónica de fondos desde cuentas abiertas a nombre del Operador en
Instituciones que componen el Sistema Financiero Mexicano y las entidades que
para tal efecto autorice el Banco de México; cheque nominativo de la cuenta del

Operador, tarjeta de crédito, débito o de servicios;

(e) Comprobante de proveedor residente en el extranjero, cl cual deberá cumplir con
los requisitos previstos en las disposiciones fiscales vigentes en México;

(£) Para la recuperación de las reservas de Abandono adicionalmente:
i Contrato de constitución del Fideicomiso de Abandono;
ii. Registros trimestrales de aportación al Fideicomiso de Abandono, y
iii. Monto global estimado de los Costos de Abandono conforme al Plan de

Evaluación, al Plan de Desarrollo y a la Norma de Información Financiera
C-18.

Sección V. De la conversión de Costos pagados en Moneda Extranjera.

1.11

Para la conversión de los Costos en Moneda Extranjera, se considerará el tipo de
cambio de la Moneda de Registro con el Dólar hasta la diezmilésima cifra que el
Banco de México publique en el Diario Oficial de la Federación el Día Hábil anterior
a aquel en que se realice la transacción. Los Días en que el Banco de México no
publique dicho tipo de cambio, se aplicará el último tipo de cambio publicado con
anterioridad al Día en que se realice la transacción.

La equivalencia del peso mexicano en Moneda Extranjera, distinta al Dólar que regirá
para efectos de informe, se calculará multiplicando el tipo de cambio a que se refiere
el párrafo anterior, por el equivalente en Dólares de la moneda de que se trate, de
acuerdo con la tabla que mensualmente publique el Banco de México durante la
primera semana del Mes inmediato siguiente a aquel al que corresponda.

ÁREA CONTRACTUAL G-CS-02

d
Contrato No. CNH-R03-LO1-G-CS-02/2018

Toda transacción en Moneda Extranjera debe reconocerse inicialmente en la Moneda
de Registro aplicando el Tipo de Cambio Histórico, dicho resultado se calculará
multiplicando la transacción por el tipo de cambio redondeado hasta la centésima.

Sección VI. De la Reserva de Abandono.

1.12

1.13

Conforme a lo dispuesto en el Contrato, el Operador deberá crear la reserva de
Abandono conforme a la Norma de Información Financiera C-18, en la cual registrará
las provisiones y reservas de Abandono que realice y conforme al Contrato y a las reglas
que para tal efecto emitan la CNH y la Agencia. Para tal efecto, el Operador deberá
constituir el Fideicomiso de Abandono.

El Operador establecerá como el objeto del Fideicomiso de Abandono la creación de una
reserva para el fondeo en las operaciones de Abandono en el Área Contractual y conforme
a las condiciones establecidas en el presente Contrato. El Operador solamente podrá hacer
uso de los fondos depositados en dicho fideicomiso para la ejecución de las actividades
correspondientes al Abandono de conformidad con los Planes de Desarrollo aprobados
por la CNH. Cada Período, el Operador aportará a dicho fideicomiso los recursos para el
fondeo en las operaciones de Abandono en el Área Contractual conforme se establece en
el Contrato y no tendrá derecho a dar en garantía, ceder o disponer de cualquier otra forma
de estos fondos, sin previo consentimiento por escrito de la CNH y previo aviso a la
Secretaría de Hacienda.

En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los
Costos de Abandono, el Contratista será responsable de cubrir el monto faltante de
conformidad con lo establecido en el Contrato. En el contrato del Fideicomiso de
Abandono se deberá establecer que en el caso de existir un remanente en el fondo una
vez que se hayan cubierto los Costos de Abandono, los recursos se deberán enterar al
Fondo previa autorización de la CNH que certifique el total cumplimiento de las
obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

Sección VIL De los Costos Elegibles.

1.14

1,15

Opt

Se consideran como Costos Elegibles aquellos Costos que sean estrictamente
indispensables para la realización de las Actividades Petroleras incurridas a partir de
la Fecha Efectiva y hasta la terminación del Contrato, siempre y cuando cumplan con
los requisitos señalados en los Anexos 4, 7 y 8, y en los lineamientos que para tal
efecto emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del
Contrato.

No se consideran como Costos Elegibles aquellos Costos que no sean estrictamente
indispensables, no sean inherentes al objeto del Contrato; los que no cumplan con los
Anexos 4, 7 y 8, y con los lineamientos que al su efecto emita la Secretaría de
Hacienda vigentes a la fecha de adjudicación del Contrato; aquellos que se efectúen
antes de la Fecha Efectiva; después del Punto de Medición; los que no cuenten con el
respaldo documental correspondiente o que no hayan sido registrados en la Cuenta

El 12
(aj

A

ÁREA CONTRACTUAL G-CS-02 L

Y
Contrato No. CNH-R03-L01-G-CS-02/2018

Operativa y los que se encuentren señalados en el numeral 1.20 del presente Anexo
4

Sección VI. De los Costos Recuperables en Contratos.

1.16

1.17

1.18

1.19

Se considerarán como Costos Recuperables aquellos Costos Elegibles incluidos en
los Presupuestos y Programas de Trabajo aprobados por la CNH, siempre que hayan
sido efectivamente pagados y que para su determinación y registro se cumpla con los
Anexos 4, 7 y 8, y con los lineamientos que para tal efecto emita la Secretaría de
Hacienda vigentes a la fecha de adjudicación del Contrato.

Para la aplicación de los Costos Recuperables se deberán de considerar, en primer
término, los gastos operativos y, en segundo lugar, las inversiones. Dentro de cada
uno de los rubros antes señalados el orden de prelación aplicado corresponderá en
función del ejercicio de los mismos.

Para la determinación de los Costos Recuperables, los Costos Elegibles contemplados en
el Programa Mínimo de Trabajo y en el Incremento del Programa Mínimo serán
reconocidos con un valor adicional de veinticinco por ciento (25%) del monto original
incluido en los Presupuestos y Programas de Trabajo aprobados por la CNH, siempre que
éstos cumplan con lo dispuesto en los Anexos 4, 7 y 8, y con los lineamientos que para
tal efecto emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del
Contrato.

La Recuperación de Costos en favor del Contratista se pagará una vez que el
Contratista inicie la producción de Hidrocarburos al amparo de este Contrato, por lo
que en tanto no exista producción, bajo ninguna circunstancia serán exigibles las
Contraprestaciones en favor del Contratista ni se le otorgará anticipo alguno.

El Contratista podrá recuperar los derechos y aprovechamientos que se establezcan
por Ja administración y supervisión del Contrato o la supervisión y vigilancia de las
actividades realizadas al amparo del mismo, que realicen la CNH y la Agencia.

El Contratista podrá recuperar cualquier costo y gasto administrativo (overhead)
indirecto u otro similar, que se genere por servicios o actividades que tengan origen
fuera de territorio mexicano, sin importar su denominación hasta el uno punto cinco
por ciento (1.5%) del Presupuesto autorizado. El pago de estos costos hasta el
porcentaje indicado incluirá la compensación total de las Personas relacionadas donde
quiera que se encuentren ubicadas y por cualquiera que hubiera sido su asistencia.
Los costos y gastos administrativos directos generados dentro de territorio mexicano
serán reconocidos como un elemento del catálogo de cuentas.

Se considerarán como Costos Recuperables, en términos de lo establecido en este
Anexo 4:

ÁREA CONTRACTUAL G-CS-02
1.20

op

Contrato No. CNH-R03-L01-G-CS-02/2018

(a) Los pagos por concepto de tarifas en que el Contratista incurra por el uso de
infraestructura compartida a que se refiere el Anexo 7, siempre que no exceda
la tarifa máxima determinada de conformidad con el mencionado Anexo 10;

(b) Los Costos adicionales en que incurra el Contratista para prestar servicios a
terceros conforme lo dispuesto en el Anexo 7;

(c) Los Costos adicionales en que incurra el Contratista, necesarios para la venta
o disposición de Subproductos, y

(d) Los pagos por concepto de primas de seguros que sean requeridos por la
Agencia.

Los Costos considerados en este numeral deberán ser considerados en los Planes de
Trabajo y Presupuestos que autorice la CNH.

No serán considerados Costos Elegibles y por ende Costos Recuperables, los
conceptos que se enuncian a continuación, aun cuando se encuentren relacionados
directa o indirectamente con las actividades inherentes al Contrato:

(a) Cualquier Costo. distinto de los Costos Elegibles;

(b) Los Costos cuyos rubros o actividades no se hayan incluido en los Presupuestos
y Programas de Trabajo aprobados por la CNH, o aquellos en exceso de los Costos
que habiendo sido contemplados en el Presupuesto vigente (i) eleven el Presupuesto
total por arriba de cinco por ciento (5%) del monto vigente aprobado por la CNH, o
(ii) eleven el Presupuesto contemplado para el rubro o actividad conforme el catálogo
de cuentas contables por arriba del diez por ciento (10%) del Presupuesto conforme
a lo establecido en el Anexo 4 y en los lineamientos que para tal efecto emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato. Lo anterior
sin menoscabo de que los Costos incurridos entre la Fecha Efectiva y la aprobación
del primer Presupuesto puedan ser considerados Costos Elegibles y por ende Costos
Recuperables, en términos de lo establecido en este Anexo 4;

(c) Los Costos financieros;

(d) Los Costos en que se incurra por negligencia o conducta fraudulenta, dolosa,
mala fe o culpa de las Empresas Participantes, sus Subcontratistas o sus respectivas
Filiales;

(e) Cualquier donación o regalo;

(1) Los Costos por concepto de servidumbres, derechos de vía, ocupaciones
temporales O permanentes, arrendamientos o adquisición de terrenos,

indemnizaciones y cualquier otra figura análoga, que se derive de lo dispuesto en el
artículo 27 y en el Capítulo IV del Título IV de la Ley de Hidrocarburos;

El 14
[0]

ÁREA CONTRACTUAL G-CS-02 Y

V
Contrato No. CNH-R03-L.01-G-CS-02/2018

(g) Los Costos en que se incurra por cualquier tipo de servicios jurídicos y de
asesoría, excepto los que se deriven de estudios geológicos para la Evaluación y
Extracción de Hidrocarburos que hayan sido aprobados en los Programas de Trabajo
y su respectivo Presupuesto;

(h) Cualquier Costo incurrido por incumplimiento de forma directa o indirecta del
Contrato, de acuerdo con la experiencia y Mejores Prácticas de la Industria o de las
leyes aplicables;

(i) Los Costos derivados del incumplimiento de la Normatividad Aplicable y de las
Mejores Prácticas de la Industria incluyendo las de administración de riesgos;

(1) Los Costos relacionados con la capacitación y programas de entrenamiento que
no sean indispensables para la operación eficiente del proyecto y no se establezcan
de manera general;

(k) Cualquier Costo relacionado con planes de incentivos a largo plazo para el
personal de las Empresas Participantes;

(1) Los Costos derivados del incumplimiento de las condiciones de garantía de
bienes y servicios adquiridos, así como las que resulten de la adquisición de bienes
que no cuenten con una garantía del fabricante o su representante contra los defectos
de fabricación de acuerdo con las prácticas generalmente utilizadas en la industria
petrolera;

(m) Los Costos por el uso de tecnologías propias, excepto aquellas que cuenten con
la información, documentación y/o evidencia con la cual se demuestre para efecto de
las operaciones celebradas con partes relacionadas, tanto residentes en territorio
nacional como en el extranjero, que fueron determinadas considerando los precios y
montos de contraprestaciones que hubieran utilizado con o “entre partes
independientes en operaciones comparables;

(n) Los montos registrados como provisiones y reservas de fondos, excepto aquellos
para el Abandono de las instalaciones conforme al Plan de Evaluación, al Plan de
Desarrollo y a la Norma de Información Financiera C-18;

(o) Los Costos asociados a las actividades de Abandono conforme al Plan de
Evaluación y al Plan de Desarrollo que sean fondeados a través de la reserva
constituida en el Fideicomiso de Abandono;

(p) Los Costos legales por cualquier arbitraje, conciliación o disputa que involucre
al Contratista, las Empresas Participantes, sus contratistas o sub-contratistas;

(q) Las comisiones pagadas a corredores, agentes o comisionistas;

(r) Los pagos por concepto de la Cuota Contractual para la Fase Exploratoria
correspondiente al Contrato;

a 15
ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

(s) Cualquier contraprestación, Costo o erogación correspondientes a otro contrato;

(t) Los Costos por encima de precios de mercado de acuerdo a lo señalado en los
numerales 1.22 del presente Anexo 4 y 1.5 del Anexo 7;

(u) Aquellos que no sean estrictamente indispensables para la actividad objeto del
Contrato;

(v) Los Costos relacionados con la comercialización o transporte de Petróleo, Gas
Natural y Condensados, más allá de los Puntos de Medición y/o entrega;

(w) Las multas o sanciones económicas en que se incurra por el incumplimiento de
obligaciones legales o contractuales;

(9) Los Costos relacionados con el empleo de un experto independiente con el
propósito de resolver disputas legales;

(y) Cualquier retención asociada a los impuestos correspondientes a los trabajadores
de las Empresas Participantes, así como el pago de la participación de los trabajadores
en las utilidades de las empresas;

(z) Las disminuciones en el valor de los bienes no usados en la industria petrolera;

(aa) Cualquier Costo relacionado con relaciones públicas y/o costos y gastos de
representación del Contratista y sus partes relacionadas, incluyendo cabildco,
promoción o publicidad;

(bb)Cualquier Costo de actividades realizadas derivadas de situaciones de
emergencia que requieran de acción inmediata y que no hubieren sido autorizadas
posteriormente por la CNH o la Agencia;

(cc) Los pagos por concepto de primas de seguros que no sean autorizados por la
Agencia, y

(dd) Las Obligaciones de Carácter Fiscal que paguen las Empresas Participantes,
salvo en el caso que se apliquen contribuciones específicas a la industria de
Exploración y Extracción de Hidrocarburos distintas a las que estuvieran vigentes al
momento del fallo por el que se adjudicó el Contrato, en cuyo caso se podrá recuperar
un monto tal que permita restaurar el balance económico del Contratista respecto de
dicha contribución de haberse mantenido las condiciones económicas relativas a los
términos fiscales prevalecientes al momento del fallo por el que se adjudicó el
Contrato. Para tal efecto la Secretaría de Hacienda establecerá el mecanismo
correspondiente.

Sección IX. De las operaciones con partes relacionadas.

1.21
E

Ñl

Se considerará que el Operador realiza operaciones con partes relacionadas,

E 16
[0]

ÁREA CONTRACTUAL G-CS-02 Y

e
1.22

Contrato No. CNH-R03-L01-G-CS-02/2018

residentes en el extranjero o en el país, cuando se encuentre en los supuestos
establecidos en los artículos 90, último párrafo, y 179 quinto párrafo de la Ley del
Impuesto sobre la Renta. Para estos efectos, en las operaciones que realicen, estará
obligado a determinar sus ingresos y Costos celebrados entre partes relacionadas
considerando los precios y montos de las contraprestaciones que se hubieren utilizado
con o entre partes independientes en operaciones comparables en los términos,
métodos y condiciones establecidos en la citada ley.

El Operador que celebre operaciones con partes relacionadas deberá demostrar que
éstas se pactaron a precios de mercado. Para demostrar que la transacción fue pactada
a precios de mercado el Operador deberá hacer uso de los métodos establecidos en el
presente Anexo 4 y en el Anexo 7 y descritos en las Guías sobre Precios de
Transferencia para Empresas Multinacionales y las Administraciones Fiscales,
aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico en 1995 o aquellas que las sustituyan.

Para operaciones menores a $20,000,000 USD (veinte millones de Dólares) o su
equivalente en moneda nacional, el Operador deberá conservar dicha información,
documentación y/o evidencia de conformidad con el presente Anexo 4 y el Anexo 7,

y

Para operaciones mayores a $20,000,000 USD (veinte millones de Dólares) o su
equivalente en moneda nacional, el Operador deberá conservar y entregar dicha
información, documentación y/o evidencia conforme a los lineamientos que para tal
efecto emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del
Contrato, a través del sistema informático que para tal efecto establezca el Fondo, así
como toda la información necesaria para su entrega a la Secretaría de Hacienda, en
caso de requerirlo, para replicar el o los análisis realizados.

Sección X. Del activo fijo.

1.23

op?

Cuando el Operador pretenda enajenar bienes cuyos Costos hubieran sido
recuperados parcial o totalmente, deberá contar con el dictamen técnico de la CNH,
por el cual justifique que el bien a enajenar ya no es indispensable para el fin del
Contrato.

Para determinar el valor del bien enajenado, se considerará el valor en libros
remanente o valor de desecho del bien, siempre que no sea inferior al precio de
mercado conforme a los numerales 1.21 y 1.22, del presente Anexo 4.

Como resultado de las labores de verificación por parte de la Secretaría de Hacienda,
y en caso de no demostrarse que la venta se realizó a precios de mercado, la diferencia
que se identifique entre la mediana del rango de precios de mercado y el precio
pactado en la venta, conforme al procedimiento del método intercuartil conforme a la
Normatividad Aplicable, deberá entregarse al Fondo o ser descontado de las
Contraprestaciones que le correspondan al Contratista.

el Y .
AREA CONTRACTUAL G-CS-02
Ol

y
Py
1.24

1.25

1.26

1.27

1.28

Contrato No. CNH-R03-L01-G-CS-02/2018

Tratándose de la restitución de bienes siniestrados parcial o totalmente, la
indemnización del seguro correspondiente se disminuirá de los Costos Recuperables.

Cuando el Costo del bien enajenado haya sido recuperado en su totalidad, se deberá
cumplir con el numeral 1.23 del presente Anexo 4 y el monto derivado de la venta
deberá ser entregado al Fondo a más tardar diez (10) Días Hábiles después de
liquidada la venta o previa autorización de la Secretaría de Hacienda, será descontado
un monto equivalente de las Contraprestaciones que le correspondan al Contratista.

En caso que el Costo del bien enajenado se hubiera recuperado parcialmente, el monto
generado por dicha operación se distribuirá de acuerdo al porcentaje efectivamente
recuperado al momento de la venta, entre el Estado y el Contratista según lo
establecido en el Contrato.

El Contratista, a través del Operador, podrá solicitar mediante autorización a la
Secretaría de Hacienda el descuento de las Contraprestaciones que le correspondan
por un monto equivalente al valor de la enajenación determinado conforme al numeral
1.23 del presente Anexo 4, adjuntando el dictamen técnico proporcionado por la
CNH, así como el registro y soporte contable referente al activo enajenado. La
Secretaría de Hacienda tendrá un plazo de cinco (5) Días Hábiles para otorgar la
referida autorización, informando al Operador y al Fondo de la autorización o
negativa.

El Operador notificará a la Secretaría de Hacienda cuando rente, arriende o preste
servicios con los activos registrados como Costos Recuperables, y en su caso,
recuperados al amparo del Contrato. El Fondo disminuirá de los Costos Recuperables,
los ingresos que el Operador reciba por los conceptos de renta o arrendamiento de los
bienes. Tratándose de los ingresos que el Contratista reciba por la prestación de
servicios de conformidad con el Anexo 10, así como de los costos asociados a dichos
servicios, tendrán el tratamiento establecido en el numeral 1.19 del presente Anexo 4
y en el Anexo 3.

Para la adquisición de los bienes cuyos Costos hubieran sido recuperados parcial o
totalmente en otro Contrato, se considerará el valor en libros, remanente o valor de
desecho del bien, siempre que no sea superior al precio de mercado, ajustado por su
vida útil. La adquisición de los bienes deberá contar con la autorización previa de la
CNH. En caso de que el precio de dichos bienes sea superior al precio de mercado, la
diferencia entre el precio pactado y la mediana del rango del precio de mercado,
conforme al procedimiento del método intercuartil en términos de los Lineamientos,
no será considerada como Costo Recuperable o deducible. La determinación del
precio de mercado deberá realizarse considerando los precios y montos de las
Contraprestaciones que se hubieren utilizado con o entre partes independientes en
operaciones comparables en términos de lo dispuesto en los Lineamientos.

Sección XL Inventarios.

1,29
opt

El Operador deberá llevar un registro de todos los Materiales que indiquen su

El 18
[0]

ÁREA CONTRACTUAL G-CS-02 Y

Y
1.30

1.31

Contrato No. CNH-R03-L01-G-CS-02/2018

especificación, valor y localización y no podrá enajenar cualquier Material sin la
autorización por escrito de la CNH. El Operador deberá proporcionar semestralmente
un reporte del registro de inventarios que contenga: (i) la descripción y códigos de
todos los Materiales; (ii) el monto cargado a las cuentas por cada Material, y (iii) el
Mes en el que cada Material fue cargado, y en su caso, dado de baja en las cuentas,
incluyendo los movimientos de Materiales en almacén hacia su destino registrado de
conformidad con el numeral 1.8 de este Anexo 4. Cualquier ingreso por la disposición
de cualquier Material deberá ser acreditado a la Cuenta Operativa.

Por lo menos una vez al Año y a la terminación del Contrato, el Operador deberá
llevar a cabo un inventario físico de todos los Materiales que haya adquirido para el
Contrato. El Contratista deberá enviar notificación por escrito a la CNH de la fecha
en que iniciará dicho inventario por lo menos treinta (30) Días de anticipación. Si así
lo desea, la CNH podrá estar presente mientras se lleva a cabo el inventario físico. El
Contratista deberá hacer las reconciliaciones correspondientes al registro de los
Materiales que resulten del inventario físico.

En la medida de lo posible, todos los Materiales deberán ser fácilmente identificables
a través de la inspección simple con sus respectivos códigos.

El Inventario deberá estar sujeto a los artículos 59, fracción VIII y 60, fracción Il,
tercer párrafo del Código Fiscal de la Federación; al artículo 41 de la Ley del
Impuesto sobre la Renta y al Boletín C-4 de las Normas de Información Financiera.

Sección XII. Reportes.

1.32

1,33

1.34

1.35

Todos los reportes que deba hacer el Operador relacionados con las operaciones de
Costos Elegibles, se harán a través del sistema electrónico que ponga a disposición el
Fondo, y serán suscritos mediante la Firma Electrónica Avanzada (FIEL). El Fondo
preverá y dará a conocer los mecanismos para recibir los reportes mencionados para
los casos en que, por causas de fuerza mayor, el Operador no pueda registrar o
suscribir dichos reportes.

El Operador deberá registrar los volúmenes de producción de acuerdo a lo establecido
en el Contrato y dichos volúmenes serán validados con la información que remita la
CNH al sistema informático que para tal efecto establezca el Fondo.

El Contratista deberá presentar, dentro de los diez (10) Días Hábiles siguientes al Mes
que se reporta, la información y documentación mensual requerida en el sistema
electrónico que para tal propósito ponga a disposición el Fondo, incluyendo aquella
relativa a los Precios Contractuales.

El Fondo realizará el pago de las Contraprestaciones conforme al Contrato
correspondiente, una vez que se hayan registrado el Valor Contractual de los
Hidrocarburos y los Costos, y que dicha información se encuentre validada conforme
los requerimientos del Contrato en el sistema informático que para tal efecto
establezca el Fondo.

al 19

ÁREA CONTRACTUAL G-CS-02
El

d

y

E,
Contrato No. CNH-R03-LO1-G-CS-02/2018

1.36 En caso que el Operador cambie de domicilio, según sea establecido en el Contrato,
deberá informar a la CNH y al Fondo el nuevo domicilio para oír y recibir
notificaciones en un plazo no mayor a cinco (5) Dias Hábiles posterior a la
autorización de cambio de domicilio por parte del Servicio de Administración
Tributaria.

2 Auditoría ExternaCada Empresa Participante deberá presentar anualmente estados
financieros dictaminados por un auditor externo independiente conforme al término y
reglas que para su presentación establece el Código Fiscal de la Federación y su
Reglamento vigentes.

2.2 La documentación señalada en el numeral anterior se entregará a la Secretaría de
Hacienda a través del sistema informático que para tal efecto establezca el Fondo y
deberá incluir la siguiente información:

(a) Informe del auditor externo independiente;
(b) Estados financieros:

¡Estado de situación financiera;

stado de resultados;

iti.Estado de variaciones en el capital contable, y
iv.Estado de flujos de efectivo.

(c) Notas a los estados financieros;

(d) Enel caso de existir operaciones con partes relacionadas, el estudio de precios
de transferencia;

(e) Carta de recomendaciones al Contratista respecto al control interno de acuerdo
a las prácticas internacionales de auditoría, y

(5 Respuesta del Contratista sobre las acciones a implementar de las
recomendaciones al control interno propuestas por el auditor externo
independiente.

Dicha información se entregará a más tardar el día 15 de julio del ejercicio siguiente
del que se dictaminen los estados financieros.

2.3 Todo ajuste relacionado con el presente Contrato que resulte de la auditoría
independiente deberá registrarse inmediatamente en la Cuenta Operativa. Asimismo,
dicho ajuste deberá hacerse del conocimiento de la Secretaría de Hacienda.

2.4 Los costos de cualquier auditoría externa anual a que se hace referencia en el numeral
2.1 del presente Anexo 4, serán cubiertos por el Operador y serán considerados Costos
Recuperables.

EE 20
ÁREA CONTRACTUAL G-CS-02
¡ol

dl

Y
Contrato No. CNH-R03-L01-G-CS-02/2018

3 Verificación.

3.1

La Secretaría de Hacienda verificará que el Contratista cumpla con los aspectos
contables y financieros previstos en los Anexos 3, 4, 7 y 8, mediante la realización
de:

(a) Auditorías mediante Requerimientos de Información;

(b) Visitas, y

(c) Auditorias mediante Procedimientos Analíticos.

Las labores de verificación se practicarán a la Cuenta Operativa, a los Costos, a las
Contraprestaciones en favor del Estado, así como a los registros y originales de los
justificantes primarios relacionados con dicha Cuenta Operativa y a los Costos

Recuperables, en el curso de cualquier Año o parte del mismo.

Asimismo, las labores de verificación se realizarán respecto de las actividades de
procura de bienes y/o servicios que realice el Contratista.

Sección 1. Auditorías mediante Requerimientos de Información.

3.2

3.3

op?

La Secretaría de Hacienda podrá realizar auditorías, consistentes en requerimientos
de información al Operador. Para tal efecto, se notificará el requerimiento al
Operador, mismo que deberá contener, al menos, lo siguiente:

(a) Objeto o propósito del requerimiento de información;
(b) Descripción de la información requerida;

(c) Plazo de entrega de la información, que no podrá ser menor a cinco ni mayor a
quince (15) Días Hábiles, ambos a partir de que surta efectos la notificación del
requerimiento;

(d) Formato de entrega de la información, y

(e) Domicilio en el cual se deberá entregar la información y documentación
solicitada, o en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito de la Empresa Participante, el plazo para la entrega de la
información requerida podrá ampliarse por una sola vez, sin que el mismo exceda en
ningún caso la mitad del plazo otorgado originalmente.

Derivado del análisis y revisión de la información entregada por la Empresa
Participante conforme al numeral anterior, la Secretaría de Hacienda podrá hacer
solicitudes de información adicional, cumpliendo los requisitos señalados en el
mismo,

El 21

ÁREA CONTRACTUAL G-CS-02
[ol

d

+ y
Contrato No. CNH-R03-L01-G-CS-02/2018

3.4 Cuando la Secretaría de Hacienda determine que derivado del análisis efectuado a la
información recibida, sea necesario acudir a verificar en el lugar en donde se realicen
las actividades objeto del Contrato o en el lugar que se considere su domicilio fiscal,
notificará a la Empresa Participante que dicha auditoría continuará mediante una
orden de visita conforme al presente Anexo 4,

3.5 Una vez analizada y revisada la información recibida, así como la demás información
con la que cuente, la Secretaría de Hacienda notificará al Operador el Informe Parcial
de Conclusión de la auditoría conforme al numeral 3.18 del presente Anexo 4 y
procederá en términos de los numerales 3.19 a 3.23 de este Anexo 4.

3.6 La Secretaría de Hacienda podrá instruir en todo momento que las auditorías se
realicen por el Servicio de Administración Tributaria o por auditores o inspectores
externos.

Sección II. Visitas.

3.7 — Pararealizar una visita a la Empresa Participante, la Secretaría de Hacienda emitirá y
notificará una orden de visita, la cual señalará, al menos:

(a) Su objeto o propósito;

(b) El lugar o lugares donde se efectuará. El aumento de lugares a visitar deberá
notificarse por escrito al Operador, en un plazo no mayor a cinco (5) Días Hábiles
antes del término de la visita;

(c) El tiempo planeado para su ejecución, y

(d) El o los nombres de los verificadores que deban efectuarla, los cuales podrán ser
sustituidos, aumentados o reducidos en su número, en cualquier momento por la
Secretaría de Hacienda. La sustitución o aumento de los verificadores que deban
efectuar la visita se notificará al Operador.

3.8 Acta de Inicio de la Visita. Para hacer constar el inicio de la visita, se levantará el

Acta de Inicio de la Visita. Para ello, el representante legal o la Persona con quien se
entienda la visita designará dos (2) testigos y, si éstos no son designados o los
designados no aceptan servir como tales, el o los verificadores los designarán, sin que
esta circunstancia invalide tos resultados de la visita.
Los verificadores deberán acreditarse como personal designado para llevar a cabo las
visitas al presentarse en el lugar o lugares donde se efectuará, ante la Persona
designada por la Empresa Participante para recibir notificaciones y atender la visita o
la Persona con quien se entienda la visita.

3.9 La visita podrá abarcar, de manera enunciativa más no limitativa, la revisión de todo
tipo de registros, libros, documentos, papeles, archivos, expedientes, estados de
cuentas bancarias, ya sea que consten de manera física o electrónica, discos, cintas o

(op: El 22
ÁREA CONTRACTUAL G-CS-02
ls]

Y
0)
3.10

3.11

3.12

Contrato No. CNH-R03-L.01-G-CS-02/2018

cualquier otro medio procesable de almacenamiento de datos, relacionados con el
objeto de la visita. Asimismo, podrá incluir la inspección o verificación de bienes y
mercancías, así como la realización de entrevistas al personal del Operador, todo ello
relacionado con el objeto de la visita.

En el desarrollo de la visita, la Empresa Participante y su personal estarán obligados
a proporcionar a los verificadores, asistencia y soporte logístico sin cargo alguno, y
deberán permitir el acceso a las instalaciones así como mantener a su disposición la
contabilidad y demás documentos físicos y electrónicos que sean objeto de la visita y
que se relacionen con el cumplimiento de las disposiciones contractuales, y a los
lineamientos que para tal efecto emita la Secretaría de Hacienda vigentes a la fecha
de adjudicación del Contrato y demás Normatividad Aplicable.

Los verificadores podrán levantar actas circunstanciadas en las que se hagan contar
hechos, omisiones o circunstancias de carácter concreto, de los que se tenga
conocimiento en el desarrollo de una visita. Para ello, el representante legal o la
Persona con quien se entienda la visita designará dos (2) testigos y, si éstos no son
designados o no aceptan servir como tales, el o los verificadores los designarán, sin
que esta circunstancia invalide los resultados de la visita; asimismo, se entregará un
tanto del acta circunstanciada al Contratista.

El Contratista podrá formular observaciones en el acta referida en el párrafo anterior
y ofrecer pruebas en relación a los hechos contenidos en ella, o bien por escrito dentro
de los cinco (5) Días Hábiles siguientes a la fecha de levantamiento del acta
circunstanciada.

Las visitas se podrán practicar en cualquier lugar en donde se realicen las actividades
objeto del Contrato, o en el lugar que se considere su domicilio fiscal de la Empresa
Participante, indistintamente.

El tiempo de ejecución de las visitas podrá ser ampliado por una sola vez por
determinación de la Secretaría de Hacienda o a solicitud por escrito del Operador, sin
que la prórroga pueda exceder la mitad del plazo originalmente previsto y siempre
que se cumpla con lo dispuesto en el numeral 3.16 de este Anexo 4.

La Secretaría de Hacienda deberá notificar la ampliación del plazo a la Empresa
Participante cuando menos cinco (5) Días Hábiles antes de que el plazo original
concluya. En caso que la solicitud provenga del Operador, deberá presentarla con al
menos diez (10) Días Hábiles antes de la conclusión del plazo original.

Los verificadores designados por la Secretaría de Hacienda podrán requerir al
Operador copias para que, previo cotejo con sus originales, sean certificadas por
aquéllos y anexados a los Informes Parciales y Finales de conclusión que se emitan.

La Secretaría de Hacienda podrá realizar las visitas directamente, a través del Servicio
de Administración Tributaria o de terceros que contrate al efecto, así como con el
apoyo de la CNH, quienes deberán sujetarse en todo momento a las disposiciones del

El 23

ÁREA CONTRACTUAL G-CS-02
ll
3.14

Contrato No. CNH-R03-L01-G-CS-02/2018

Contrato, sus Anexos y a los lineamientos que para tal efecto emita la Secretaría de
Hacienda vigentes a la fecha de adjudicación del mismo.

Una vez concluida la visita, la Secretaría de Hacienda notificará al Operador el
Informe Parcial de Conclusión conforme al numeral 3.18 de este Anexo 4 y procederá
en términos de los numerales 3.19 a 3.23 de este Anexo 4.

Previo a la emisión del Informe Parcial de Conclusión, la Secretaría de Hacienda
podrá requerir información adicional al Operador, cumpliendo al efecto lo señalado
en el numeral 3.2 de este Anexo 4.

Independientemente de las obligaciones del Contratista, cuando éste cambie de
domicilio del lugar donde se está llevando a cabo una visita, deberá presentar escrito
libre a la Secretaría de Hacienda notificando de dicha situación, en un plazo no mayor
a cinco (5) Días Hábiles posteriores a la presentación del aviso de cambio de
domicilio ante el Servicio de Administración Tributaria.

Sección II. Disposiciones comunes a las auditorías mediante requerimientos de
información y visitas.

3.16

3.17

3.18

3.19

op

Las labores de verificación tendrán una duración máxima de veinticuatro (24) Meses
contados a partir de la notificación del primer requerimiento de información o de la
orden de visita.

En caso que no se detecten irregularidades durante las labores de verificación, la
Secretaría de Hacienda emitirá una resolución de cierre, haciéndola del conocimiento
del Operador.

Informe Parcial de Conclusión. Si con motivo de las labores de verificación se
encontraran inconsistencias, la Secretaría de Hacienda notificará al Operador el
Informe Parcial de Conclusión,

Respuesta al Informe Parcial de Conclusión. La Empresa Participante deberá entregar
por escrito a la Secretaría de Hacienda la respuesta y aclaración de los hallazgos
señalados en el Informe Parcial de Conclusión, anexando la evidencia suficiente y
completa, en un plazo no mayor a quince (15) Días Hábiles contados a partir de la
fecha en que surta efectos la notificación.

A solicitud expresa de la Empresa Participante, el plazo establecido en el párrafo
anterior podrá ampliarse por una sola vez, hasta por ocho (8) Días Hábiles más.

Se tendrán por consentidos los hechos u omisiones consignados en el Informe Parcial
de Conclusión antes señalado, si en el plazo antes señalado el Operador no presenta
documentación comprobatoria que los desvirtúe.

Informe de Conclusión. Una vez analizada la información señalada en el numeral
anterior, la Secretaría de Hacienda notificará al Operador el Informe de Conclusión
El 24 .

AREA CONTRACTUAL G-CS-02
[el

L

d

Y

(y
3.21

3.22

3.23

Contrato No. CNH-R03-L01-G-CS-02/2018

en el que señalará los hallazgos detectados, las irregularidades y conclusiones que no
hayan sido aclaradas dentro del plazo otorgado en el Informe Parcial de Conclusión.

El Informe de Conclusión deberá:

(a) Emitirse en un plazo no mayor a veinte (20) Días Hábiles posteriores a la
respuesta y aclaración de los hallazgos señalados en el Informe Parcial de
Conclusión por parte de la Empresa Participante;

(b) Cumplir con las Normas Internacionales de Auditoría;

(c) Describir detalladamente las irregularidades detectadas y las conclusiones
alcanzadas, y

(d) Ser firmado por el funcionario facultado.

En caso que a juicio de la Secretaría de Hacienda, el Operador haya aclarado o
subsanado todas las inconsistencias y conclusiones detectadas en el Informe Parcial
de Conclusión, aquélla emitirá una resolución de cierre, haciéndola del conocimiento
del Operador.

En el caso que el Informe de Conclusión determine irregularidades, la Empresa
Participante contará con un plazo de quince (15) Días Hábiles a partir de la
notificación para que subsane dichas irregularidades, para lo cual deberá entregar la
documentación que acredite fehacientemente que se han subsanado.

A solicitud por escrito del Operador, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, hasta por ocho (8) Días Hábiles.

Resolución Final de Verificación. La Secretaría de Hacienda valorará la
documentación que presente la Empresa Participante en atención al Informe de
Conclusión y, en caso que las irregularidades detectadas hayan sido subsanadas,
emitirá una resolución de cierre, notificándola al Operador.

Si a juicio de la Secretaría de Hacienda las irregularidades no fueren subsanadas, ésta
emitirá la Resolución Final de Verificación, cumpliendo al efecto con los requisitos
señalados en los incisos (a) a (d) del numeral 3.20 de este Anexo 4.

La Secretaría de Hacienda señalará en la Resolución Final de Verificación los ajustes
que deban realizarse a las Contraprestaciones correspondientes al Período
inmediatamente posterior, así como los demás efectos y consecuencias que procedan
conforme al Contrato y la Normatividad Aplicable.

Todo ajuste que resulte de la Resolución Final de Verificación deberá registrarse
inmediatamente en la Cuenta Operativa.

Las controversias que surjan con motivo de lo dispuesto en esta Sección serán
resueltas en términos de lo establecido en el Contrato o en la Normatividad Aplicable.

el 25 !
AREA CONTRACTUAL G-CS-02

d
3.26

3.27

Contrato No. CNH-R03-L01-G-CS-02/2018

Adicionalmente a los requisitos de información y documentación que el Operador
deba cumplir conforme a los Anexos 3, 4, 7 y 8, la Secretaría de Hacienda podrá
solicitar la documentación que, para cada caso en particular, deba conservarse
conforme a lo señalado en las leyes, reglamentos y disposiciones fiscales vigentes a
la fecha de la realización de las operaciones.

La Secretaría de Hacienda establecerá un comité de evaluación y seguimiento de las
labores de verificación.

Sección IV, Auditorias mediante Procedimientos Analíticos.

3.28

3.29

3.30

3.31

La Secretaría de Hacienda realizará auditorías a través de procedimientos analíticos
a partir de la solicitud de ajustes y correcciones que presente la Empresa Participante
de conformidad con el numeral 1.9 del Anexo 8.

La Empresa Participante podrá presentar la solicitud de ajustes y correcciones dentro
de los ciento ochenta (180) Días posteriores a la fecha de pago de las
Contraprestaciones correspondientes a dicha solicitud, siempre y cuando no se
encuentre sujeto a un proceso de auditoría mediante requerimientos de información o
de visita que comprenda el mismo período de la solicitud.

La Empresa Participante presentará, junto con la solicitud de ajustes y correcciones,
la evidencia que permita verificar la validez de los ajustes y correcciones derivadas
de las observaciones señaladas.

La solicitud de ajustes y correcciones deberá contar con la firma autógrafa al calce y
al margen de cada hoja que la integre del representante legal de la Empresa
Participante al que se refiere el numeral 3.38 del presente Anexo.

En dicha solicitud el Operador deberá señalar, al menos, lo siguiente:

(a) Datos generales:
i. Señalar la Denominación o Razón Social del Contratista;
ii. Señalar el domicilio registrado ante el Fondo;
iii. Número de Contrato, y
iv. Folio fiduciario asignado por el Fondo al Contratista;
(b) Antecedentes. La Empresa Participante deberá especificar puntualmente los
conceptos a que se refiere la solicitud de ajuste y corrección del cálculo de las

Contraprestaciones y/o registros contables y financieros, así como el monto de
los mismos y demás elementos necesarios para la determinación de las mismas,

El 26 .
AREA CONTRACTUAL G-CS-02

S

'
(y
3.32

Contrato No. CNH-R03-L01-G-CS-02/2018

señalando el Período para el cual se hace la solicitud y en su caso los Periodos
subsecuentes que se incluyan en la solicitud, manifestando cómo se determinó el
ajuste y corrección a efecto de que se pueda replicar, presentando, en su caso, la
memoria de cálculo correspondiente,

(c) Documentación:

i. Anexar copias certificadas, en su caso, de la documentación y la información
con la que soporte los ajustes y correcciones señaladas, así como los montos
de cada ajuste y corrección solicitados.

ii. En caso de que la solicitud de ajustes y correcciones se derive de
observaciones a los volúmenes de Hidrocarburos registrados ante el Fondo, la
Empresa Participante deberá presentar las copias certificadas de los
documentos donde ta CNH ávale dichos ajustes de acuerdo a la Cláusula 13
del Contrato y a la Normatividad Aplicable,

La Empresa Participante deberá describir de manera específica cómo la información
anexada soporta cada una de las observaciones que originaron la solicitud de ajustes
y correcciones.

Cuando la solicitud de ajustes y correcciones que presente la Empresa Participante no
contenga los datos o no cumpla con los requisitos aplicables señalados en el numeral
anterior, se deberá prevenir al interesado, por escrito y por una única vez, para que
subsane la omisión dentro del término de cinco (5) Días Hábiles contados a partir de
que haya surtido efectos la notificación, a efecto de poder continuar con el
procedimiento solicitado, en caso contrario, y una vez transcurrido dicho plazo sin
que desahogue la prevención, se desechará la solicitud notificándole al Operador.

En caso de que la Empresa Participante no haya entregado la información suficiente
para validar la solicitud presentada, la Secretaría de Hacienda podrá requerir
información adicional y/o solicitar la confirmación de la información originalmente
proporcionada por el Operador. Dicho requerimiento de información o solicitud de
confirmación será por escrito y deberá indicar, al menos:

(a) El objeto o propósito del requerimiento de información;

(b) La descripción de la información requerida;

(c) El plazo de entrega de la información, que no podrá ser menor a cinco (5) ni
mayor a quince (15) Días Hábiles, ambos a partir de la fecha en que surta efecto
la notificación del requerimiento;

(d) En su caso, el formato de entrega de la información, y

(e) El domicilio en el cual se deberá entregar la información y documentación
solicitada, o en su caso, medio o sistema electrónico para su transmisión.

El 27
ÁREA CONTRACTUAL G-CS-02

ad

Py
Contrato No. CNH-R03-L01-G-CS-02/2018

A solicitud por escrito de la Empresa Participante, el plazo para la entrega de la
información requerida podrá ampliarse por una sola vez, sin que el mismo exceda en
ningún caso la mitad del plazo otorgado originalmente.

3.34 En caso que la Secretaría de Hacienda determine la procedencia de la solicitud
presentada por la Empresa Participante conforme a las conclusiones obtenidas del
procedimiento analítico realizado, notificará dicha procedencia al Operador y al
Fondo para que se realicen los ajustes y correcciones respectivos conforme al Anexo
3.

En caso que la Secretaría de Hacienda determine que no cuenta con la evidencia
suficiente para determinar la procedencia de los ajustes y correcciones lo notificará al
Operador y al Fondo y podrá iniciar las labores de verificación mediante la realización
de auditoría mediante requerimientos de información o visita.

Sección V. Solicitudes de información a terceros y partes relacionadas.

3.35 En cualquier momento, la Secretaría de Hacienda podrá requerir a terceros y a partes
relacionadas del Operador la presentación de documentación e información
relacionada con sus operaciones con el Operador y derivadas de las actividades que
éste realice al amparo del Contrato, con el fin de complementar, sustentar y enriquecer
las labores de verificación a su cargo.

Los requerimientos de información a que se refiere el párrafo anterior deberán
sujetarse, en lo conducente, a lo señalado en los numerales 3.2 y 3.3 de este Anexo 4.

Sección VI. De los requerimientos de información del Servicio de Administración
Tributaria.

3.36 El Servicio de Administración Tributaria podrá solicitar al Fondo toda la información
registrada por el Operador en el sistema informático que establezca el mismo, con el
propósito de verificar el cumplimiento de las obligaciones fiscales del Operador,

Sección VIL De las notificaciones.

3.37 El representante legal de la Empresa Participante, parte relacionada o tercero se
considerará como Persona autorizada para recibir notificaciones, así como para
atender las auditorías, visitas y requerimientos de información en términos de este
Anexo 4,

El Operador deberá registrar a su(s) representante(s) legal(es) ante el Fondo, mismos
que podrá(n) ser removido(s) libremente, sin perjuicio de que para efectos de este
Anexo 4 y del Contrato, se tendrá por removido siempre que se dé aviso al Fondo.

3.38 Las notificaciones deberán efectuarse en el plazo máximo de diez (10) Días Hábiles,

a partir de la emisión del acto a notificar y surtirán efectos el Día en que se practiquen.
EA El 28
ÁREA CONTRACTUAL G-CS-02 SL
0]

dl

Y

0
3.39

3.40

3,41

Contrato No. CNH-R03-L01-G-CS-02/2018

Los plazos señalados en esta Sección empezarán a correr al Día siguiente de que haya
surtido efectos la notificación.

Si al presentarse el notificador para entregar la notificación en el domicilio fiscal o en
el lugar en el que realice sus actividades, no estuviere presente el representante legal
del interesado, dejará citatorio con la Persona que en ese momento se encuentre en el
lugar donde se practique dicha notificación.

Si el representante legal no atendiera el citatorio, se podrá realizar la notificación con
la Persona que en ese momento se encuentre en el domicilio fiscal o en el lugar en el
que realice sus actividades.

La Secretaría de Hacienda podrá optar por realizar las notificaciones:al Operador en
la dirección de correo electrónico que para el efecto éste designe o a través de los
sistemas electrónicos que aquélla establezca o determine.

Al efecto, la Secretaría de Hacienda deberá notificar por escrito al Operador, con al
menos diez (10) Días Hábiles de anticipación, su decisión de iniciar las notificaciones
referidas en esta Sección a través de los medios electrónicos señalados en el párrafo
anterior, informando en su caso los requerimientos técnicos y operativos necesarios
y demás disposiciones que serán aplicables.

Sección VIII De las labores de verificación.

3.42

Para la ejecución de las labores de verificación a que se refiere esta Sección, la
Secretaría de Hacienda, así como el personal que designe para ello, deberán apegarse
a las Normas Internacionales de Auditoría, a este Contrato y sus Anexos, así como a
los procedimientos aplicables, además de cumplir con lo siguiente:

(a) Preservar su independencia para ejecutar cualquier trabajo de verificación, con
la finalidad de que se encuentre libre de impedimentos para emitir su opinión sin
ser afectado por influencias que comprometan el juicio profesional,
permitiéndole actuar con integridad, objetividad y profesionalismo; evitando
hechos y circunstancias que comprometan su opinión como relaciones
personales, intereses económicos u otros, así como cualquier conflicto de interés;

(b) Contar con los conocimientos técnicos y la capacidad profesional necesarios para
el caso particular;

(c) Sujetarse a un programa de capacitación y autoevaluación para la mejora
continua en su trabajo, y

(d) Otorgar el carácter de reservado a los datos, informes, documentos y demás
información del Contratista, parte relacionada o tercero que reciba o conozca.

Sección IX. De las sanciones.

op?

El 29

ÁREA CONTRACTUAL G-CS-02
EE

Pa
Contrato No. CNH-R03-L01-G-CS-02/2018

3.43 En caso que el Contratista incumpla con los procedimientos para el pago de las
Contraprestaciones correspondientes señalados en los Anexos 3, 4 y 8, la Secretaria
de Hacienda realizará los ajustes correspondientes, aplicando, en su caso, las
penalizaciones señaladas en el Anexo 3.

3.44  Encaso que la Secretaría de Hacienda identifique que en el registro de las operaciones
con partes relacionadas y/o terceros el Contratista haya incumplido con los

requerimientos de información establecidos en el Contrato, dicha Secretaría
informará al Servicio de Administración Tributaria para los efectos conducentes,

dl

Y
V

H ÁREA CONTRACTUAL G-CS-02 L
Contrato No. CNH-R03-L01-G-CS-02/2018

ANEXO 5

PROGRAMA MÍNIMO DE TRABAJO y

ÁREA CONTRACTUAL G-CS-02

Y
1
Contrato No. CNH-R03-L01-G-CS-02/2018

PROGRAMA MINIMO DE TRABAJO

El Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo y, en su caso, los
compromisos adicionales que se adquieran durante el Período Adicional de Exploración se
expresan en Unidades de Trabajo. El monto de las Unidades de Trabajo comprometidas como

Programa Mínimo de Trabajo se define en la siguiente tabla:

Unidades de Trabajo del Programa Mínimo de Trabajo

as Unidades de Trabajo
Provincia s
(número)
Cuencas del Sureste _ 2,668

El monto de las Unidades de Trabajo comprometidas como Incremento en el Programa Mínimo,

se define en la siguiente tabla. Dichas Unidades de Trabajo deberán ejecutarse conforme a las
cláusulas 4,2 y 4,3 del Contrato, en caso que como resultado de la Licitación, el Contratista se

haya comprometido a realizar cero Pozos exploratorios como parte de su Propuesta Económica.

Valor del Pozo exploratorio en cada Área Contractual.

Valor del Pozo en Unidades de Trabajo

Provincia Ñ
(número)

Cuencas del Sureste 42,000

El cumplimiento del Programa Mínimo de Trabajo, del Incremento en el Programa Mínimo y, en
Su caso, los compromisos adicionales se evaluarán conforme a la ejecución de actividades de
Exploración dentro del Área Contractual, de acuerdo con su valor en Unidades de Trabajo,

independientemente de los Costos incurridos en su realización.

Para efectos del pago de penalizaciones por incumplimiento al Programa Mínimo de Trabajo, al
Incremento en el Programa Minimo y, en su caso, los compromisos adicionales adquiridos para
el Primer Periodo Adicional de Exploración, el valor de referencia por cada Unidad de Trabajo

no realizada será indexado al precio de los Hidrocarburos de conformidad con la siguiente tabla:

ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

Valor de referencia por Unidad de Trabajo

Valor de 1
(una)

Precio del crudo Brent Unidad de

Cólares por barril)

Trabajo

(Dólares)
Menor a 30 669
Mayor a 30, menor o igual a 35 736
Mayor a 35, menor o igual a 40 796
Mayor a 40, menor o igual a 45 852
Mayor a 45, menor o igual a 50 905
Mayor a 50 menor o igual a 55 954

Mayor a 55, menor o igual a 60 1,000
Mayor a 60, menor o igual a 65 1,044
Mayor a 65, menor o igual a 70 1,086
Mayor a 70, menor o igual a 75 1,127
Mayor a 75, menor o igual a 80 1,165
Mayor a 80, menor o igual a 85 1,203
Mayor a 85, menor o igual a 90 1,239
Mayor a 90, menor o igual a 95 1,274
Mayor a 95, menor o igual a 100 1,308
Mayor a 100 1,341

6. Los montos de la Garantía de Cumplimiento, se calcularán como el resultado de multiplicar el
valor de referencia por Unidad de Trabajo definido en el presente Anexo 5 aplicable a la fecha
de adjudicación del Contrato, por el setenta y cinco por ciento (75%) del número de Unidades de
Trabajo correspondientes al Programa Mínimo de Trabajo y al Incremento en el Programa
Mínimo, o del Incremento en el Programa Mínimo no realizado durante el Período Inicial de
Exploración y el compromiso adicional de trabajo del Contratista para el Período Adicional de

Exploración, respectivamente, de conformidad con lo establecido en la Cláusula 18.1.

7. A fin de acreditar el cumplimiento del Programa Mínimo de Trabajo, el Incremento en el
Programa Mínimo y, en su caso, los compromisos adicionales, el Contratista deberá incluir el
programa y la descripción de las actividades relacionadas al Programa Mínimo de Trabajo en el

Plan de Exploración, que en su caso, aprobará la Comisión.

8. El Contratista podría acumular Unidades de Trabajo por cada metro perforado en cada Pozo de

conformidad con lo siguiente:

rol Ñ
5 ÁREA CONTRACTUAL G-CS-02

7
Unidad de trabajo por Pozo según profundidad

Contrato No. CNH-R03-L01-G-CS-02/2018

Profundidad Unidades de Trabajo
(mbnm) (número)
0 T 0
500 12,000
1,000 18,000
1,500 24,000
2,000 27,000
2,500 31,000
3,000 35,000
3,500 39,000
4,000 43,000
4,500 48,000
5,000 53,000
5,500 59,000
6,000 66,000
6,500 72,000
7,000 80,000
7,500 88,000

> 8,000 97,000

mbnm: metros bajo el nivel del mar.

9. Sólo se acreditarán los metros perforados en Pozos exploratorios perforados por el Contratista en
el marco del Contrato.

10. La profundidad de los Pozos exploratorios será medida en metros perforados bajo el nivel del
mar, redondeado hasta el siguiente metro entero. Sólo se acreditarán Unidades de Trabajo cuando
se perfore en el subsuelo marino por 100 metros o más.

11. Si la profundidad de dicho Pozo no corresponde a una cantidad expresada en la tabla anterior, el
número de Unidades de Trabajo será determinado por interpolación lineal con base en dicha tabla.

12. El Contratista podrá acreditar Unidades de Trabajo conforme a la siguiente tabla:

Unidades de
Actividad Exploratoria Descripción de actividades a acreditar Unidad Trabajo
(número)
Información del Centro | Por el monto total de información adquirida al CNIH a | Por cada mil
Nacional de Información — | partir de la Fecha Efectiva, relacionada con zonas dólares 0.5
e | de Hidrocarburos (CNIH) | marinas. z (SEUA)
3 | Henraceso e interpretación | Reproceso e interpretación comará según cubrimiento hee 135
É L existente superficial j
É Adquisición y procesado | La adquisición realizada contará según el cubrimiento Lee 250
| de sísmica 3D NAz superficial Ñ
Adquisición y procesado — | La adquisición realizada contará según el cubrimiento km 4.00
de sísmica 3D WAz superficial Ñ
al

ÁREA CONTRACTUAL G-CS-02 $

y
Contrato No. CNH-R03-L01-G-CS-02/2018

Adquisición y procesado — | La adquisición realizada contará según el cubrimiento
Feomi : km 1.00
de sísmica 2D lineal.
Reproceso de sísmica 2D | El reproceso realizado contará según el cubrimiento km 0.50
existente lineal. 7
Incluyendo al menos interpretación y generación de
configuraciones estructurales de los principales Por área
Interpretación sísmica intervalos estratigráficos de interés. Cubrimiento de la contractual 100.00
totalidad de la superficie con cobertura sísmica del
área contractual
Litológicos-correlación (SP. GR, PE). Por metro de 0.12
registro
A . se St Por metro de
Resistividad (inducción, onda electromagnética). registro 0.12
Registros geofisicos de - | Porosidad (densidad, neutrón). Por Bee de 0.12
pozos > resis 10
Propiedades físicas de las rocas (sónico dipolar). or metro de 0.12
registro
; Por metro de
Registros especiales (MRI, ECS, FMI, NMR). registro 0,35
VSP/Checkshots. Por estación 0.65
a Por metro de
| Adquivición demuestras | POT cada met de núcleo de fondo. cie 5.00
«2 | de núcleo , Por 3 núcleos
3 Por cada 3 muestras de núcleos de pared. de pared 1.50
£ Análisis Análisis de petrofisica básica.
E Rutinarios/Convencionales | Petrografía en secciones delgadas. análisis de Por muestra 2.50
% | de núcleos (RCALs) difracción de rayos-X y análisis MEB.
3 Presión capilar, permeabilidad relativa, daño de
| Análisis Especiales a formación, tomografía, resonancia magnética, factor
S núcleos (SCALs) de recuperación, mojabilidad, geomecánica, rayos Por muestra 3.50
gamma espectral, análisis de fracturas (triaxiales y
caracterización de fracturas), etc.
Por cada
Presiones MDT Máximo 4 muestras por unidad de depósito medición de 60.00
presión
a . Por cada
Por cada muestra de accite o gas en cada depósito
Muestras MDT hidráulicamente conectado. muestra de 200.00
PVr Cada análisis de presión transitoria en el fondo de Por cada 100.00
pozo, prueba
En caso de descubrimiento. Por cada prueba de Por cad:
Prucba de Producción producción en cada pozo perforado en el marco del or ee a 700.00
contrato. prueba
Evaluación de Recursos Mm” Por área
Prospectivos Evaluación de plays y prospectos. contractual 200.00
. Adquisición y procesado de datos. Contabilización de 2
Electromagnéticos Unidades de Trabajo según cubrimiento superficial km 3.00
£: Adquisición y procesado de datos. Contabilización de
5 Gravimetría Unidades de Trabajo según cubrimiento km?/m 2.00
E! superficiallineal.
Adquisición y procesado de datos. Contabilización de >
Magnetomerría Unidades de Trabajo según cubrimiento superficial. km 2.00

12.1. Las actividades de sísmica y estudios con las que se acrediten Unidades de Trabajo se
sujetarán a la entrega de la información técnica relacionada a la CNH.
12.2. El Contratista podrá acreditar Unidades de Trabajo con la información que se adquiera del
Centro Nacional de Información de Hidrocarburos relacionada con zonas terrestres. Lo
[eran] :
Ñ 5 ÁREA CONTRACTUAL G-CS-02
12.3,

12.4.

12.5.

12.6.

Contrato No. CNH-R03-L01-G-CS-02/2018

anterior, independientemente de que la información haya sido adquirida previo a la Fecha
Efectiva, salvo los paquetes de datos adquiridos para efectos de participar en un proceso
de licitación de la Comisión.

Sólo se acreditarán los estudios correspondientes a los Pozos perforados por el Contratista
en el marco del presente Contrato.

Solamente se aceptarán trabajos de adquisición, reproceso e interpretación sísmica que se
encuentren relacionados al Área Contractual.

Los kilómetros cuadrados (km2) correspondientes a la adquisición y/o reprocesamiento
sísmica 3D no podrán exceder el 200% de la superficie del Área Contractual.

E] Contratista podrá acreditar el cumplimiento de los trabajos de adquisición y reproceso
sísmico con datos derivados de autorizaciones para el Reconocimiento y Exploración

Superficial.

ÁREA CONTRACTUAL G-CS-02 P

ek

+
y
Contrato No. CNH-R03-L01-G-CS-02/2018

ANEXO 6

MODELO DE GARANTÍA DE CUMPLIMIENTO

f

úl ÁREA CONTRACTUAL G-CS-02

Y

4)
Contrato No. CNH-R03-L01-G-CS-02/2018

MODELO DE GARANTÍA DE CUMPLIMIENTO

Fecha:
Carta de Crédito Irrevocable Stand-by No: [*]
De: [Nombre del Banco Emisor] (el “BANCO EMISOR/CONFIRMADOR”)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR]), con la presente emitimos esta Carta de Crédito Irrevocable Stand-by
número [*] (la “Carta de Crédito”) en favor de la Comisión Nacional de Hidrocarburos (el
“BENEFICIARIO”) hasta por la cantidad de EUA$[*] ([*] millones de Dólares 00/100
USCY), disponible a la vista en las cajas de NOMBRE DEL BANCO
EMISOR/CONFIRMADOR.

El BENEFICIARIO podrá hacer una o más disposiciones conforme a esta Carta de Crédito
mediante la presentación de un requerimiento de pago por escrito (cada una de dichas
presentaciones una “Disposición”) indicando el monto del requerimiento de pago e indicando
que:

(a) (1) Ha ocurrido un incumplimiento del Contratista (conforme a la definición de
dicho término en el Contrato) del Programa Mínimo de Trabajo, el Incremento en el
Programa Mínimo o el compromiso de trabajo adicional para los Períodos de Exploración,
aplicable en virtud del Contrato para la Exploración y Extracción de Hidrocarburos baja la
Modalidad de Producción Compartida de fecha [*], celebrado entre la Comisión Nacional de
Hidrocarburos de México y [NOMBRE DE LAS EMPRESAS PARTICIPANTES] (el
“Contrato”) y (ii) el BENEFICIARIO tiene derecho conforme al Contrato a realizar una
Disposición conforme a la Carta de Crédito por la cantidad que se requiera sea pagada, o

(b) () El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo
de esta Carta de Crédito en el sentido que el BANCO EMISOR/CONFIRMADOR ha decidido
no extender la Fecha de Vencimiento de esta Carta de Crédito por un periodo adicional de un
(D) Año, y (iD) el Contratista (conforme a la definición de dicho término en el Contrato) no
proporcionó, a más tardar treinta (30) Días antes de la Fecha de Vencimiento, una carta de
crédito sustituta, en forma y sustancia aceptable al BENEFICIARIO, emitida por un banco
aceptable al BENEFICIARIO, en el entendido que en ese caso el BENEFICIARIO tendrá
derecho a retirar la cantidad total disponible conforme a esta Carta de Crédito.

Esta Carta de Crédito expirará el [*] (la “Fecha de Vencimiento”), en la inteligencia
de que tal fecha será prorrogada automáticamente según se indica en los Usos Internacionales
relativos a Créditos Contingentes— ISP98, emitidos por la Cámara Internacional de
Comercio, publicación 590 (International Stand-by Practices-ISP98). Esta Carta de Crédito
se prorrogará automáticamente por períodos adicionales de un (1) Año a partir de la Fecha
de Vencimiento y de cada una de las fechas de vencimiento subsecuentes, salvo que el
BANCO EMISOR/CONFIRMADOR notifique al BENEFICIARIO, con por lo menos
treinta (30) Días de anticipación a la Fecha de Vencimiento, mediante escrito entregado en
mano con acuse de recibo, la decisión del BANCO EMISOR/CONFIRMADOR de no
renovar esta Carta de Crédito por dicho período.

O >
úl El ÁREA CONTRACTUAL G-CS-02

dl
Contrato No. CNH-R03-L01-G-CS-02/2018

El BANCO EMISOR/CONFIRMADOR conviene en que cualquier Disposición por
parte del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de
Crédito, será honrado puntualmente y pagado, con recursos propios, por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del segundo Día Hábil después de
la presentación adecuada, en o antes de la Fecha de Vencimiento, de los documentos
requeridos. Para efectos de esta Carta de Crédito “Día Hábil” significa cualquier Día distinto
a sábado, domingo u otro Día en que los bancos estén autorizados o requeridos a cerrar en
México.

Esta Carta de Crédito se sujeta a los Usos Internacionales relativos a Créditos
Contingentes— ISP98, emitidos por la Cámara Internacional de Comercio, publicación 590
(International Stand-by Practices-ISP98), y en tanto no exista contradicción con dichas
prácticas, esta Carta de Crédito se regirá e interpretará por las leyes de México. Cualquier
controversia que surja de la misma deberá resolverse exclusivamente ante los tribunales
federales competentes de México, con sede en la Ciudad de México.

Al recibo de un requerimiento de Disposición de parte del BENEFICIARIO, el
BANCO EMISOR/CONFIRMADOR deberá decidir, dentro del Día Hábil siguiente si se
encontró en orden la documentación que constituye la Disposición, de acuerdo a las
condiciones de esta Carta de Crédito, o si decide que dicha Disposición no cumple con los
requerimientos de esta Carta de Crédito, informando al BENEFICIARIO por escrito las
discrepancias que motivan el rechazo. El BENEFICIARIO podrá volver a hacer nuevas
presentaciones que cumplan con los términos y condiciones de esta Carta de Crédito.

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al
BENEFICIARIO bajo esta Carta de Crédito se harán mediante transferencia electrónica de
fondos a la cuenta bancaria en la Ciudad de México que el BENEFICIARIO especifique en
el requerimiento de pago.

Los derechos del BENEFICIARIO conforme a esta Carta de Crédito no son
transferibles, excepto que dichos derechos sean cedidos al Gobierno Federal de México.

Todos los gastos bancarios en relación con esta Carta de Crédito serán por cuenta de
[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto
total o requerimientos de Disposiciones parciales.

A solicitud del BANCO EMISOR/CONFIRMADOR, los montos de la Garantía de
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la Comisión Nacional de
Hidrocarburos.

3
dl ÁREA CONTRACTUAL G-CS-02

A
Contrato No. CNH-R03-L01-G-CS-02/2018

ANEXO 7
PROCEDIMIENTOS DE PROCURA DE BIENES Y
SERVICIOS
e Al ÁREA CONTRACTUAL G-CS-02

aj

d

'
y
Contrato No. CNH-R03-L01-G-CS-02/2018

PROCEDIMIENTOS DE PROCURA DE BIENES Y SERVICIOS

Sección I. Principios generales.

Li

1.2.

(a)

Para la procura de bienes y servicios, el Contratista deberá observar las reglas y
bases sobre la procura de bienes y servicios, establecidas en este Anexo, para las
actividades llevadas a cabo al amparo de este Contrato, así como a los Lineamientos
emitidos por la Secretaría de Hacienda, vigentes a la fecha de adjudicación del
Contrato debiendo sujetarse a los principios de transparencia, economía y eficiencia.

Para efectos de este Anexo 7, en adición a las definiciones establecidas en el
Contrato, se considerarán las definiciones incluidas en los Lineamientos aplicables
que emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

El Operador deberá observar lo siguiente respecto a las adquisiciones y
contrataciones:

Cumplir con lo señalado en el Acuerdo por el que se establece la Metodología
para la Medición del Contenido Nacional en Asignaciones y Contratos para la
Exploración y Extracción de Hidrocarburos, así como para los permisos en la
industria de Hidrocarburos, emitidos por la Secretaría de Economía vigentes;

(b) Contratar de preferencia a compañías locales, cuando éstas ofrezcan condiciones

(c)

Sección

equivalentes a las existentes en el mercado internacional, incluyendo calidad,
disponibilidad y precio, siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización
para la Cooperación y el Desarrollo Económico, y

Adquirir de manera preferente materiales, equipo, maquinaria y demás bienes de
consumo de producción nacional, cuando éstos se ofrezcan en condiciones
equivalentes a aquellos materiales, equipo, maquinaria y demás bienes de
consumo disponibles en el mercado internacional, incluyendo cantidad, calidad,
fechas de entrega y precio, siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización
para la Cooperación y el Desarrollo Económico.

11. Del procedimiento para la contratación de proveedores de bienes y servicios.

1.3. Para la contratación de proveedores se deberá considerar a la empresa que ofrezca

la mejor calidad, precio, logística, garantías para los volúmenes de los bienes y
ER ,

Ej ÁREA CONTRACTUAL G-CS-02

y

+
1.4,

1.5.

Contrato No. CNH-R03-L01-G-CS-02/2018

servicios que se requieran a lo largo del proyecto. Para tal efecto, el Operador deberá
apegarse a lo señalado en el presente Anexo y en su caso presentar la documentación
necesaria para demostrar que la contratación de dichos bienes y/o servicios fue
pactada con base en Reglas de Mercado o, tratándose de transacciones con partes
relacionadas, con base en las Guías sobre Precios de Transferencia para Empresas
Multinacionales y las Administraciones Fiscales aprobadas por el Consejo de la
Organización para la Cooperación y el Desarrollo Económico,

Los bienes o servicios que se encuentren vinculados a procesos conjuntos, deberán
ser convenidos de forma integrada, siempre y cuando represente una mayor garantía
de suministro y un mayor beneficio económico asociado.

En su caso, las bases o pliego de requisitos de los términos de referencia aplicables
a la contratación mediante concursos y licitaciones deberán establecer las
condiciones de naturaleza jurídica, de capacidad económica, financiera, técnica, de
experiencia u otros que deban de cumplir los concursantes o licitantes para participar
en los mismos. El Operador no deberá establecer requisitos que impidan y dificulten
la participación de empresas o que atenten contra la igualdad de los postulantes.

En cualquier caso, los procesos de concurso o licitación que lleve a cabo el
Operador, se deberán realizar bajo los principios de transparencia, máxima
publicidad, igualdad, competitividad y sencillez. Asimismo, el Operador podrá
prever distintos mecanismos de adjudicación. En los procesos de concurso o
licitación se deberán considerar criterios de desempate, mismos que se incluirán en
las bases del concurso o licitación correspondientes de conformidad con la
Normatividad Aplicable y las Mejores Prácticas de la Industria.

El Operador deberá observar lo siguiente:

(a)

Para contratos o adquisiciones con un valor menor o igual a $998,996.08 USD
(novecientos noventa y ocho mil novecientos noventa y seis Dólares 08/100) o
su equivalente en moneda nacional, el Operador tendrá libertad de determinar los
procedimientos y métodos para elegir al proveedor que considere adecuado. El
Operador deberá conservar la información, documentación y/o evidencia con la
cual se demuestre para efecto de las operaciones relacionadas con dicha
subcontratación o adquisición celebradas con partes relacionadas, tanto
residentes en territorio nacional como en el extranjero, fueron determinadas
considerando los precios y montos de contraprestaciones que hubieran utilizado
con o entre partes independientes en operaciones comparables. Tratándose de
operaciones con terceros que estén sujetas a acuerdos de procura o suministro de
carácter regional o global, el Operador deberá conservar la información,
documentación y/o evidencia de que dichas operaciones fueron llevadas a cabo
con base en Reglas de Mercado, o, tratándose de transacciones con partes
relacionadas, con base en las Guías de Precios de Transferencia para Empresas
Multinacionales y las Administraciones Fiscales aprobadas por el Consejo de la
Organización para la Cooperación y el Desarrollo Económico y en su caso, que

3
ÁREA CONTRACTUAL G-CS-02

y
Pa
(b)

(e)

Contrato No. CNH-R03-L01-G-CS-02/2018

los beneficios derivados de dichas contrataciones se reflejen en menores Costos
por recuperar;

Para contratos o adquisiciones con un valor mayor a $998,996.08 USD
(novecientos noventa y ocho mil novecientos noventa y seis Dólares 08/100) e
inferior o igual a $19,979,921.63 USD (diecinueve millones novecientos setenta
y nueve mil novecientos veintiún Dólares 63/100) o su equivalente en moneda
nacional, el Operador deberá contar con al menos tres (3) cotizaciones para el
bien o servicio contratado. En caso que el valor de la cotización elegida sea
superior en un cinco por ciento (5%) a la cotización de menor precio que se
encuentre en referencias o precios de mercado, el Operador deberá justificar la
razón por la cual optó por dicha cotización y los criterios técnicos y económicos
considerados. En el caso que, como resultado de realizar el proceso anteriormente
descrito, el proveedor elegido sea una parte relacionada, el Operador deberá
hacer entrega del contrato relativo a la operación y el Estudio de Precios de
Transferencia correspondiente a la Secretaría de Hacienda y a la CNH, a través
de los sistemas del Fondo, y

Para contratos o adquisiciones con un valor mayor a $19,979,921.63 USD
(diecinueve millones novecientos setenta y nueve mil novecientos veintiún
Dólares 63/100) o su equivalente en moneda nacional, el Operador deberá
realizar una licitación o concurso público internacional, en el cual otorgue el
mismo trato a todos los participantes y elija aquel que ofrezca las mejores
condiciones económicas. En caso que elija una propuesta que no signifique el
menor precio, deberá justificar la razón de la elección y los criterios técnicos y
económicos considerados.

Se deberá considerar como primer mecanismo de adjudicación la licitación o el
concurso público internacional, con el propósito de promover la participación del
mayor número de oferentes calificados, de modo que se obtengan las mejores
condiciones del mercado.

Asimismo, el Operador deberá asegurar a todos los participantes el mismo
tratamiento, de modo que exista una competencia efectiva, evitando todo tipo de
preferencias o discriminaciones que favorezcan o perjudiquen a unos en
detrimento o beneficio de otros. También deberá establecerse una clara
identificación del objeto concursado o licitado, las condiciones del servicio o
entrega de los bienes y/o servicios para determinar los términos del futuro
contrato. En la medida que los bienes y/o servicios se concursen o liciten, se
deberá evitar restricciones innecesarias que reduzcan el número de concursantes
o licitantes calificados.

El método de concurso o licitación deberá contemplar preferentemente que las
ofertas se presenten por escrito y en sobres cerrados dentro de los plazos
establecidos, debiendo estar firmadas por los representantes legales de los

4
ÁREA CONTRACTUAL G-CS-02

4
1.6.

(a)

(6)

Contrato No. CNH-R03-L01-G-CS-02/2018

oferentes y cumplir los requisitos establecidos en los documentos del concurso o
licitación.

Dichos concursos o licitaciones deberán prever los procedimientos para la
selección del ganador y para la resolución de controversias que permita la defensa
o impugnación de los oferentes.

Una vez concluido el procedimiento del concurso o licitación correspondiente, el
Operador deberá presentar un informe detallado sobre las condiciones en las que
se desarrolló el concurso o licitación, la evaluación y comparación de las ofertas
y los fundamentos en que se basó la adjudicación del contrato. Asimismo, deberá
proveer copia certificada del contrato y el reporte del concurso o licitación
correspondiente a la Secretaría de Hacienda a través de los sistemas del Fondo.
En su caso, el Operador deberá proporcionar un análisis comparativo de las
propuestas por parte de los participantes y las razones por las cuales se eligió al
ganador, así como los términos técnicos, comerciales y contractuales de las
propuestas.

El Operador no deberá fraccionar de forma innecesaria los procesos de adquisición
o contratación con el objeto de evitar los umbrales establecidos en este apartado.

Los umbrales a los que se refiere el presente numeral se actualizarán en el mes de
enero, conforme a la variación del Índice de Precios al Productor de Estados Unidos
de América publicado por el Bureau of Labor Statistics de los Estados Unidos de
América, con identificación WPUO00000000 sin ajuste estacional, que corresponde
al índice de todas las mercancías, o en su caso, el que lo sustituya por decisión de la
institución emisora. En caso de ajustes o revisiones a' dicho índice de precios,
prevalecerá la primera versión publicada. En caso de modificación a la referencia
de Índice, la Secretaría de Hacienda deberá dar a conocer la nueva referencia que
sea representativa para tales efectos.

En caso que en alguna contratación conducida bajo los procedimientos referidos en
los incisos (b) y (c) del numeral anterior, los Costos, se incrementen debido a
circunstancias no previstas, el Operador deberá observar lo siguiente:

Si los Costos se incrementan en un monto igual o menor a cinco por ciento (5%)
pero no se encuentran por encima de referencias o de precios de mercado, de
acuerdo a los análisis realizados previamente, no será necesario justificar dicho
aumento;

Si los Costos se incrementan en un monto mayor a cinco por ciento (5%) pero no
se encuentran por encima de referencias o de precios de mercado, de acuerdo a
los análisis realizados previamente, será necesario justificar dicho aumento, y

ÁREA CONTRACTUAL G-CS-02

Ú
(e)

17.

1.8.

Contrato No. CNH-R03-L01-G-CS-02/2018

En caso que el aumento en los Costos se ubique por encima de referencias o de
precios de mercado, la parte del Costo fuera de rango no se considerará como
Costo Recuperable,

El Operador podrá asignar directamente el contrato o adquisición a una parte
relacionada o a un tercero, sin necesidad de concursar o licitar, siempre y cuando
demuestre previamente que la propuesta entregada por su parte relacionada o tercero
ofrece un precio o contraprestación que no se encuentra por encima de referencias
o de precios de mercado, montos de contraprestaciones o margen de utilidad de
mercado razonables, conforme al procedimiento del método intercuartil conforme a
la Normatividad Aplicable y que, en su caso, los beneficios derivados de dichas
contrataciones se reflejen en menores Costos por recuperar.

En caso que bajo una verificación contable y financiera se identifique que el valor
del precio se encuentra por encima de referencia o precio de mercado, la diferencia
no será considerada como Costo Recuperable.

En caso de contratar bienes y/o servicios cuyos precios estén regulados por el Estado
y no exista otra opción de compra, el Operador podrá realizar dichas contrataciones
sin necesidad de concursar o licitar y sin realizar estudios previos.

Si en lugar de optar por realizar alguna contratación bajo los procedimientos
referidos en los incisos (b) y (c) del numeral 1.5, el Operador asigna directamente
la procuración de bienes y/o servicios a una parte relacionada o un tercero, en caso
de incrementos de Costos se aplicarán los criterios establecidos en el numeral 1.6
del presente Anexo. Ñ

Todo análisis o estudio que tenga como objetivo mostrar que la adquisición o
contratación se encuentra a valores de referencia para operaciones con terceros o a
precios de mercado para partes relacionadas, deberá ir acompañado de toda la
información que permita replicar los resultados obtenidos, así como los criterios
seguidos en su elaboración. En caso que la información que el Operador provea sea
insuficiente para que la Secretaría de Hacienda pueda replicar los resultados
obtenidos, la diferencia por encima del valor de la mediana del Costo de que se trate,
conforme el procedimiento del método intercuartil conforme a la Normatividad
Aplicable, no será considerado como Costo Recuperable.

ÁREA CONTRACTUAL G-CS-02 S

y
Contrato No. CNH-R03-L01-G-CS-02/2018

ANEXO 8
PROCEDIMIENTOS DE ENTREGA DE
INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL
DESARROLLO

H ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO DEL PETRÓLEO PARA LA
ESTABILIZACIÓN Y EL DESARROLLO

1. Procedimientos.

1.1. El Fondo constituirá y administrará un registro en el que todo Contrato debe quedar
inscrito. El Fondo dará a conocer los requisitos que deberá cumplir el Contratista para
llevar a cabo dicho registro. Dichos requisitos serán, al menos:

(a) Solicitud de inscripción respectiva;

(b) Copia certificada del Contrato correspondiente, así como cualquier modificación al
mismo;

(c) Instrumento público que acredite la personalidad del representante legal. Las
Empresas Participantes deberán designar un representante común que tendrá la
relación con el Fondo, e

(d) Instrumento público que acredite la personalidad del Operador, asi como la
participación y la personalidad de cada una de las Empresas Participantes.

El Contratista deberá entregar la documentación necesaria a la CNH para que ésta
pueda inscribir el Contrato en el registro que el Fondo ponga a su disposición de
acuerdo a los lineamientos emitidos por el mismo.

1,2 A más tardar tres (3) Días Hábiles después de haber cumplido todos los requisitos para
la inscripción del Contrato en el registro, el Fondo entregará una constancia de
inscripción al Contratista.

1,3 El Fondo podrá realizar la inscripción del Contrato y, por ende, el pago de las
Contraprestaciones en favor del Contratista a las que tenga derecho en virtud del
presente Contrato, sólo si se cumplen los requisitos de inscripción y se emite la
constancia respectiva. El Fondo y sus representantes no incurrirán en responsabilidad
alguna en caso de que un Contrato no pueda ser inscrito en el registro como
consecuencia de algún incumplimiento con los requisitos de inscripción.

1.4 Para el pago de Contraprestaciones que resulten del presente Contrato a un consorcio,
el Contratista deberá notificar al Fondo la forma en la que se realizará dicho pago,
conforme al acuerdo de operación conjunta que las Empresas Participantes hayan
suscrito y que sea aprobado por la CNH, en los siguientes términos:

(a) Que cada Empresa Participante reciba las Contraprestaciones en la proporción que le
corresponda, o

(b) Que las Contraprestaciones sean entregadas al Operador para que éste las distribuya
entre las Empresas Participantes en las proporciones respectivas.

(0b*720] 2
ÁREA CONTRACTUAL G-CS-02
ll

d
1.5

1.6

17

1.8

1.9

Op

Contrato No. CNH-R03-LO1-G-CS-02/2018

El Fondo administrará el sistema informático que le permita recopilar y resguardar la
información proporcionada por el Contratista conforme a lo establecido en los Anexos
3 y 4. El Fondo dará a conocer a través de su página de internet los medios, protocolos,
catálogos, formatos y demás especificaciones para poder cargar electrónicamente esta
información en dicho sistema informático, incluyendo la suscripción por medio de la
firma electrónica avanzada (FIEL).

A través del sistema informático desarrollado para tal fin, el Fondo llevará un registro
de la producción, Precios Contractuales y Valor Contractual de los Hidrocarburos, los
Costos y demás elementos necesarios para la determinación de las Contraprestaciones.
Con base en la información proporcionada por el Contratista y la CNH, el Fondo
realizará el cálculo de las Contraprestaciones que correspondan al Estado. Lo anterior
será sin prejuicio de (i) las facultades de verificación por parte de la Secretaría de
Hacienda, y (ii) las facultades para la administración y supervisión de los Contratos de
la CNH, en el ámbito de sus respectivas atribuciones, respecto del cumplimiento de las
obligaciones contraídas por el Contratista. Previo al cálculo, el Fondo podrá realizar
las consultas que considere pertinentes ante la CNH o la Secretaría de Hacienda, a
efecto de verificar el efectivo cumplimiento de las obligaciones contraídas por parte
del Contratista.

El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al sistema
informático antes mencionado y otorgará una clave de acceso al mismo a cada Persona
designada por el Contratista para ello, mediante los sistemas de seguridad que el propio
Fondo determine. En dicho portal podrá consultar la información relativa al Contrato,
así como información sobre producción, precios, Costos registrados,
Contraprestaciones, entre otros.

El Fondo realizará el cálculo de las Contraprestaciones con base en la información que
el Contratista haya registrado al cierre del plazo de conformidad con los procedimientos
de recepción de información establecidos por el Fondo, sin que ello implique una
declaración de validación o verificación de la misma, por lo que dicho cálculo no limita
las funciones de revisión, validación y verificación de dicha información y su
documentación de soporte previstas en el presente Contrato. La Secretaría de Hacienda,
ejerciendo sus funciones de verificación, podrá revisar la información registrada y la
documentación de soporte y, en su caso, determinará los ajustes en favor del Estado o
del Contratista según corresponda, de conformidad con el Contrato. Cualquier
información que no haya sido registrada con el Fondo en los plazos establecidos en el
Contrato y sus Anexos, se tendrá como no presentada.

A través del sistema informático desarrollado por el Fondo, el Contratista y la CNH
podrán revisar y, en su caso, remitir observaciones a la información y documentación
que hayan registrado en dicho sistema. Adicionalmente, el Operador podrá presentar la
solicitud de ajustes y correcciones al cálculo de Contraprestaciones a que se refieren la
Sección 1V del Anexo 4.

El Fondo recibirá, a través de los medios que ponga a disposición para este propósito,
cualquier observación y, en su caso, solicitud de ajuste y corrección dentro de los ciento

E ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

ochenta (180) Días posteriores a la fecha de pago de las Contraprestaciones
correspondientes a dicha solicitud conforme lo dispuesto en el numeral 3.29 del Anexo
4,

En cualquier caso, el Fondo notificará a la Secretaría de Hacienda para que ésta ejerza
sus facultades en materia de verificación, y determine, de ser precedentes, los ajustes
aplicables a las Contraprestaciones de conformidad con lo establecido en el Anexo 3.

1.10 El Fondo emitirá el certificado de pago de las Contraprestaciones a las que el
Contratista tenga derecho en términos del presente Contrato de conformidad con el
procedimiento establecido en el Anexo 3.

1.11 El Fondo establecerá las fechas de expedición de certificados de acuerdo con lo
establecido en el Anexo 3, así como los horarios de recepción de notificaciones y avisos
previos. La entrega de los recursos y el pago de Contraprestaciones en efectivo en favor
del Estado sólo podrán realizarse por medios electrónicos y utilizando sistemas de
pagos relevantes, en las cuentas y a través de los mecanismos que para tal efecto
publique el Fondo.

1.12 El Contratista deberá transferir a la cuenta del Fondo los ingresos por enajenación de
activos cuyos Costos hayan sido recuperados conforme al Contrato a más tardar diez
(10) Días Hábiles posteriores a la liquidación de la venta.

1.13 En los Casos Fortuitos o Fuerza Mayor que determine la CNH, los plazos se
suspenderán hasta que cese el Caso Fortuito o Fuerza Mayor.

1.14 Cada Empresa Participante, por conducto del Operador, deberá entregar al Fondo los
reportes contables de beneficios económicos elaborados de conformidad con la
Normatividad Aplicable, considerando para tal efecto los lineamientos que emita la
Comisión Nacional Bancaria y de Valores para que empresas emisoras reporten, para
efectos contables y financieros, los Contratos y los beneficios esperados de los mismos.

2. Formato de solicitud de inscripción al Fondo Mexicano del Petróleo para la Estabilización

y el Desarrollo,

BANCO DE MÉXICO EN SU CARÁCTER DE FIDUCIARIO ,
AVENIDA 5 DE MAYO, COLONIA CENTRO, DELEGACIÓN CUAUHTEMOC
CIUDAD DE MEXICO

Ref: Solicitud de Inscripción

Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO
MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO
(indistintamente, el “Fondo” o el “Fideicomiso”), celebrado el 30 de septiembre del 2014 por
la Secretaría de Hacienda y Crédito Público, como Fideicomitente y Banco de México, como
fiduciario.

(06:40

4
úl al ÁREA CONTRACTUAL G-CS-02

A
Contrato No. CNH-R03-L01-G-CS-02/2018

Los términos con mayúscula inicial que sean utilizados en la presente y no se encuentren
aquí definidos, tendrán el significado que se atribuye a los mismos en el Fideicomiso.

Al respecto, en los términos de lo previsto en la Cláusula Séptima del Fideicomiso, por este
medio solicitamos la inscripción del Contrato que se describe en esta Solicitud de Inscripción
en el Registro del Fiduciario, por lo que se acompañan a la presente Solicitud de Inscripción
los siguientes documentos e información:

(D Copia Certificada del Contrato, como anexo A;

(ID El suscrito, [Nombre Completo del Representante Legal), [Cargo], en relación
con el Fideicomiso, certifico que: (i) las Personas cuyos nombres se enlistan a
continuación (las “Personas Autorizadas”) se encuentran debidamente
facultadas para suscribir en representación del Contratista cualesquiera
documentos y notificaciones de conformidad en los términos y condiciones del
Fideicomiso; (ii) la firma autógrafa que aparece en esta certificación al lado del
nombre de las Personas Autorizadas, es la firma con la que se ostentan, y (iii)
el Fiduciario únicamente deberá reconocer como válida la documentación
firmada por las Personas Autorizadas, y

NOMBRE FIRMA TELÉFONO CORREO
ELECTRÓNICO

(IID Para efectos de las Contraprestaciones a Favor del Contratista que, en su caso,
el Fiduciario deba pagar al Contratista en términos de lo establecido en el
Fideicomiso, por este medio se informa que dichas cantidades deberán ser
depositadas en la cuenta [].

[Contratista]

Por: []
Cargo: []
¡Esta fracción únicamente deberá incluirse en las solicitudes de inscripción presentadas por
los contratistas cuyos contratos contemplen el pago en efectivo de las contraprestaciones que
en su caso les correspondan.

d

SS

50
]
¡ol

ÁREA CONTRACTUAL G-CS-02 L
Contrato No. CNH-R03-L01-G-CS-02/2018

ANEXO 9

INVENTARIO DE ACTIVOS y

HE ÁREA CONTRACTUAL G-CS-02

y

q
Contrato No. CNH-R03-L01-G-CS-02/2018

INVENTARIO DE ACTIVOS

El presente inventario de Pozos y líneas de descarga podrá ser actualizado por la CNH
conforme a lo documentado por el Contratista durante la Etapa de Transición de Arranque.

Al concluir dicha etapa, este inventario enlistará únicamente los Pozos y lineas de descarga
determinados útiles para las Actividades Petroleras.

Descripción General del Inventario de Activos al 22 de mayo de 2013.

Coordenada
Sr Coordenada

¿

ata Geográfica A Profundidad o Año de Estad
Localización Longitud ITRF EEN Total (m) Tipo Perforación — EStado
Marino__| CHUKTAH-1]| -92.976761 19.294881 4968 Vertical 1999 Taponado
Marino. TIBIL-1 -93.039214 [ 19.251642 4334 Vertical 2005 Taponado
(Ot o]

2
Ñ ÁREA CONTRACTUAL G-CS-02 y
Contrato No. CNH-R03-L01-G-CS-02/2018

ANEXO 10

USO COMPARTIDO DE INFRAESTRUCTURA Y

ÁREA CONTRACTUAL G-CS-02

y

y
1.1

2.1

2.2

El

Contrato No. CNH-R03-L01-G-CS-02/2018

USO COMPARTIDO DE INFRAESTRUCTURA

Disposiciones Generales.

Para efectos de este Anexo 10 se considerará que:

(a) El Contratista actúa como prestador de servicio cuando utilice: (i)
infraestructura desarrollada con anterioridad a la Fecha Efectiva y que le haya
sido transferida junto con el Área Contractual o (ii) infraestructura que haya
desarrollado al amparo del Contrato para asistir a un tercero usuario —
contratista o asignatario —, a cambio de un pago conforme lo establecido en
este Anexo 10.

(b) Tendrá el carácter de “Usuario” el tercero interesado que suscriba con el
Contratista un contrato para el uso compartido de: (i) infraestructura
desarrollada con anterioridad a la Fecha Efectiva y que haya sido transferida
al prestador de servicio junto con el Área Contractual o (ii) infraestructura que
haya desarrollado al amparo del Contrato.

Evaluación de Capacidad Disponible.

Como parte de la presentación del Plan de Desarrollo, en caso que en éste se prevea
la construcción de nueva infraestructura de Recolección, desplazamiento y logística
de Hidrocarburos sin procesar, fuera del Área Contractual, el Operador tendrá la
obligación de llevar a cabo un análisis de mercado a fín de detectar las posibles
necesidades de capacidad adicional de la infraestructura proyectada. Como parte de
este análisis se deberá llevar a cabo una temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía.

En caso que el análisis mencionado en el párrafo anterior determine el interés de
terceros en el uso compartido de la infraestructura, ésta será catalogada como
infraestructura de transporte o Almacenamiento, según corresponda y estará sujeta a
la regulación de la Comisión Reguladora de Energía, en particular respecto del acceso
abierto. De conformidad con la regulación aplicable al transporte y al
Almacenamiento, el Operador y las Empresas Participantes no podrán realizar dichas
actividades de manera directa conforme a su objeto social.

En caso que el análisis de mercado determine que no existe interés, o en caso que se
catalogue como infraestructura regulada y la construcción de la misma se retrasara
por no contar con las garantías de compra, conforme al plazo máximo que se señale
en el Plan de Desarrollo aprobado por la CNH, el Operador podrá proceder a la
construcción de la infraestructura planteada originalmente en el Plan de Desarrollo
por su cuenta y al amparo del Contrato. Sin menoscabo de lo anterior, el Contratista,
a través del Operador, deberá poner a disposición dicha infraestructura cuando sea
técnicamente posible, conforme a lo establecido en los numerales 3 y 4 de este Anexo
10.

(al ÁREA CONTRACTUAL G-C$-02

4

¿
3.1

3.2

Ez

Contrato No. CNH-R03-L01-G-CS-02/2018

Uso Compartido de Instalaciones.

Las instalaciones que: (i) hayan sido desarrolladas con anterioridad a la Fecha
Efectiva y que hayan sido transferidas al Contratista junto con el Área Contractual o
(ii) hayan sido desarrolladas al amparo del Contrato con el objetivo de recolectar,
acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso compartido, por lo
cual el Contratista, por conducto del Operador, deberá facilitar y compartir dicha
infraestructura, conforme a lo siguiente:

(a) El Contratista, a través del Operador, podrá pactar con algún tercero
interesado el acceso a las instalaciones desarrolladas al amparo del Contrato
para su uso compartido, en cuyo caso tendrá el carácter de prestador de
servicio, a cambio de un pago que no podrá ser mayor al determinado
conforme a la metodología para el cálculo de tarifas máximas establecida en
el numeral 4 del presente Anexo 10.

(b) En caso que algún tercero interesado no pueda alcanzar un acuerdo con el
Contratista, la CNH emitirá opinión respecto de si existen las condiciones para
la celebración de un contrato de servicio para proporcionar acceso al tercero
interesado para su uso compartido de acuerdo con los principios establecidos
en el inciso siguiente. La decisión de la CNH será vinculante para ambas
partes.

(c) El uso compartido de infraestructura deberá ser no indebidamente
discriminatorio y estará sujeto a:
i. La disponibilidad de capacidad volumétrica de los sistemas y la
factibilidad técnica.
ii. Los requisitos mínimos de calidad de los Hidrocarburos de conformidad
con la Normatividad Aplicable.
Los estándares mínimos de seguridad a observar durante la realización de
las operaciones.
iv. La entrega de reportes de producción en los términos que se acuerden
entre el prestador de servicio y el Usuario.

El Contratista, a través del Operador y los terceros interesados deberán establecer los
términos y condiciones para su acceso, sujeto a los principios establecidos en el inciso
(e) del numeral anterior y la Normatividad Aplicable.

Dichos términos y condiciones deberán determinar las responsabilidades de cada una
de las partes respecto de la infraestructura y el servicio prestado, así como garantizar,
entre otros aspectos, que tanto el Contratista, a través del Operador como el Usuario,
cuenten con las cantidades y calidades de Hidrocarburos equivalentes a los entregados
en el punto de interconexión, sin menoscabo de los ajustes volumétricos en el punto
de salida, para compensar pérdidas o ganancias en calidad.

Los términos y condiciones deberán ser aprobados por la CNH, previo a su
suscripción.

el 3

5 ÁREA CONTRACTUAL G-CS-02

4
3.3

3.4

3.5

3.6

37

4.1

Contrato No. CNH-R03-L01-G-CS-02/2018

Los terceros interesados en el uso compartido de la infraestructura a que se refiere
este numeral (3) deberán presentar la solicitud correspondiente a través del Operador.
Estas solicitudes estarán sujetas a las reglas de utilización de la capacidad, según se
establezca en la Normatividad Aplicable.

El Contratista, a través del Operador, permitirá el uso compartido de la infraestructura
con base en los términos y condiciones pactadas con el Usuario, las cuales se incluirán
en el contrato que firmen las partes.

En caso que existan impedimentos de carácter técnico, de manera conjunta el
Operador y el Usuario deberán llegar a un acuerdo de buena fe para solucionar dichos
impedimentos. Si el Operador y el Usuario no lograran llegar a un acuerdo para
solucionar los impedimentos de carácter técnico, cualquiera de ellos podrá solicitar la
Opinión de la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días
posteriores contados a partir de la recepción de la solicitud referida. La decisión de la
CNH será vinculante para ambas partes.

En caso que el Operador niegue el acceso a sus instalaciones a un Usuario y se
compruebe que cuenta con capacidad disponible, u ofrezca dicho servicio en
condiciones indebidamente discriminatorias, el Usuario podrá solicitar la opinión de
la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días posteriores
contados a partir de la recepción de la solicitud referida. La decisión de la CNH será
vinculante para ambas partes. En el primer supuesto, el Contratista deberá acreditar
ante la CNH la falta de capacidad disponible o cualquier otra limitación técnica al
momento de negar el acceso.

En el supuesto que el Operador atribuya la restricción al uso tompartido de la
infraestructura a causas de Caso Fortuito o Fuerza Mayor ésta deberá ser notificada a
la CNH al Día siguiente a que ésta es actualice por los medios que la CNH determine.
El Operador deberá presentar un plan de continuidad de la operación en un plazo
determinado por la CNH en función de las condiciones particulares del caso.

En caso que el contrato del contratista que esté prestando el servicio termine por
cualquier causa, la CNH determinará al tercero que opere, en nombre del Estado, la
infraestructura compartida. El Usuario seguirá obligado a realizar el pago conforme
la tarifa unitaria acordada por el uso de la infraestructura respectiva en favor del
tercero operador que determine la CNH.

Tarifa Unitaria Máxima por el Uso Compartido de Infraestructura.

El Costo para el Usuario por el uso de la infraestructura compartida estará sujeto a lo
siguiente:

(a) El Costo para el Usuario será el resultado de multiplicar la tarifa unitaria

pactada por el volumen manejado en la infraestructura del prestador de
servicio,

ÁREA CONTRACTUAL G-CS-02
4.2

4,3

Contrato No. CNH-R03-L01-G-CS-02/2018

(b) La tarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor
a la tarifa unitaria máxima determinada conforme este numeral 4. En caso que
el Contratista y el Usuario sean partes relacionadas, la determinación de los
componentes de la fórmula de la tarifa unitaria máxima deberá seguir las
reglas relativas a los precios de transferencia establecidas en el Anexo 4.

(c) En caso de ser necesario, la tarifa unitaria máxima considerará tanto la
infraestructura adicional requerida para permitir la interconexión como los
Costos de operación y mantenimiento asociados a dicha infraestructura
adicional para el manejo eficiente de volumen del Usuario en la infraestructura
existente.

(d) La operación y mantenimiento de la infraestructura compartida, así como la
construcción e instalación de la infraestructura adicional requerida para la
interconexión, serán realizadas por el Operador y financiadas por el
Contratista.

En su caso, los Costos asociados a la interconexión del Usuario con la infraestructura
sujeta al uso compartido serán cubiertos por el propio Usuario.

La tarifa unitaria máxima se determinará conforme a la siguiente fórmula:

ra o
E lO x (1) Gnoir No QA x(1=D" Naya Na Ñ
+ Ar

Donde:

M, = Tarifa unitaria máxima en Dólares por unidad de volumen, para el uso de
la infraestructura en el Período t.

lo = Inversión realizada originalmente por el Contratista para desarrollar la
infraestructura objeto del contrato para el uso compartido de la infraestructura,
en Dólares conforme lo registrado y reconocido en el Contrato.

Qo = Capacidad anual instalada de la infraestructura asociada a la o.

No = Vida contractual en Años que opera la infraestructura asociada a la lo,
contando a partir del Período en que se finaliza la construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.

la = Inversión adicional en infraestructura realizada por el Contratista para
prestar el servicio al Usuario, en Dólares.

Qa = Capacidad anual de la infraestructura asociada a la /4. En su caso, esta
capacidad anual considerará la capacidad incremental que brinde la ls a la
infraestructura original asociada a fo.

Na = Vida contractual en Años que opera la infraestructura asociada a la,
contando a partir del Período en que se finaliza la construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.

ÁREA CONTRACTUAL G-CS-02
Contrato No. CNH-R03-L01-G-CS-02/2018

O; = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la lo, en Dólares por unidad de volumen manejada en dicha
infraestructura en el Período t.

A; = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la Jj, en Dólares por unidad de volumen manejada en dicha
infraestructura en el Período £.

7 = Tasa impositiva igual a 30%.

Anizo alr= Fórmula del valor presente de una anualidad de N; períodos con un
rendimiento r.

1- (141%

Ane
r =Tasa de rentabilidad nominal, equivalente a 10.81%.

ÁREA CONTRACTUAL G-CS-02 Y

y
Contrato No. CNH-R03-L01-G-CS-02/2018

ANEXO 11

CONVENIO PRIVADO DE PROPUESTA CONJUNTA

di ÁREA CONTRACTUAL G-CS-02

y
Contrato No. CNH-R03-L01-G-CS-02/2018

FORMATO CNH 2 CONVENIO PRIVADO DE PROPUESTA CONJUNTA

CONVENIO PRIVADO DE PROPUESTA CONJUNTA, que celebran Total ERP México, S.A.
de C.V., representada por Ryan John Rovere; y Pemex Exploración y Producción. representada
por Marco Antonio Arreguín López (los “Integrastes”), respectivamente, para presentar una
Propuesta conjunta en la Licitación CNH-R03-L01/2017, cefcremác a la aójudicación de
Contratos de Producción Compartida para la Exploración y Extracción de Hidrocarbaros
en Aguas Semeras — Primera Convecataria, de conformidad con la Convocatoria CNH-REZ-
CO1/2017, publicada por ls Comisión Nacional de Hidrocarburos en el DOF el día 29 de
septiembre de 2017, al tenor de las siguientes declaraciones y cláusulas:

DECLARACIONES
1, Declara ta Compañía Total E4:P México, S.A, de C.V.:

LI. Que es una sociedad constituida conforme a las leyes de México, y acredita su legal
existencia con la escritura pública número 72,253, de fecha 3 de marzo de 2015, otorgada ante la
fe del Lic, Luis de Angoitia Becerra, notario público número 109 para la Ciudad de México.
inscrito en el Registro Público de Comercio del Distrito Federal bajo el folía mercantil
electrónico número 532241-1 el día 15 de marzo de 2015.

12 Que su domicilio se encuentra ubicado en Calle Campos Elíscos No. 345, Piso 18, Col.
Polanco Chapultepec, CP 11360, Ciudad de México, México.

13. Que el señor Ryan John Rovere acredita su personalidad y facultades, mediante escritura
pública No. 73,818, de fecha 4 de febrero de 2016, otorgada ante la fe del Lic. Luis de Angoitia
Becerra, notario público No. 109 para la Ciudad de México, manifestando bajo protesta de decir
verdad que no le han sido revocadas, ni limitadas o modificadas en forma alguna, u la fecha en
que st suscribe el preseare convenio.

12, Declara la Compañía Pemex Exploración y Producción:

11.1. Que es uns empresa productiva del Estado subsidiaria de Petróleos Mexicanos, en términos
del Artículo 2 del Acuerdo de Creación de la Empresa Productiva det Estado Subsidiaria de
Petróleos Mexicanos, denominada Pemex Exploración y Producción, que emitió el Consejo de
Administración de Petróleos Mexicanos, de conformidad con los artículos 6, 13, fracción XXI,
59, párrafo primero 60, 62, fracción 1, 70 y Transitorio Ocizvo A, fracciones 1 y Ill de la Ley de
Petróleos Mexicanos, publicado ca el Diario Oficial de la Federación el 28 de abril de 2015 y de
la Declararoria de entrada en vigor de dicho acuerdo de creación, aprobada por el Consejo de
¡Administración de Petróleos Mexicanos en sesión 890 extraordinaria, celobrada cl 22 de mayo de
2015, mediante acuerdo número CA-094/2015 y publicado en cl Diario Oficial de la Federación
el 29 de mayo de 2015.

Je
0720004

ÁREA CONTRACTUAL G-CS-02 AL

y
Contrato No. CNH-R03-L01-G-CS-02/2018

11,2, Que su domicilio se encuentra ubicado en Av. Marina Nacional 329. Torre Ejecutiva, piso
41, Col. Verónica Anzures, Delegación Miguel Hidalgo, C.P. 11300, Ciudad de México.

113. Que el señor Marco Antonio Arreguin López. acredita su personalidad y facultades.
mediante Escritura Pública No. 99,683. de fecha 11 de septiembre de 2017. ante la fe del Notario
Público No. 31 de la Ciudad de México. el Lic. Alfonso González Alonso, manifestando bajo
protesta de decir verdad que no le han sido revocadas, ni limitadas o modificadas en forma
alguna, a la fecha en que se suscribe el presente convenio,

HL. Los Integrantes declaran:

HIL1. Que están de acuerdo en formalizar el presente convenio con el objeto de participar
conjuntamente en términos de lo previsto en las Bases de la Licitación:

111.2. Que señalan como domicilio común et ubicado en Calle Campos Eliseos No. 345, Piso 18,
Col. Polanco Chapultepes, CP 11560, Ciudad de México, México, y como dirección de correo
electrónico común para oír y recibir notificaciones:

11,3. Que están de acuerdo en obligarse, al tenor de las siguientes:
CLÁUSULAS

PRIMERA: Objeto. Los Integrantes convienen en agruparse con el objeto de presentar una
Propuesta conjunta para participar en la Licitación bajo la figura de Liciare Agrupado,

SEGUNDA: Actividades y responsabilidades que cada Compañia se obliga a ejecutar y
asumir.

En caso de resultar Licitante Ganador, los Integrantes sc obligan a fo siguieme:

L Total EAP México, S.A. de C.V. se obliga a ejecutar: las obligaciones asignadas como
EMPRESA PARTICIPANTE, y de ser el caso, como OPERADOR en términos del Contrato
para la Exploración y Exwacción de Hidrocarburos bajo la Modalidad de Producción Compartida
en Aguas Someras.

II. Pemex Exploración y Producción se obliga a ejecutar: las obligaciones asignadas como
EMPRESA PARTICIPANTE. y de ser el caso, como OPERADOR en términos del Contrato
para la Exploración y Extracción de Hidrocarburos bajo la Modalidad de Producción Compartida
en Aguas Someras.

TERCERA: Designación del representante común para la presentación de la Propuesta.
Los Integrantes convienen que le Compañia Total EAP México. S.A. de C.V.. será el
representante común para la presentación de la(s) Propuesta(s). En tal virtud, cada uno de los
representantes legales de Total ERP México, S.A. de C.V.. los señores Ryan John Rovcte, Juan

Ese caos

Se elimina]
información
confidencial con|

ÁREA CONTRACTUAL. G-CS-02 A

Y
Contrato No. CNH-R03-L01-G-CS-02/2018

Marcos Braga y Michel-Hervé Leo, conjunta o separadamente, tendrán las facultades necesarias
y suficientes para actuar ante la Convocante, en nombre y representación de los Integrantes, en
todos y cada uno de los actos y etapas de la Licitación y los que de ella se deriven, así como para
firmar toda clase de documentos y recibir toda clase de notificaciones incluyendo las de carácter
personal, conforme a lo descrito en el poder notarial o instrumento público que le sea otorgado
para tales efectos, mismos que se adjuntan al presente convenio como ANEXO UNICO.

CUARTA: Operador Desiguado. Al tratarse de un Licitante Agrupado que se integra con más
de un Operador, se establece que el Operador Designado se determinará una vez que se haya
adjudicado un Contrato para el Área Contractual correspondiente, y de manera previa a la
Suscripción del Contrato, en el momento y la forma en que lo requiera la Convocante. Lo
anterior, bajo el entendido de que cada uno de los Operadores que conforman al Licitante
Agrupado tiene una participación dentro del Licitante Agrupado de 30% de la participación
conforme a la siguiente Cláusula.

QUINTA: Porcentaje de Participación. Los Integrantes del Licitante Agrupado establecen que
el porcentaje de participación que les corresponderá del Contrato, será de la siguiente forma:

1. 50.00%; Total ES:P México, S.A. de C.V., que puede ser el Operador Designado una vez
adjudicado el Contrato.

11. 50.00%: Pemex Exploración y Producción, que puede ser el Operador Designado una vez
adjudicado el Contrato.

SEXTA: Obligación Conjunta y Solidaria. Los Integrantes se obligan en forma conjunta y
solidaria entre sí y ante la Convocante, a hacer frente a todas las obligaciones que resulten de la
Licitación, incluyendo la suscripción del o de los Contratos correspondientes.

SÉPTIMA: Confidencialidad de la Información. Los Integranes no podrán divulgar la
Información Confidencial que obtengan del Cuarto de Datos, sin autorización expresa de la
Convocante.

El presente Convenio Privado de Propuesta Conjunta se firma por los Integrantes en tres
ejemplares originales, en la Ciudad de México, México a los 9 días del mes de marzo de 2013,

Compañía: Bao
Total E8:P México, S.A. de C.V. Ryan Já Row;

Compañía: EL
Pemex Exploración y Producción Marco Antonio Arreguín López
Representante legal

0333906

ÁREA CONTRACTUAL G-CS-02 L

Y
